EXHIBIT 10.1
 
`
 

--------------------------------------------------------------------------------

 


EARN-IN RIGHT AGREEMENT
 
Among
 
INVECTURE GROUP, S.A. de C.V.
 
and
 
DESARROLLOS ZAPAL HOLDINGS CORP.
 
and
 
DESARROLLOS ZAPAL, S.A. de C.V.
 
and
 
GRANGES INC.
 
and
 
VISTA GOLD CORP.
 
February 7, 2012
 



--------------------------------------------------------------------------------



 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 

ARTICLE 1 – INTERPRETATION   2   Section 1.1 Definitions 2   Section 1.2 
Certain Additional Rules of Interpretation  7   Section 1.3
Appendices
  7   Section 1.4
Meaning of “including”, etc.
 8   Section 1.5
Governing Law and Dispute Resolution
 8   Section 1.6
Severability
 8

 
 

ARTICLE 2 – REPRESENTATIONS OF THE PARTIES 8   Section 2.1
Representations and Warranties of Invecture
8   Section 2.2 
Representations and Warranties of the Vista Parties
9   Section 2.3
Survival
17

 
 

ARTICLE 3 – GRANT OF EARN-IN RIGHT AND EXERCISE REQUIREMENTS 17   Section 3.1
Grant of Earn-in Right
17   Section 3.2 
Waiver of any Rights of First Refusal and Pre-emptive Rights
17   Section 3.3
Initial Payment Non-Refundable
18   Section 3.4
Exercise Conditions
18   Section 3.5
Exercise of Earn-in Right
18   Section 3.6
Vista Parties Transactions
18   Section 3.7
Adjustment to Ownership Interest
19   Section 3.8
Closing Transaction Matters
19   Section 3.9
Closing Date Extension if SEMARNAT Proceedings Threatened or Vista Parties
Transactions Not Completed
21

 
 

ARTICLE 4 – ADDITIONAL COVENANTS 21   Section 4.1
Control Shares
21   Section 4.2 
Invecture's Right to Indicate that the Company Shall Purchase the Mill Equipment
22   Section 4.3
Vista Parties to Transfer any Related Affiliate Company Properties or Permits to
the Company Prior to Closing
22   Section 4.4
Covenants of Invecture During the Earn-in Period
22   Section 4.5
La Testera Property
23

 
 

ARTICLE 5 – PROJECT MANAGEMENT PROGRAM, FUNDING AND MANAGEMENT DURING THE
EARN-IN PERIOD 24   Section 5.1
Project Management Program and Funding of Company During the Earn-in Period
24   Section 5.2 
Authorization of Change of Forest Land Use Permit Fees
25   Section 5.3
Board of Directors and Management of Company During Earn-in Period
25   Section 5.4
Unanimous Board Approval Requirements
26   Section 5.5
Maintenance of Company Goodwill
27

 
 

ARTICLE 6 – ACQUISITIONS IN AREA OF INTEREST 27   Section 6.1
Additional Properties in Area of Interest
27   Section 6.2 
Other Business Opportunities
28

 
 
- i -
 

--------------------------------------------------------------------------------

 

ARTICLE 7 – CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS 28   Section 7.1
General
28   Section 7.2 
Exceptions
28   Section 7.3
Duration of Confidentiality
29

 
 

ARTICLE 8 – INDEMNITY AND VISTA GUARANTEE 29   Section 8.1
Indemnification
29   Section 8.2 
Vista Guarantee
29

 
 

ARTICLE 9 – COMPLIANCE WITH POLICY ON INTERNATIONAL BUSINESS CONDUCT 30  
Section 9.1
Compliance
30

 
 

ARTICLE 10 – TERMINATION 30   Section 10.1
Termination
30   Section 10.2 
Right to Cure
30

 
 

ARTICLE 11 – GENERAL PROVISIONS 31   Section 11.1
Notices
31   Section 11.2 
Assignment and Enurement
32   Section 11.3
Invecture's Right to Assign
32   Section 11.4
Waiver
32   Section 11.5
Amendments
33   Section 11.6
Force Majeure
33   Section 11.7 Further Assurances 33   Section 11.8
Survival of Terms and Conditions
33   Section 11.9
No Third-Party Beneficiary
33

 
Appendices
 
Appendix 1 – Property Concessions Information and Maps
Appendix 2 – Bylaws of the Company
Appendix 3 – Financial Statements of the Company as of December 31, 2011
Appendix 4 – Required Mining Authorizations
Appendix 5 – [intentionally deleted]
Appendix 6 – Form of Trust Agreement
Appendix 7 – Form of Shareholders’ Agreement
Appendix 8 – Maintenance Budget (2 years)
Appendix 9 – Mill Purchase Decision Right Agreement
 


- ii -
 

--------------------------------------------------------------------------------

 
 
EARN-IN RIGHT AGREEMENT
 
This Earn-In Right Agreement (this “Agreement”) is made this 7th day of
February, 2012 (the “Effective Date”), among:
 
Invecture Group, S.A. de C.V., a corporation existing under the laws of Mexico
(“Invecture”)
 
and
 
Desarrollos Zapal Holdings Corp. (“DZHC”), a corporation existing under the laws
of the Province of British Columbia
 
and
 
Granges Inc., a corporation existing under the laws of the Province of British
Columbia (“Granges”)
 
and
 
Desarrollos Zapal, S.A. de C.V, a corporation existing under the laws of Mexico
(the “Company”)
 
and
 
Vista Gold Corp., a corporation existing under the laws the Yukon Territory,
Canada (“Vista”)
 
RECITALS:
 
A.  
Vista owns 100% of the outstanding shares of DZHC and Granges, which in turn
together own 100% of the outstanding shares of the Company;

 
B.  
The Company’s principal assets are the Concordia gold project mining concessions
and certain other mineral property interests and rights in the State of Baja
California Sur, Mexico, as more particularly described on Appendix 1 (the
“Properties);

 
C.  
In consideration for subscription for one Common Share (defined below) and
payment therefore to the Company of $1,000, plus a premium of $1,999,000
(together, the “Initial Payment”), the Company will issue one Common Share and
grant to Invecture, the exclusive right to pay for the number of Common Shares
when added to the Common Shares already held by Invecture that is equal to 60%
of the Common Shares (on a fully diluted basis), subject to adjustment in
accordance with Section 3.7, as of the Closing Date (defined below) (the
“Earn-in Right”);

 
D.  
Subject to the terms and conditions contained herein, the Earn-in Right can be
exercised (in whole and not in part) at anytime by Invecture before the end of
the Earn-in Period by Invecture fulfilling the Exercise Conditions (defined
below); and

 
 
 
 

--------------------------------------------------------------------------------

 
 
E.  
Invecture, Vista, DZHC, Granges and the Company are entering into this Agreement
to document the rights and obligations that they are each hereby acquiring
and/or assuming.

 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereby agree as follows:
 
ARTICLE 1 – INTERPRETATION
 
Section 1.1      Definitions
 
In this Agreement, any capitalized terms used herein not otherwise defined with
the first reference to such term or in the Appendices, shall have the following
meanings:
 
(a)  
“Affiliate” means any Person related to another Person in such a way that either
one of such Persons directly or indirectly Controls, is Controlled by, or is
under common Control with, the other and includes a partnership over which a
Person exercises Control and a joint venture in which a Person holds at least a
50% voting and equity interest.

 
(b)  
“Agreement” when referred to as “this Agreement”, means this Earn-in Right
Agreement, as it may be modified or amended from time to time, together with the
Appendices attached hereto.

 
(c)  
“Area(s) of Interest” means the areas that are each within two kilometres of the
outer boundary of each of the Properties.

 
(d)  
“Authorizations” means any order, permit, approval, waiver, licence or similar
authorization of any Governmental Authority having jurisdiction over the
Company, the Shareholders or the Properties, including those necessary for
carrying out exploration, appraisal of discovered deposits and production of
mineral products therefrom with respect to the Mineral Rights, and any bond,
deposit or other security required by any order, permit, approval, waiver,
licence or similar authorization and for avoidance of doubt, Required Mining
Authorizations means only those Authorizations specified in Appendix 4.

 
(e)  
“Board” means the board of directors of the Company, as from time to time
elected or appointed in accordance with applicable Laws, the Shareholders’
Agreement, this Agreement and the Bylaws.

 
(f)  
“Business Days” means Monday to Friday of each week, local time, except such
days designated as statutory holidays in Vancouver, British Columbia, Canada,
Denver, Colorado, United States of America or Mexico City, Mexico.

 
(g)  
“Bylaws” means the estatutos sociales of the Company, which are in effect as of
the Effective Date and as they may thereafter be amended from time to time in
accordance with the terms hereof and the LGSM.

 
(h)  
“Closing” means completion of the matters set out in Section 3.7 and any
ancillary matters.

 
 
- 2 -
 

--------------------------------------------------------------------------------

 
 
(i)  
“Closing Date” means the date of Closing as contemplated by Section 3.5.

 
(j)  
“Closing Transactions” has the meaning ascribed thereto in Section 3.7.

 
(k)  
“Common Shares” means the ordinary, nominative, non-par value voting shares of
the Company.

 
(l)  
“Company” means Desarrollos Zapal, S.A. de C.V., a body corporate organized as a
Sociedad Anόnima de Capital Variable under the Laws of Mexico.

 
(m)  
“Company Financial Statements” means the financial statements of the Company for
the year ended December 31, 2011.

 
(n)  
“Confidential Information” means the terms of this Agreement, all Technical Data
and any other information concerning any matters affecting or relating to the
business, the Properties, operations, programs, assets, results or prospects of
the Company, including information regarding plans, budgets, processes, results
of exploration, and other data, provided however, that Confidential Information,
as used in this Agreement, shall not include any information, data, knowledge or
know-how that:

 

 
(i)      
is in the possession of the information recipient or one of its Affiliates prior
to its disclosure by the information provider;

 

 
(ii)      
is in the public domain prior to disclosure to the information recipient by the
information provider;

 

 
(iii)      
lawfully enters the public domain after disclosure to the information recipient
through no violation of this Agreement by the information recipient, its
Affiliates or representatives;

 

 
(iv)      
is received by the information recipient or its Affiliates from a third party
that is not bound by an obligation of confidentiality; or

 

 
(v)      
is independently developed by the information recipient or its Affiliates
without the use of Confidential Information.

 
(o)  
“Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through: (i)
the legal or beneficial ownership of voting securities or membership interests;
(ii) the right to appoint managers, directors or corporate management; (iii)
contract; (iv) an agreement; (v) a voting trust; or (vi) otherwise; and, when
used with respect to a natural person, means the actual or legal ability to
control the actions of another, through family relationship, agency, contract or
otherwise.  “Control” used as a noun means an interest which gives the holder
the ability to exercise any of the foregoing powers.

 
(p)  
“Control Shares” means the number of subscribed but unpaid Common Shares to be
issued (in accordance with Section 3.1(b)) on the Effective Date that, together
with any other Common Shares held by Invecture, equals 60% of the Common Shares
then issued

 
 
- 3 -
 

--------------------------------------------------------------------------------

 
 
 
and outstanding after giving effect to the issuance of the Control Shares
(subject to adjustment in accordance with Section 3.7).

 
(q)  
“Disclosure Schedule” means the disclosure document which is to be delivered by
the Vista Parties to Invecture (subject to Invecture’s prior approval, which
shall not be unreasonably withheld) on the Effective Date, to be signed by the
Parties, and which will contain certain supplemental information as specifically
referred to herein.

 
(r)  
“Dollars” or “$” means currency of the United States of America, unless
otherwise stated.

 
(s)  
“Earn-in Period” means subject to Section 5.2 and Section 11.6, the period
commencing on the Effective Date and ending on the date which is the earlier of
(i) the date which Invecture notifies DZHC that it intends to exercise the
Earn-in Right, and (ii) subject to Section 3.9, the second anniversary of the
Effective Date.

j
(t)  
“Earn-in Right” means the sole and exclusive right to require the completion of
the Closing Transactions upon the due and valid exercise of the Earn-in Right
pursuant to the terms and conditions of this Agreement.

 
(u)  
“Effective Date” has the meaning ascribed thereto on page one of this Agreement.

 
(v)  
“Encumbrance” or “Encumbrances” means mortgages, deeds of trust, security
interests, pledges, liens, royalties, overriding royalty interests, preferential
purchase rights, or other encumbrances or burdens of any nature whether imposed
by contract or operation of Laws.

 
(w)  
“Entity” includes any corporation, company, partnership, joint venture, trust,
society, firm, or other enterprise, association, organization, or entity of any
nature recognized under the Laws of any jurisdiction.

 
(x)  
“Exercise Conditions” has the meaning ascribed thereto in Section 3.4.

 
(y)  
“Exercise Notice” has the meaning ascribed thereto in Section 3.5.

 
(z)  
“Feasibility Report” means a feasibility study in the form customarily presented
to senior mining financiers and which contains the information required for
technical reports by the Canadian National Instrument 43-101 – Standards of
Disclosure for Mineral Projects.

 
(aa)  
“Governmental Authority” means any federal, state or local government or
authority, quasi government authority, fiscal or judicial body, government or
self regulatory organization, commission, board, tribunal, organization, or any
regulatory, administrative or other agency, or any political or other
subdivision, department, or branch of any of the foregoing.

 
(bb)  
“Initial Payment” has the meaning ascribed thereto in Recital B above.

 
 
- 4 -
 

--------------------------------------------------------------------------------

 
 
(cc)  
“Initial Working Capital” means the amount of  $4,000,000 which is to be
contributed to the Company on a 60:40 basis (subject to adjustment in accordance
with Section 3.7) by Invecture and the Vista DZ Shareholders, respectively, as
part of the Closing Transactions to provide operating funds.

 
(dd)  
“Invecture” means Invecture Group, S.A. de C.V., a body corporate organized as a
Sociedad Anόnima de Capital Variable under the Laws of Mexico.

 
(ee)  
“Legal Requirement” or “Laws” means any applicable law, statute, ordinance,
decree, requirement, order, treaty, proclamation, convention, rule or regulation
(or interpretation of any of the foregoing) of any Governmental Authority, any
agreement (including any development agreement) with any Governmental Authority,
and the terms of any governmental Authorization.

 
(ff)  
“LGSM” means the Ley General de Sociedades Mercantiles (General Law of
Commercial Companies (Mexico)), as amended from time to time.

 
(gg)  
“Maintenance Costs” means the costs and expenses to obtain the Required Mining
Authorizations and to undertake the Company’s operations to the standards
established in this Agreement, including all necessary expenditures for rentals,
taxes, requirements, reports, and other legal obligations and related
professional fees that must be paid or otherwise complied with in order to
maintain the Properties in good standing and, subject to Section 4.5, to
maintain the requirements of the La Testera property.  It is acknowledged by the
Parties that actual costs may be significantly higher or lower than any Party
anticipates.

 
(hh)  
“Material Agreement” means each agreement to which the Company is a party as of
the Effective Date where the Company’s rights or obligations thereunder exceed
$15,000, all of which Material Agreements are set out in the Disclosure
Schedule.

 
(ii)  
“Material Adverse Effect” means, in respect of the Company, any change, effect,
event, circumstance, fact or occurrence that individually or in the aggregate
with other such changes, effects, events, circumstances, facts or occurrences,
is or would reasonably be expected to be, material and adverse to the business,
financial condition, assets, liabilities or results of operations of the Company
and its subsidiaries, taken as a whole, except any change, effect, event,
circumstance, fact or occurrence resulting from or relating to: (i) changes in
general, economic or financial conditions; (ii) any natural disaster (provided
that it does not have a materially disproportionate affect on the Company
relative to comparable exploration and/or mining companies); (iii) changes
affecting the mining industry generally (provided that such changes do not have
a materially disproportionate effect on the Company relative to comparable
mining and/or exploration companies); (iv) any substantial change in the price
of gold; or (v) the commencement or continuation of any war, armed hostilities
or acts of terrorism.

 
(jj)  
“Mill Equipment” means the crushing and grinding equipment, along with other
related components, spare parts and other process plant equipment, owned by
Vista and stored in Edmonton and Calgary, Alberta, as more particularly
described in the Disclosure Schedule.

 
 
- 5 -
 

--------------------------------------------------------------------------------

 
 
(kk)  
“Mill Purchase Decision Right” has the meaning ascribed thereto in Section 4.2.

 
(ll)  
“Mineral Rights” means the mining concessions, licences and permits in respect
of the Properties and other  rights in respect of the Properties and may
include:

 

 
(i)      
any permit, claim, licence, lease, concession, tenement, easement or other form
of title or tenure; and

 

 
(ii)      
any other right (including temporary occupancy rights and any other right to
work upon lands),

 
whether contractual, statutory or otherwise which:
 
a.      
is granted, conferred or recognized under applicable Laws; and

 
b.     
which, among other things, allows or permits a person to explore for, mine,
extract, sell or otherwise dispose of, mineral products.

 
(mm)  
“Parties” means Invecture, Vista, DZHC, Granges and the Company, and “Party”
means any one of the Parties as the context requires.

 
(nn)  
“Person” means any individual, Entity, or Governmental Authority.

 
(oo)  
“Public Record” means information available to the public at www.sedar.com under
Vista’s profile about the Company and the Properties.

 
(pp)  
“Properties” means the mining concessions, claims, interests and all related
Mineral Rights of the Company, related surface and access rights, Authorizations
and options for any such rights or interests, as more particularly described on
Appendix 1 and includes any renewal thereof and any other form of successor or
substitute title therefore and any addition thereto, and also includes any other
mineral properties, claims, interest or surface and easement rights acquired by
the Company after the Effective Date pursuant to Section 6.1.

 
(qq)  
“Required Mining Authorizations” means the principal Mine development
authorizations required to be issued by a Mexican Governmental Authority(s) and
required to be obtained as a condition to the exercise of the Earn-in Right,
which authorizations are more particularly described in Appendix 4 hereto.

 
(rr)  
“SEMARNAT” means Secretaría de Medio Ambiente y Recursos Naturales, the Mexican
Secretariat of the Environment and Natural Resources.

 
(ss)  
“Shareholder” and “Shareholders” means, as the context requires, one of or all
of the shareholders of the Company at any time during the term of this
Agreement.

 
(tt)  
“Shareholders’ Agreement” means the shareholders’ agreement among the Parties
substantially in the form attached hereto in Appendix 7, including every
schedule to that document.

 
 
- 6 -
 

--------------------------------------------------------------------------------

 
 
(uu)  
“Technical Data” means engineering studies and working papers, consultants
reports and working papers, pre-feasibility reports, Feasibility Reports, mine
plans, surface and underground maps, assays, samples, cores, analyses, geologic
and geophysical maps, engineering maps, photographs, drill logs, exploration
reports, environmental studies, correspondence with Governmental Authorities,
reserve studies and reports, metallurgical studies and reports and all other
information and data existing in printed or electronic form concerning the
condition, geology, mineral potential, physical characteristics, mineability or
other technical matters related to the Properties.

 
(vv)  
“Transfer” means, when used as a verb, to sell, grant, assign, create an
Encumbrance, pledge or otherwise convey, or dispose of or commit to do any of
the foregoing and, when used as a noun, means a sale, grant, Encumbrance,
pledge, or other disposition.

 
(ww)  
“Trust” means the trust created by the Trust Agreement.

 
(xx)  
“Trust Agent” means Banco INVEX, S.A., Institución de Banca Múltiple, INVEX
Grupo Financiero, which shall be appointed the agent of the Trust pursuant to
the terms and conditions of the Trust Agreement and until such time as provided
in such agreement to hold the Control Shares.

 
(yy)  
“Trust Agreement” means the trust agreement to be entered into among Invecture,
the Company and the Trust Agent, in the form attached hereto in Appendix 6.

 
(zz)  
“Vista” means Vista Gold Corp.

 
(aaa)  
“Vista DZ Shareholders” means DZHC and Granges.

 
(bbb)  
“Vista Parties” is a reference to Vista, DZHC, Granges and the Company
collectively.

 
(ccc)
“Vista Parties Transactions” has the meaning ascribed thereto in Section 3.6.

 
Section 1.2      Certain Additional Rules of Interpretation
 
This Agreement is the result of negotiations among the Parties, and the terms
and provisions hereof shall be construed in accordance with their usual and
customary meanings.  The captions or headings of sections or subsections of this
Agreement are for purposes of reference only and shall not limit or define the
meaning of any provision of this Agreement.  The Parties hereby waive the
application of any rule of law which otherwise would be applicable in connection
with the construction of this Agreement, including any rule that ambiguous or
conflicting terms or provisions should be construed against the Party who (or
whose attorney) prepared the executed agreement or any earlier draft of the
same.  The singular of any term includes the plural, and vice versa, and the use
of words importing gender includes all genders.  If this Agreement is drawn up
in both the English language and another language, the English language version
shall govern to the extent of any divergence between the two.
 
Section 1.3      Appendices
 
All Appendices to this Agreement are incorporated herein by reference and form
part of this Agreement.

 
- 7 -
 

--------------------------------------------------------------------------------

 
 
Section 1.4      Meaning of “including”, etc.
 
Wherever the term “including” is used, it shall be deemed to mean “including
without limitation”, and wherever the phrase “shall include” is used, it shall
mean “shall include without limitation”.
 
Section 1.5      Governing Law and Dispute Resolution
 
This Agreement shall be governed by the laws of the Province of Ontario and the
federal laws of Canada applicable therein, without reference to its principles
of conflicts or choice of laws.
 
Any dispute arising from, connected with, or relating to this Agreement, the
subject matter of this Agreement, the expiration or termination of this
Agreement, or any other matter will be resolved by the courts of Province of
Ontario sitting in the City of Toronto, and the Parties hereby irrevocably
submit and attorn to the original and exclusive jurisdiction of the courts of
Province of Ontario sitting in the City of Toronto for those purposes.
 
Section 1.6      Severability
 
Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable Laws.  The validity of
remaining sections, provisions, terms and parts of this Agreement shall not be
affected by a court, administrative board, or other proceeding of competent
jurisdiction deciding that a provision, term or part of this Agreement is
illegal, unenforceable, in conflict with any Laws or contrary to public
policy.  In such event the Parties shall, by amendment of this Agreement,
negotiate in good faith to replace such provision by a reasonable new provision
or provisions which, as far as legally possible, shall have the same economic
and legal effect on the Parties as did the subject provision.
 
ARTICLE 2 – REPRESENTATIONS OF THE PARTIES
 
Section 2.1      Representations and Warranties of Invecture
 
Invecture represents and warrants to the Vista Parties that as of the Effective
Date:
 
(a)
it is a corporation duly incorporated and in good standing in its jurisdiction
of incorporation and it is qualified to do business and is in good standing in
those jurisdictions necessary in order to carry out the purposes of this
Agreement;

 
(b)
it has the capacity to enter into and perform its obligations under this
Agreement and all transactions contemplated herein, and that all corporate and
other actions required to authorize it to enter into and perform this Agreement
have been properly taken;

 
(c)
the execution and delivery of this Agreement will not conflict with, violate or
result in the breach of its constating documents nor of any agreement to which
Invecture is subject; and

 
 
- 8 -
 

--------------------------------------------------------------------------------

 
 
(d)
this Agreement has been duly approved and delivered by it and is valid and
binding upon it in accordance with its terms.

 
Section 2.2 Representations and Warranties of the Vista Parties
 
The Vista Parties, jointly and severally, represent and warrant to Invecture, as
of the Effective Date and except as qualified by the Disclosure Schedule, that:
 

 
(a)
Current Ownership of Common Shares
After issuance of the Control Shares, the Vista DZ Shareholders will own and
will remain throughout the Earn-in Period the beneficial owner of 40% of the
issued Common Shares (subject to adjustment in accordance with Section 3.7),
free of any Encumbrances of any kind or nature except as provided in the Trust
Agreement.

 



 
(b)
No Consents
No consent or approval of any third person or Governmental Authority is required
to be obtained in connection with the Vista Parties’ obligations under this
Agreement.

 





 
(c)
Organization, Good Standing and Qualification
The Company is a Sociedad Anόnima de Capital Variable duly organized, validly
existing and in good standing under the laws of Mexico and has all necessary
corporate power and authority required to carry on its exploration business
and  to own the Properties. The Company is registered and qualified to do
business and is in good standing in each Mexican State or jurisdiction in which
the failure to so qualify would have a Material Adverse Effect on the Company.

 



 
(d)
Company Capitalizatio
Immediately prior to the issuance of the Control Shares and the one Common Share
to Invecture as provided for in this Agreement, the authorized share capital of
the Company consists only of an unlimited number of Common Shares, of which
103,963,886 Common Shares were issued and outstanding, of which 103,963,885 were
owned by DZHC and one was owned by Granges.  All of such Common Shares have been
allotted and authorized for issuance, and all of such Common Shares have been
validly issued and are fully paid and non-assessable. Other than as contemplated
herein, there are no other equity securities, options, warrants, calls, rights,
commitments or agreements of any character to which any of the Vista Parties are
a party or by which any are obligated to grant pre-emptive rights, issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any Common Shares or any other security in  the capital
share of the Company or obligating the Company to grant, extend or enter into
any such equity security, option, warrant, call, right, commitment or
agreement.  There are no shareholder agreements, voting agreements or voting
trusts relating to any Common Shares or the Company, other than this Agreement.

 



 
(e)
No Subsidiaries
The Company has no subsidiaries, joint ventures, limited partnerships or other
legal or economic entities which it owns or controls.

 





 
- 9 -
 

--------------------------------------------------------------------------------

 
 

 
(f)
Authorization
All corporate action on the part of the Vista Parties necessary for the
authorization, execution and delivery of, and the performance of all their
obligations under this Agreement has been taken, and this Agreement constitutes
valid and legally binding obligations of the Vista Parties, enforceable against
them in accordance with its terms, except as may be limited by:

 





 
(i)  
applicable bankruptcy, insolvency, reorganization or others laws of general
application relating to or affecting the enforcement of creditors’ rights
generally;

 



 
(ii)  
the effects of rules of law governing the availability of equitable remedies;
and

 

 
(iii)  
as rights to indemnity or contribution may be limited under laws of general
application or by principles of public policy thereunder.

 

 
(g)
Company Financial Statements
The Company Financial Statements:

 





 
(i)  
have been prepared in accordance with U.S. generally accepted accounting
principles or International Financial Reporting Standards applied on a
consistent basis throughout the periods covered thereby (except as may be
indicated therein or in the notes thereto);

 



 
(ii)  
fairly present the financial condition, results of operations and cash flows of
the Company as of the respective dates thereof and for the periods referred to
therein;

 

 
(iii)  
contain no direct or implied statement of a material fact which is untrue on the
date of such financial statements and do not omit to state any material fact
which is required by U.S. generally accepted accounting principles or
International Financial Reporting Standards or by applicable law to be stated or
reflected therein or which is necessary to make the statements contained therein
not misleading and are consistent with the books and records of the Company.

 

 
(h)
Non-Contraventio
The execution, delivery and performance of this Agreement by the Company, and
the consummation by the Vista Parties of the transactions contemplated hereby,
do not:

 





 
(i)  
contravene or conflict with their respective constating documents;

 



 
(ii)  
constitute a violation of any provision of any Mexican or Canadian law
applicable to them, except a violation which, individually or in aggregate,
would not have a Material Adverse Effect on the Company; or

 
 
- 10 -
 

--------------------------------------------------------------------------------

 
 

 
(iii)  
constitute a default or require any consent under, give rise to any right of
termination, cancellation or acceleration of, or to a loss of any benefit to
which the Company is entitled under, or result in the creation or imposition of
any lien, claim or encumbrance on any assets of the Company under any contract
to which the Company is a party or any permit, license or similar right relating
to the Company or by which the Company may be bound or affected, except any such
default, consent, right of termination, cancellation or acceleration, loss or
lien, claim or encumbrance which, individually or in the aggregate, would not
have a Material Adverse Effect on the Company.

 



 
(i)
Current Ownership of Common Shares
Since the date of the Company Financial Statements:

 





 
(i)  
the Company has not paid or declared any dividend or incurred any material
capital expenditure or made any commitment therefor;

 



 
(ii)  
the Company has not incurred any obligation or liability, direct or indirect,
contingent or otherwise, except in the ordinary course of business and which is
not, and which in the aggregate are not, material to the Company;

 

 
(iii)  
the Company has not entered into any material transaction or any non-arm’s
length transaction;

 

 
(iv)  
there has been no Material Adverse Effect (actual, anticipated, contemplated or,
to the Company’s knowledge, threatened, financial or otherwise) in the business,
affairs, operations, assets or liabilities (contingent or otherwise), capital or
control of the Company;

 



 
(v)  
the Company’s estimate for reclamation or remediation of any previous activity
on its Properties is properly recorded in its accounts and remains accurate; and

 

 
(vi)  
the Company will have no liabilities exceeding $15,000 in aggregate.

 

 
(j)
No Insolvencies
The Vista Parties have not committed an act of bankruptcy or sought protection
from the creditors thereof before any court or pursuant to any legislation,
proposed a compromise or arrangement to the creditors thereof generally, taken
any proceeding with respect to a compromise or arrangement, taken any proceeding
to be declared bankrupt or wound up, taken any proceeding to have a receiver
appointed of any of the assets thereof, had any Person holding any Encumbrance,
charge, hypothec, title retention agreement or other security interest or
receiver take possession of any of the property thereof, had an execution or
distress become enforceable or levied upon any portion of the property thereof
or had any petition for a receiving order in bankruptcy filed against it.

 





 
 
- 11 -
 

--------------------------------------------------------------------------------

 
 

 
(k)
No Proposals for Material Changes
Except as contemplated herein, the Vista Parties have not approved, are not
contemplating, and have not entered into any agreement, except this Agreement,
in respect of:

 





 
(i)  
the purchase by the Company of any material property or assets or any interest
therein or the sale, transfer or other disposition of any material property or
assets or any interest therein currently owned, directly or indirectly, by the
Company whether by asset sale, transfer of shares or otherwise, any
reorganization, distribution to security holders or recapitalization; or

 



 
(ii)  
the change of control of the Company (by sale or transfer of shares or sale of
all or substantially all of the property and assets of the Company or
otherwise).

 

 
(l)
Insurance
The assets of the Company and its business and operations thereof are insured
against loss or damage with responsible insurers on a basis consistent with
insurance obtained by reasonably prudent participants in a comparable business
in comparable circumstances.  Such coverage is in full force and effect and the
Company has not failed to promptly give any notice of or present any material
claim thereunder.

 





 
(m)
Taxes and Tax Returns
(i) The Company, in all material respects, has filed, in a timely manner all
necessary tax returns and notices and has paid all applicable taxes of
whatsoever nature (VAT, income and other) for all tax years prior to the date
hereof to the extent that such taxes have become due or have been alleged to be
due; (ii) the Company is not aware of any tax deficiencies or interest or
penalties accrued or accruing, or alleged to be accrued or accruing, thereon
where, in any of the above cases, it might reasonably be expected to result in a
Material Adverse Effect on the Company; (iii) there are no agreements, waivers
or other arrangements providing for an extension of time with respect to the
filing of any tax return by the Company or the payment of any material tax,
governmental charge, penalty, interest or fine against the Company; (iv) there
are no material actions, suits, proceedings, investigations or claims now
threatened or pending against the Company which could result in a material
liability in respect of taxes, charges or levies of any Governmental Authority,
penalties, interest, fines, assessments or reassessments or any matters under
discussion with any Governmental Authority relating to taxes, governmental
charges, penalties, interest, fines, assessments or reassessments asserted by
any such authority; and (v) the Company has withheld (where applicable) from
each payment to each of the present and former officers, directors, employees
and consultants thereof, as well as from each payment to any Affiliate of the
Company on account of interest or otherwise, the amount of all taxes and other
amounts, including, but not limited to, income tax and other deductions,
required to be withheld therefrom, and has paid the same or will pay

 





 
- 12 -
 

--------------------------------------------------------------------------------

 
 
 
the same when due to the proper tax or other receiving authority within the time
required under applicable tax legislation.

 

 
(n)
Compliance with Laws, Licenses and Permits
The Company has conducted and is conducting its business in compliance in all
material respects with all applicable laws, rules, regulations, orders and
directives of the Mexican Governmental Authority and any other regulatory body
having authority over its  mining activities and properties and it holds the
material approvals, consents, certificates, registrations, authorizations,
permits and licenses issued by the appropriate state regulatory agency or body
necessary for the current activities carried on by the Company and it is now in
compliance in all material terms and conditions of any concession agreements,
exploration authorizations, mining or water use permits and licenses and with
all laws, regulations, tariffs, rules, orders and directives material to the
current operations of the Company, and except as disclosed in the Public Record,
the Company has not received any notice of the modification, revocation or
cancellation of, or any intention to modify, revoke or cancel or any proceeding
relating to the modification, revocation or cancellation of any such approval,
consent, certificate, registration, authorization, permit or license which,
singly or in the aggregate, if the subject of an unfavourable decision, order,
ruling or finding, might reasonably be expected to result in a Materially
Adverse Effect on the Company.

 



 
(o)
Material Agreements
The Disclosure Schedule contains a complete list of the Material Agreements to
which the Company is a party and which involve an obligation or commitment of
the Company in excess of $15,000, relating to any executive service or
consulting agreements, any off-take agreement, any property agreement or lease
still in effect, any agreement which could result in a lien on a Property, any
agreement providing for the appointment of any director or officer, any voting
trust, pre-emptive right, right of first of refusal, and any contract mining
agreement (collectively the “Material Agreements”). The Company is not in
violation of any term or provision of any Material Agreement, Bylaw, indenture
or other instrument, applicable to it which would, or could reasonable be expect
to, result in any Material Adverse Effect on the Company or which places, or
could place, in question the validity or enforceability of this Agreement or any
document or instrument delivered, or to be delivered, by the Company pursuant
hereto.  There are no obligations affecting the Company that cannot be
terminated on 30-days notice without extra cost or penalty.

 





 
(p)
No Litigation
There is no action, suit, proceeding, claim, arbitration or investigation
pending or, to the knowledge of the Vista Parties, currently threatened:

 





 
(i)  
against the Company or the Vista DZ Shareholders or in connection with any of
their business activities, Properties or assets, or, to the knowledge of the
Company or the Vista DZ Shareholders, any officer, director or employee of the
Company or the Vista DZ Shareholders in connection

 



 
- 13 -
 

--------------------------------------------------------------------------------

 
 

 
 
with such officer’s, director’s or employee’s relationship with, or actions
taken on behalf of, the Company or the Vista DZ Shareholders; or

 

 
(ii)  
against the Company or the Vista DZ Shareholders in connection with any of their
business activities, Properties or assets, or, to the knowledge of the Company
or the Vista DZ Shareholders, any officer, director or employee of the Company
or the Vista DZ Shareholders that seeks to prevent, enjoin, alter or delay any
of the transactions contemplated by this Agreement.

 

 
(q)
Owner of the Properties in the State of Baja California Sur Propertie
The Company is the absolute legal and beneficial owner of, and has good and
marketable title to, all of the Properties and assets thereof as described on
Appendix 1 and in the Company Financial Statements free of all Encumbrances,
other than those described in the Public Record and/or the Disclosure
Schedule.  No other material property rights are necessary for the conduct of
the business of the Company as currently conducted, and the Company does not
know of any claim or the basis for any claim that might or could adversely
affect the right thereof to use, transfer or otherwise exploit such property
rights. The Company does not have any responsibility or obligation to pay any
royalty, licence fee or similar payment to any Person with respect to the
property rights thereof.

 





 
(r)
No Defaults
The Company is not in default of any material term, covenant or condition under
or in respect of any judgement, order, agreement or instrument to which it is
subject or a party or to which it or any of the Properties or assets thereof are
or may be subject, and no event has occurred and is continuing, and no
circumstance exists which has not been waived, which constitutes a default in
respect of any commitment, agreement, document or other instrument to which the
Company is a party or by which it is otherwise bound entitling any other party
thereto to accelerate the maturity of any amount owing thereunder, except in
each case as would not have a Material Adverse Effect on the Company.

 





 

 
(s)
Compliance with Employment Laws
The Company:

 





 
(i)  
has withheld all amounts required by law or agreement to be withheld from wages,
salaries, other payments and other forms of compensation to its employees and
former employees or has remedied any failure to do so;

 



 
(ii)  
is not liable for any wages in arrears; and

 

 
(iii)  
is not liable for taxes or penalties for failure to withhold or pay wages when
due.

 

 
 
The Company is in compliance with all laws and regulations respecting employment
and employment practices, terms and conditions of employment, pay equity and
wages, except where such non compliance would not constitute a Material Adverse
Effect on the Company. There are no complaints pending or, to

 
 
 
- 14 -
 

--------------------------------------------------------------------------------

 
 
 

 
 
the Company’s knowledge, threatened before any Governmental Authority alleging
unfair labour practices or unlawful discrimination nor, to the Company’s
knowledge, is there any basis for any such claim. There are no existing or, to
the Company’s knowledge, threatened labour strikes, disputes, grievances,
controversies or other labour troubles affecting the Company which would,
individually or in the aggregate, have a Material Adverse Effect on the Company.

 
 

 
 
The Company is not a party to any collective bargaining agreement. There are no
outstanding orders under applicable legislation in any jurisdiction in which the
Company carries on business or has employees. No employee has any agreement as
to the length of notice required to terminate his or her employment with the
Company in excess of 6 months or equivalent compensation and all benefit and
pension plans of the Company are funded in accordance with applicable laws and
no past service funding liability exist thereunder.

 

 
(t)
No Benefit Plans
The Company has no retirement, bonus, stock purchase, profit sharing, stock
option, deferred compensation, severance or termination pay, insurance, medical,
hospital, dental, vision care, drug, sick leave, disability, salary
continuation, legal benefits, unemployment benefits, vacation, pension,
incentive or otherwise contributed to, or required to be contributed to, by the
Company for the benefit of any current or former officer, director, employee or
consultant of the Company.

 





 
(u)
Environmental Compliance
Except to the extent that any violation or other matter referred to in this
subsection does not have a Material Adverse Effect on the Company as a whole:

 





 
(i)  
the Properties, assets and operations of the Company comply in all material
respects with all applicable “Environmental Laws” (which term means and
includes, without limitation, any and all applicable international, federal,
provincial, municipal or local laws, statutes, regulations, treaties, orders,
judgments, decrees, ordinances, official directives and all authorizations
relating to the environment, occupational health and safety), or any
“Environmental Activity” (which term means and includes, without limitation, any
past, present or future activity, event or circumstance in respect of a
Contaminant).  “Contaminant” means and includes, without limitation, any
pollutants, dangerous substances, liquid wastes, hazardous wastes, hazardous
materials, hazardous substances or contaminants or any other matter including
any of the foregoing, as defined or described as such pursuant to any
Environmental Law, including, without limitation, the storage, use, holding,
collection, purchase, accumulation, assessment, generation, manufacture,
construction, processing, treatment, stabilization, disposition, handling or
transportation thereof, or the release, escape, leaching, dispersal or migration
thereof into the natural environment, including the movement through or in the
air, soil, surface water or groundwater;

 



 
- 15 -
 

--------------------------------------------------------------------------------

 
 

 
(ii)  
the Company does not have any knowledge of, and has not received any notice of,
any material claim, judicial or administrative proceeding, pending or threatened
against, or which may materially affect the Company or any of its Properties,
assets or operations thereof, relating to, or alleging any violation of any
Environmental Laws.  The Company is not aware of any facts which could give rise
to any such claim or judicial or administrative proceeding and neither the
Company nor any of its Properties, assets or operations is, to the knowledge of
the Company, the subject of any investigation, evaluation, audit or review by
any Governmental Authority to determine whether any violation of any
Environmental Laws has occurred or is occurring or whether any remedial action
is needed in connection with a release of any Contaminant into the environment,
except for compliance investigations conducted in the normal course by any
Governmental Authority;

 



 
(iii)  
the Company has not given or filed any notice under any Mexican federal,  state
or local law with respect to any Environmental Activity and the Company does not
have any current liability in connection with any Environmental Activity (except
for an accruing liability) and the Company is not aware of any notice being
given under any federal, provincial or local law or of any liability (whether
contingent or otherwise) with respect to any Environmental Activity relating to
or affecting the Company or its Properties, assets, business or operations;

 

 
(iv)  
the Company does not store any hazardous or toxic waste or substance on the
property thereof and has not disposed of any hazardous or toxic waste, in each
case in a manner contrary to any Environmental Laws, and there are no
Contaminants on any of the premises at which the Company carries on business, in
each case other than in compliance with Environmental Laws; and

 

 
(v)  
the Company is not subject to any contingent or other liability relating to the
restoration or rehabilitation of land, water or any other part of the
environment or non-compliance with Environmental Laws which has not been accrued
in the Company Financial Statements.

 
(v)  
No Non-Arm’s Length Transactions
Except as disclosed herein, the Company does not owe any amount to, nor has it
any present loans to, or borrowed any amount from or is otherwise indebted to,
any officer, director, employee or security holder of any of them or any Person
not dealing at “arm’s length” with any of them except for usual employee
reimbursements and compensation paid in the ordinary and normal course of the
business of the Company.  The Company is not a party to any contract, agreement
or understanding with any officer, director, employee and security holder of any
of them or any other Person not dealing at arm’s length with the Company.  No
officer, director, employee or security holder of the Company has any cause of
action or other claim whatsoever against, or owes any amount to, the Company.

 



 
- 16 -
 

--------------------------------------------------------------------------------

 
 
 
(w)  
Minute Books
The minute books of the Company, all of which have been made available to
Invecture or its counsel prior to the Effective Date, are up-to-date, complete
and accurate in all material respects.

 



Section 2.3      Survival
 
The representations and warranties set forth in Section 2.1 and Section 2.2 of
this Agreement shall survive the execution of this Agreement, the exercise of
the Earn-in Right and the execution and delivery of the Shareholders’ Agreement.
 
ARTICLE 3 – GRANT OF EARN-IN RIGHT AND EXERCISE REQUIREMENTS
 
Section 3.1      Grant of Earn-in Right
 
In consideration of Invecture’s making the Initial Payment to the Company, on
receipt of the Initial Payment, the Company shall:
 
(a)
issue one Common Share to Invecture;

 
(b)
issue the Control Shares to the Trust Agent, which shares shall be registered in
the name of the Trust Agent and shall be held and voted by the Trust Agent in
accordance with the terms of the Trust Agreement; and

 
(c)
without any further act or formality, exclusively grant the Earn-in Right to
Invecture, which Earn-in Right may be exercised by Invecture in whole only and
not in part.

 
The Vista DZ Shareholders hereby confirm that they have, by means of a
Shareholders’ meeting, unanimously approved resolutions pursuant to which the
Vista DZ Shareholders have resolved to: (i) amend the Company’s Bylaws so that
the Bylaws are in the form set out in Appendix 2; (ii) approve the issuance of
one Common Share to Invecture; (iii) approve a capital increase issuing the
Control Shares which will be subscribed and voted by the Trust Agent pursuant to
the terms and conditions of the Trust Agreement; (iv) waive any and all rights
of first refusal and pre-emptive rights as provided in Section 3.2; and (v)
authorize that the Control Shares be kept as treasury shares until fully paid in
accordance with the terms and conditions of this Agreement.
 
Section 3.2      Waiver of any Rights of First Refusal and Pre-emptive Rights
 
The Vista DZ Shareholders hereby consent to the subscription, payment for and
issuance of one Common Share to Invecture and the issuance of the Control Shares
in accordance with the terms of this Agreement.  In connection with such
issuances, the Vista DZ Shareholders hereby waive any and all rights of first
refusal or pre-emptive rights that the Vista DZ Shareholders may have in respect
of the issuance of the one Common Share to Invecture and the Control Shares to
the Trust Agent, and Invecture’s subsequent subscription and payment for the
Control Shares, in accordance with the terms of this Agreement.  The Vista DZ
Shareholders hereby acknowledge that upon the due and valid exercise of the
Earn-in Right, as part of the Closing, the Control Shares will be fully paid by
and owned by Invecture.
 
- 17 -
 

--------------------------------------------------------------------------------

 
 
Section 3.3      Initial Payment Non-Refundable
 
The Initial Payment will be non-refundable.
 
Section 3.4      Exercise Conditions
 
The exercise of the Earn-in Right by Invecture is conditional upon:
 
(a)
the receipt by the Company of the Required Mining Authorizations;

 
(b)
the proper publication and dissemination of the Required Mining Authorizations;

 
(c)
a Feasibility Report on the Properties addressed to Vista, which updates the
existing Feasibility Report with respect to costs;

 
(d)
Invecture funding 100% of the Maintenance Costs; and

 
(e)
Invecture paying to the Company (as payment for the Control Shares) $20,000,000
in cash by wire transfer,

 
(collectively, the “Exercise Conditions”) within the Earn-in Period.
 
Section 3.5      Exercise of Earn-in Right
 
At anytime during the Earn-in Period, provided that the Exercise Conditions have
been met (or waived in writing prior to the end of the Earn-in Period by the
Vista DZ Shareholders in their sole discretion), Invecture shall have the right
to deliver, within the Earn-in Period, written notice (the “Exercise Notice”) to
the Vista DZ Shareholders notifying them that Invecture intends to exercise the
Earn-in Right and require completion of the Closing Transactions.  The Exercise
Notice will propose a date (the “Closing Date”) being a date within 30 days of
delivery of the Exercise Notice. For greater certainty, the Closing Date, though
not the delivery of the Exercise Notice, may fall outside of the Earn-In
Period.  Not more than 5 Business Days after receipt by the Vista DZ
Shareholders of the Exercise Notice, the Vista DZ Shareholders shall respond
either confirming the proposed date or providing a proposed alternative date
which better suits the Vista DZ Shareholders, which alternative Closing Date
must be within 15 days following the Closing Date proposed by Invecture, which
alternative date shall thereupon be deemed the Closing Date.
 
Upon delivery of the Exercise Notice, the Parties shall be obligated to complete
the Closing Transactions in accordance with Section 3.7.
 
Section 3.6      Vista Parties Transactions
 
The Vista Parties shall cause Section 3.6(a), (b) and (c) to occur prior to or
on the Effective Date and shall take reasonable commercial steps to complete
Section 3.6(d), within 150 days after the Effective Date and prior to the
Closing Date, the following:
 
(a)
the adoption of the new Bylaws attached hereto as Appendix 2 and the issuance of
new certificates representing Common Shares to ensure that during the Earn-in
Period certificates representing Common Shares (including Control Shares) bear a

 
 
- 18 -
 

--------------------------------------------------------------------------------

 
 
 
legend stipulating that no encumbrance or liens are permitted over the Control
Shares without the prior unanimous written consent of the Board of Directors;

 
(b)
the appointment of Invecture’s nominees to the Board in accordance with
Section 5.3; and

 
(c)
the capitalization of any remaining loans owed by the Company to Vista in excess
of $20,000,000, either by increasing the capital attributed to the Common
Shares, by issuing new Common Shares to DZHC (and if any new Common Shares are
issued to DZHC, the Company shall issue for no additional consideration such
number of additional Control Shares to the Trust Agent that results in the Trust
Agent holding 60% of the issued Common Shares) or any combination thereof;

 
(collectively, the “Vista Parties Transactions”).
 
Section 3.7      Adjustment to Ownership Interest
 
If by March 1, 2012 (the “First Adjustment Date”):
 
 
(a)
the Agrarian Reform Secretary (the “SRA”) has not issued a resolution with
respect to certain parts of the Property that may be affected by the creation of
the Sierra de la Laguna Biosphere Reserve (as described in more detail in the
Disclosure Schedule); and

 
 
(b)
the Company, at the expense of DZHC or Vista, has not reached a satisfactory
resolution with Jorge Cordero,

 
(collectively the “Adjustment Triggering Events”), then notwithstanding any
other provision of this Agreement, the percentage of all of the outstanding
Common Shares held by DZHC will be decreased by 0.5% and the percentage of all
of the outstanding Common Shares that are Control Shares will be increased by
0.5% (a “0.5% Adjustment”).  If the Adjustment Triggering Events are not met on
March 16, March 31, April 15, and April 30, 2012 (each date a “Subsequent
Adjustment Date”), an additional 0.5% Adjustment will be made, which 0.5%
Adjustments in aggregate shall not exceed 2.5%.  Any 0.5% Adjustment shall be
effected by the issuance of additional Control Shares to the Trust Agent without
payment of any additional consideration.  Upon the occurrence of an Adjustment
on the First Adjustment Date or any Subsequent Adjustment Date, all references
to a Party’s interest in the Company will be deemed to be references to their
interest as adjusted in accordance with this Section 3.7.  The Parties agree to
take the commercially reasonable steps necessary, advisable or desirable to give
full effect to this Section 3.7 (including updating the Shareholders’ Agreement
to reflect any 0.5% Adjustment).
 
Section 3.8      Closing Transaction Matters
 
On the Closing Date, and at the time and place indicated in the Exercise Notice,
the Parties will meet to deliver the documents and consideration described below
in order to effect the Closing and the concurrent completion of any remaining
Vista Parties Transactions, which tabled documents shall be deemed exchanged and
released simultaneously upon agreement by the Parties that Closing has
completed:
 
- 19 -
 

--------------------------------------------------------------------------------

 
 
 
(a)
the Vista Parties shall deliver all necessary asset transfer and loan
cancellation documentation reasonably required to effect any remaining Vista
Parties Transactions, including a certificate of an officer of each Vista DZ
Shareholder addressed to Invecture confirming that, upon payment to the Company
of $20,000,000 and the payment in turn by the Company to Vista of that sum in
satisfaction of the Company’s indebtedness in that amount to Vista, the Vista
Parties Transactions will have been completed and (i) the Company will owe no
amount to any Vista Party and (ii) the Company will have no other obligation or
commitment in excess of $15,000 to any other Person, except as set out in the
Disclosure Schedule or that arises during the Earn-in Period by or under the
direction of Invecture;

 
 
(b)
the Company shall deliver to Invecture a letter addressed to the Trust Agent to
immediately and irrevocably transfer the Control Shares to Invecture;

 
 
(c)
upon transfer of the Control Shares to Invecture in accordance with the terms of
this Agreement and the Trust Agreement, the Control Shares shall be deemed to be
fully paid-up;

 
 
(d)
Granges shall transfer its Common Share to DZHC;

 
 
(e)
Invecture and DZHC shall pay to the Company their respective pro rata portion of
the Initial Working Capital on a 60:40 basis (subject to adjustment in
accordance with Section 3.7);

 
 
(f)
the Company shall issue and deliver such number of additional Common Shares in
the name of Invecture and DZHC (on a 60:40 basis, subject to adjustment in
accordance with Section 3.7) so that any net capital contributions of the
Parties consequent upon the Vista Parties Transactions, as well as the
contribution of the Initial Working Capital, are recognized on the books of the
Company and the Company is upon completion of the Closing Transactions free of
debt and holds the Initial Working Capital;

 
 
(g)
the Secretary of the Company shall deliver to each of DZHC and Invecture a
certified copy of the updated register of Common Shares reflecting the Closing
Transactions;

 
 
(h)
Invecture and DZHC shall each execute a resolution of the Shareholders’ meeting
of the Company appointing additional directors of the Company specified by
Invecture so that Invecture’s nominees will then constitute a simple majority of
the Board of the Company; and

 
 
(i)
DZHC, the Company and Invecture shall deliver a fully executed Shareholders’
Agreement,

 
(collectively, the “Closing Transactions”).
 
- 20 -
 

--------------------------------------------------------------------------------

 
 
 
Section 3.9       Closing Date Extension if SEMARNAT Proceedings Threatened or
Vista Parties Transactions Not Completed
 
 
(a)
If as of the proposed Closing Date Invecture has reason to believe that all
Persons who have a right to appeal the Required Mining Authorizations to
SEMARNAT in connection with the achievement of the Required Mining
Authorizations have not received notice of the issuance of the Required Mining
Authorizations, then, Invecture shall have the right to extend the Closing Date
by up to six months past the date that the Required Mining Authorizations have
been published in order to allow for additional appeal rights to expire.

 
 
(b)
The Closing Date will also be extended without prejudice to Invecture’s rights
herein if the Vista Party Transactions have not been completed to Invecture’s
satisfaction, acting reasonably. In this case the Vista Parties shall continue
to use commercially reasonable efforts to procure the completion of the Vista
Parties Transactions as soon as is reasonably possible. Invecture may waive
completion of the Vista Parties Transactions and exercise the Earn-in Right
without prejudice to Invecture’s rights to claim for damages to it or to the
Company  on account of the non-completion of the Vista Parties Transactions and
to continue to require their completion after exercise of the Earn-in Right.

 
ARTICLE 4 – ADDITIONAL COVENANTS
 
Section 4.1      Control Shares
 
Concurrently with the execution of this Agreement on the Effective Date, the
Parties shall cause to be executed the Trust Agreement and in accordance with
Section 3.1(b) the Company shall issue to the Trust Agent the Control
Shares.  The Parties will take commercially reasonable steps to cause the
Control Shares to be handled by the Trust Agent in accordance with the terms of
this Agreement and the Trust Agreement.
 
The technical committee to the Trust for the purposes of providing instructions
to the Trust Agent shall comprise two members and their respective alternates,
one member and his/her alternate shall be appointed by DZHC and one member and
his/her alternate shall be appointed by Invecture.
 
The Control Shares shall be kept in the Trust until the earlier of:
 
 
(a)
the Trust Agent is provided with the letter of the Company delivered to
Invecture pursuant to Section 3.7(b), in which case the Control Shares shall be
transferred to Invecture on the Closing Date in accordance with Section 3.7;

 
 
(b)
one Party has notified the Trust Agent in writing that this Agreement has been
terminated, enclosing written evidence whereby the other Parties have agreed on
the termination of this Agreement, in which case the Control Shares shall be
cancelled for no payment or other consideration; and

 
 
- 21 -
 

--------------------------------------------------------------------------------

 
 
 
(c)
the Trust Agent receives notification that this Agreement has been terminated by
a court having competent jurisdiction, in which case the Control Shares shall be
cancelled for no payment or other consideration.

 
The Parties agree that any obligations to pay taxes or duties which may result
from the transfer of the Control Shares from the Trust Agent to Invecture, shall
be the obligation of Invecture, whether paid directly by Invecture to the
appropriate Governmental Authority or funded by Invecture to the Trust or the
Company, as applicable.
 
Section 4.2      Invecture’s Right to Indicate that the Company Shall Purchase
the Mill Equipment
 
On the Effective Date, Vista shall grant to Invecture the exclusive right (the
“Mill Purchase Decision Right”) to indicate that the Mill Equipment is suitable
for the Properties and to indicate that the Company shall purchase the Mill
Equipment upon receipt of project financing.  The Mill Purchase Decision Right
will be exercisable within the first year following the Effective Date.  If the
Mill Purchase Decision Right is exercised, the Mill Equipment shall be sold to
the Company by Vista on an as is where is basis (in Canada), free and clear of
all Encumbrances, for a price of $16,000,000 plus the cost of storage and
insurance during the time between receipt by Vista of Invecture’s notice of
exercise of the Mill Purchase Decision Right and the time at which the Mill
Equipment is loaded for transportation to Mexico, plus applicable taxes, if
any.  The definite terms of the Mill Purchase Decision Right shall be on the
terms and subject to the conditions set out in Appendix 9.
 
Section 4.3      Vista Parties to Transfer any Related Affiliate Company
Properties or Permits to the Company Prior to Closing
 
If any Affiliate of the Vista Parties (other than a subsidiary of the Company)
holds any asset, Mineral Right, service or other material agreement which
principally relates to or benefits the Company’s operations as of the Effective
Date, or which has traditionally been principally used by, benefitted or made
available to the Company or is needed to secure the Required Mining
Authorizations, the Vista Parties shall take such steps as are necessary to
cause such assets, Mineral Right, service or other material agreements to be
assigned to the Company prior to the Closing Date. If any such assets, Mineral
Right, service or other material agreements are transferred, Common Shares may
be issued by the Company for them but such Common Shares shall first form part
of the Trust and be included in the total of Common Shares to be issued to the
Vista DZ Shareholders to bring their total ownership of Common Shares to 40% of
Common Shares as contemplated by Section 3.7.
 
Section 4.4      Covenants of Invecture During the Earn-in Period
 
During the term of this Agreement, Invecture shall:
 
 
(a)
direct, manage and fund and as appropriate, conduct the program of work on the
Properties set out in Section 5.1;

 
 
(b)
fund all Maintenance Costs and take all steps and proceedings to maintain the
Properties in good standing (including La Testera subject to Section 4.5);

 
 
- 22 -
 

--------------------------------------------------------------------------------

 
 
 
(c)
perform its duties and responsibilities and comply with its obligations under
this Agreement;

 
 
(d)
immediately notify the Vista Parties if:

 

 
(i)  
any representations or warranties contained in Section 2.1 are not true and
correct in any material respect during the term of the Earn-in Period; or

 



 
(ii)  
any covenant of Invecture pursuant to this Agreement have not been complied
with;

 
 
(e)
not, by any action or inaction cause any Encumbrance to be placed upon or
against the Properties or any part thereof;

 
 
(f)
cause the Company to conduct all of its operations in a good and workmanlike
manner in accordance with generally accepted mining industry practice and in
compliance with all applicable Laws in Mexico and in accordance with the terms
and provisions of mining concessions, leases, licenses, permits, contracts and
other agreements pertaining to the Properties, its assets and its operations and
in accordance with the care and skill normally expected of someone conducting
and managing exploration, development and mining activities in Mexico;

 
 
(g)
ensure that its employees, contractors and authorized agents and its Affiliates’
employees, contractors and authorized agents enter the Properties at Invecture’s
sole risk;

 
 
(h)
keep and maintain all required accounting and financial records for the Company
pursuant to International Financial Reporting Standards and in accordance with
customary cost accounting practices in the mining industry;

 
 
(i)
obtain insurance, naming the Company and itself as co-insured, which adequately
covers all risks reasonably and prudently foreseeable in the operation and
conduct of the operations which, having regard to the nature of such risks, the
relative cost of obtaining insurance and the availability of such insurance, it
is prudent to seek insurance rather than provide for self insurance; and

 
 
(j)
on a confidential basis initiate discussions with investment dealers and the
Toronto Stock Exchange (or other stock exchange previously approved by DZHC) so
as to be in a position to conduct an Authorized IPO (as such term is defined in
the Shareholders’ Agreement in the form attached in Appendix 7) within 12 months
of the Closing Date.  Invecture shall keep DZHC regularly informed as to the
content and tenure of such discussions.

 
Section 4.5      La Testera Property
 
Upon 30-days prior written notice to the Vista DZ Shareholders, Invecture shall
have the right any time during the Earn-in Period to force the Company to either
(i) transfer the La Testera property to a third party for valuable
consideration, plus the assumption by the third party of all associated
liabilities and obligations connected with the La Testera property and an
indemnity from the third party in favour of the Company; or (ii) to terminate
the Company’s option on the La Testera property.
 
- 23 -
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 5 – PROJECT MANAGEMENT PROGRAM, FUNDING AND
MANAGEMENT DURING THE EARN-IN PERIOD
 
Section 5.1      Project Management Program and Funding of Company During the
Earn-in Period
 
Subject to Section 5.2, during the term of this Agreement, Invecture shall be
responsible to fund 100% of the Maintenance Costs and all other costs and
expenses related to the Properties.  Invecture shall during the term of this
Agreement carry out a project management program on the Properties for the
benefit of the Company, which program will at a minimum include:
 
 
(a)
using commercially reasonable efforts to direct and assist the Company with
obtaining the Required Mining Authorizations;

 
 
(b)
using commercially reasonable efforts to direct and assist the Company with
identifying, applying for and obtaining in a timely and appropriate manner all
other concessions, leases, licenses, permits, consents and authorizations
necessary to commence construction of commercially viable mine on the
Properties;

 
 
(c)
updating the current Feasibility Report on the Properties in accordance with
Section 3.4(c);

 
 
(d)
maintaining and defending the Company’s assets, including its mining
concessions, other interests in land and permits;

 
 
(e)
maintaining all of the Company’s Technical Data in good order;

 
 
(f)
maintaining the Company’s community program; and

 
 
(g)
maintaining active public and government relation programs.

 
The program management work program shall be conducted by Invecture in a good
and workmanlike manner in accordance with generally accepted mining industry
practice and in compliance with all applicable Laws in Mexico and in accordance
with the terms and provisions of mining concessions, leases, licenses, permits,
contracts and other agreements pertaining to the Properties, its assets and its
operations and in accordance with the care and skill normally expected of
someone conducting and managing exploration, development and mining activities
in Mexico.
 
Such funding shall be effected as payments which are to be accounted for as
non-refundable Common Share subscription contributions to the Company’s capital
(which contributions will not entitle Invecture to be issued any securities if
Invecture does not exercise the Earn-in Right).  The Parties acknowledge that
beyond the Maintenance Costs and the costs and expenses associated with the work
program set out in this Section 5.1 (including all costs and expenses associated
with obtaining the Required Mining Authorizations), the level of
 
- 24 -
 

--------------------------------------------------------------------------------

 
 
economic activity of the Company and hence Invecture’s funding obligation is
generally within the discretion of Invecture during the Earn-In Period.
 
Section 5.2      Authorization of Change of Forest Land Use Permit Fees
 
Following the receipt by the Company of the authorization of the change of
forest land use permit, which authorization forms part of the Required Mining
Authorizations, certain permit fees will be due and payable to
SEMARNAT.  Notwithstanding Section 5.1, Invecture shall pay on behalf of the
Company, by way of a non-interest bearing loan to the Company, the permit fees
due to SEMARNAT after obtaining the authorization.  The Company shall repay
Invecture’s loan to the Company contemplated in this Section on the date this
Agreement is terminated in accordance with Section 10.1 and if the this
Agreement is terminated under paragraphs (a), (b), (d), or (e) of Section 10.1,
the Vista Parties shall cause the Company to repay Invecture.
 
Section 5.3      Board of Directors and Management of Company During Earn-in
Period
 
During the Earn-in Period, Invecture shall be entitled to nominate for election
to the Company’s Board two members and his/her respective alternates and the
Vista DZ Shareholders shall be entitled to nominate for election to the
Company’s Board one member and his/her alternate.  Subject to the foregoing:
 
 
(a)
The Vista DZ Shareholders shall vote their Common Shares in favour of
Invecture’s nominee(s).  The Vista DZ Shareholders and Invecture shall cause
their representatives on the technical committee to the Trust Agent to instruct
the Trust Agent to vote the Control Shares in favour of the Vista Shareholders’
nominee(s).

 
 
(b)
In the event that Invecture desires to replace one of its nominees, the Vista DZ
Shareholders shall vote their Common Shares to replace such Director with
another nominee of Invecture.

 
 
(c)
Among the members to be nominated by Invecture to the Board of Directors, on
shall be appointed as the Chief Executive Officer of the Company, who shall be
responsible for the overall management of the Company at the Board’s direction.

 
 
(d)
Invecture shall also be entitled to appoint the Chairman of the Board, which
Chairman shall be one of the directors nominated by Invecture or the Chief
Executive Officer.

 
 
(e)
The Vista DZ Shareholders agree vote their Common Shares in favour of the Chief
Executive Officer and Chairman of the Board proposed by Invecture.

 
The Board’s primary mandate during the Earn-in Period will be to do such things
as are commercially reasonable to achieve the Required Mining Authorizations.
 
During the Earn-in Period, the Chief Executive Officer shall be obligated to
provide quarterly progress reports summarizing the activities of the Company
since the previous reporting period and at the reasonable request of any one or
more of the Parties, the Chief
 
 
- 25 -
 

--------------------------------------------------------------------------------

 
 
Executive Officer shall provide a progress report to all of the
Parties.  Invecture shall on its own behalf or through the Company, undertake
legal, tax and financial mine modeling analysis.
 
Section 5.4      Unanimous Board Approval Requirements
 
During the term of this Agreement, unanimous approval of the Board shall be
required for the following (except where otherwise expressly permitted by or
required by the LGSM or by this Agreement):
 
 
(a)
increasing or reducing the size of the Board;

 
 
(b)
increasing or reducing the authorized capital of the Company or increasing or
reducing the issued capital of the Company by way of share split, share
consolidation, conversion or exchange of securities or similar transaction;

 
 
(c)
requiring or permitting any additional capital contribution or transferring any
right or shares issued by the Company, except in the case of transferring of any
right or shares in accordance with Section 11.3;

 
 
(d)
allotting, reserving, setting aside or issuing any Common Shares;

 
 
(e)
creating, assuming or incurring any debt of the Company exceeding $100,000 or
its equivalent in Mexican currency (for avoidance of doubt excluding debt to
Invecture or the Vista Parties which is to be settled prior to Closing);

 
 
(f)
granting any security interest over any of the Company’s assets;

 
 
(g)
the giving jointly by the Parties of any guarantee or other financial assistance
(whether direct or indirect) in respect of the Properties;

 
 
(h)
entering into any loan arrangement with a Party;

 
 
(i)
making any loan to any Person or guaranteeing the obligations of any Person;

 
 
(j)
entering into any contract or other transaction with any Person who is not at
arm’s length to the Company or the Parties unless the contract is demonstrably
on terms no more favourable to the non-arm’s length company than would be an
equivalent arm’s length contract;

 
 
(k)
any change of business from that of pursuing the Required Mining Authorizations
for the Concordia project and engineering and financial analysis of that
project;

 
 
(l)
any decision to abandon or surrender the Properties or any material portion
thereof;

 
 
(m)
the institution, defence, compromise or settlement of any court or arbitral
proceedings involving the Company involving an amount in excess of $500,000 or
its equivalent in Mexican currency;

 
 
- 26 -
 

--------------------------------------------------------------------------------

 
 
 
(n)
the approval of the sale or disposal of any of the assets of the Company having
an aggregate market value in excess of $100,000 or its equivalent in Mexican
currency;

 
 
(o)
any decision to list the shares of the Company on any stock exchange;

 
 
(p)
any reorganization of the Company, or the entering into of any joint venture
agreement with any other person relating to the Properties;

 
 
(q)
amalgamating, merging or entering into an arrangement or other reorganization
involving the Company;

 
 
(r)
the liquidation or winding up of the Company, whether voluntary or otherwise or
any application for its judicial management; and

 
 
(s)
amending or revoking the Bylaws in whole or in part or enacting any additional
by-law (or Mexican equivalent), except to resolve any conflict in favour of this
Agreement.

 
Section 5.5      Maintenance of Company Goodwill
 
In addition to any other obligations set out in this Article 5, Invecture shall,
during the Earn-in Period, use its commercially reasonable efforts to maintain
and protect the reputation of the Company and shall conduct itself and the
Company’s operations with a view to enhancing the public image of the Company.
Invecture shall ensure that the Company’s Chief Executive Officer and its
nominee directors are of good reputation and qualified mining
professionals.  Invecture will review the current community relations program
and undertake programs to maintain the good reputation of the Company.  Nothing
in this Section 5.5 shall require that Invecture agree to fund any material new
financial initiative or allow the Company to assume any material new obligation.
 
ARTICLE 6 – ACQUISITIONS IN AREA OF INTEREST
 
Section 6.1      Additional Properties in Area of Interest
 
After the Effective Date, if a Party or one of its Affiliates proposes to
acquire, directly or indirectly, any Mineral Right (including applications for
such rights), surface right or other fixed asset located wholly within the Area
of Interest from any third party during the term of this Agreement, such Party
shall, or shall cause the acquiring party (in the case of a proposed acquisition
by an Affiliate) to promptly offer in writing the acquired Mineral Right,
surface right or other fixed asset to the Company for a 30-day period at the
acquiring party’s cost (including investigation, negotiation and acquisition).
Unless the Company accepts the offer within the said period the acquiring party
shall after the 30-day period be free to deal with the acquired interest in its
sole discretion. For avoidance of doubt,  the nominees on the board of directors
of the Party required to offer the Mineral Right, surface right or other fixed
asset may not vote on the decision of whether to accept it.
 
 
- 27 -
 

--------------------------------------------------------------------------------

 
 
Section 6.2      Other Business Opportunities
 
 
(a)
Except as may be expressly provided in this Agreement, each Party shall have the
right to independently engage in and receive full benefits from its business
activities.

 
 
(b)
No Party shall have any duty to the other Party with respect to any opportunity
to acquire any Properties outside of the Area of Interest at any time, or within
the boundaries of the Area of Interest after the termination of this Agreement.

 
ARTICLE 7 – CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS
 
Section 7.1      General
 
Subject to the exceptions in Section 7.2, Confidential Information shall not be
disclosed by a Party or any of its Affiliates to any third party or to the
public without the prior written consent of the other Parties.  The Company
shall not disclose Confidential Information, except as permitted pursuant to
Section 7.2, without the approval of the Board.
 
Section 7.2      Exceptions
 
 
(a)
The restriction imposed by Section 7.1 shall not apply to a disclosure of
Confidential Information:

 

 
(i)  
in accordance with the requirements of any stock exchange or securities
regulatory authority or commission having jurisdiction over a Party’s or any of
its Affiliate’s securities;

 



 
(ii)  
to government agencies as required by the terms of the Mineral Rights or any
Authorizations;

 

 
(iii)  
to employees or to an Affiliate, consultant, contractor or subcontractor of a
Party that has a bona fide need to be informed;

 

 
(iv)  
to a Governmental Authority or to the public, which the disclosing Party or its
Affiliate believes in good faith is required by applicable Laws;

 

 
(v)  
to actual or potential lenders or underwriters who have a bona fide need to be
informed;

 



 
(vi)  
to independent accountants or legal counsel engaged by a Party or the Board for
the purpose of enabling such accountants or legal counsel to give appropriate
advice in respect of a financing or other matters arising under this Agreement;
and

 

 
(vii)  
to any recognized merchant or investment banking firm engaged in giving advice
to the disclosing Party in connection with a financing or other matter arising
under this Agreement.

 



 
- 28 -
 

--------------------------------------------------------------------------------

 
 
 
(b)
In any case to which the exceptions in Section 7.2 are applicable, the
disclosing Party shall give notice to the other Parties, at least seven (7) days
in advance of the making of such disclosure, provided, however, that such notice
shall not be required with respect to information disclosed to
Section 7.2(a)(i), Section 7.2(a)(ii) or Section 7.2(a)(iv).  Such notice shall
identify the Confidential Information to be disclosed and the recipient.  As to
any disclosure, except disclosure required by Law, only such Confidential
Information as such third party shall have a legitimate business need to know
shall be disclosed.  Except with respect to disclosure required by Law, as to
any disclosure to a third party, such third party shall first agree in writing
to protect the Confidential Information from further disclosure to the same
extent as the Shareholders are obligated under this Article 7 and the disclosing
Party shall concurrently with the making of such disclosure give notice to the
other Parties that the required agreement in writing has been
completed.  Notwithstanding the absence of a required written agreement, the
disclosing Party shall be responsible for assuring that no unauthorized
disclosure of information to be kept confidential pursuant to Section 7.1 is
made by any Person receiving information provided that no Party shall be liable
to any other Parties for the fraudulent or negligent disclosure of Confidential
Information if the Party who seeks to take the benefit of this Section 7.2(b)
shall have taken reasonable steps to ensure the preservation and confidential
nature of the information.

 
Section 7.3      Duration of Confidentiality
 
The provisions of this Article 7 shall apply during the term of this Agreement.
 
ARTICLE 8 – INDEMNITY AND VISTA GUARANTEE
 
Section 8.1      Indemnification
 
Each Party (an “Indemnifying Party”) will indemnify and save harmless each other
Party from and against all actions, suits, claims, proceedings, litigation or
investigation whatsoever and any damages, losses (other than loss of profit),
costs, fines, penalties, liabilities or expenses, including legal fees on a
solicitor-and-own-client basis, disbursements and all costs incurred in
investigation or pursuing any of the foregoing or any proceeding related
thereto, made or brought against such other Party or which such other Party
suffers or incurs, directly or indirectly, as a result of or in connection with
any breach of any representation, warranty, covenant or agreement by the
Indemnifying Party.
 
Section 8.2      Vista Guarantee
 
Vista hereby guarantees to Invecture the due performance of the obligations
herein of the other Vista Parties.
 
 
- 29 -
 

--------------------------------------------------------------------------------

 
 
ARTICLE 9 – COMPLIANCE WITH POLICY ON INTERNATIONAL BUSINESS CONDUCT
 
Section 9.1      Compliance
 
The Parties acknowledge that applicable Mexican laws, the Canadian Corruption
ofForeign Public Officials Act and/or the U.S. Foreign Corrupt Practices Act, as
amended (the “Acts”) apply to Invecture, Vista and its Affiliates, as the case
may be, and agree that during the term of this Agreement Invecture shall cause
the Company to comply with all provisions of the Acts (whether or not
technically or jurisdictionally applicable) and if requested by one or more of
the Vista Parties (acting reasonably), Invecture shall provide the Vista Parties
with reasonable assurance of compliance with the Acts.
 
ARTICLE 10  – TERMINATION
 
Section 10.1      Termination
 
This Agreement may be terminated, subject to Section 10.2:
 
 
(a)
by DZHC, upon 30-days written notice if (i) Invecture is not in material
compliance with this Agreement  (and without prejudice to DZHC right to claim
against Invecture in the event such termination is on account of a breach of
representation or covenant made or given by Invecture herein), or (ii) Invecture
has notified DZHC that it does not intend to exercise the Earn-in Right;

 
 
(b)
by Invecture upon 10-days written notice from Invecture to DZHC that it does not
intend to exercise the Earn-In Right (without prejudice to Invecture’s right to
claim against the Vista Parties in the event such termination is primarily on
account of a breach of representation or covenant made or given by the Vista
Parties herein) provided that Invecture is not in default of any of its
obligations under this Agreement;

 
 
(c)
if the Earn-in Right is exercised, immediately following the Closing;

 
 
(d)
if the Earn-in Right is not exercised, the day following the second anniversary
of the Effective Date, subject to the six month extension contemplated in
Section 3.9; or

 
 
(e)
by mutual written agreement of the Parties.

 



Section 10.2      Right to Cure
 
In the event that any Party is of the view that another is in breach of a
representation or covenant made or given in this Agreement, or in the event that
any Party determines that it itself is in breach of a representation or covenant
made or given in this Agreement, such Party shall notify the other of the
circumstances which it believes gives rise to the breach. The Party which is or
is alleged to be in breach shall immediately seek to cure the breach (or else in
the case of an allegation, give notice to the other Party that it disputes the
allegation of breach). The Party in breach hereof shall have up to 30-calendar
days during which it must either cure the breach, or,
 
- 30 -
 

--------------------------------------------------------------------------------

 
 
 
where it is not reasonably possible to fully cure the breach within such period,
and the complaining party is not being materially adversely affected by the
state of breach, demonstrate that it has diligently begun to cure the breach.
Provided that the Party in breach continues to diligently pursue the complete
remedying of the breach complained of in as short a time as is reasonably
possible, then the other Party, unless it can demonstrate the breach is either
not capable of remedy or that it has been or will be irreparably damaged by the
breach, shall allow the Party in breach to cure the breach and the non-breaching
Party shall not be entitled to terminate this Agreement on account of such
breach.
 
ARTICLE 11 – GENERAL PROVISIONS
 
Section 11.1      Notices
 
All notices and other communications hereunder shall be in writing and in the
English language, and (unless some other mode of giving the same is specified or
accepted in writing by the recipient) shall be effective when personally
delivered, including delivery by recognized express courier service such as
Fedex or DHL, to the addressee Party’s principal address stated below, whichever
of the foregoing shall first occur, provided that any notice received after
normal business hours at the place of delivery shall not be effective until the
next Business Day, and provided further that notice properly given to the
principal address stated below for a Party shall be effective at the time
thereof notwithstanding earlier or later delivery of a copy thereof to another
address as required below.  Until otherwise specified by notice, the addresses
for any notices shall be (with in each case an email copy to sent concurrently)
as follows:
 
 

  (i)
to Invecture, at:
         
Invecture Group, S.A. de C.V.
Palmas No. 735 – 402
11010 México, D.F.
México
         
Attention:  John Detmold and Jose Luis Ramos
Email: John Detmold [jdetmold@invecture.com]
Email: Jose Luis Ramos [jose.l.ramos@invecture.com]
          with a copy (which does not constitute notice) to:          
McMillan LLP
Royal Centre, 1055 West Georgia Street
Suite 1500, PO Box 11117
Vancouver, British Columbia V6E 4N7
Canada
         
Attention:  Bernhard Zinkhofer
Email: Bernhard Zinkhofer [Bernhard.Zinkhofer@mcmillan.ca]

 
 
- 31 -
 

--------------------------------------------------------------------------------

 
 

  (ii)
to DZHC and the Company at:
         
Desarrollos Zapal Holdings Corp. and
Desarrollos Zapal, S.A. de C.V.
c/o Vista Gold Corp.
Suite 5 - 7961 Shaffer Parkway
Littleton, Colorado, USA
80127
         
Attention:  Frederick H. Earnest and Hector Araya
Email:  Frederick H. Earnest [fhearnest@vistagold.com]
Email:  Hector Araya [haraya@vistagold.com]
          with a copy (which does not constitute notice) to:          
Borden Ladner Gervais LLP
1200 – 200 Burrard Street
Vancouver, British Columbia
V7X 1T2
         
Attention:  Melanie Bradley
Email:  Melanie Bradley [mebradley@blg.com]

 
A Party may change its address for Notice by Notice to the other Party.
 
Section 11.2      Assignment and Enurement
 
This Agreement shall bind and enure to the benefit of the Parties and their
respective successors and permitted assigns. Subject to Section 11.3, a Party
may not assign its rights or obligations hereunder without the prior written
consent of the other Parties, such consent to be promptly considered and not
unreasonably withheld.
 
Section 11.3      Invecture’s Right to Assign
 
Invecture shall have the right on compliance with this Section 11.3, to assign
all its rights, interests and obligations hereunder to any corporations approved
by the Parties, which corporations will be approved by the Parties within 30
days of the Effective Date, provided that any assignee corporation has no more
than 20 shareholders or is not Controlled by a Person that has more than 20
shareholders.  In order for the assignment to be effective (i) Invecture must
give notice to the Vista Parties, and (ii) the transferee corporation must sign
a counterpart of this Agreement acknowledging that it is legally bound to the
terms and conditions hereof.
 
Section 11.4      Waiver
 
Except as otherwise provided in this Agreement, failure on the part of any Party
to exercise any right hereunder or to insist upon strict compliance by the other
Parties with any of the terms, covenants or conditions hereof shall not be
deemed a waiver of such right, term, covenant or condition, or limit the Party’s
right thereafter to enforce any provision or exercise any right, power or
remedy.  No provision of this Agreement shall be construed to be a waiver by
 
 
- 32 -
 

--------------------------------------------------------------------------------

 
 
 
 
either Party of any rights or remedies such Party may have against any other
Parties for failure to comply with the provisions of this Agreement and, except
as expressly provided in this Agreement, no remedy or right herein conferred is
intended to be exclusive of any other remedy or right, but every such remedy or
right shall be cumulative and shall be in addition to every other remedy or
right herein conferred or hereafter existing at law or in equity.
 
Section 11.5      Amendments
 
This Agreement may not be amended or modified except by a written instrument
signed by all of the Parties.  No Party shall be bound by any modification or
amendment of this Agreement or waiver of any provision hereof unless such
modification, amendment or waiver is set forth in a written instrument signed by
each of the Parties.
 
Section 11.6      Force Majeure
 
The obligations of a Party, other than the payment of money or the advancing of
funds provided for under this Agreement, shall be suspended to the extent and
for the period that performance is prevented by any cause, whether foreseen,
foreseeable or unforeseeable, beyond its reasonable control if the Party is
making a good faith effort to resolve or avoid such cause, including acts of war
or conditions arising out of or attributable to war, whether declared or
undeclared; riot, civil strife, insurrection or rebellion; the imposition of
general foreign exchange controls or a broad limitation to the purchase of
foreign currency, which significantly adversely affects a Party, provided that
the affected Party shall give notice to the other Parties promptly, but in no
event later than thirty (30) days after the suspension of performance, stating
in such notice the nature of the suspension, the reasons for the suspension, and
the expected duration of the suspension.  The affected Party shall resume
performance as soon as reasonably possible.  Any time periods during which
performance must be achieved, shall be extended by a period equal to the period
of suspension.
 
Section 11.7      Further Assurances
 
Each Party shall take from time to time upon request of the other Parties, for
no additional consideration, such actions and shall execute and acknowledge in
form required by Laws for recording or registering with the proper Person and
shall deliver to the requesting Party such notices, deeds or other instruments
incorporating, referring to, or carrying out the provisions of this Agreement as
the requesting Party may reasonably deem necessary in order to preserve or
protect its interests under this Agreement or such additional instruments as may
be reasonably necessary or convenient to implement and carry out the intent and
purpose of this Agreement.
 
Section 11.8      Survival of Terms and Conditions
 
The provisions of this Agreement shall survive its termination to the full
extent necessary for their enforcement and the protection of the Party in whose
favour they run.
 
Section 11.9      No Third-Party Beneficiary
 
No term or provision of this Agreement or the exhibits hereto is intended to be,
or shall be construed to be, for the benefit of any Person (other than the
Company), including any investment banker, broker, agent or creditor, and no
such other Person shall have any right of
 
 
- 33 -
 

--------------------------------------------------------------------------------

 
 
cause of action hereunder.  This provision shall not affect Invecture’s right to
assign its rights under this Agreement pursuant to Section 11.3
 
This Agreement may be executed and delivered in any number of counterparts,
which may be executed and delivered by facsimile transmission or electronically
in PDF or similar secure format, and it will not be necessary that the
signatures of all Parties be contained on any counterpart.  Each counterpart
will be deemed an original and all counterparts together will constitute one and
the same document.
 
 
 
 


- 34 -
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in duplicate
as of the date first above written, to be effective as of the Effective Date.
 
 

 
INVECTURE GROUP, S.A. DE C.V.
      By: _________________________________     Name:       Title:  

 
 

 
VISTA GOLD CORP.
      By: /s/ Frederick H. Earnest              Name: Frederick H. Earnest    
Title: President and CEO

 
 

 
DESARROLLOS ZAPAL HOLDINGS CORP.
      By: /s/ Frederick H. Earnest              Name: Frederick H. Earnest    
Title: Director

 
 

 
DESARROLLOS ZAPAL, S.A. DE C.V.
      By: /s/ Frederick H. Earnest              Name: Frederick H. Earnest    
Title: Director

 
 

 
GRANGES INC.
      By: /s/ John W. Rozelle                Name: John W. Rozelle     Title:
Director

 
 
- 35 -
 

--------------------------------------------------------------------------------

 

 
APPENDIX 1
 
Property Concessions Information and Maps
 
Project is centered at approximately UTM coordinates 592500E, 2618000N (NAD27)
All concessions are located on INEGI official map number F12B23
Mining Concession Name
Serial Number
Surface Area
(hectares)
Location Date
Expiration
Date
Annual Fees
(in Mexican Pesos, “MXN”)
Year 2012
San Antonio
180064
151.3647
03/23/1987
03/22/2037
37,764
El Arbol De Oro
184973
162.0000
12/13/1989
12/12/2039
40,416
El Picachudo
189602
348.0000
12/05/1990
12/04/2040
86,820
La Dificultad
203910
454.0218
11/05/1996
11/04/2046
113,270
Julia
204485
469.4073
02/21/1997
02/20/2047
117,108
Tocopilla
204511
582.4949
02/28/1997
02/27/2047
145,322
La Rica
206545
481.1593
01/23/1998
01/22/2048
120,040
Maile
207581
296.9883
06/30/1998
06/29/2048
74,094
Cerro Pedregoso
218397
46.6493
11/05/2002
11/04/2052
6,614
La Encantada Fracc. 2
218398
12.9992
11/05/2002
11/04/2052
1,844
La Encantada Fracc. 1
218399
166.2248
11/05/2002
11/04/2052
23,566
La Encantada Fracc. II
218415
32.4883
11/05/2002
11/04/2052
4,606
La Encantada Fracc. I
218417
44.9991
11/05/2002
11/04/2052
6,380
Valle Perdido Fracc. I
226290
9.7752
12/06/2005
12/05/2055
694
Valle Perdido Reduccion 2
227346
451.5862
06/09/2006
11/04/2052
64,018
Totals
 
3,710.1584
   
MXP 842,556
15 Concessions
   
Total in US$ @ an exchange rate on 12/01/2012 of = US$1.00 = MXP $13.6204
US$ 61,859

Note:  Proof of Labour must be filed on all concessions annually.  All
concessions are Federal Mining Concessions.
 


 
All concessions are located on INEGI official map number F12B23
 
 
Mining Concession Name
 
 
Serial Number
 
Surface Area
(hectares)
 
 
Location Date
 
Expiration
Date
Annual Fees
(in Mexican Pesos, “MXN”)
Year 2012
La Testera
178758
56.0000
19/09/1986
18/09/2036
13,972
Extension La Testera
206780
527.3519
12/09/1998
11/03/2048
131,564
Extension La Testera 2
206779
171.9207
12/03/1998
11/03/2048
42,892
Totals
 
755.2726
   
MXP 188,428
3 Concessions
   
Total in US$ @ an exchange rate on 12/01/2012 of = US$1.00 = MXP $13.6204
US$ 13,834



 
1 - 1
 

--------------------------------------------------------------------------------

 
 
A map of the Properties is attached hereto in Schedule “A” to this Appendix 1.
 
The ensuing lists provide: (i) the properties purchased by Vista Gold; (ii) the
purchase of possession rights over land; and (iii) the contracts and amendments
executed to secure the right of way for both the electric line, access road and
aqueduct.
 
i) Properties purchased by the Company:
 
Property Name
Seller
Surface
Date
Amount
Title number
Jesús María
Mrs. Rosa Ofelia González Nuñez
1,755-61 has.
September 13th, 2011
USD $1 million
5,427 issued by Notary No. 13
La Junta
Estrada brothers
500 has.
December 23rd, 2008
USD $455,927
23,864 and 25,506 issued by Notary No. 2
Las Playitas
Arturo Cota
19,200 m2
December 10th, 2008
USD $424,000
77,968, issued by Notary No. 13
Casita San Antonio
Ruben Beltrán
503 m2
May 18th, 1999
USD $8,000
8,962, issued by Notary No. 11
Plot # 2
Echo Bay
2,132.9 m2
April 30th, 2003
MXN
$14,930.48
46,803, issued by Notary No.  13 (Mexico City)
Plot # 4
Echo Bay
2,148.3 m2
April 30th, 2003
MXN $15,038.10
46,803, issued by Notary No.  13 (Mexico City)
Plot # 5
Echo Bay
2,943.7 m2
April 30th, 2003
MXN
$20,606.39
46,803, issued by Notary No.  13 (Mexico City)
Plot # 5
Echo Bay
1,931 m2
April 30th, 2003
MXN
$13,517.14
46,803, issued by Notary No.  13 (Mexico City)
Plot # 3
Echo Bay
2,039.9 m2
April 30th, 2003
MXN
$14,279.30
46,803, issued by Notary No.  13 (Mexico City)
Plot #  6
Echo Bay
2,723.8 m2
April 30th, 2003
MXN
$19,066.67
46,803, issued by Notary No.  13 (Mexico City)

 

 
1 - 2
 

--------------------------------------------------------------------------------

 
 
 
ii) Possession rights purchased by the Company:
 
Plot Name
Possessionary
Surface
Date
Amount
Jesús María
Jose Adelaido Sanchez Gonzalez
275 has.
July 21st, 2011
USD $75,000.
Jesús María
Santos Mario Cordero Aguilar
275 has.
July 21st, 2011
USD $75,000
Los Cascabeles
Gilberto Márquez
5,000 m2
December 1st, 2011
MXN $60,000

 
 
iii) Easements of access (access road):
 
Plot Name
Signatory
Surface
Date
Amount
El Tule
Antonio Díaz Rondero
11,000 m2
July 1st, 1997
MXN $5,000
Palmarito de los Sauces
Félix Beltrán Domínguez
1-80 has.
May 30th, 1997
MXN $5,000
Las Gallinas y sus Demasías
Agustina Martínez
58,000 m2
July 10th, 1997
MXN $15,000
El Rosario
Ejido El Rosario
20,000 m2
June 5th, 1997
MXN $37,000
La Cantora
Francisco Moyrón Romero
N/A
August 4th, 1997
MXN $10,000
El Huatamote
Raúl Salgado Beltrán
6,000 m2
July 10th, 1997
MXN $5,000
Piedras Cuatas
Antonio Manríquez Guluarte
N/A
September 26th, 1997
MXN $20,000
La Junta
Estrada Brothers
4-80 has.
August 4th, 1997
MXN $15,000



 
iv) Easements of access (electricity lines):
 
Plot Name
Signatory
Surface
Date
Amount
El Triunfo
Ejido El Triunfo
9,100 m2
April 18th, 1997
MXN $15,000
El Tule
Oscar Von Borstell
8,840 m2
April 7th, 1997
MXN $5,000
El Rosario
Ejido El Rosario
5-85 has.
February 8th,  1997
MXN $45,000
Palmarito de los Sauces
Félix Beltrán Domínguez
6,500 m2
April 7th, 1997
MXN $5,000
Las Gallinas y sus Demasías
María Guadalupe Salgado Martínez
3-25 has.
April 14th, 1997
MXN $12,000
Palmarito de los Sauces
Rosa Ofelia Salgado Núñez
2-21 has.
April 7th, 1997
MXN $10,000
La Cantora
Francisco Moyrón Romero
Included in contract for access road.
El Huatamote
Raúl Salgado Beltrán
6,825 m2
April 7th, 1997
MXN $5,000
Piedras Cuatas
Antonio Manríquez Guluarte
2-17-7 has.
April 14th, 1997
MXN $10,000
La Junta
Estrada Brothers
1-85-90 has.
April 7th, 1997
MXN $18,000



 
1 - 3
 

--------------------------------------------------------------------------------

 
 
v) Easements of access (aqueduct):
 
Plot Name
Signatory
Surface
Date
Amount
La Cantora
Francisco Moyrón Romero
Included in contract for access road.
La Brecha
Estrada Sisters
N/A
November 22nd, 2011
MXN $35,000



 
vi) Amendments to easements of access contracts (electric line):
 
Plot Name
Signatory
Surface
Date
Amount
Palmarito de los Sauces
Félix Beltrán Domínguez
1,856.176 m2
December 7th, 2011
MXN $5,000
Las Gallinas y sus Demasías
María Guadalupe Salgado Martínez
64,296 m2
December 6th, 2011
MXN $6,200
Palmarito de los Sauces
Rosa Ofelia Salgado Núñez
27,216 m2
December 7th, 2011
MXN $6,200
La Cantora
Francisco Moyrón Romero
21,319.61 m2
December 1st, 2011
MXN $5,000



 


 


1 - 4
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE “A” to APPENDIX 1
 


 
Map of the Properties
 


[Attached}


1 - 5
 

--------------------------------------------------------------------------------

 
 
 
 
[vistamap.jpg]

 
1 - 6
 

--------------------------------------------------------------------------------

 
 
 
APPENDIX 2
 
Bylaws of Desarrollos Zapal, S.A. de C.V.
 
[Attached]
 
 
 
 
 
 
2 - 1
 

--------------------------------------------------------------------------------

 
 
 
 
 


DESARROLLOS ZAPAL, S.A. DE C.V.


E S T A T U T O S


CAPITULO PRIMERO
DENOMINACIÓN, OBJETO, DURACIÓN,
DOMICILIO Y NACIONALIDAD


PRIMERA.                      La sociedad se denomina “DESARROLLOS ZAPAL”. Esta
denominación va seguida de las palabras Sociedad Anónima de Capital Variable, o
de su abreviatura S.A. de C.V.


SEGUNDA.                      El objeto de la sociedad es:


a)     La industria minero metalúrgica en general y, por lo tanto, la
realización de todo acto que sea necesario, consecuencia o se relacione con la
misma.


b)      Adquirir por solicitud, cesión, compraventa o cualquier otro medio,
concesiones mineras y toda clase de derechos para la exploración y explotación
de lotes mineros amparados por concesiones mineras, en términos de la Ley Minera
y demás disposiciones legales aplicables, y cualesquiera otros yacimientos y
otros depósitos minerales, así como la exploración, explotación y
aprovechamiento de substancias minerales, para la producción de metales,
metaloides y minerales metálicos y no metálicos.


c)     Comprar, vender, comercializar y, en general, negociar en cualquier forma
con minerales, ya sean minerales metálicos o no metálicos, metales y metaloides,
así como con los productos derivados de los mismos, combustibles, minerales
sólidos, residuos de plantas de beneficio, graseros, terreros, jales y, en
general, toda sustancia, cualquiera que sea su forma de presentación, necesaria
para la operación de las plantas y para la realización de los fines señalados.


d)     Adquirir, disponer por cualquier título, construir, instalar, operar y
explotar para uso propio de la sociedad, toda clase de plantas de beneficio y
metalúrgicas, para la preparación mecánica y el tratamiento minero metalúrgico
de cualquier tipo y elaboración, por cualquier método o sistema, de metales,
minerales metálicos y no metálicos, incluyendo operaciones de fundición,
afinación o refinación, así como los productos o sub-productos derivados de los
mismos, al igual que plantas para la producción de toda clase de ácidos,
productos químicos y substancias, y la industrialización y comercio de materias
primas obtenidas en las plantas mencionadas, ya sea por sí solas o con otras
substancias adquiridas de terceros.


e)     Adquisición, uso, aprovechamiento y disposición de caídas de agua y
corrientes externas o subterráneas para usos mineros o industriales y para la
generación de fuerza motriz para los servicios mineros, metalúrgicos e
industriales, así como adquirir, construir, instalar y operar para uso propio de
la sociedad toda clase de plantas para la generación de energía eléctrica,
observando siempre las disposiciones legales aplicables en la materia.


f)     Adquisición, uso, aprovechamiento y disposición de toda clase de medios
de transporte, incluyendo ferrocarriles, barcos y aeroplanos para uso de la
sociedad,
 
 
2 - 2
 

--------------------------------------------------------------------------------

 
 
cuando sean necesarios o convenientes para los fines sociales, observando para
tales efectos lo establecido en las disposiciones legales aplicables.
 
g)     Adquirir y disponer por cualquier título legal, de toda clase de bienes
muebles e inmuebles, derechos reales y personales necesarios o convenientes para
los fines señalados.


h)     Adquirir y disponer por cualquier título de toda clase de acciones,
participaciones y valores en otras sociedades o asociaciones, ya sean
mercantiles o civiles, públicas o privadas, nacionales o extranjeras, así como
adquirir, enajenar, gravar y emitir toda clase de títulos de crédito, efectos de
comercio y demás.


i)     Fabricar, formular, comprar, vender, poseer y disponer de toda clase de
bienes, productos, substancias, insumos, materias primas y artículos que sean
necesarios o se requieran para la realización de sus objetos.


j)     Adquisición por cualquier título, explotación, desarrollo, operación,
administración, diseño, instalación y adaptación en todas las formas
industriales y comerciales de maquinaria, equipo, utensilios, implementos,
fábricas, plantas, instalaciones y negocios, observando las disposiciones en
materia de inversiones extranjeras.


k)     La representación de terceros como comisionista, agente,  factor,
mediador, distribuidor o en cualquier otra forma.


l)     Adquisición por cualquier título, de derechos sobre patentes, modelos de
utilidad, diseños industriales, marcas, marcas colectivas, avisos comerciales,
nombres comerciales y  derechos de autor, así como proporcionar y recibir toda
clase de conocimientos técnicos, asistencia técnica, servicios técnicos,
administrativos o de supervisión.


m)     En general, la celebración de todos los contratos y la realización de
todos los actos que directa o indirectamente se relacionen con su objeto, así
como la emisión, aceptación, negociación, adquisición, endoso, cesión, gravamen,
enajenación, suscripción y aval de títulos de crédito y efectos de comercio,
incluyendo obligaciones en serie con o sin garantía real, en los términos de
ley, así como responsabilizarse de obligaciones de terceros en forma onerosa o
gratuita, constituyendo garantías reales o personales, así como prestar y pedir
prestado dinero con o sin garantía, sin limitación alguna, y la adquisición de
bienes inmuebles en la extensión requerida para llevar a cabo su objeto social,
sujeto a las autorizaciones previas que se requieran, en su caso.


TERCERA.                      La duración de la sociedad es indefinida.


CUARTA.                      El domicilio de la sociedad es la Ciudad de México,
Distrito Federal, pudiendo establecer oficinas, agencias, sucursales y someterse
a domicilios convencionales en cualquier lugar de los Estados Unidos Mexicanos o
del extranjero, sin que se entienda cambiado el domicilio social.


QUINTA.                      Esta sociedad es mexicana y se regirá por las
disposiciones legales aplicables en los Estados Unidos Mexicanos. Todo
extranjero que en el acto de la
 
 
 
2 - 3
 

--------------------------------------------------------------------------------

 
 
  
constitución de la sociedad o en cualquier tiempo posterior adquiera un interés
o participación social en la sociedad, se obliga formalmente con la Secretaría
de Relaciones Exteriores a considerarse como nacional respecto a las acciones de
la sociedad que adquiera o de que sea titular, así como respecto de los bienes,
derechos, concesiones, participaciones o intereses de que sea titular la
sociedad y de los derechos y obligaciones que deriven de los contratos en que
sean parte la sociedad y las autoridades mexicanas y, por lo mismo, conviene en
no invocar la protección de su gobierno, bajo la pena, en caso de faltar a su
convenio, de perder dicho interés o participación en beneficio de la Nación
Mexicana.




CAPITULO SEGUNDO
CAPITAL SOCIAL, ACCIONES Y ACCIONISTAS


SEXTA.                      El capital social es variable, con un mínimo sin
derecho a retiro de $50,000.00 M.N. (cincuenta mil pesos 00/100) moneda
nacional, y un máximo ilimitado.


El capital social estará representado por acciones ordinarias, nominativas, sin
valor nominal, pertenecientes a una serie única de acciones, que podrán ser
suscritas, adquiridas o poseídas por:


1)     
Personas físicas de nacionalidad mexicana;



2)     
Sociedades que en los términos de las disposiciones en materia de inversiones
extranjeras se consideren mexicanas;



3)     
Extranjeros residentes en el país, con calidad de inmigrados; y



4)     
Personas físicas o morales extranjeras y, en general, todas aquellas personas
físicas o morales, incluyendo fideicomisos y unidades económicas que tengan
capacidad legal, que en los términos de la legislación aplicable y bajo las
disposiciones en materia de inversiones extranjeras puedan ser titulares de
acciones representativas del capital de la sociedad.



SÉPTIMA.                      El capital social estará representado por acciones
indivisibles que, salvo por las limitaciones o derechos especiales que lleguen a
establecerse en estos estatutos, conferirán a sus titulares iguales derechos y
obligaciones.


Cada acción tendrá derecho a un voto en las Asambleas de Accionistas.


Conforme a lo previsto en el primer párrafo del artículo 117 de la Ley General
de Sociedades Mercantiles, la distribución de utilidades y del capital social se
hará en proporción al importe exhibido de las acciones; por lo tanto, aquellas
acciones que sean suscritas y no pagadas (acciones pagadoras) no darán derecho a
quien las suscriba a participar de los dividendos que pague la sociedad ni en su
caso de la liquidación del haber social, ni conferirán ningún otro tipo de
derecho de contenido patrimonial o económico en la sociedad, sino hasta el
momento en que queden pagadas y sean liberadas. Las acciones íntegramente
suscritas y pagadas tendrán iguales derechos a participar del pago de dividendos
y de cualquier otra forma de distribución de utilidades,
 
 
2 - 4
 

--------------------------------------------------------------------------------

 
 
  
incluyendo el pago de la cuota de liquidación que les corresponda en caso de
liquidación de la sociedad.
 
Las acciones estarán representadas por títulos impresos, numerados
progresivamente y serán firmados por cualesquiera dos Consejeros o, en su caso
por el Administrador Único, con firma autógrafa o en facsímile; contendrán
cupones numerados para el cobro de dividendos; llenarán los requisitos del
artículo 125 de la Ley General de Sociedades Mercantiles y demás disposiciones
aplicables de dicha ley; y contendrán, además, transcrito el texto de la
Cláusula Quinta de estos estatutos y esta Cláusula Séptima.


En caso de pérdida, robo, extravío o destrucción de los títulos representativos
de las acciones, su reposición queda sujeta a lo señalado en las disposiciones
legales aplicables, siendo los gastos por cuenta del interesado


OCTAVA.                      Para efectos de lo señalado en el artículo 128 de
la Ley General de Sociedades Mercantiles, la sociedad llevará un Registro de
Acciones, en el que se inscribirán las operaciones de que sean objeto las
acciones, con expresión del suscriptor o titular anterior y del cesionario o
adquirente y la naturaleza de la operación.


Para los efectos del artículo 129 de la Ley General de Sociedades Mercantiles,
la sociedad deberá comprobar que quien solicite su inscripción como titular de
acciones, ha cumplido con lo establecido en estos estatutos y en las
disposiciones legales aplicables para ser titular de dichas acciones.


La transmisión de las acciones surtirá efectos desde su fecha respecto al
endosante y, respecto de la sociedad, desde su inscripción en el Registro de
Acciones.


La sociedad, salvo orden judicial en contrario, reconocerá como dueño de las
acciones a quien esté inscrito como tal en el Registro de Acciones, siempre que
haya seguido el procedimiento de adquisición de acciones establecido en estos
estatutos.


El Registro de Acciones estará cerrado durante el período comprendido entre el
tercer día hábil anterior a la celebración de una Asamblea de Accionistas y el
día hábil siguiente a la celebración de dicha Asamblea de Accionistas, en que se
reabrirá nuevamente; durante ese período no se efectuará ninguna inscripción.


A petición del titular y a sus expensas, los títulos de acciones podrán
canjearse por otros que amparen diferente número de acciones, siempre que el
total del número de acciones sea el mismo.


NOVENA.                      Los aumentos de capital se efectuarán conforme a
las siguientes reglas:


Se observarán las disposiciones en materia de inversiones extranjeras, respecto
de quienes pueden ser titulares de las acciones que se emitan con motivo de los
aumentos de capital.


La parte mínima del capital social podrá aumentarse observando lo señalado por
la Ley General de Sociedades Mercantiles y únicamente por resolución de la
Asamblea General Extraordinaria de Accionistas mediante el voto afirmativo de
cuando menos el 75% (setenta y cinco por ciento) de las acciones representativas
del capital social, cuya acta deberá protocolizarse o formalizarse en escritura
pública, y cuyo primer testimonio deberá quedar inscrito en el Registro Público
de Comercio del domicilio social de la sociedad.


La parte variable del capital social podrá aumentarse únicamente por resolución
de la Asamblea General Extraordinaria de Accionistas mediante el voto afirmativo
de cuando menos el 75% (setenta y cinco por ciento) de las acciones
representativas del capital social, sin más formalidad que las que determine la
Asamblea Extraordinaria que lo apruebe conforme a lo señalado en los artículos
213 y 216 de la Ley General de Sociedades Mercantiles, y cuya
 
 
2 - 5
 

--------------------------------------------------------------------------------

 
 
  
acta no necesitará protocolizarse ni inscribirse en el Registro Público de
Comercio del domicilio social de la sociedad; y que podrá acordar la emisión de
acciones para ser conservadas en Tesorería, para ser puestas en circulación y
ser suscritas y pagadas, en la forma y términos que determine la Asamblea
General de Accionistas, la cual podrá autorizar al Consejo de Administración de
la sociedad para que de tiempo en tiempo ponga en circulación dichas acciones de
tesorería para ser suscritas y pagadas por los accionistas conforme lo hubiese
determinado la Asamblea General Extraordinaria que apruebe el aumento.


Conforme a lo dispuesto en el artículo 133 de la Ley General de Sociedades
Mercantiles, no podrán emitirse nuevas acciones, sino hasta que las acciones
suscritas en aumentos anteriores hayan sido íntegramente pagadas; no obstante lo
anterior, si estando pendiente el pago de acciones suscritas en un aumento de
capital por uno o más accionistas, otro u otros de los accionistas que no
hubieren suscrito dicho aumento y sean titulares únicamente de acciones
liberadas, desearen llevar a cabo la capitalización de primas sobre acciones,
aportaciones previas o una deuda de la cual dicho accionista o accionistas sean
acreedores de la sociedad, dicha capitalización podrá llevarse a cabo, siempre y
cuando la misma tenga como resultado incrementar el valor de las acciones
liberadas existentes de ese accionista, sin que se emitan en su favor nuevas
acciones.


Los aumentos de capital podrán llevarse a cabo mediante la capitalización de las
cuentas especiales que se prevén en el artículo 116 de la Ley General de
Sociedades Mercantiles, o bien mediante aportaciones en efectivo o en especie
que hagan los accionistas. En los aumentos de capital que se hagan mediante la
capitalización de alguna de las cuentas especiales a que se refiere el artículo
116 de la Ley General de Sociedades Mercantiles, los accionistas tendrán derecho
a la parte que les corresponda de dichas cuentas teniendo en consideración sus
respectivas tenencias accionarias.


Los accionistas tendrán derecho de preferencia para suscribir las nuevas
acciones que se emitan por virtud de un aumento de capital, en proporción al
número de acciones de que sean titulares al momento de dicho aumento.


Los accionistas deberán ejercitar el derecho de preferencia a que se refiere el
párrafo anterior dentro del plazo, términos y condiciones que fije la Asamblea
General Extraordinaria de Accionistas que haya aprobado el aumento y, en todo
caso, dentro de los 15 (quince) días naturales siguientes, contados a partir de
la publicación que se haga en el Diario Oficial de la Federación en caso de que
algún accionista no haya estado presente o representado en dicha Asamblea, o
bien contados a partir de la celebración de la Asamblea que resuelva sobre el
aumento en caso de que todas las acciones con derecho a voto hubieren estado
representadas en dicha Asamblea.
 
 
2 - 6
 

--------------------------------------------------------------------------------

 
 

 
Todos los aumentos de capital social se registrarán en el Libro de Variaciones
de Capital que la sociedad llevará para tales efectos.


DÉCIMA.                      Las reducciones de capital se efectuarán conforme a
las siguientes reglas:


Se observarán las disposiciones en materia de inversiones extranjeras.


La parte mínima del capital social podrá reducirse observando lo señalado por la
Ley General de Sociedades Mercantiles y únicamente por resolución de la Asamblea
General Extraordinaria de Accionistas mediante el voto afirmativo de cuando
menos el 75% (setenta y cinco por ciento) de las acciones representativas del
capital social, cuya acta deberá protocolizarse o formalizarse en escritura
pública, y cuyo primer testimonio deberá quedar inscrito en el Registro Público
de Comercio del domicilio social de la sociedad.


La parte variable del capital social podrá reducirse únicamente por resolución
de la Asamblea General Extraordinaria de Accionistas mediante el voto afirmativo
de cuando menos el 75% (setenta y cinco por ciento) de las acciones
representativas del capital social, sin más formalidad que las que determine la
Asamblea Extraordinaria que lo apruebe conforme a lo señalado en los artículos
213 y 216 de la Ley General de Sociedades Mercantiles, y cuya acta no necesitará
protocolizarse ni inscribirse en el Registro Público de Comercio del domicilio
social de la sociedad.


En todo caso, en las reducciones de capital se observará lo adelante señalado,
salvo que una Asamblea General Extraordinaria de Accionistas, por el voto
favorable de cuando menos el 75% (setenta y cinco por ciento) de las acciones en
circulación, resuelva de otra forma:


1)    Se harán por acciones íntegras, a su valor contable, conforme a los
últimos estados financieros auditados de la sociedad;


2)    Al decretarse la disminución, los accionistas tendrán derecho a que se les
reembolse dicho valor contable de sus acciones, en proporción al número de las
que sean titulares, debiendo ejercitar ese derecho en un término de 15 (quince)
días, contados a partir de la fecha en que se tome la resolución si estuvieron
presentes o representados, o de la publicación correspondiente en el Diario
Oficial de la Federación si alguno de los accionistas no hubiere estado presente
o representado en dicha Asamblea;


3)    El aviso a que se refiere el inciso anterior se publicará en el Diario
Oficial de la Federación en todos los casos y, además, en el periódico oficial
del domicilio de la sociedad, cuando el domicilio de la sociedad no sea México,
Distrito Federal;


4)    Si dentro del plazo señalado se solicitase el reembolso de un número de
acciones igual al capital a reducirse, se hará el reembolso a quienes lo hayan
solicitado, respetando, desde luego, el derecho de preferencia señalado;


5)    Si las solicitudes de reembolso por uno o más accionistas exceden la
reducción del capital autorizado, y después de haber respetado el derecho
preferente
 
 
2 - 7
 

--------------------------------------------------------------------------------

 
 
 
señalado en el punto 2) anterior aún no se hubiere reducido el capital hasta el
monto acordado, entonces se harán los reembolsos en proporción al número de
acciones ofrecidas en exceso por cada accionista para dichos fines, en el
entendido de que la reducción sólo será en la cantidad aprobada;


6)    Si las solicitudes de reembolso no completasen el número de acciones que
deban reembolsarse, entonces se reembolsarán las de los que lo hubieren
solicitado y respecto de aquéllos que no solicitaron el reembolso, o no lo
solicitaron en la proporción correspondiente al número de acciones de que sean
titulares, se designarán por sorteo ante Notario o Corredor Público, hasta
completar el monto en que se haya acordado la reducción del capital.


Todas las reducciones del capital social se registrarán en el Libro de
Variaciones de Capital que la sociedad llevará para tales efectos.


DÉCIMA PRIMERA.  Ningún accionista podrá transmitir, vender, ceder,
intercambiar, donar, enajenar o de cualquier otra manera disponer de sus
acciones (en lo sucesivo dichos términos identificados colectivamente como la
“Transmisión”), sin la autorización previa por parte del Consejo de
Administración.
 
CAPITULO TERCERO
ASAMBLEA DE ACCIONISTAS


DÉCIMA SEGUNDA.     El órgano supremo de la sociedad es la Asamblea General de
Accionistas, la cual celebrará Asambleas Generales Ordinarias y Extraordinarias.


I.  Las Asambleas Generales Ordinarias serán las que tengan por objeto tratar
cualquier asunto de los enumerados en el artículo 181 de la Ley General de
Sociedades Mercantiles; se reunirán en cualquier tiempo, pero deberán
celebrarse, por lo menos, una vez al año, dentro de los cuatro meses siguientes
al cierre del ejercicio social.


Para que una Asamblea General Ordinaria se considere legalmente constituida en
virtud de primera convocatoria, será necesario que estén representadas, por lo
menos, el 51% (cincuenta y uno por ciento) de las acciones ordinarias en
circulación y, para que sus resoluciones se consideren válidas, se requerirá el
voto favorable de la mayoría de las acciones representadas.  En caso de segunda
o ulterior convocatoria, la Asamblea General Ordinaria se considerará legalmente
constituida, cualquiera que sea el número de acciones, de cualquier serie, que
representen los concurrentes y, para que sus resoluciones se consideren válidas,
se requerirá el voto favorable de la mayoría de las acciones representadas.


II.  Las Asambleas Generales Extraordinarias serán las que tengan por objeto
tratar cualesquiera de los asuntos enumerados en el artículo 182 de la Ley
General de Sociedades Mercantiles.


Conforme a lo señalado en el artículo 190 de la Ley General de Sociedades
Mercantiles queda establecido que, excepto por los asuntos listados en la
Cláusula Décima Cuarta de estos estatutos que deberán resolverse por una mayoría
más elevada, para que una Asamblea General Extraordinaria se considere
legalmente constituida en virtud de primera convocatoria, será necesario que
estén representadas, por lo menos, el 75% (setenta y cinco por ciento) de las
acciones ordinarias representativas del capital social
 
 
2 - 8
 

--------------------------------------------------------------------------------

 
 
 
y, para que sus resoluciones se consideren válidas, se requerirá el voto
favorable de cuando menos la mitad de las acciones que representen el capital
social. En caso de segunda o ulterior convocatoria, la Asamblea General
Ordinaria se considerará legalmente constituida, cualquiera que sea el número de
acciones, de cualquier serie, que representen los concurrentes y, para que sus
resoluciones se consideren válidas, se requerirá el voto favorable de la mitad
de las acciones que representen el capital.


DÉCIMA TERCERA.     Las Asambleas Generales de Accionistas se verificarán de
acuerdo con las siguientes reglas:


I.  Se reunirán en el domicilio social, salvo caso fortuito, fuerza mayor; serán
convocadas por el Consejo de Administración o por el Comisario, o bien conforme
a lo dispuesto en la Ley General de Sociedades Mercantiles, por medio de la
publicación de un aviso en el Diario Oficial de la Federación, en todos los
casos y, en el caso de que la persona que convoque la Asamblea lo considere
pertinente, la convocatoria será también publicada en el periódico oficial o en
un periódico de los de mayor circulación en el domicilio social, debiendo en
todo caso también dar aviso por telefax o por algún otro medio de
telecomunicación escrita de datos, a cada accionista a su último domicilio
registrado.  La convocatoria deberá publicarse con anticipación no menor de 15
(quince) días naturales a la fecha señalada para la Asamblea.  En todo caso, la
convocatoria contendrá la fecha, hora, lugar de la Asamblea y Orden del Día y
será firmada por quien la haga.


En el supuesto de segunda o ulterior convocatoria, ésta deberá ser publicada
después de la fecha en que debió celebrarse la Asamblea en virtud de primera o
ulterior convocatoria, según sea el caso, y por lo menos con 15 (quince) días
naturales de anticipación a la nueva fecha señalada para la Asamblea.


II.  Cuando la totalidad de las acciones que integran el capital social se
encuentren representadas, no será necesaria la convocatoria; tampoco lo será en
el caso de que una Asamblea suspendida por cualquier causa, deba continuarse en
hora y fecha diferentes.  En cualquiera de estos dos casos, se hará constar el
hecho en el acta correspondiente.


III.  Los accionistas podrán concurrir a la Asamblea personalmente o por medio
de apoderado con poder general o especial, bastando, en este último caso, una
carta poder firmada por el accionista ante dos testigos o bien, carta poder
enviada por telefax o cualquier otro medio de telecomunicación escrita de datos.
Los miembros del Consejo de Administración y el o los Comisarios no podrán
representar a ningún accionista en las Asambleas.


IV.  Para ser admitidos los accionistas en la Asamblea, deberán aparecer
inscritos como tales en el Registro de Acciones.


V.  Antes de declararse constituida la Asamblea, quien la presida nombrará uno o
más Escrutadores, quienes certificarán el número de acciones representadas y
formularán la Lista de Asistencia, con expresión del número de acciones que
represente cada Accionista o representante.
 
2 - 9
 

--------------------------------------------------------------------------------

 
 

 
VI.  Hecho constar el quórum, la persona que presida declarará constituida la
Asamblea y procederá a desahogar el Orden del Día.


VII.  Presidirá la Asamblea el Presidente del Consejo de Administración o, en su
caso, el Administrador Unico y, en ausencia del Presidente del Consejo de
Administración, algún Consejero en el orden de su elección y, en defecto de
éstos, la persona que elija la misma Asamblea. Fungirá como Secretario de la
Asamblea el del Consejo o el Secretario Suplente y, en su defecto, quien designe
el que presida.


VIII.  De cada Asamblea, el Secretario de la misma levantará un acta que será
transcrita en el libro de actas correspondiente, será firmada por el Presidente
y el Secretario de la Asamblea. El o los Comisarios que asistan a la Asamblea
podrán firmar también el acta correspondiente sin que su firma sea necesaria. De
cada un acta se formará un expediente de la misma.  El expediente se integrará
con:


a) Un ejemplar del o de los periódicos en los que se hubiese publicado la
convocatoria, cuando fuere el caso;


b) La lista de asistencia de los Accionistas presentes o representados;


c) En su caso, las cartas poder o extracto certificado por el Secretario o el
Escrutador de los documentos que acrediten la personalidad de quien comparezca;


d) Una copia del acta de la Asamblea;


e) Los informes de los Comisarios; y,


f) Los demás documentos presentados en la Asamblea que, a juicio del Secretario,
sean necesarios.


IX.  Si por cualquier motivo dejase de instalarse una Asamblea legalmente
convocada, se levantará también acta en que conste el hecho y sus motivos, y se
formará un expediente de acuerdo con el inciso VIII anterior.


X. Las resoluciones de la Asamblea tomadas en los términos de estos estatutos,
salvo lo dispuesto por el artículo 200 de la Ley  General de Sociedades
Mercantiles, obligan a todos los accionistas, aún a los ausentes o disidentes;
serán definitivas y sin ulterior recurso, quedando autorizado el Consejo de
Administración en virtud de ellas para tomar las resoluciones y realizar los
actos necesarios para la ejecución de los acuerdos aprobados.


XI. De conformidad con lo que establece el segundo párrafo del artículo 178 de
la Ley General de Sociedades Mercantiles, se podrán adoptar resoluciones fuera
de reunión de la Asamblea General de Accionistas, siempre y cuando dichas
resoluciones sean adoptadas por unanimidad de los accionistas que representen la
totalidad de las acciones con derecho a voto y se confirmen por escrito.


Las resoluciones que se adopten en términos de esta sección XI, utilizando al
efecto algún medio de telecomunicación o carta, tendrán, para todos los efectos
legales, la
 
 
2 - 10
 

--------------------------------------------------------------------------------

 
 
misma validez que aquéllas que hubieren sido adoptadas por todos los Accionistas
reunidos en Asamblea General, siempre que se confirmen por escrito.


Para adoptar resoluciones conforme a esta sección XI, deberá observarse el
siguiente procedimiento:


A. Dentro de los 5 (cinco) días naturales siguientes a la fecha en que se
adopten las resoluciones, se elaborará el texto del acta de "Resoluciones
adoptadas por unanimidad de los Accionistas que representan la totalidad de las
acciones con derecho a voto, confirmadas por escrito", indicando la(s) fecha(s)
en que las mismas fueron adoptadas, y se enviará un ejemplar de dicha acta a
cada uno de los accionistas para que, dentro de los 5 (cinco) días hábiles
siguientes a la recepción de dicho documento, lo devuelvan al Presidente o al
Secretario del Consejo de Administración, según sea el caso, firmado en la
última hoja e inicialado al margen de cada hoja en señal de confirmación.  Dicha
confirmación escrita podrá ser enviada por telefax u otro medio electrónico de
telecomunicación escrita de datos o por mensajería.


En caso de que las resoluciones hayan sido adoptadas por uno o más accionistas
representados por medio de apoderado, el apoderado de cada uno de ellos deberá
enviar, además de la confirmación firmada, su carta poder o el documento que
acredite sus facultades para representar al accionista.


B. Una vez que el Presidente o el Secretario del Consejo de Administración de la
sociedad, según sea el caso, hayan recibido la confirmación de todos los
accionistas que representen la totalidad de las acciones con derecho a voto,
misma que se constituirá por un tanto del acta de "Resoluciones adoptadas por
unanimidad de los Accionistas que representan la totalidad de las acciones con
derecho a voto, confirmadas por escrito", firmada en la última hoja por cada
Accionista, así como inicialada al margen de cada hoja correspondiente,
informará al o a los delegados especiales designados por los accionistas para
que ejecuten las resoluciones tomadas.  Además, transcribirá en el Libro de
Actas de Asambleas de la sociedad dicha acta o extracto de la misma, haciendo
constar que las resoluciones fueron adoptadas por unanimidad y confirmadas por
escrito por la totalidad de los accionistas con derecho a voto.


C. El Secretario del Consejo de Administración formará un expediente que se
integrará con las confirmaciones escritas correspondientes, así como con los
documentos que acrediten las facultades del apoderado o apoderados que, en su
caso, actúen en representación de algún accionista.


No obstante lo señalado en esta sección XI, queda expresamente entendido que la
Asamblea General Ordinaria Anual de Accionistas a que se refiere el artículo 181
de la Ley General de Sociedades Mercantiles, siempre se celebrará en el
domicilio social y con la presencia de los accionistas o sus representantes
acreditados conforme a estos estatutos, siempre que tenga por objeto: (i)
discutir, aprobar o modificar el informe de los Administradores a que se refiere
el artículo 172, tomando en cuenta el informe de los Comisarios, y tomar
resoluciones correspondientes; (ii) nombrar miembros del Consejo de
Administración o a los Comisarios; y, (iii) determinar los emolumentos
correspondientes a los Administradores y Comisarios.
 
 
2 - 11
 

--------------------------------------------------------------------------------

 
 

 
DÉCIMA CUARTA.      Los asuntos especiales listados en esta Cláusula deberán ser
siempre sometidos a Asamblea General Extraordinaria de Accionistas de la
sociedad y, en todo caso, deberán ser aprobados mediante el voto favorable de
cuando menos el 75% (setenta y cinco por ciento) de las acciones ordinarias
representativas del capital social:


(i)  
Cualquier modificación a los estatutos sociales de la sociedad;

 
(ii)  
Incremento o reducción del número de miembros del Consejo de Administración;

 
(iii)  
Colocación, reserva, cancelación o emisión de acciones.

 
(iv)  
Aumento o reducción del capital social, incluyendo el aumento o reducción del
número de acciones representativas del capital emitido por la sociedad por
división de acciones (share split), consolidación de acciones, conversión o
intercambio de valores (securities) u obligaciones convertibles en acciones o
cualquier operación similar.

 
(v)  
La fusión, consolidación u otro tipo de acuerdo para llevar a cabo una
reorganización que involucre a la sociedad; y

 
(vi)  
La disolución y liquidación de la sociedad, ya sea de manera voluntaria o que de
cualquier otra manera derive de un procedimiento judicial.

 


CAPITULO CUARTO
DE LA ADMINISTRACIÓN DE LA SOCIEDAD


DÉCIMA QUINTA.    La administración de la sociedad queda confiada a un Consejo
de Administración integrado por 3 (tres) miembros propietarios y sus respectivos
suplentes.


El accionista que sea titular de 51% (cincuenta y uno por ciento) o más de las
acciones representativas del capital social tendrá derecho a nombrar 2 (dos)
Consejeros Propietarios, de entre los cuales uno de ellos quedará nombrado como
Presidente del Consejo de Administración y el otro como Secretario del Consejo
de Administración, y a sus respectivos Suplentes, y el otro accionista tendrá
derecho a nombrar 1 (un) Consejero Propietario que quedará nombrado como
Prosecretario del Consejo de Administración, y a su respectivo Suplente.


Los Consejeros Suplentes podrán actuar y tendrán derecho a voto en las Sesiones
de Consejo de Administración en ausencia únicamente del Consejero Propietario al
que substituyan. Los miembros del Consejo de Administración podrán ser o no
accionistas.


Los miembros Propietarios y Suplentes del Consejo de Administración durarán en
su cargo un año o hasta que sus sucesores hayan sido electos y tomen posesión de
sus cargos y, en su designación se observará, en todos los casos, lo señalado en
el segundo párrafo de esta Cláusula.
 
2 - 12
 

--------------------------------------------------------------------------------

 
 

 
Cada Consejero Propietario y Suplente no estará obligado a depositar caución
alguna para garantizar el fiel desempeño de su cargo, a menos que la Asamblea
General Ordinaria de Accionistas que los designe resuelva algo distinto.


Todo Accionista que represente el 25% (veinticinco por ciento) del capital
social, en ejercicio del derecho que le confiere el artículo 144 de la Ley
General de Sociedades Mercantiles, podrá nombrar un Consejero Propietario y su
Suplente. Una vez que el accionista minoritario haya ejercitado el derecho
señalado, los restantes Consejeros Propietarios y sus Suplentes serán electos
por el accionista mayoritario.


DECIMA SEXTA.      El Consejo de Administración tiene a su cargo todos y cada
uno de los negocios de la sociedad, llevará a cabo todas las operaciones, actos
y contratos que se relacionen con el objeto de la misma y representará a la
sociedad ante toda clase de personas y autoridades administrativas y judiciales,
ya sean civiles, del trabajo, penales o de cualquier otra naturaleza; federales,
locales o municipales, con las siguientes facultades:


I. Para pleitos y cobranzas en los términos del primer párrafo del artículo 2554
(dos mil quinientos cincuenta y cuatro) del Código Civil para el Distrito
Federal y su correlativo del Código Civil de cada Estado de los Estados Unidos
Mexicanos, con todas las facultades generales y aun las que requieran conforme a
la ley cláusula especial, en los términos del artículo 2587 (dos mil quinientos
ochenta y siete) del citado ordenamiento y el correlativo del Código Civil de
cada Estado de los Estados Unidos Mexicanos, que de una manera enunciativa, más
no limitativa, incluyen las siguientes: para desistirse, aún del juicio de
amparo; para transigir; para comprometer en árbitros; para absolver y articular
posiciones; para hacer cesión de bienes; para recusar; para recibir pagos; para
reconocer documentos; para presentar denuncias y querellas penales; para
constituirse en coadyuvante del Ministerio Público y otorgar el perdón del
ofendido en los casos que proceda; y, para los demás actos que expresamente
determine la ley.


II. Para administrar bienes, en los términos del segundo párrafo del artículo
2554 (dos mil quinientos cincuenta y cuatro) del Código Civil para el Distrito
Federal y su correlativo del Código Civil de cada Estado de los Estados Unidos
Mexicanos.


III. Para ejercer actos de dominio, con todas las facultades de dueño, en los
términos del tercer párrafo del artículo 2554 (dos mil quinientos cincuenta y
cuatro) del Código Civil para el Distrito Federal y su correlativo del Código
Civil de cada Estado de los Estados Unidos Mexicanos, en el entendido de que
esta facultad se les confiere como órgano colegiado de la sociedad y no a cada
Consejero en lo individual, y para el ejercicio de esta facultad se observará en
todos los casos lo señalado en estos estatutos.


IV. Para otorgar y suscribir toda clase de títulos de crédito, en los términos
del artículo 9° (noveno) de la Ley General de Títulos y Operaciones de Crédito.


V.      Para abrir y cancelar cuentas bancarias y de inversión a nombre de la
sociedad, así como para llevar a cabo el manejo de las mismas y para designar a
los firmantes autorizados en dichas cuentas.
 
2 - 13
 

--------------------------------------------------------------------------------

 
 

 
VI.      Para nombrar a los funcionarios, empleados y apoderados que el Consejo
de Administración considere conveniente, así como para determinar, ampliar y
restringir sus facultades, garantías, compensaciones, obligaciones y derechos.


VII. Para convocar a Asambleas Generales de Accionistas ya sean Ordinarias o
Extraordinarias y para ejecutar sus resoluciones, para efectos de lo cual el
Consejo de Administración podrá nombrar, de entre sus miembros, a un Delegado
para la ejecución de actos concretos y conferir poderes generales y especiales
en nombre de la sociedad a cualquier persona sea o no miembro del Consejo de
Administración, teniendo la facultad de revocar en todo o en parte las
delegaciones que hiciere y los poderes otorgados, reservándose siempre para sí
el ejercicio del mandato.


VIII. En general, las facultades y derechos conferidos por estos estatutos y por
la ley, que sean necesarios para la administración de la sociedad y el
cumplimiento de su objeto social, que no se hayan reservado expresamente los
Accionistas.


Las facultades antes citadas, se entienden conferidas al Consejo de
Administración como órgano colegiado.


DECIMA SÉPTIMA.     Las Sesiones del Consejo de Administración se celebrarán,
normalmente, en el domicilio de la sociedad o en cualquier otro lugar de los
Estados Unidos Mexicanos o del extranjero que determine el Consejo excepto en
Canadá.  Las Sesiones del Consejo de Administración se celebrarán, en cualquier
tiempo, cuando las convoque el Presidente, el Secretario o el Prosecretario del
Consejo de Administración, el Comisario, o la mayoría de los Consejeros
Propietarios.


Las convocatorias se harán, por lo menos, con 5 (cinco) días naturales de
anticipación, mediante comunicación escrita entregada en el domicilio de cada
Consejero o recibida por éste con esa anticipación cuando sea enviada por
telefax, otro medio electrónico de telecomunicación escrita de datos o por
mensajería y, si quien convoca lo considere pertinente, la convocatoria también
se publicará en el Diario Oficial de la Federación en todos los casos y, si se
considera prudente, en uno de los periódicos de mayor circulación en la
localidad; especificando, en todos los casos la hora, fecha, lugar y Orden del
Día y sea firmada por quien la haga.


Los miembros del Consejo de Administración podrán renunciar por escrito a la
convocatoria y cuando todos asistan la convocatoria no será necesaria.


Salvo por lo señalado en la Cláusula siguiente, para constituir quórum será
necesario que se encuentre presente por lo menos la mayoría de los miembros del
Consejo de Administración y sus resoluciones se tomarán por el voto afirmativo
de la mayoría de los Consejeros presentes.


Si el número de Consejeros presentes no llegare a constituir quórum, se
pospondrá la sesión periódicamente hasta reunirse el quórum requerido.


De toda Sesión de Consejo de Administración se levantará un acta la cual será
inscrita en el Libro de Actas correspondiente y será firmada por el Presidente,
el Secretario o el Prosecretario y por el Comisario, sin que la firma de éste
último sea necesaria.  Si una
 
2 - 14
 

--------------------------------------------------------------------------------

 
 

 
sesión legalmente convocada no se celebra, también se levantará un acta
señalando dicha circunstancia y su causa.


De conformidad con lo que establece el último párrafo del artículo 143 (ciento
cuarenta y tres) de la Ley General de Sociedades Mercantiles, se podrán adoptar
resoluciones fuera de Sesión del Consejo de Administración siempre y cuando
dichas resoluciones sean adoptadas por unanimidad de los Consejeros Propietarios
o de sus respectivos Suplentes, interviniendo en el proceso en todos los casos
el Secretario o el Prosecretario del Consejo de Administración.


Las resoluciones que se adopten en términos del párrafo anterior, utilizando al
efecto algún medio de telecomunicación o carta, tendrán, para todos los efectos
legales, la misma validez que aquéllas que hubieren sido adoptadas por todos los
Consejeros Propietarios o sus respectivos Suplentes reunidos en Sesión del
Consejo, siempre que se confirmen por escrito, en documento que al efecto se
titule "Resoluciones adoptadas por unanimidad de los miembros Propietarios o
Suplentes del Consejo de Administración, confirmadas por escrito". Por
telecomunicación se entiende teléfono, telefax y cualquier otro medio de
transmisión escrita de datos.


DÉCIMA OCTAVA.      No obstante cualquier disposición en contrario en estos
estatutos sociales, los siguientes asuntos deberán ser aprobados por el Consejo
de Administración en forma unánime, no pudiendo delegarse su resolución a
cualquier otro órgano social:
 
(i)  
La transferencia de acciones representativas del capital social excepto en el
caso de lo establecido en la sección 11.3 del Earn-In Right Agreement celebrado
el 7 de febrero de 2012 entre esta sociedad, Invecture Group, S.A. de C.V.,
Desarrollos Zapal Holdings Corp., Granges Inc. y Vista Gold Corp.;

 
(ii)  
La aprobación para contraer o asumir cualquier deuda a cargo de la sociedad que
exceda $100,000.00 dls. (cien mil dólares 00/100 moneda de los Estados Unidos de
América) o su equivalente en moneda nacional;

 
(iii)  
El otorgamiento de garantías sobre cualesquiera activos de la sociedad;

 
(iv)  
La celebración de cualquier contrato de crédito, préstamo o instrumento
equivalente con un accionista de la sociedad;

 
(v)  
El otorgamiento de cualquier crédito o préstamo a cualquier tercero, así como la
decisión de garantizar obligaciones de cualquier tercero;

 
(vi)  
El otorgamiento de cualquier garantía u otra clase de asistencia o apoyo
financiero que en forma conjunta otorguen los accionistas de la sociedad, ya sea
directa o indirectamente;

 
(vii)  
La celebración de cualquier contrato u operación con cualquier tercero en el que
sea parte la sociedad o sus accionistas, cuyos términos y condiciones que se
pretendan convenir no sean sobre bases de valor de mercado entre partes
independientes (no relacionadas);

 
2 - 15
 

--------------------------------------------------------------------------------

 
 
 
(viii)  
Cualquier decisión relativa a la terminación o a una modificación sustancial de
cualquier aspecto material de los fines de negocios que persigue la sociedad,
conforme se prevé en el Earn-In Right Agreement citado en el inciso (i) de esta
Cláusula;

 
(ix)  
Cualquier decisión para abandonar o desistirse de concesiones mineras de la
sociedad o de una parte importante de las mismas;

 
(x)  
La instauración, defensa, compromiso o arreglo transaccional para iniciar o
terminar  cualquier procedimiento judicial o arbitral que involucre a la
sociedad o a los activos de la sociedad, por un monto superior a $500,000.00
dls. (quinientos mil dólares 00/100 moneda de los Estados Unidos de América) o
su equivalente en moneda nacional;

 
(xi)  
Cualquier aprobación para vender o disponer de activos de la sociedad que en
conjunto tengan un valor de mercado superior a $100,000.00 dls. (cien mil
dólares 00/100 moneda de los Estados Unidos de América) o su equivalente en
moneda nacional;

 
(xii)  
Cualquier decisión para listar acciones de la sociedad en cualquier bolsa de
valores o mercado de valores;

 
(xiii)  
Cualquier reorganización de la sociedad o la celebración de cualquier contrato
de asociación (joint venture agreement) o figura jurídica similar, con cualquier
tercero, que tenga por objeto concesiones mineras de la sociedad.

 


DÉCIMA NOVENA.    La Asamblea General Extraordinaria de Accionistas podrá crear
uno o más Comités ejecutivos o técnicos, y determinar sus funciones, facultades
y alcances, para que dicho Comités lleven a cabo las actividades que se les
asignen conforme a las reglas que dicha Asamblea establezca.


CAPITULO QUINTO
FUNCIONARIOS


VIGÉSIMA.        La Asamblea General de Accionistas o el Consejo de
Administración, podrá nombrar a los funcionarios, empleados y apoderados que
crean conveniente y fijar, ampliar y restringir sus facultades, obligaciones y
derechos; en el entendido de que el accionista que sea titular de 51% (cincuenta
y uno por ciento) o más de las acciones representativas del capital social
tendrá derecho a nombrar al Director General o Principal Funcionario Ejecutivo
de la sociedad, quien tendrá las funciones y obligaciones que se le asigne la
Asamblea de Accionistas o el Consejo de Administración.


El Director General o Principal Funcionario Ejecutivo de la sociedad, no estará
obligado a depositar caución alguna para garantizar el fiel desempeño de su
cargo, a menos que la Asamblea General Ordinaria de Accionistas resuelva algo
distinto.
 
 
2 - 16
 

--------------------------------------------------------------------------------

 
 
 
CAPITULO SEXTO
DE LA VIGILANCIA DE LA SOCIEDAD


VIGÉSIMA PRIMERA.          La vigilancia de la sociedad estará a cargo de uno o
más Comisarios y de sus respectivos Suplentes, quienes podrán ser o no
accionistas. Tendrán los derechos y obligaciones que les confieren los artículos
166 y siguientes de la Ley General de Sociedades Mercantiles y durarán en su
cargo un año o hasta que sus sucesores hayan sido electos y tomen posesión de
sus puestos.


Cualquier minoría que represente el 25% (veinticinco por ciento) del capital
social, independientemente del número de Comisarios, tendrá el derecho a
designar a un Comisario y a su Suplente. Los Comisarios no estarán obligados a
depositar caución alguna para garantizar el fiel desempeño de su cargo, a menos
que la Asamblea General Ordinaria de Accionistas que los designe resuelva algo
distinto.




CAPITULO SÉPTIMO
DE LAS PERDIDAS Y GANANCIAS Y DEL FONDO DE RESERVA


VIGÉSIMA SEGUNDA.          Dentro de los tres meses siguientes al fin de cada
ejercicio social, será preparado el informe a que se refiere el artículo 172 de
la Ley General de Sociedades Mercantiles. De las utilidades netas que resulten
después de que los Estados Financieros hayan sido aprobados por la Asamblea
General de Accionistas, se hará la siguiente distribución:


a)     Se separará cuando menos el 5% (cinco por ciento) para formar el fondo de
reserva legal, de acuerdo con lo previsto en el artículo 20 de la Ley General de
Sociedades Mercantiles;


b)     Se separará cualquier otra cantidad para formar otros fondos que apruebe
la Asamblea General Ordinaria de Accionistas.


c)     Del resto de las utilidades, se dispondrá según lo acuerde la Asamblea
General Ordinaria de Accionistas.


Los dividendos decretados y no cobrados por los accionistas dentro de un período
de cinco años, prescribirán en favor de la sociedad.




CAPITULO OCTAVO
DE LA DISOLUCIÓN Y LIQUIDACIÓN DE LA SOCIEDAD


VIGÉSIMA TERCERA.           La sociedad se disolverá en los casos que señala el
artículo 229 de la Ley General de Sociedades Mercantiles.


Disuelta la sociedad, se pondrá en liquidación y se nombrarán uno o más
liquidadores, teniendo en todo caso cualquier minoría que represente el 25%
(veinticinco por ciento) del capital social, el derecho a nombrar un liquidador.
El o los liquidadores procederán a la liquidación de la sociedad y a la
distribución de los productos entre los Accionistas, en proporción directa al
número de acciones que cada uno sea titular. Los liquidadores tendrán las más
amplias facultades para la liquidación, de conformidad con el artículo 242 y
siguientes de la Ley General de Sociedades Mercantiles.
 
 
2 - 17
 

--------------------------------------------------------------------------------

 
 
 
Si se designan dos o más liquidadores, estos actuarán como Consejo de
Liquidadores y les serán aplicables las disposiciones relativas al Consejo de
Administración, incluyendo lo señalado en el cuarto párrafo del artículo 143 de
la Ley General de Sociedades Mercantiles.


En todo caso el liquidador o liquidadores tendrán las facultades que les otorgue
la Asamblea General Extraordinaria de Accionistas que los designe y, a falta de
ello, las facultades que otorguen estos estatutos al Consejo de Administración.




CAPITULO NOVENO
DISPOSICIONES GENERALES


VIGÉSIMA CUARTA.             Los fundadores no se reservan participación
especial alguna en las utilidades de la sociedad.


VIGÉSIMA QUINTA.              La sociedad indemnizará y relevará a los
Consejeros Propietarios y Suplentes, Comisarios, funcionarios, auditores
externos y abogados de las responsabilidades personales en que incurriesen en el
desempeño de sus funciones, siempre que dicha responsabilidad no se deba a dolo
o negligencia grave imputable a la persona de que se trate.


VIGÉSIMA SEXTA.                 En todo lo que no esté específicamente previsto
en estos estatutos, la sociedad se regirá por las disposiciones de la Ley
General de Sociedades Mercantiles, la Ley Minera, su Reglamento, la Ley de
Inversión Extranjera y su Reglamento, y el Código Civil Federal, como ley
supletoria de las anteriores.
 

 
2 - 18
 

--------------------------------------------------------------------------------

 
 
 
 
APPENDIX 3
 
Financial Statements of the Company as of December 31, 2011
 
[Attached]
 
 
 
 
 
 
3 - 1
 

--------------------------------------------------------------------------------

 
 
 
Desarrollos Zapal SA de CV
           
Balance Sheets
               
December 31,
   
December 31,
 
(U.S. dollars in thousands)
 
2011
   
2010
 
Assets:
           
Current assets:
           
Cash and cash equivalents
  $ 211     $ 369  
Marketable securities
    -       -  
Other current assets
    266       649  
    Total current assets
    477       1,018                    
Non-current assets:
               
Deferred debt issuance costs
    -       -  
Mineral properties
    11,894       11,340  
Plant and equipment
    19,306       18,122  
Amayapampa disposal consideration
    -       -  
Long-term investment
    -       -  
     Total non-current assets
    31,200       29,462                    
Total assets
  $ 31,677     $ 30,480                    
Liabilities and Shareholders' Equity:
               
Current liabilities:
               
Accounts payable
  $ 149     $ 125  
Accrued liabilities and other
    138       265  
    Total current liabilities
    287       390                    
Non-current liabilities:
               
Obligations for land payments
    635       -  
Intercompany payable
    52,001       45,690  
    Total non-current liabilities
    52,636       45,690                    
    Total liabilities
    52,923       46,080                    
Capital stock, no par value:
               
Deficit
    (21,246 )     (15,600 )
     Total shareholders' equity
    (21,246 )     (15,600 )                  
 Total liabilities and shareholders' equity
  $ 31,677     $ 30,480  


3 - 2
 

--------------------------------------------------------------------------------

 
 
 
Desarrollos Zapal SA de CV
     
Statement of Income/(Loss)
     
 
 
Year to Date
     
October 31,
 
(U.S. dollars in thousands)
 
2011
         
Operating income and (expenses):
     
Exploration, property evaluation and holding costs
  $ (5,538 )
General and administrative expenses
    (165 )
Depreciation and amortization
    (29 )
    Total operating income and (expenses)
    (5,732 )          
Non-operating income and (expenses):
       
Other income/(expense)
    91  
Foreign exchange gain/(loss)
    (5 )
    Total non-operating income/(loss)
    86            
Income/(loss) from continuing operations before income taxes
    (5,646 )          
Deferred income tax expense
    -  
Net income/(loss)
  $ (5,646 )

 
 


3 - 3
 

--------------------------------------------------------------------------------

 
 
 
 
Desarrollos Zapal SA de CV
     
Statement of Cash Flows
         
Year to Date
     
December 31,
 
(U.S. dollars in thousands)
 
2011
 
Cash flows from operating activities:
     
Net income/(loss) for the period
  $ (5,646 )
Adjustments to reconcile income/(loss) for the period to cash (used in)
operations:
       
Depreciation and amortization
    29            
Change in operating assets and liabilities:
       
Accounts receivable
    383  
Accounts payable and accrued liabilities and other
    (155 )
    Net cash used in operating activities
    (5,389 )
 
       
Cash flows from investing activities:
       
Additions to mineral property
    (554 )
Additions to plant and equipment
    (526 )
    Net cash used in investing activities
    (1,080 )          
Cash flows from financing activities:
       
Intercompany payable
    6,311  
    Net cash provided by financing activities
    6,311            
Net decrease in cash and cash equivalents
    (158 )          
Cash and cash equivalents, beginning of period
    369            
Cash and cash equivalents, end of period
  $ 211  


 
3 - 4
 

--------------------------------------------------------------------------------

 
 
 
 
APPENDIX 4
 
Required Mining Authorizations
 
 
 
The two below noted Required Mining Authorizations will be deemed to have been
obtained when the Company has obtained written resolutions from the responsible
governmental body that they have been granted and the Required Mining
Authorizations have been duly published and disseminated, even if subject to
formalities or to conditions (excluding publication and dissemination), provided
that in each case such formalities and/or conditions are of the type typical to
the grant of such authorizations and are reasonably expected to be fulfilled in
the ordinary course:
 

  ●
Authorization of environmental impact study – Autorización de Manifiesto de
Impacto Ambiental.
        ●
Authorization of change of forest land use permit – Autorización de Cambio de
Uso de Suelo en Terrenos Forestales.

 
 
 
 
 
4 - 1
 

--------------------------------------------------------------------------------

 
 
 
 
APPENDIX 5
 
[Intentionally deleted]
 
 
 
 
 
 
5 - 1
 

--------------------------------------------------------------------------------

 
 
 
 
APPENDIX 6
 
Form of Trust Agreement
 
[Attached]
 
 
 
 
 
 
6 - 1
 

--------------------------------------------------------------------------------

 
 
 



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 











CONTRATO DE FIDEICOMISO IRREVOCABLE DE ADMINISTRACIÓN Y CONTROL ACCIONARIO








Desarrollos Zapal, S.A. de C.V.
(Fideicomitente y Fideicomisario en Segundo Lugar)








Banco INVEX, S.A.,
Institución de Banca Múltiple
INVEX Grupo Financiero
 (Fiduciario)




e


Invecture Group, S.A. de C.V.
(Fideicomisario en Primer Lugar)













--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 









6 - 2
 

--------------------------------------------------------------------------------

 






Contrato de Fideicomiso Irrevocable de Administración y Control Accionario
Identificado con el No. 1227 (en lo sucesivo indistintamente el “Contrato” o el
“Fideicomiso”) que con fecha 7 de febrero de 2012 celebran:


(1)   Desarrollos Zapal, S.A. de C.V., como fideicomitente y fideicomisario en
segundo lugar (en lo sucesivo indistintamente “DZ” o el “Fideicomitente”);


(2)   Invecture Group, S.A. de C.V., como fideicomisario en primer lugar (en lo
sucesivo el “Fideicomisario en Primer Lugar”); y


(3)   Banco INVEX, S.A., Institución de Banca Múltiple, INVEX Grupo Financiero,
como fiduciario (en lo sucesivo el “Fiduciario”).


ANTECEDENTES


I.           Con esta misma fecha, el Fideicomitente -junto con los Accionistas
DZ del Grupo Vista (según dicho término se define más adelante)- celebraron con
el Fideicomisario en Primer Lugar, un contrato (en lo sucesivo identificado como
el “Earn-in Agreement”), por virtud del cual el Fideicomitente y los accionistas
DZ del Grupo Vista otorgan al Fideicomisario en Primer Lugar el derecho a
suscribir y pagar un número tal de acciones ordinarias, nominativas, sin
expresión de valor nominal, que en caso de ejercitarse tal derecho, en ese
momento equivalgan al 60% (sesenta por ciento) del capital social suscrito y
pagado de DZ sobre una base de dilución completa o que, en caso de ajustarse los
porcentajes conforme a lo previsto en el Earn-in Agreement, puede llegar
progresivamente hasta un máximo de 62.5% (sesenta y dos punto cinco por ciento)
del capital social suscrito y pagado de DZ sobre una base de dilución completa
(en lo sucesivo la “Opción”); misma Opción que puede ejercitar el Fideicomisario
en Primer Lugar respecto de la totalidad de dichas acciones y no de una parte de
las mismas, en los términos, condiciones y plazo convenidos en el referido
Earn-in Agreement del cual se agrega copia a este Contrato como Anexo 1.


II.           Para efectos de lo señalado en el Antecedente anterior, con esta
misma fecha, los Accionistas DZ del Grupo Vista -en ese momento titulares del
100% (cien por ciento) de las acciones de DZ- celebraron una Asamblea General
Extraordinaria de DZ en la que, unánimemente, resolvieron, entre otros asuntos:
(i) modificar en su totalidad los estatutos sociales de DZ; y (ii) aumentar la
parte variable del capital social de DZ en la cantidad de $173’273,143.00 M.N.
(ciento setenta y tres millones doscientos setenta y tres mil ciento cuarenta y
tres pesos 00/100 Moneda Nacional), representado por igual número de acciones,
de las cuales 155’945,829 (ciento cincuenta y cinco millones novecientas
cuarenta y cinco mil ochocientas veintinueve) acciones ordinarias, nominativas,
sin expresión de valor nominal, han sido emitidas y equivalen a esta fecha al
60% (sesenta por ciento) del capital social autorizado de DZ sobre una base de
dilución completa; mismas acciones -menos una que ha quedado ya íntegramente
suscrita y pagada por Invecture Group, S.A. de C.V.- que las partes que aquí
intervienen desean que, conforme a lo previsto en el Earn in Agreement, queden
en este acto íntegramente suscritas, más no pagadas, por
 
 
6 - 3
 

--------------------------------------------------------------------------------

 
 
el Fiduciario (en lo sucesivo las “Acciones DZ Fideicomitidas”), para quedar
afectadas en propiedad al Patrimonio Fideicomitido (según dicho término se
define más adelante), a fin de garantizar el cumplimiento de las obligaciones
adquiridas por el Fideicomitente y los Accionistas DZ del Grupo Vista conforme
al Earn-In Agreement (las “Obligaciones Garantizadas”).


Una copia del acta de la Asamblea General Extraordinaria de Accionistas de DZ
citada en este Antecedente debidamente firmada (en lo sucesivo las “Resoluciones
Unánimes de DZ”) y en trámite de protocolización ante Notario Público, se
adjunta al presente Contrato como Anexo 2.
 
 
DECLARACIONES


I.           El Fideicomitente y Fideicomisario en Segundo Lugar declara, a
través de su representante, que:


(a)           Es una sociedad debidamente constituida y válidamente existente de
conformidad con las leyes de los Estados Unidos Mexicanos (“México”), según
consta en los instrumentos que se agregan al presente Contrato como Anexo 3.


(b)           Su representante cuenta con los poderes y facultades necesarias y
suficientes para la celebración del presente Contrato en su nombre y
representación, según consta en los instrumentos que se agregan al presente
Contrato como Anexo 4, y dichas facultades no les han sido revocadas o
modificadas en forma alguna.


(c)           Cuenta con las facultades necesarias para la celebración de este
Contrato, ha obtenido las autorizaciones necesarias (incluyendo sin limitación
todos aquellos actos corporativos necesarios para dicho fin), y ha llevado a
cabo las notificaciones necesarias para celebrar este Contrato y para cumplir
con sus obligaciones conforme al mismo.


(d)           El presente Contrato y la garantía creada conforme al mismo,
constituyen una obligación válida y vinculante del Fideicomitente, exigible en
su contra conforme a sus términos y sujeto a las condiciones que en el mismo se
prevén.


(e)           Ha cumplido con todas las leyes y reglamentos aplicables a la
celebración del presente Fideicomiso.


(f)           La celebración del presente Contrato y el cumplimiento de sus
obligaciones conforme al mismo, no contraviene o resulta en un incumplimiento de
(i) sus estatutos sociales, o (ii) cualquier disposición aplicable o contrato o
convenio de cualquier naturaleza respecto del cual el Fideicomitente sea parte,
o (iii) cualquier ley, reglamento, decreto, resolución judicial o
administrativa, licencia, permiso o concesión de cualquier clase a las que este
sujeto o de las que sea titular el Fideicomitente.


(g)           La transmisión del Patrimonio Fideicomitido por el Fideicomitente
al Fiduciario conforme al presente Fideicomiso no se considerará una enajenación
para los
 
 
6 - 4
 

--------------------------------------------------------------------------------

 
 
efectos del Artículo 14 del Código Fiscal de la Federación, toda vez que el
Fideicomitente o cualquier otro tercero fideicomitente conforme a este Contrato
podrá, sujeto a las disposiciones de este Contrato, readquirir del Fiduciario el
Patrimonio Fideicomitido conforme a la Cláusula Décima Primera del presente
Contrato.


(h)           Que los bienes que en este acto aporta y los que en un futuro
llegue a aportar, son y serán de su propiedad y provienen y provendrán de
fuentes lícitas.


(i)           Que con fundamento en el artículo 16 de la Ley del Impuesto
Empresarial a Tasa Única (IETU), el Fideicomitente en este acto manifiesta optar
por cumplir con las obligaciones que derivan de dicha ley por su cuenta,
liberando de toda responsabilidad al Fiduciario por el cumplimiento de las
mismas, toda vez que éstas serán de su estricta responsabilidad.


II.           El Fideicomisario en Primer Lugar declara, a través de su
representante, que:


(a)           Es una sociedad debidamente constituida y válidamente existente de
conformidad con las leyes de los Estados Unidos Mexicanos (“México”), según
consta en los instrumentos que se agregan al presente Contrato como Anexo 5.


(b)           Su representante cuenta con los poderes y facultades necesarias
para la celebración del presente Contrato en su nombre y representación, según
consta en el instrumento que se agrega al presente Contrato como Anexo 6, mismas
facultades no le han sido revocadas, limitadas o modificadas de forma alguna.


(c)           Cuenta con las facultades necesarias para celebrar este Contrato y
cumplir con sus obligaciones conforme al mismo.


(d)           Este Contrato constituye una obligación válida, exigible en su
contra en los términos del mismo.


(e)           La celebración del presente Contrato y el cumplimiento de sus
obligaciones conforme al mismo, no contraviene o resultará en un incumplimiento
de (i) sus estatutos sociales, o (ii) cualquier ley, contrato o convenio de
cualquier naturaleza del cual el Fideicomisario en Primer Lugar sea parte.


III.           El Fiduciario declara, a través de su delegado fiduciario que:


(a)           Es una institución de banca múltiple debidamente constituida y
válidamente existente de conformidad con las leyes de México.


(b)           Cuenta con las facultades necesarias para celebrar este Contrato y
cumplir con sus obligaciones conforme al mismo.


(c)           Su delegado fiduciario cuenta con los poderes y facultades
necesarias para la celebración del presente Contrato en su nombre y
representación, según consta en el
 
 
6 - 5
 

--------------------------------------------------------------------------------

 
 
instrumento que se agrega al presente Contrato como Anexo 7, y dichas facultades
no le han sido revocadas o modificadas en forma alguna.
 
(d)           La celebración del presente Contrato y el cumplimiento de sus
obligaciones conforme al mismo, no contraviene o resultará en un incumplimiento
de (i) sus estatutos sociales, o (ii) cualquier ley, contrato o convenio de
cualquier naturaleza del cual el Fiduciario sea parte.


(e)           Este Contrato constituye una obligación válida y exigible en su
contra en los términos del mismo.


(f)           Está de acuerdo en actuar como Fiduciario conforme al presente
Contrato.


EN VIRTUD DE LO ANTERIOR, las partes del presente Contrato otorgan las
siguientes:


CLÁUSULAS


PRIMERA.                      Definiciones y Principios de Interpretación.


(a)          Los términos escritos con mayúscula inicial en este Contrato
tendrán los significados que se les atribuye respectivamente a continuación:


“Acciones DZ” significa, acciones representativas del capital social de DZ.


“Acciones DZ Fideicomitidas” significa 155’945,828 (ciento cincuenta y cinco
millones novecientas cuarenta y cinco mil ochocientas veintiocho) acciones
ordinarias, nominativas, sin expresión de valor nominal, emitidas por DZ y que
junto con una acción íntegramente suscrita y pagada por el Fideicomisario en
Primer Lugar equivalen a esta fecha al 60% (sesenta por ciento) del capital
social autorizado de DZ sobre una base de dilución completa, conforme se indica
en el Antecedente II del presente Contrato; mismo número de acciones que, en
caso de incrementarse el porcentaje de la Opción otorgada al Fideicomisario en
Primer Lugar conforme al Earn-in Agreement, puede verse incrementado
proporcionalmente con posterioridad, hasta llegar a un máximo de 62.5% (sesenta
y dos punto cinco por ciento) del capital social autorizado de DZ sobre una base
de dilución completa.


“Accionistas DZ del Grupo Vista” significa Desarrollos Zapal Holdings Corp. y
Granges Inc., como titulares en conjunto del 40% (cuarenta por ciento) de las
acciones representativas del capital social total de DZ, después de emitirse las
Acciones DZ Fideicomitidas; mismo porcentaje accionario que, en caso de
incrementarse el porcentaje de la Opción otorgada al Fideicomisario en Primer
Lugar conforme al Earn-in Agreement, puede verse disminuido proporcionalmente
con posterioridad.


“Aviso de Ejercicio de la Opción” significa el aviso a que se hace referencia en
la Cláusula Cuarta, inciso (f), mismo que, de ejercitarse la Opción respecto de
la totalidad de las Acciones DZ Fideicomitidas y no de una parte de las mismas,
deberá ser
 
 
6 - 6
 

--------------------------------------------------------------------------------

 
 
entregado por el Fideicomitente al Fiduciario en términos substancialmente
iguales al documento que se adjunta como Anexo 8.
 
“Aviso Alternativo de Ejercicio de la Opción” significa el aviso a que se hace
referencia en la Cláusula Cuarta, inciso (f), mismo que, de ejercitarse la
Opción respecto de la totalidad de las Acciones DZ Fideicomitidas y no
entregarse el Aviso de Ejercicio de la Opción dentro de los 3 (tres) días
hábiles siguientes, deberá entregar el Fideicomisario en Primer Lugar al
Fiduciario en términos substancialmente iguales al documento que se adjunta como
Anexo 9.


“Aviso de No Ejercicio de la Opción” significa, el aviso al que se hace
referencia en la Cláusula Cuarta inciso (g) mismo que deberá ser entregado en
términos substancialmente iguales al documento que se adjunta como Anexo 10.


“Aviso de Desacuerdo” significa el aviso que cualquiera de los miembros del
Comité Técnico del Fideicomiso entregue al Fiduciario en el que indique que ha
ocurrido un Desacuerdo, conforme a lo previsto en la Cláusula Décima.


“Contrato” significa, el presente Contrato de Fideicomiso Irrevocable de
Administración y Control Accionario con todos sus Anexos, incluyendo cualquier
modificación posterior al mismo y a sus Anexos.


“Desacuerdo” tiene el significado que se le atribuye en la Cláusula Décima de
este Contrato.


“Día Hábil” significa, cualquier día del año en que estén abiertos al público
para efectuar operaciones bancarias, excepto sábados y domingos y aquellos en
los que por ley están obligados a cerrar, las instituciones de crédito y/o
bancos en México.


“Dólares” significa, la moneda de curso legal de los Estados Unidos de América.


“Earn-In Agreement”  tiene el significado que se le atribuye en el Antecedente I
de este Contrato.


“Fideicomisario en Segundo Lugar” significa, Desarrollos Zapal, S.A. de C.V.,
que también se identifica como el Fideicomitente.


“Fideicomisario en Primer Lugar” significa, Invecture Group, S.A. de C.V.


“Fideicomiso” tiene el significado que se le atribuye en la Cláusula Segunda
inciso (a) de este Contrato.


“Fiduciario” significa, Banco INVEX, S.A., Institución de Banca Múltiple, INVEX
Grupo Financiero.


“DZ” significa, Desarrollos Zapal, S.A. de C.V.
 
6 - 7
 

--------------------------------------------------------------------------------

 

 
“LGTOC” significa, la Ley General de Títulos y Operaciones de Crédito.
 
“LGSM” significa, la Ley General de Sociedades Mercantiles.


“Obligaciones Garantizadas” significa, todas y cada una de las obligaciones del
Fideicomitente y de los Accionistas DZ del Grupo Vista conforme al Earn-In
Agreement.


“Patrimonio Fideicomitido” tiene el significado que se le atribuye en la
Cláusula Quinta de este Contrato.


(b)           Los siguientes principios de interpretación serán aplicables para
fines del presente Contrato:


(1)           Los términos definidos en plural, cuando sean expresados en
singular, significarán cualquier unidad de entre las que comprende el plural de
dicho término.  Los términos definidos en singular, cuando sean expresados en
plural, significan todas las cosas que pertenecen a la especie a la cual se
refiere el singular. Consecuentemente, las palabras y términos aplicarán
igualmente para el singular como para el plural de dicha palabra o término.


(2)           Salvo especificación en contrario, toda referencia en este
Contrato a Cláusulas, Anexos o párrafos son a las Cláusulas, Anexos y párrafos
de este Contrato.


(3)           Los encabezados de las Cláusulas de este Contrato se incluyen por
conveniencia únicamente y no afectarán en forma alguna el significado o la
interpretación de cualquier disposición de este Contrato.


(4)           Cualquier referencia en el presente Contrato a una persona,
identificada bajo dicho término o no, se interpretará como que también incluye a
los causahabientes y cesionarios permitidos de dicha persona.


(5)           Cualquier referencia a un contrato, convenio, acuerdo o documento
en el presente Contrato se interpretará como que incluye cualquier modificación
válida a dicho contrato, convenio, acuerdo o documento.


(6)           Todos los Anexos de este Contrato forman parte integral del mismo.


SEGUNDA.                      Constitución del Fideicomiso. (a) El
Fideicomitente en este acto constituye un fideicomiso irrevocable de
administración y control accionario con el Fiduciario (el “Fideicomiso”) a fin
de garantizar, con la entrega de las Acciones DZ Fideicomitidas que constituyen
el Patrimonio Fideicomitido, en completo cumplimiento de las Obligaciones
Garantizadas. Asimismo DZ se obliga a entregar al Fiduciario, en un plazo que no
exceda de 5 (cinco) días hábiles, una certificación del Secretario ó
Prosecretario del Consejo del Consejo de Administración de DZ en la cual se haga
constar que el Fiduciario es el titular de las Acciones DZ Fideicomitidas,
acompañada de una copia certificada del
 
6 - 8
 

--------------------------------------------------------------------------------

 
 
asiento en el libro de registro de accionistas de DZ en donde el Fiduciario
aparezca como titular de dichas Acciones DZ Fideicomitidas.


 (b)           El Fiduciario en este acto acepta el cargo que se le ha
conferido, suscribe las Acciones DZ Fideicomitidas, recibe el título
representativo de dichas Acciones DZ Fideicomitidas y conviene en actuar de la
manera prevista en este Contrato para cumplir con los fines del Fideicomiso.


Mediante la firma del presente Contrato, el Fideicomitente y el Fideicomisario
en Primer Lugar reconocen haber recibido a su entera satisfacción al momento de
su celebración una copia de este Contrato, así como un inventario de los bienes
que integran el Patrimonio Fideicomitido a la fecha de firma de este Contrato,
el cual constituye el Anexo 11 del presente Contrato.


TERCERA.  Partes de este Fideicomiso. Son partes de este Contrato, las
siguientes:
 
 

  (i) Fideicomitente y
Fideicomisario en
Segundo Lugar:
Desarrollos Zapal, S.A. de C.V.
          (ii) Fiduciario:
Banco INVEX, S.A., Institución de
Banca Múltiple, INVEX Grupo
Financiero.
          (iii) Fideicomisario
en Primer Lugar
Invecture Group, S.A. de C.V.

 
CUARTA.                       Fines de este Fideicomiso. Los fines del
Fideicomiso que se constituye por medio del presente Contrato son los
siguientes:


(a)           que el Fiduciario reciba y mantenga en propiedad el Patrimonio
Fideicomitido, para garantizar el cumplimiento de las Obligaciones Garantizadas
de conformidad con lo estipulado en el presente Contrato y en el Earn-In
Agreement;


(b)           que el Fiduciario suscriba las Acciones DZ Fideicomitidas,
representativas del capital social de DZ, emitidas con motivo del aumento del
capital social de DZ llevado a cabo en la parte variable y acordado conforme a
las Resoluciones Unánimes DZ, mismas Acciones DZ Fideicomitidas que constituyen
el Patrimonio Fideicomitido;


(c)           que en tanto el presente Fideicomiso se encuentre vigente y sujeto
a lo establecido en la Cláusula Sexta de este Contrato, el Fiduciario conserve y
ejercite todos los derechos de voto inherentes a las Acciones DZ Fideicomitidas,
con estricto apego a las instrucciones que por escrito reciba del Comité Técnico
del Fideicomiso; lo anterior, en el
 
 
6 - 9
 

--------------------------------------------------------------------------------

 
 
entendido de que a dichas Acciones DZ Fideicomitidas no les corresponderá
durante la vigencia del Fideicomiso ningún derecho de contenido económico,
patrimonial ni de ninguna otra naturaleza distinta del derecho de voto, por
tratarse de acciones pagadoras emitidas por DZ; y que, de igual manera, el
Fiduciario administre cualquier otro bien que llegare a formar parte del
Patrimonio Fideicomitido en términos de lo dispuesto en este Contrato;


(d)           que el Fiduciario otorgue oportunamente los poderes especiales que
sean necesarios para que las Acciones DZ Fideicomitidas puedan ser representadas
en las Asambleas de Accionistas del Fideicomitente que corresponda, y para que
pueda ejercerse cualquier otro derecho corporativo de voto que derive de dichas
Acciones DZ Fideicomitidas, todo ello en los términos de la Cláusula Sexta de
este Contrato;


(e)           que el Fiduciario celebre los contratos necesarios y demás
instrumentos, y lleve a cabo todas las acciones que puedan ser necesarias para
constituir y mantener la garantía contemplada en este Contrato y, en su caso,
para  ejecutar la garantía fiduciaria constituida en términos de este Contrato;


(f)           que en caso de que el Fideicomisario en Primer Lugar ejercite la
Opción que se le otorga en los términos y condiciones del Earn-In
Agreement respecto de la totalidad de las Acciones DZ Fideicomitidas y no de una
parte de las mismas, y previo aviso escrito que el Fiduciario reciba por parte
del Fideicomitente, indicando: (i) que el Fideicomisario en Primer Lugar ha
ejercitado la Opción habiéndose cumplido o dispensado las condiciones
establecidas para ello en el Earn-in Agreement; y (ii) que el Fideicomitente ha
recibido del Fideicomisario en Primer Lugar la cantidad total de $20’000,000.00
Dólares (veinte millones de Dólares 00/100), en pago de las Acciones DZ
Fideicomitidas (el “Aviso de Ejercicio de la Opción”) en términos del Anexo 8 o,
en su defecto, el Fiduciario reciba del Fideicomisario en Primer Lugar una
comunicación escrita indicando que ha ejercitado la Opción habiéndose cumplido o
dispensado las condiciones establecidas para ello en el Earn-in Agreement en
términos del Anexo 9 y copia certificada del comprobante por el que se acredite
que el Fideicomisario en Primer Lugar ha efectuado una transferencia bancaria al
Fideicomitente por ese mismo monto de $20’000,000.00 Dólares (veinte millones de
Dólares 00/100), en pago de las Acciones DZ Fideicomitidas (el “Aviso
Alternativo de Ejercicio de la Opción”), el Fiduciario transmita y entregue las
Acciones DZ Fideicomitidas al Fideicomisario en Primer Lugar, quedando
expresamente convenido que, en relación con dicha transferencia y entrega de las
Acciones DZ Fideicomitidas al Fideicomisario en Primer Lugar, el Fiduciario
celebrará y firmará aquellos contratos, convenios, documentos e instrumentos, y
realizará aquellas acciones que razonablemente le solicite el Fideicomisario en
Primer Lugar, a fin de perfeccionar legalmente la transmisión y entrega citada,
en el entendido que, cualquier gasto generado por la realización de dichos
actos, incluyendo cualesquiera impuestos que en su caso se generen por dicha
transmisión y entrega, serán en todo momento a cargo del Fideicomisario en
Primer Lugar.


Al momento en que se efectúe la transmisión y entrega de las Acciones DZ
Fideicomitidas al Fideicomisario en Primer Lugar en los términos del párrafo
anterior de este inciso, las mismas se entenderán totalmente suscritas y pagadas
por el Fideicomisario en Primer Lugar, quedando dichas acciones consecuentemente
liberadas y obligado el
 
6 - 10
 

--------------------------------------------------------------------------------

 
 
Fideicomitente a llevar a cabo los registros en los libros corporativos
correspondientes, así como a recibir del Fideicomisario en Primer Lugar -cuando
éste se los presente- el o los títulos que amparen a las Acciones DZ
Fideicomitidas que le entregue el Fiduciario y se presenten al Fideicomitente
con el fin de que éste cancele dicho título o títulos y en su lugar expida
nuevos títulos representativos de esas mismas acciones a nombre del
Fideicomisario en Primer Lugar;


(g)           que en caso de que el Earn-in Agreement se dé por terminado
definitivamente conforme a lo previsto en dicho contrato, por cualquier causa
distinta del ejercicio de la Opción concedida al Fideicomisario en Primer Lugar,
y el Fiduciario reciba en forma indubitable un aviso en ese sentido, ya sea por
parte del Fideicomitente o del Fideicomisario en Primer Lugar (el “Aviso de No
Ejercicio de la Opción”), al que se adjunte la documentación comprobatoria
correspondiente, el Fiduciario revierta al Fideicomitente y Fideicomisario en
Segundo Lugar los bienes afectados en fideicomiso y entregue a este mismo las
Acciones DZ Fideicomitidas que integren dicho Patrimonio Fideicomitido, para los
fines que a juicio exclusivo del Fideicomitente más convengan a sus propios
intereses, incluyendo la posible cancelación de las Acciones DZ Fideicomitidas
si el Fideicomitente así lo decidiese;


(h)           Que el Fiduciario, para el caso que llegaren a existir recursos
líquidos en el Patrimonio del Fideicomiso, los invierta conforme a las
instrucciones que al efecto reciba por escrito del Fideicomitente y/o del
Fideicomisario en Primer Lugar, en instrumentos de deuda emitidos, garantizados
o avalados por el Gobierno Federal, en Títulos Bancarios de Deuda en ambos
casos, a vencimiento o en reporto, en acciones representativas del capital
social de sociedades de inversión en instrumentos de deuda, así como en aquellos
instrumentos de deuda de alta calidad crediticia. En todo caso estas inversiones
se realizarán por los plazos necesarios para asegurar que se mantendrá un nivel
de liquidez adecuado para cumplir oportunamente los pagos, transferencias o
erogaciones que procedan con cargo al Patrimonio del Fideicomiso. En el supuesto
de que el Fiduciario no reciba las instrucciones correspondientes, el
Fiduciario, sin responsabilidad alguna, discrecionalmente invertirá los recursos
líquidos en los mismos instrumentos antes mencionados. Para los efectos de la
inversión a que se refieren los párrafos anteriores, el Fiduciario se sujetará
en todo caso a las disposiciones legales o administrativas que regulen las
inversiones de recursos materia de fideicomisos y cubrirá con cargo al
Patrimonio del Fideicomiso las comisiones y gastos que origine su contratación.


La compra de valores o instrumentos de inversión se sujetará a la disposición y
liquidez de los mismos y a las condiciones del mercado existentes en ese
momento. Así mismo, las partes, en este acto, liberan expresamente al Fiduciario
de cualquier responsabilidad derivada de la compra de valores o instrumentos de
inversión, así como por las pérdidas que pudieran afectar la materia del
presente Fideicomiso como consecuencia de las inversiones efectuadas por el
Fiduciario, en los términos de esta Cláusula, cuando dicha pérdida no sea
resultado de la contravención a las instrucciones dirigidas por el
Fideicomitente y/o el Fideicomisario en Primer Lugar, así como de la
negligencia, error, o dolo por parte del Fiduciario. El Fiduciario podrá llevar
a cabo todos los actos y celebrar los contratos que se requieran para efectuar
la inversión de la materia del presente fideicomiso, conforme a lo establecido
en esta Cláusula no estando obligado en
 
 
6 - 11
 

--------------------------------------------------------------------------------

 
 
ningún caso, a entregar físicamente los valores o instrumentos adquiridos como
consecuencia de las inversiones realizadas.


(i)           que el Fiduciario lleve a cabo todos los actos que le sean
encomendados conforme a este Contrato (incluyendo, sin limitación, la firma de
cualquier instrumento, la celebración de cualquier acto jurídico y el
otorgamiento de comisiones mercantiles y la cancelación y extinción del
Fideicomiso), de conformidad con este Contrato, con las instrucciones que reciba
por escrito del Comité Técnico o que le sean impuestos conforme a la legislación
aplicable.


QUINTA.                      Patrimonio del Fideicomiso. El patrimonio del
Fideicomiso (el “Patrimonio Fideicomitido”) estará integrado por: (i) las
Acciones DZ Fideicomitidas y los derechos de voto inherentes a las mismas; (ii)
por cualquier Acción DZ que para mantener la proporción de 60% (sesenta por
ciento) o aquel porcentaje mayor en que, en su caso, se ajuste la Opción
otorgada al Fideicomisario en Primer Lugar conforme al Earn-in Agreement, hasta
por un máximo de 62.5% (sesenta y dos punto cinco por ciento) del capital social
autorizado de DZ sobre una base de dilución completa, y que en el futuro llegue
a suscribir el Fiduciario de las que actualmente se conservan en la Tesorería de
la Fideicomitente, previas instrucciones que por escrito reciba de las partes de
este Contrato, con el fin de que formen parte del Patrimonio Fideicomitido y el
Fiduciario ejercite de igual forma los derechos de voto inherentes a las mismas;
y/o (iii) cualesquiera aportaciones que en su caso realice el Fideicomitente,
así como los demás bienes, sean muebles o inmuebles, derechos o activos que sean
transmitidos o cedidos al Fiduciario para el cumplimiento de los fines de este
Fideicomiso, y que se establecen en la Cláusula Cuarta anterior.


De conformidad con lo dispuesto en la Circular 1/2005, las Partes acuerdan y
reconocen que lo establecido en la presente Cláusula hará las veces de
inventario del Fideicomiso


SEXTA.                      Administración de las Acciones DZ
Fideicomitidas.  Mientras que las Acciones DZ Fideicomitidas formen parte del
Patrimonio Fideicomitido, se ejercerán los derechos de voto que se deriven de
las mismas, de acuerdo con lo siguiente:


(a)           En cada ocasión en que se vaya a celebrar una asamblea de
accionistas de la emisora de las Acciones DZ, el Fiduciario, previa instrucción
que reciba por parte del Comité Técnico del Fideicomiso con cuando menos 3
(tres) Días Hábiles de anticipación, deberá entregar antes de la fecha de la
asamblea de accionistas respectiva, a la persona que el Comité Técnico le
indique en la solicitud escrita correspondiente, los poderes, cartas poder,
certificados y/o escritos y cualquier otro documento que sea necesario, a fin de
que dicha persona pueda representar y votar en la Asamblea de que se trate las
Acciones DZ Fideicomitidas, de acuerdo con las instrucciones precisas del Comité
Técnico para tal efecto; en el entendido que, si el Fiduciario no recibiere de
dicho Comité Técnico el aviso correspondiente respecto de la Asamblea de
Accionistas de DZ de que se trate y la solicitud antes mencionada con la
oportunidad referida anteriormente, el Fiduciario se abstendrá de designar
apoderados que representen y voten dichas Acciones DZ Fideicomitidas en dicha
Asamblea, sin responsabilidad para el Fiduciario; y
 
6 - 12
 

--------------------------------------------------------------------------------

 

 
(b)           Queda expresamente convenido que el Fiduciario no tendrá
responsabilidad alguna en relación con la designación de representantes que se
haga de acuerdo con los términos de esta Cláusula Sexta, ni tampoco será
responsable de la forma en que los representantes así designados ejerzan el
derecho de voto de las Acciones DZ Fideicomitidas; lo anterior, siempre y cuando
en los poderes, cartas poder o en cualquier otro documento que expida el
Fiduciario en favor de la persona o personas que vayan a votar las Acciones DZ
Fideicomitidas en la Asamblea de que se trate, se señalen expresamente al
apoderado la forma y términos precisos en que dichas Acciones DZ Fideicomitidas
deban ser votadas, de acuerdo con las instrucciones precisas del Comité Técnico
del Fideicomiso. Asimismo, el Fiduciario no será responsable en el caso de que
las personas que sean designadas no puedan representar las Acciones DZ
Fideicomitidas en las Asambleas que correspondan, si el Fiduciario suscribe
debidamente (de acuerdo con lo establecido en esta Cláusula Sexta) toda la
documentación necesaria para que las Acciones DZ Fideicomitidas puedan ser
representadas en la Asamblea de que se trate, o si el Fiduciario no recibe
oportunamente del Comité Técnico los avisos y solicitudes a que se refiere el
inciso (a) de la presente Cláusula Sexta.
 
SÉPTIMA .                    Comité Técnico del Fideicomiso.
 
(a)  Formación del Comité Técnico.  El Fideicomiso tendrá un comité técnico (el
“Comité Técnico”) de conformidad con lo previsto en el Artículo 80, párrafo
tercero, de la Ley de Instituciones de Crédito.


El Comité Técnico estará integrado por 2 (dos) miembros propietarios y sus
respectivos suplentes. El Fideicomisario en Primer Lugar tendrá derecho a
designar 1 (un) miembro propietario y a su respectivo suplente y los Accionistas
DZ del Grupo Vista, tendrán conjuntamente derecho a designar 1 (un) miembro
propietario y a su respectivo suplente.  El documento que se adjunta al presente
Contrato como Anexo 12 contiene el nombramiento de los miembros del Comité
Técnico así como su domicilio para efectos de notificaciones bajo el presente
Fideicomiso. Los miembros del Comité Técnico únicamente podrán ser removidos por
la(s) persona(s) moral(es) que los haya(n) designado; dicha remoción así como el
nombramiento de nuevos miembros del Comité Técnico surtirá efectos a partir de
la fecha en que se comunique en forma indubitable al Fiduciario.  El miembro
suplente designado por cada parte podrá suplir únicamente al miembro propietario
que haya designado dicha parte.


Cada parte deberá proporcionar al Fiduciario el nombre de cada miembro
propietario y suplente del Comité Técnico designado por dicha parte, y deberá
igualmente informarle de cualquier revocación.


(b)  Sesiones.  El Comité Técnico se reunirá cuando sea convocado cuando menos
por 1 (uno) de sus miembros, ya sean propietarios o suplentes.  Las
convocatorias deberán estar firmadas por quienes las hagan y deberán especificar
el lugar, fecha y hora de la sesión, así como el orden del día.  Cada
convocatoria deberá recibirse con una anticipación de por lo menos 10 (diez)
días naturales a la fecha de la sesión y podrá enviarse por mensajería con acuse
de recibo, facsímil o correo electrónico a cada miembro
 
6 - 13
 

--------------------------------------------------------------------------------

 
 
del Comité Técnico al número o a la dirección que éste haya señalado previamente
al Fiduciario y a los miembros del Comité Técnico para recibir avisos y
comunicaciones, en el entendido que si la convocatoria es entregada por facsímil
o correo electrónico a un miembro del Comité Técnico, también deberá recibirse
al menos con la anticipación referida, una copia de dicha convocatoria por
mensajería con acuse de recibo.


Las sesiones del Comité Técnico se considerarán legalmente instaladas cuando se
encuentre presente la totalidad de los miembros propietarios o sus respectivos
suplentes.


Las resoluciones del Comité Técnico serán válidas y obligatorias cuando se tomen
por unanimidad de votos. El o los miembros del Comité Técnico que se designen
para tal efecto prepararán un acta de cada sesión, la cual será firmada por los
miembros que hayan asistido a la sesión.  Las actas de las sesiones del Comité
Técnico respectivas servirán para notificar al Fiduciario las resoluciones
válidamente adoptadas por el Comité Técnico, las cuales deberá observar el
Fiduciario en los términos señalados en el presente Contrato.


Los miembros del Comité Técnico podrán adoptar resoluciones unánimes (las
“Resoluciones Unánimes”) sin celebrar una sesión siempre y cuando estén
ratificadas por escrito por todos los miembros propietarios del Comité
Técnico.  Las Resoluciones Unánimes también servirán para notificar al
Fiduciario las resoluciones válidamente adoptadas por el Comité Técnico, las
cuales deberá observar el Fiduciario en los términos señalados en el presente
Contrato.


(c)  Facultades del Comité Técnico.  En tanto el Fiduciario no haya sido
notificado del ejercicio o no ejercicio de la Opción, el Comité Técnico,
mediante resolución válidamente adoptada en los términos del inciso (b)
anterior, será el único facultado para instruir al Fiduciario la manera de
ejercer los derechos de voto inherentes a las Acciones DZ Fideicomitidas en las
Asambleas Generales de Accionistas de la Fideicomitente.


Independientemente de lo establecido en el inciso (c) anterior, las partes
convienen en que, para el caso del nombramiento y/o revocación de miembros del
consejo de administración de DZ por parte del Fideicomisario en Primer Lugar, en
los términos contenidos en el Earn-In Agreement, bastará con la instrucción
escrita que suscriba el miembro propietario o su respectivo suplente del Comité
Técnico designado por el Fideicomisario en Primer Lugar, para que el Fiduciario
expida la carta poder que al efecto le solicite el Fideicomisario en Primer
Lugar, sin que para tales efectos sea necesario el voto favorable del miembro
del Comité Técnico designado por los Accionistas DZ del Grupo Vista.


De la misma manera, las partes convienen en que, para el caso del nombramiento
y/o revocación de miembros del consejo de administración de DZ por parte de los
Accionistas DZ del Grupo Vista, en los términos contenidos en el Earn-In
Agreement, bastará con la instrucción escrita que suscriba el miembro
propietario o su respectivo suplente del Comité Técnico designado por los
Accionistas DZ del Grupo Vista, para que el Fiduciario expida la carta poder que
al efecto le solicite dicho miembro del Comité Técnico designado por los
Accionistas DZ del Grupo Vista, sin que para tales
 
6 - 14
 

--------------------------------------------------------------------------------

 
 
efectos sea necesario el voto favorable del miembro del Comité Técnico designado
por Fideicomisario en Primer Lugar.


OCTAVA.                  Obligaciones de Hacer. Mientras este Contrato
permanezca vigente, cada parte tendrá las siguientes obligaciones de hacer:
 
(a)          El Fideicomitente se obliga a:


(i)           llevar a cabo con cargo a su patrimonio las acciones necesarias
para mantener la garantía creada conforme al presente Contrato vigente y
surtiendo plenamente sus efectos y que permitan al Fiduciario llevar a cabo
todas y cada una de las acciones establecidas en el presente Contrato;


(ii) cumplir con los términos y condiciones del presente Contrato;


(iii) Llevar a cabo los actos necesarios que le correspondan y estén a su
alcance para la defensa del Patrimonio Fideicomitido de conformidad con lo
dispuesto en la Cláusula Décima Tercera de este Contrato.


(b)           El Fideicomisario en Primer Lugar se obliga a:


(i) proveer al Fiduciario de las cantidades que requiera para la conservación y
administración de los bienes que integran el Patrimonio Fideicomitido;


(ii) cumplir con los términos y condiciones del presente Contrato;


(iii) Llevar a cabo los actos necesarios que le correspondan y estén a su
alcance para la defensa del Patrimonio Fideicomitido de conformidad con lo
dispuesto en la Cláusula Décima Tercera de este Contrato.


NOVENA.                      Instrucciones al Fiduciario. (a) El Fiduciario
mantendrá la propiedad del Patrimonio Fideicomitido de conformidad con las
disposiciones de este Contrato y la legislación aplicable.  Salvo por las
excepciones previstas en forma expresa en el presente Contrato, el Fiduciario
actuará exclusivamente conforme a las instrucciones escritas que reciba del
Comité Técnico.


(b)           Todas las instrucciones dirigidas al Fiduciario se harán por
escrito y podrán ser hechas en idioma español y se entregarán en el domicilio y
a las personas señaladas en la Cláusula Vigésima Segunda del presente Contrato.


DECIMA.                    Desacuerdo. La sección 5.4 del Earn-in Agreement
contiene un listado de los asuntos que durante la vigencia de dicho contrato y
de la Opción deben aprobarse por unanimidad de votos de los miembros del Consejo
de Administración de la Fideicomitente, en razón de lo cual, si durante la
vigencia del presente Fideicomiso cualquiera de dichos asuntos fuese sometido a
consideración del Consejo de Administración de DZ, en tres ocasiones
consecutivas (mediando por lo menos 10 días naturales entre cada ocasión) sin
que dicho asunto quede definitivamente resuelto, ya sea
 
 
6 - 15
 

--------------------------------------------------------------------------------

 
 
porque no se adopte una resolución válidamente o porque no hubiere habido quórum
para resolverlo debidamente, se considerará para los efectos de este Contrato
que ha ocurrido un desacuerdo (el “Desacuerdo”).
 
           En caso de que el Fiduciario reciba un Aviso de Desacuerdo, se estará
a lo siguiente:


(i) El Fiduciario notificará fehacientemente y por escrito a los miembros del
Comité Técnico, así como al Fideicomitente (con copia que se envíe por servicio
especializado de mensajería a los Accionistas DZ del Grupo Vista) y al
Fideicomisario en Primer Lugar, a través de notario público o corredor público,
el haber recibido un Aviso de Desacuerdo, de manera que el Comité Técnico
presente al Fiduciario dentro de los 5 (cinco) Días Hábiles siguientes, los
documentos que acrediten: (a) la no existencia del referido Desacuerdo; o (b) la
resolución final del Desacuerdo objeto del Aviso recibido por el Fiduciario; en
el entendido de que, de no presentarse al Fiduciario cualquiera de los
documentos mencionados en los incisos (a) y (b) anteriores dentro del plazo
señalado, se considerará para todos los efectos legales a que haya lugar que
existe un Desacuerdo y, por lo tanto, que se debe continuar con el procedimiento
establecido en esta misma Cláusula.


(ii) Las notificaciones se podrán hacer cualquier Día Hábil, pudiéndose entender
la notificación con cualquier persona que se encuentre en el domicilio señalado
por el Comité Técnico, el Fideicomitente y el Fideicomisario en Primer Lugar,
según corresponda.


(iii) En la notificación que haga el Fiduciario a los miembros del Comité
Técnico, Fideicomitente y Fideicomisario en Primer Lugar conforme al párrafo (i)
anterior, se comunicará la petición hecha por cualquiera de los miembros del
Comité Técnico o de la parte que los hubiere nombrado de llegar a una resolución
definitiva en relación con el o los asuntos del Desacuerdo, dentro de los 15
(quince) Días Hábiles siguientes al de la notificación que haga el Fiduciario.


(iv) El Comité Técnico gozará del plazo de 15 (quince) Días Hábiles mencionado
en el párrafo (iii) anterior para llegar a una resolución definitiva en relación
con el o los asuntos del Desacuerdo, para evitar continuar con el procedimiento
de la presente Cláusula.


(v) Trascurrido el plazo indicado en el párrafo anterior, sin que dentro de los
3 (tres) Días Hábiles al vencimiento de dicho plazo se acredite al Fiduciario
por escrito la solución definitiva del Desacuerdo por parte del Comité Técnico,
se procederá de la siguiente manera: (i) el Fideicomisario en Primer Lugar
podrá, dentro de los 15 (quince) Días Hábiles siguientes al vencimiento del
plazo a que se refiere el párrafo (iv) anterior, optar por el ejercicio
anticipado de la Opción, solicitando en su caso a los Accionistas DZ del Grupo
Vista que, con excepción de la condición para el ejercicio de la Opción
establecida en el inciso (e) de la sección 3.4 del Earn-In Agreement relativa al
pago acordado, se dispense al Fideicomisario en Primer Lugar del cumplimiento de
cualesquiera otras de las condiciones para el ejercicio de la Opción
establecidas en los incisos (a) al (d) de la misma sección 3.4 del Earn-In
Agreement; o (ii) en caso de que los Accionistas DZ del Grupo Vista decidan no
dispensar el cumplimiento de las condiciones para el ejercicio de la Opción en
términos del Earn-In Agreement, o bien el Fideicomisario en Primer Lugar no opte
por el ejercicio anticipado de la Opción dentro del plazo antes señalado, el
Earn-In Agreement y este Contrato se tendrán por terminados en forma definitiva,
sin
 
6 - 16
 

--------------------------------------------------------------------------------

 
 
responsabilidad alguna para las partes del Earn-In Agreement y de este Contrato,
respectivamente, quedando en ese caso únicamente pendiente que el Fiduciario
lleve a cabo lo señalado en la Cláusula siguiente.
 
(vi)  El Fideicomitente y el Fideicomisario en Primer Lugar otorgan de forma
expresa su consentimiento para que el Fiduciario lleve a cabo el procedimiento
establecido en la presente Cláusula en caso de que el Fiduciario reciba un Aviso
de Desacuerdo.


DÉCIMA PRIMERA.             Reversión del Patrimonio Fideicomitido. (a) Conforme
a lo previsto en la Cláusula Cuarta inciso (g), en caso de que el Earn-in
Agreement se dé por terminado definitivamente conforme a lo previsto en dicho
contrato, por cualquier causa distinta del ejercicio de la Opción concedida al
Fideicomisario en Primer Lugar, y el Fiduciario reciba en forma indubitable un
aviso en ese sentido, ya sea por parte del Fideicomitente o del Fideicomisario
en Primer Lugar (el “Aviso de No Ejercicio de la Opción”), al que se adjunte la
documentación comprobatoria correspondiente, el Fiduciario llevará a cabo las
acciones necesarias para que, dentro de los cinco (5) días naturales siguientes
los bienes que integren en dicho momento el Patrimonio Fideicomitido sean
revertidos a favor del Fideicomitente para los fines que a juicio exclusivo de
este último más convengan a sus propios intereses, incluyendo la posible
cancelación de las Acciones DZ Fideicomitidas, hecho lo cual el presente
Fideicomiso se considerará extinguido para todos los efectos legales a que haya
lugar.


(b)           A fin de que se lleve a cabo la reversión y entrega, en su caso,
de los bienes que integren el Patrimonio Fideicomitido en términos de lo
dispuesto en el inciso (a) anterior, el Fiduciario transmitirá y, en su caso,
entregará los bienes que integren dicho Patrimonio Fideicomitido al
Fideicomitente (o a cualquier otra persona que éste designe), y en relación con
dicha transferencia y entrega el Fiduciario celebrará y firmará aquellos
convenios, documentos e instrumentos, y realizará aquellas acciones, que
razonablemente le soliciten a fin de perfeccionar legalmente la transmisión y
entrega citada, en el entendido que, cualquier gasto generado por la realización
de dichos actos será a cargo de quien haga dicha solicitud.


Las partes expresamente convienen y reconocen que los impuestos y gastos que en
su caso se generen en virtud de las acciones descritas en el párrafo anterior
serán en todo momento a cargo del Fideicomisario en Segundo Lugar.


DÉCIMA SEGUNDA.            Canje de los Títulos que Amparan  las Acciones DZ
Fideicomitidas. En cada ocasión en que se acuerde un aumento del capital social
de DZ y su consecuente emisión de acciones representando el mismo y mientras las
Acciones DZ Fideicomitidas no sean pagadas íntegramente, el Fiduciario se obliga
a realizar los actos y a celebrar los documentos que sean necesarios o
convenientes (incluyendo sin limitar, aquellos que sean necesarios para cancelar
el título que ampare las Acciones DZ Fideicomitidas, toda vez que no pueden
emitirse nuevas acciones del capital social de DZ mientras las emitidas con
anterioridad no hayan sido íntegramente pagadas, en cuyo caso, se habrá de
emitir un nuevo título que ampare dichas Acciones DZ Fideicomitidas el cual
deberá de entregarse al Fiduciario en canje del título anterior objeto de
cancelación) para formalizar dichos aumentos de capital en el entendido de que
las Acciones DZ Fideicomitidas deberán representar en todo momento, el 60%
(sesenta por
 
6 - 17
 

--------------------------------------------------------------------------------

 
 
ciento) del capital social autorizado de la Fideicomitente o aquel porcentaje
mayor en que, en su caso, se ajuste la Opción otorgada al Fideicomisario en
Primer Lugar conforme al Earn-in Agreement, hasta por un máximo de 62.5%
(sesenta y dos punto cinco por ciento) del capital social autorizado de la
Fideicomitente.


DÉCIMA TERCERA.             Obligaciones y Límite de la Responsabilidad del
Fiduciario; Defensa del Patrimonio Fideicomitido.


(a) Límite de la Responsabilidad del Fiduciario. El Fiduciario en todo momento
actuará conforme a lo establecido en el presente Contrato y en las disposiciones
aplicables; en el entendido que, el Fiduciario no podrá llevar a cabo ningún
acto o realizar cualesquier operaciones en condiciones y términos contrarios a
la legislación aplicable y a los usos bancarios y en, general, sanas prácticas
financieras.


(1)           El Fiduciario no será responsable de: (i) los actos que realice en
cumplimiento a lo establecido en el presente Contrato; (ii) los actos que
realice en cumplimiento de los contratos y documentos que suscriba conforme a lo
previsto en este Contrato; (iii) los actos que realice en cumplimiento de las
instrucciones escritas que en su caso reciba por parte del Comité Técnico ni de
las instrucciones que en su caso reciba por parte de la Fideicomitente y/o del
Fideicomisario en Primer Lugar, siempre y cuando dichas instrucciones se apeguen
estrictamente a lo pactado en este Contrato; (iv) cualquier mora o
incumplimiento de pago, salvo en aquellos casos en que dicha mora o
incumplimiento derive de un incumplimiento por parte del Fiduciario de las
obligaciones establecidas en el presente Contrato; y (v) hechos, actos y
omisiones directas del Fideicomitente y/o del Fideicomisario en Primer Lugar o
de terceros que impidan el cumplimiento de los fines de este Fideicomiso.


(2)           Contabilidad Especial.  El Fiduciario deberá abrir una
contabilidad especial para el presente Fideicomiso dentro de la contabilidad de
la división fiduciaria del Fiduciario, debiendo registrar en la misma y en su
propia contabilidad el Patrimonio del Fideicomiso, según los principios
contables aplicables, así como los incrementos o disminuciones del mismo.
Invariablemente, deberán coincidir los saldos de las cuentas controladoras de la
contabilidad del Fiduciario, con los de la contabilidad especial que lleve para
el presente Fideicomiso.


(3)           Actuación de los Apoderados.  El Fiduciario no se hará responsable
de la actuación de los apoderados nombrados por instrucción escrita del Comité
Técnico, siempre y cuando observe lo señalado en el inciso (b) de la Cláusula
Sexta.  Los honorarios profesionales o cualquier otro gasto que se genere para
acreditar su actuación se harán con cargo al Fideicomisario en Primer Lugar. El
Fiduciario será responsable de la actuación de sus delegados fiduciarios.


(4)           Juicios o Procedimientos.  En el caso de condenas en cualquier
juicio o procedimiento que se haya seguido en relación con el Patrimonio del
Fideicomiso o contra el Fiduciario en tal carácter, por cualquier tercero, el
pago de gastos y costas que en su caso se hayan condenado, serán a cargo del
Fideicomisario en Primer Lugar. Esta
 
6 - 18
 

--------------------------------------------------------------------------------

 
 
disposición se transcribirá en los poderes que al efecto se otorguen, sin
responsabilidad para el Fiduciario.


(5)           Indemnización.  El Fideicomitente y el Fideicomisario en Primer
Lugar, según corresponda a cada uno y esté a su respectivo alcance, están
obligados a defender y sacar en paz y a salvo al Fiduciario, consejeros,
accionistas, funcionarios, sus delegados fiduciarios, empleados, apoderados y
demás personal, en caso que se presente reclamación, procedimiento, juicio,
demanda, responsabilidad, pérdida, daños, sanciones, acciones o sentencias que
fueren presentadas, entabladas, dictadas o impuestas por cualquier persona o
autoridad competente en contra del Fiduciario, sus consejeros, funcionarios,
accionistas, delegados fiduciarios, empleados, apoderados y demás personal
derivadas de su actuación como Fiduciario al amparo del presente Fideicomiso,
siempre que las actuaciones del Fiduciario hayan sido realizadas de conformidad
con los términos y conforme a los procedimientos establecidos en el presente
Fideicomiso y que dichos actos u omisiones no sean realizados por el Fiduciario
con negligencia, dolo o mala fe. Por su parte, el Fideicomisario en Primer Lugar
se obliga a reembolsar al Fiduciario, sus consejeros, funcionarios, accionistas,
delegados fiduciarios, empleados, apoderados y demás personal, cualquier costo,
gasto o erogación de cualquier naturaleza (incluyendo gastos y honorarios de
asesores legales y abogados) en que incurran de manera razonable y justificada,
o cualquier daño o perjuicio que sufran en virtud de alguna reclamación, juicio,
procedimiento, demanda, responsabilidad, pérdida, daño, sanción, acción o
sentencia entablada, dictada o impuesta en contra del Fiduciario, accionistas,
sus delegados fiduciarios, consejeros, funcionarios, empleados, apoderados y
demás personal, en relación con la validez y legalidad del presente Fideicomiso
o demás documentos relacionados con el mismo, siempre que las actuaciones del
Fiduciario hayan sido realizadas de conformidad con los términos y conforme a
los procedimientos establecidos en el presente Fideicomiso y que dichos actos u
omisiones no sean realizados por el Fiduciario con negligencia, dolo o mala fe.


(6)           Responsabilidad Civil del Fiduciario.  De conformidad con el
numeral 5.2 de la Circular 1/2005, el Fiduciario será responsable civilmente por
los daños y perjuicios que cause por el incumplimiento de las obligaciones a su
cargo en términos del presente Contrato, siendo al igual responsable de aquellas
pérdidas que sufra el Patrimonio Fideicomitido por su negligencia, culpa o dolo.


(7)           Políticas y Lineamientos.  En sus operaciones financieras, el
Fiduciario observará lineamientos y/o políticas fundamentadas en sanas prácticas
financieras, en principios de carácter prudencial de transparencia y de
rendición de cuentas.


(8)           Medidas Preventivas.  Conforme a la Circular 1/2005, el Fiduciario
ha explicado claramente y en forma inequívoca a las Partes del presente
Fideicomiso el contenido del numeral 5.4 de la Circular 1/2005 y las medidas
preventivas siguientes:


El Fiduciario podrá realizar las operaciones a que se refiere el numeral 5.4 de
la Circular 1/2005, es decir, operaciones con Banco INVEX, S.A., Institución de
Banca Múltiple, INVEX Grupo Financiero, actuando por cuenta propia, siempre y
cuando se trate de operaciones que la Ley de Instituciones de Crédito o
disposiciones que emanen de ella le
 
6 - 19
 

--------------------------------------------------------------------------------

 
 
permitan realizar y se establezcan medidas preventivas para evitar conflictos de
intereses (las “Operaciones”);


Las Operaciones se llevarán a cabo previa aprobación expresa que, en cada caso,
otorgue el Fideicomitente y/o el Fideicomisario en Primer Lugar, según
corresponda a cada uno o a ambos conforme a lo señalado en este Contrato,
mediante las instrucciones escritas que el mismo dé al Fiduciario a través de
algún medio que deje constancia documental, incluso en medios electrónicos;


En la realización de las Operaciones, los derechos y obligaciones del Fiduciario
actuando con tal carácter y por cuenta propia no se extinguirán por confusión; y
el departamento o área de Banco INVEX, S.A., Institución de Banca Múltiple,
INVEX Grupo Financiero que realice operaciones, actuando por cuenta propia, y el
departamento o área fiduciaria del Fiduciario, no deberán ser dependientes
directamente entre ellas.


(b) Defensa del Patrimonio Fideicomitido. (1) En caso que exista cualquier
conflicto en relación con, o necesidad de defender, el Patrimonio Fideicomitido
el Fiduciario deberá notificar dicha circunstancia por escrito al Fideicomitente
(con copia que se envíe por servicio especializado de mensajería a los
Accionistas DZ del Grupo Vista) y al Fideicomisario en Primer Lugar, en un plazo
que no exceda de 2 (dos) Días Hábiles a partir de la fecha en que tenga
conocimiento de la circunstancia respectiva, y otorgar uno o varios poderes
generales o especiales en los términos y condiciones que para tal efecto indique
el Fideicomitente conjuntamente con el Fideicomisario en Primer Lugar. Todos los
honorarios y demás gastos y costos que se causen con motivo de dicho conflicto o
defensa, correrán a cargo del Fideicomisario en Primer Lugar. El Fiduciario no
será responsable de las actuaciones de los apoderados correspondientes y su
responsabilidad se limitará al otorgamiento de los poderes mencionados.


(2)           Actos Urgentes.  Cuando se requiera la realización de actos
urgentes, o suceda cualquier circunstancia no prevista en el presente
Fideicomiso, cuya falta de atención inmediata pueda causar perjuicios notorios
al Patrimonio Fideicomitido a juicio del Fiduciario, el Fiduciario deberá dar
aviso de inmediato al Fideicomitente (con copia que se envíe por servicio
especializado de mensajería a los Accionistas DZ del Grupo Vista) y al
Fideicomisario en Primer Lugar, a más tardar el Día Hábil siguiente a la fecha
en que tenga noticia de haberse presentado dicha circunstancia, y podrá actuar
conforme a lo que establece la legislación aplicable, protegiendo el Patrimonio
Fideicomitido; en el entendido que, si por cualquier causa no se designare un
apoderado dentro de los 5 (cinco) Días Hábiles siguientes a dicha urgencia, el
Fiduciario podrá designar al Apoderado sin su responsabilidad. El Fiduciario
podrá recuperar del Fideicomisario en Primer Lugar cualquier cantidad en que
haya incurrido por los actos llevados a cabo en atención a lo que se señala en
este párrafo.


(3)           Actos No Contemplados en el Fideicomiso.  En caso que se presenten
situaciones no previstas dentro del presente Contrato o que el Fiduciario deba
llevar a cabo actos no establecidos en el mismo, distintos a los mencionados en
el párrafo anterior, el Fiduciario deberá dar aviso de dicha circunstancia al
Fideicomitente (con copia que se envíe por servicio especializado de mensajería
a los Accionistas DZ del Grupo Vista) y al
 
 
6 - 19
 

--------------------------------------------------------------------------------

 
 
Fideicomisario en Primer Lugar, a más tardar al segundo Día Hábil siguiente a la
fecha en que el Fiduciario tenga conocimiento de dicha situación, a fin de que
los mismos conjuntamente giren las instrucciones que consideren convenientes o
necesarias al Fiduciario a efecto de que éste actúe en consecuencia.
 
 
DÉCIMA CUARTA.               Prohibiciones Legales. Para los efectos
establecidos en el punto 5.5 de las disposiciones que en materia de fideicomisos
emitió el Banco de México, mediante la circular 1/2005, el Fiduciario hace del
conocimiento de las demás partes de este Contrato el texto de los siguientes
artículos que establecen prohibiciones a la institución fiduciaria en la
celebración de los fideicomisos:


De la Ley General de Títulos y Operaciones de Crédito:


ARTÍCULO 382.            “…Es nulo el fideicomiso que se constituye a favor del
fiduciario, salvo lo dispuesto en el párrafo siguiente, y en las demás
disposiciones legales aplicables.


La institución fiduciaria podrá ser fideicomisaria en los fideicomisos que
tengan por fin servir como instrumentos de pago de obligaciones incumplidas, en
el caso de créditos otorgados por la propia institución para la realización de
actividades empresariales. En este supuesto, las partes deberán convenir los
términos y condiciones para dirimir posibles conflictos de intereses…”


ARTÍCULO 394. Quedan prohibidos:


I.  Los fideicomisos secretos;


II.              Aquellos en los cuales el beneficio se conceda a diversas
personas sucesivamente que deban substituirse por muerte de la anterior, salvo
el caso de que la sustitución se realice a favor de personas que estén vivas o
concebidas ya, a la muerte de la fideicomitente, y


III.           Aquellos cuya duración sea mayor de cincuenta años, cuando se
designe como beneficiario a una persona moral que no sea de derecho público o
institución de beneficencia. Sin embargo, pueden constituirse con duración mayor
de cincuenta años cuando el fin del fideicomiso sea el mantenimiento de museos
de carácter científico o artístico que no tengan fines de lucro…”


De la Ley de Instituciones de Crédito:


“ARTÍCULO 106.                                A las instituciones de crédito les
estará prohibido:


XIX.           En la realización de las operaciones a que se refiere la fracción
XV del artículo 46 de esta Ley:


a)           [Derogado]
 
 
6 - 20
 

--------------------------------------------------------------------------------

 

b)           Responder a los fideicomitentes, mandantes o comitentes, del
incumplimiento de los deudores, por los créditos que se otorguen, o de los
emisores, por los valores que se adquieran, salvo que sea por su culpa, según lo
dispuesto en la parte final del artículo 391 de la Ley General de Títulos y
Operaciones de Crédito, o garantizar la percepción de rendimientos por los
fondos cuya inversión se les encomiende.


Si al término del fideicomiso, mandato o comisión constituidos para el
otorgamiento de créditos, éstos no hubieren sido liquidados por los deudores, la
institución deberá transferirlos al fideicomitente o fideicomisario, según sea
el caso, o al mandante o comitente, absteniéndose de cubrir su importe.


En los contratos de fideicomiso, mandato o comisión se insertará en forma
notoria lo dispuesto en este inciso y una declaración de la fiduciaria en el
sentido de que hizo saber inequívocamente su contenido a las personas de quienes
haya recibido bienes o derechos para su afectación fiduciaria;


c)           Actuar como fiduciarias, mandatarias o comisionistas en
fideicomisos, mandatos o comisiones, respectivamente, a través de los cuales se
capten, directa e indirectamente, recursos del público, mediante cualquier acto
causante de pasivo directo o contingente, excepto tratándose de fideicomisos
constituidos por el Gobierno Federal a través de la Secretaría de Hacienda y
Crédito Público, y de fideicomisos a través de los cuales se emitan valores que
se inscriban en el Registro Nacional de Valores de conformidad con lo previsto
en la Ley del Mercado de Valores;


d)           Desempeñar los fideicomisos, mandatos o comisiones a que se refiere
el segundo párrafo del artículo 88 de la Ley de Sociedades de Inversión;


e)           Actuar en fideicomisos, mandatos o comisiones a través de los
cuales se evadan limitaciones o prohibiciones contenidas en las leyes
financieras;


f)           Utilizar fondos o valores de los fideicomisos, mandatos o
comisiones destinados al otorgamiento de créditos, en que la fiduciaria tenga la
facultad discrecional, en el otorgamiento de los mismos para realizar
operaciones en virtud de las cuales resulten o puedan resultar deudores sus
delegados fiduciarios; los miembros del consejo de administración o consejo
directivo, según corresponda, tanto propietarios como suplentes, estén o no en
funciones; los comisarios propietarios o suplentes, estén o no en funciones, los
auditores externos de la institución; los miembros del comité técnico del
fideicomiso respectivo; los ascendientes o descendientes en primer grado o
cónyuges de las personas citadas, las sociedades en cuyas asambleas tengan
mayoría dichas personas o las mismas instituciones, asimismo aquellas personas
que el Banco de México determine mediante disposiciones de carácter general, y


g)           Administrar fincas rústicas, a menos que hayan recibido la
administración para distribuir el patrimonio entre herederos, legatarios,
asociados o acreedores, para pagar una obligación o para garantizar su
cumplimiento con el valor de la misma finca o de sus productos, y sin que en
estos casos la administración exceda del
 
6 - 21
 

--------------------------------------------------------------------------------

 
 
plazo de dos años, salvo los casos de fideicomisos a la producción o fidecomisos
de garantía.


h)           Celebrar fideicomisos que administren sumas de dinero que aporten
periódicamente grupos de consumidores integrados mediante sistemas de
comercialización, destinados a la adquisición de determinados bienes o
servicios, de los previstos en la Ley Federal de Protección al Consumidor.


Cualquier pacto contrario a lo dispuesto en los incisos anteriores, será nulo…”.


De la circular 1/2005 del Banco de México:


6.1           En la celebración de Fideicomisos, las Instituciones Fiduciarias
tendrán prohibido lo siguiente:


a)           Cargar al patrimonio fideicomitido precios distintos a los pactados
al concertar la operación de que se trate;


b)           Garantizar la percepción de rendimientos o precios por los fondos
cuya inversión se les encomiende; y


c)           Realizar operaciones en condiciones y términos contrarios a sus
políticas internas y a las sanas prácticas financieras.


6.2           Las Instituciones Fiduciarias no podrán celebrar operaciones con
valores, títulos de crédito o cualquier otro instrumento financiero, que no
cumplan con las especificaciones que se hayan pactado en el contrato de
Fideicomiso correspondiente.


6.3           Las Instituciones Fiduciarias no podrán llevar a cabo tipos de
Fideicomiso que no estén autorizadas a celebrar de conformidad con las leyes y
disposiciones que las regulan.


6.4           En ningún caso las Instituciones Fiduciarias podrán cubrir con
cargo al patrimonio fideicomitido el pago de cualquier sanción que les sea
impuesta a dichas Instituciones por alguna autoridad.


6.5           En los Fideicomisos de garantía, las Instituciones de Fianzas y
las Sofoles no podrán recibir sino bienes o derechos que tengan por objeto
garantizar las obligaciones de que se trate.


6.6           Las Instituciones Fiduciarias deberán observar lo dispuesto en los
artículos 106 fracción XIX de la ley de Instituciones de Crédito, 103 fracción
IX de la Ley del Mercado de Valores, 62 fracción VI de la Ley General de
Instituciones y Sociedades Mutualistas de Seguros y 60 fracción VI Bis de la Ley
Federal de Instituciones de Fianzas y 16 de la Ley Orgánica de la Financiera
Rural, según corresponda a cada Institución.”
 
6 - 22
 

--------------------------------------------------------------------------------

 

 
DÉCIMA QUINTA.                Sustitución del Fiduciario.  (a) Sujeto a lo
señalado en los incisos (d) y (e) siguientes, el Fiduciario podrá dar por
terminada su actuación como fiduciario conforme al presente, mediante aviso por
escrito al Fideicomitente (con copia que se envíe por servicio especializado de
mensajería a los Accionistas DZ del Grupo Vista) y al Fideicomisario en Primer
Lugar por lo menos con sesenta (60) días naturales de anticipación. Sujeto a lo
señalado en el inciso (d) siguiente, el nombramiento del Fiduciario también
podrá darse por terminado mediante aviso por escrito que reciba por parte del
Fideicomitente, los Accionistas DZ del Grupo Vista y el Fideicomisario en Primer
Lugar de manera conjunta, por lo menos con sesenta (60) días naturales de
anticipación.


(b)           Si el Fiduciario dejare de actuar como fiduciario conforme al
presente Contrato, debido a una terminación anticipada de acuerdo con el inciso
(a) anterior, el Fiduciario preparará estados de cuenta, balances y cuentas
relacionadas respecto del Patrimonio Fideicomitido mismos que deberán entregarse
al Fideicomisario en Primer Lugar y el Fideicomitente dentro de los treinta (30)
días naturales siguientes a que ocurra dicha terminación.  El Fideicomitente,
los Accionistas DZ del Grupo Vista y el Fideicomisario en Primer Lugar, tendrán
quince (15) días naturales, contados a partir de su recepción, para examinar y
objetar dichos estados de cuenta, balances y cuentas y si al término de dicho
periodo no existiere objeción alguna, los estados de cuenta, balances y cuentas
se tendrán por aprobados por el Fideicomitente, los Accionistas DZ del Grupo
Vista y el Fideicomisario en Primer Lugar.


(c)           En caso de ser posible el Fiduciario tendrá el derecho, pero no la
obligación, de buscar a un fiduciario substituto al cual podrá cederle todos sus
derechos y obligaciones derivados del presente Contrato y transmitirle el
Patrimonio Fideicomitido siempre que se trate de alguna de las instituciones
señaladas en el Anexo 13 de este Contrato, sin más formalidades que (1) el
consentimiento por escrito del Fideicomitente, los Accionistas DZ del Grupo
Vista y el Fideicomisario en Primer Lugar, (2) hacer constar dicha cesión y
transmisión (i) en instrumento público o (ii) en instrumento privado ratificado
ante fedatario público, y (3) dar aviso de lo anterior a las partes del presente
Contrato dentro de los 5 (cinco) Días Hábiles siguientes en que suceda la cesión
y transmisión correspondiente.


(d)           El Fideicomitente, los Accionistas DZ del Grupo Vista y el
Fideicomisario en Primer Lugar, actuando conjuntamente, tendrán el derecho de
designar a cualquier fiduciario sucesor;


(e)           El Fiduciario continuará actuando como fiduciario conforme al
presente Contrato hasta que un fiduciario sustituto haya sido designado y dicho
fiduciario sustituto haya aceptado tal designación, en el entendido de que el
Fideicomitente, los Accionistas DZ del Grupo Vista y Fideicomisario en Primer
Lugar deberán realizar todos los esfuerzos razonables para designar el
fiduciario sustituto.


(f)           El fiduciario sustituto tendrá los mismos derechos y obligaciones
que el Fiduciario conforme al presente Contrato y será el “Fiduciario” para
todos los efectos de lo dispuesto en este Contrato.
 
6 - 23
 

--------------------------------------------------------------------------------

 

 
DÉCIMA SEXTA.                  Honorarios del Fiduciario y Gastos. El
Fideicomisario en Primer Lugar conviene en pagarle al Fiduciario los honorarios
señalados en el Anexo 14 así como los demás costos y gastos, razonables y
documentados en que incurra el Fiduciario con motivo de la ejecución de la
garantía objeto del Fideicomiso.


DÉCIMA SÉPTIMA.             Obligaciones Fiscales.   (a)  El cumplimiento de las
obligaciones de orden fiscal que en todo caso deriven conforme a este Contrato
serán estricta responsabilidad de la parte a la que correspondan conforme a lo
establecido en este Contrato, quedando el Fiduciario eximido de toda
responsabilidad por estos conceptos y quedando la parte obligada según
corresponda legalmente comprometida a acreditar al Fiduciario dicho cumplimiento
para los efectos legales conducentes. En el caso de que las disposiciones de
carácter fiscal sean reformadas y llegue a existir una carga fiscal con respecto
a este Contrato o a las transacciones en él contempladas, estas también serán de
la estricta responsabilidad de la parte a la que correspondan conforme a lo
establecido en este Contrato, incluyendo la obligación del Fideicomitente de
cumplir con las obligaciones que a cada uno le derivan respecto de la Ley del
Impuesto Empresarial a Tasa Única (IETU).


(b)           En el caso de que por cualquier motivo las autoridades fiscales
requieran el pago de cualquier contribución al Fiduciario, éste lo informará
oportunamente al Fideicomitente, con copia para los Accionistas DZ del Grupo
Vista y al Fideicomisario en Primer Lugar para que, en cumplimiento de ésta
responsabilidad, la parte a la que correspondan tales contribuciones lleve a
cabo los trámites y pagos necesarios.


(c)           En el caso de que el Fideicomitente no cumpliera con su
responsabilidad y el Fiduciario sea requerido de hacer el pago de cualquier
contribución, el Fiduciario lo cubrirá con cargo al Patrimonio Fideicomitido y
dará aviso por escrito al Fideicomitente. En tal caso, el Fideicomitente tendrá
la obligación de restituir al Patrimonio del Fideicomiso íntegramente todas las
cantidades pagadas.


(d)           El Fideicomitente y el Fideicomisario en Primer Lugar, según
corresponda, sacarán en paz y a salvo e indemnizarán al Fiduciario en caso de
alguna contingencia en materia fiscal derivada de la operación del presente
Fideicomiso, siempre y cuando la misma no derive de la culpa o negligencia del
Fiduciario (incluyendo gastos y honorarios, razonables y debidamente
documentados, de asesores fiscales y abogados).


(e)           No obstante lo dispuesto en los incisos (a) al (d) anteriores, el
Fideicomitente o el Fideicomisario en Primer Lugar, según corresponda, sólo
asumirá la responsabilidad prevista en esta Cláusula Décima Sexta cuando sea su
responsabilidad conforme a la ley aplicable.


Todos los gastos que se causen con motivo de la celebración del presente
Contrato o en ejecución del cumplimiento de sus fines correrán por cuenta del
Fideicomisario en Primer Lugar. El Fiduciario en ningún caso tendrá la
obligación de hacer desembolsos de su patrimonio para cubrir tales gastos, pero
deberá dar aviso con suficiente oportunidad al Fideicomisario en Primer Lugar
sobre la necesidad de cubrir los mismos para que se le provea de los fondos
suficientes con la debida anticipación.
 
6 - 24
 

--------------------------------------------------------------------------------

 

 
DÉCIMA OCTAVA.              Informes. El Fiduciario conviene en proporcionar
trimestralmente al Fideicomisario en Primer Lugar y al Fideicomitente con copia
para los Accionistas DZ del Grupo Vista, un estado de cuenta trimestral respecto
del Patrimonio Fideicomitido.  Dichos estados de cuenta deberán ser entregados
dentro de los 5 (cinco) primeros Días Hábiles de los meses de abril, julio,
octubre y enero respecto de los trimestres comprendidos de enero a marzo, abril
a junio, julio a septiembre y octubre a diciembre, respectivamente.  Lo
anterior, en el entendido de que el primer y último estado de cuenta podrá
referirse a un trimestre irregular.  El Fideicomisario en Primer Lugar y el
Fideicomitente tendrán un plazo de diez (10) Días Hábiles, contados a partir de
la fecha en que hayan recibido los estados de cuenta que correspondan, para
revisar y aprobar su contenido.  Si el Fideicomisario en Primer Lugar y el
Fideicomitente, no proporcionan comentarios al Fiduciario dentro de diez (10)
Días Hábiles, toda la información de los estados de cuenta será final y
obligatoria para todas las partes.


Asimismo, el Fiduciario conviene en proporcionar al Fideicomisario en Primer
Lugar, al Fideicomitente y a los Accionistas DZ del Grupo Vista toda la
información que razonablemente le soliciten en relación con este Contrato y el
Patrimonio Fideicomitido específicamente vinculada con sus servicios bajo el
presente Contrato.


DÉCIMA NOVENA.     Del Portal Fiduciario. Las Partes declaran estar enteradas
del contenido y alcance de los términos y condiciones del “Contrato de
Prestación de Servicios por Internet”, para el acceso a la página
http://www.invexfiduciario.com denominada “Portal Fiduciario”, el cual se
adjunta al presente como Anexo 15.  Por virtud de lo anterior, las Partes
manifiestan su consentimiento en suscribir dicho contrato con el Fiduciario a
efecto de llevar a cabo las operaciones descritas en el mismo, las cuales se
encuentran relacionadas con los fines del presente Fideicomiso, para todos los
efectos legales a que haya lugar.
 
VIGÉSIMA.                            Duración e Irrevocabilidad. Este Contrato
será irrevocable y permanecerá en vigor por el plazo necesario para cumplir los
fines aquí establecidos, y no podrá darse por terminado sino hasta que: (i) las
Obligaciones Garantizadas se hubieren cumplido en su totalidad, ya sea por
haberse presentado al Fiduciario en términos de lo previsto en la Cláusula
Cuarta, un Aviso de Ejercicio de la Opción, un Aviso Alternativo de Ejercicio de
la Opción, o un Aviso de No Ejercicio de la Opción y haberse llevado a cabo los
actos que sean consecuencia de cualquiera de dichos avisos; o (ii) por haber
transcurrido un máximo de 30 (treinta) meses de la fecha de celebración de este
Contrato, sin que las partes del mismo lo prorroguen expresamente y por escrito.


VIGÉSIMA PRIMERA         Notificaciones. Todas las notificaciones y otras
comunicaciones derivadas del presente Contrato, deberán constar por escrito o en
la forma señalada en este Contrato, en idiomas español e inglés (o acompañadas
por una traducción al idioma español o inglés según sea necesario, en el
entendido de que en caso de controversia la versión en español deberá
prevalecer) y estar dirigidas a los domicilios que se señalan abajo, o a
cualquier otra dirección o número de transmisión de fax que sea determinado por
el destinatario de las mismas, mediante notificación por escrito a las otras
partes.  Tales notificaciones y comunicaciones deberán ser entregadas
personalmente o por
 
6 - 25
 

--------------------------------------------------------------------------------

 
 
transmisión vía fax dirigidas de la manera descrita arriba, y surtirán efectos
si son entregadas por mensajero, a su recepción, o si fueren enviadas vía fax
cuando sean transmitidas en días y horas hábiles y se haya recibido confirmación
de envío.  Las partes señalan como sus domicilios los siguientes:




El FIDUCIARIO:
Torre Esmeralda I
Blvd. Manuel Ávila Camacho 40, piso 9
Col. Lomas de Chapultepec
Delegación Miguel Hidalgo
11000, México, D.F.
At’n: Ricardo Calderón Arroyo y/o Edgar Figueroa Pantoja
Tel: 5350-3333
Fax: 5350-3399
 
EL FIDEICOMITENTE Y FIDEICOMISARIO EN SEGUNDO LUGAR:
 
Desarrollos Zapal, S.A. de C.V.
Sonora No. 760 E/Gómez Farías
Col. Pueblo Nuevo
23060 La Paz, B.C.S.
At’n: Ing. Héctor Araya M.
 
c.c.p. Vista Gold Corp. y Accionistas DZ del Grupo Vista
Suite 5, 7961Shaffer Parkway
Littleton, Colorado U.S.A
80127
At’n: Frederick H. Earnest
 
(en el entendido que cualquier notificación al Fideicomitente se entenderá
válida hasta la fecha que sea entregada la copia aquí prevista)
 
EL FIDEICOMISARIO EN PRIMER LUGAR:
Torre Palmas
Av. de las Palmas No. 735 – 402
Col. Lomas de Chapultepec
11010 México, D.F.
At´n: John Detmold



VIGÉSIMA  TERCERA.       Modificaciones. Este Contrato sólo podrá modificarse
con el consentimiento por escrito de todas las partes que suscriben este
Contrato.


VIGÉSIMA CUARTA.          Cesiones. Ni el Fiduciario ni el Fideicomitente podrá
ceder o transferir sus derechos o delegar sus obligaciones conforme a este
Contrato, excepto con el consentimiento previo y por escrito del Fideicomisario
en Primer Lugar. El Fideicomisario en Primer Lugar podrá ceder sus derechos y
obligaciones derivados del
 
6 - 26
 

--------------------------------------------------------------------------------

 
 
presente Contrato, siempre que dicha cesión de derechos y obligaciones se haga
en forma total y no parcial, con base en y de acuerdo con los términos y
condiciones establecidos en el Earn-In Agreement, bastando para ello que le
notifique por escrito al Fiduciario dicha cesión.


VIGÉSIMA QUINTA.           Indemnización. (a) El Fideicomitente y el
Fideicomisario en Primer Lugar por este conducto expresamente liberan al
Fiduciario de cualquier responsabilidad derivada de, o en relación con, la
celebración de este Contrato, salvo que medie dolo, negligencia grave o mala fe
por parte del Fiduciario, o que éste incurra en incumplimientos, y el
Fideicomisario en Primer Lugar se obliga a sacar en paz y a salvo al Fiduciario
y a indemnizarlo de cualquier daño y perjuicio en relación con la celebración de
este Contrato o el cumplimiento de sus fines, salvo que ello derive del dolo,
negligencia grave o mala fe del Fiduciario.


(b)           El Fideicomisario en Primer Lugar se obliga a reembolsar al
Fiduciario y a sus representantes de cualquier gasto o erogación de cualquier
naturaleza (incluyendo honorarios o gastos legales razonables) en que incurran o
cualquier daño o perjuicio que sufran en virtud de alguna reclamación, juicio,
procedimiento o demanda entablada en México o en el extranjero, en contra del
Fiduciario en relación con cualquiera de los actos que éstos lleven a cabo en
estricto apego a los términos de este Contrato.


(c)           El Fiduciario no estará obligado a ejercer acción alguna conforme
a este Contrato que lo exponga a responsabilidad o de sus funcionarios o contra
su patrimonio, o que sea contraria a este Contrato o a las leyes aplicables.


(d)           El Fiduciario en ningún caso tendrá la facultad u obligación de
utilizar su propio patrimonio para los fines del presente Fideicomiso.


(e)           Sin perjuicio de cualesquiera derechos del Fiduciario conforme al
presente Contrato y sujeto a los demás términos y condiciones previstos en el
mismo, el Fiduciario responderá civilmente por los daños y perjuicios que cause
por el incumplimiento de las obligaciones a su cargo asumidas en el Contrato.


VIGESIMA SEXTA.              Legislación Aplicable, Interpretación y
Jurisdicción. (a) Este Contrato se regirá por las disposiciones legales
aplicables en los Estados Unidos Mexicanos (México).  Todas las desavenencias o
controversias que surjan, deriven o se relacionen con este Contrato serán
resueltas definitivamente en arbitraje, de acuerdo con las Reglas de Arbitraje
del Centro de Arbitraje de México (CAM), por uno o tres árbitros que sean
nombrados conforme a dichas Reglas. Las leyes aplicables serán las mencionadas
el inicio de esta Cláusula. El lugar del arbitraje será la Ciudad de México,
Distrito Federal. El idioma del arbitraje será el español; sin embargo, las
partes podrán presentar ante el árbitro o árbitros documentos ya sea en idioma
inglés o en español, según hayan sido originalmente preparados, celebrados o
intercambiados entre ellas, por lo que el árbitro o árbitros deberán tener
amplio conocimiento de ambos idiomas. El laudo arbitral que emita el árbitro
único o el panel arbitral será final y definitivo, por lo que las partes
expresamente renuncian al derecho de presentar cualquier recurso en contra del
mismo y de la misma
 
 
6 - 27
 

--------------------------------------------------------------------------------

 
 
manera renuncian irrevocablemente a cualquier otra jurisdicción que por razón de
su domicilio presente o futuro o por cualquier otro motivo pudiera
corresponderles.


(b)           El Fideicomitente y el Fideicomisario en Primer Lugar reconocen y
convienen que (i) el Fiduciario se ha sometido exclusivamente a arbitraje en los
términos previstos en el párrafo que antecede, con respecto a este Contrato, las
operaciones subyacentes a este Contrato y las operaciones contempladas y
derivadas del mismo y, por lo tanto, no puede ser demandado o requerido en otros
tribunales u órganos jurisdiccionales, y (ii) el Fiduciario no podrá ser
sometido a juicio por jurado fuera de México, respecto de este Contrato o las
operaciones contempladas en el mismo.


VIGÉSIMA SÉPTIMA.          Ejemplares. Este Contrato se firma en tres (3)
ejemplares, un (1) ejemplar para el Fideicomitente, un (1) ejemplar para el
Fiduciario y un (1) ejemplar para el Fideicomisario en Primer Lugar. El presente
Contrato podrá celebrarse en cualquier número de copias, cada una de las cuales
será un original, y en su conjunto constituirán un solo Contrato; las páginas
firmadas podrán ser desprendidas de las copias y adheridas a una sola copia para
que todas las páginas firmadas se encuentren físicamente en el mismo documento.


EN TESTIMONIO DE LO CUAL, las partes del presente celebran este Contrato en la
fecha indicada al principio de este Contrato.


 

 
EL FIDEICOMITENTE
Desarrollos Zapal, S.A. de C.V.
      Por:  _________________________________________   Nombre: Juan Eugenio
Pizarro-Suárez Vergara-Lope   Cargo: Representante Legal

 



 
EL FIDUCIARIO
 
Banco INVEX, S.A., Institución de Banca Múltiple
INVEX Grupo Financiero
      Por:  _________________________________________   Nombre: Mauricio Rangel
Laisequilla   Cargo: Delegado Fiduciario

 




 
 
6 - 28
 

--------------------------------------------------------------------------------

 

 

 
EL FIDEICOMISARIO EN PRIMER LUGAR
Invecture Group, S.A. de C.V.
      Por:  _________________________________________   Nombre: Michael John
Detmold Macphee   Cargo: Representante Legal

 


 
 
6 - 29
 

--------------------------------------------------------------------------------

 
 
Anexo 1


Copia del Earn-In Agreement
 
 
 
 
 
 
 
6 - 30
 

--------------------------------------------------------------------------------

 
 
Anexo 11


Inventarios de Bienes Fideicomitidos




1.  
155’945,828 (ciento cincuenta y cinco millones novecientas cuarenta y cinco mil
ochocientas veintiocho) acciones ordinarias, nominativas, sin expresión de valor
nominal y pagadoras, representativas del capital social de Desarrollos Zapal,
S.A. de C.V.



 
 
 
 

 
6 - 31
 

--------------------------------------------------------------------------------

 
 Anexo 13




Relación de Instituciones de Crédito como Fiduciario Sustituto


Cualquier institución de crédito mexicana de reconocido prestigio, excepto por
Banco Nacional de México, S.A., Integrante del Grupo Financiero Banamex, Banco
Santander, S.A., Institución de Banca Múltiple, Grupo Financiero Santander y
cualquier afiliada de dichas instituciones (o sus cesionarios o causahabientes).
 
 

 



6 - 32
 

--------------------------------------------------------------------------------

 
Anexo 14


Honorarios del Fiduciario


 
 

 
6 - 33
 

--------------------------------------------------------------------------------

 
Anexo 15
Contrato de Prestación de Servicios por Internet.
 
 
 

 

6 - 34
 

--------------------------------------------------------------------------------

 


APPENDIX 7
 
Form of Shareholders’ Agreement





 
SHAREHOLDERS’ AGREEMENT
 
Among
 
INVECTURE GROUP, S.A. DE C.V.
 
And
 
DESARROLLOS ZAPAL HOLDINGS CORP.
 
And
 
DESARROLLOS ZAPAL, S.A. DE C.V.
 
[Date]
 


 


 


7 - 1
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 
 

ARTICLE I DEFINITIONS 6   1.1 Definitions 6

 
 

ARTICLE II REPRESENTATIONS AND WARRANTIES of Shareholders 14   2.1 Capacity of
Shareholder 14   2.2 Survival 14

 
 

ARTICLE III NAME, PURPOSES AND TERM 14   3.1 General 14   3.2 Purposes 15   3.3
Effective Date and Term 15   3.4 Corporate Domicile and Legal Representatives 15
  3.5 Constating Documents 15   3.6 Agreement to be Bound 16

 
 

ARTICLE IV RELATIONSHIP OF SHAREHOLDERSARTICLE III NAME, PURPOSES AND TERM 16  
4.1 No Partnership 16   4.2 No Holding Out 16   4.3 Implied Covenants, No
Additional Duties 16   4.4 Waiver of Right to Partition 17   4.5 Constating
Documents 17   4.6 Transfer of Shares 17   4.7 Liabilities; Indemnification 17  
4.8  Extraordinary Matters 19

 
 

ARTICLE V CONTRIBUTIONS BY SHAREHOLDERS 21   5.1 Shareholders’ Initial
Contributions 21   5.2 Funding of Company 21   5.3 Elimination of Minority
Interest 24   5.4 Return of Contributions 25   5.5 Bankruptcy, Insolvency or
Dissolution of a Shareholder 25   5.6 Continuing Obligations and Liabilities of
Shareholders 25   5.7 Indemnity by Shareholders for Company Liabilities 26

 
 

ARTICLE VI BOARD OF DIRECTORS 26   6.1 General Responsibility and Authority 26  
6.2 Matters to be Decided 27   6.3 Appointment of Directors to the Board 27  
6.4 Frequency of Meetings 28   6.5 Notice of and Place of Meetings 28   6.6
Quorum 28   6.7 Adjournment for Lack of Quorum 28   6.8   Chairman and Secretary
29   6.9 Voting 29   6.10 Decision by Written Consent 29   6.11 Decisions
Binding on Parties 29   6.12 Director Nominees' Expenses 29   6.13 Power to
Establish Other Rules 29   6.14  No Power to Bind 29

 
 

ARTICLE VII OPERATOR 30   7.1 Operator 30   7.2 Removal of Operator 30

 
 
 
7 - 2
 
 

--------------------------------------------------------------------------------

 
 

ARTICLE VIII TECHNICAL COMMITTEE 30   8.1 Establishment and Purpose 30   8.2
Frequency of Meetings 31   8.3 Notice of and Place of Meetings 31   8.4 Quorum
31   8.5 Chairman and Secretary 31

 
 

ARTICLE IX RESTRICTIONS 32   9.1 Area of Interest 32   9.2 Right of First
Refusal 33   9.3 Non-Compete Covenants 35

 


ARTICLE X NO OTHER SHAREHOLDERS 35   10.1 No Other Shareholders 35

 
 

ARTICLE XI DISTRIBUTIONS 35   11.1 Distributions 35

 
 

ARTICLE XII SHAREHOLDER MEETINGS 36   12.1 Frequency of, Notice and Place of
Meetings 36

 
 

ARTICLE XIII TAXATION AND ROYALTY/PRODUCTION PAYMENTS 36   13.1 General 36  
13.2 Royalties, Production Taxes and Other Payments Based on Production 36

 
 

ARTICLE XIV ABANDONMENT AND SURRENDER OF PROPERTIES 36   14.1 Surrender or
Abandonment of Property 36

 
 

ARTICLE XV CONFIDENTIALITY 37   15.1 General 37   15.2 Exceptions 37   15.3
Duration of Confidentiality 37   15.4 Press Releases 37

 
 

ARTICLE XVI COMPLIANCE WITH POLICY ON INTERNATIONAL BUSINESS CONDUCT 38   16.1
International Business Conduct 38

 
 

ARTICLE XVII TERMINATION 38   17.1 Termination 38   17.2 Liquidation and
Termination After Dissolution 38   17.3 Right to Data After Termination 39  
17.4 Continuing Authority 39

 
 

ARTICLE XVIII GENERAL PROVISIONS 39   18.1 Currency 39   18.2 Headings 39   18.3
Number and Gender 39   18.4 Entire Agreement 40   18.5 No Assignment 40   18.6
Time of Essence 40   18.7 Statutes 40   18.8  "or" and "including" 40   18.9
Business Days 40   18.10 Severability 40   18.11 Exhibits 40   18.12 Force
Majeure 40   18.13 Notice 41   18.14 Waiver 43

 
 
7 - 3
 
 

--------------------------------------------------------------------------------

 

 

  18.15 Amendment 43   18.16 Enurement 43   18.17 Legal Representation 43  
18.18 Governing Law 43   18.19 Disputes 43   18.20 Rule Against Perpetuities 44
  Counterparts and Electronic Delivery 44      

 

EXHIBIT A   –  PROPERTY DESCRIPTION A - 1 EXHIBIT B   – OPERATOR AGREEMENT B - 1
     

 
 
 
 
 
 
7 - 4
 
 

--------------------------------------------------------------------------------

 
 
SHAREHOLDERS’ AGREEMENT
 
THIS AGREEMENT made as of ● (the “Effective Date”),
 
AMONG:
 
 
INVECTURE GROUP, S.A. DE C.V., a sociedad anόnima de capital variable existing
under the laws of Mexico

 
(“Invecture”)
 
AND:
 
DESARROLLOS ZAPAL HOLDINGS CORP., a corporation existing under the laws of the
Province of British Columbia
 
(“DZHC”, and together with Invecture,
the “Shareholders”, and each a “Shareholder”)
 
AND:
 
DESARROLLOS ZAPAL S.A. DE C.V., a sociedad anόnima de capital variable existing
under the laws of Mexico
 
(the “Company”,
and together with the Shareholders, the “Parties”, and each a “Party”)
 
WHEREAS:
 
A. The Company owns the Concordia gold project and certain other mineral
interests and properties in the State of Baja California Sur, Mexico, as more
particularly described in Exhibit A;
 
B. The Shareholders, the Company and Granges Inc. (“Granges”) entered into an
earn-in right agreement dated February ●, 2012 (the “Earn-In Agreement”)
pursuant to which DZHC and Granges granted Invecture the exclusive right to earn
60% of the outstanding Shares (defined below) of the Company (the “Earn-In
Right”);
 
C. Invecture has exercised the Earn-In Right in accordance with the terms of the
Earn-In Agreement;
 
D. Immediately following Invecture’s exercise of the Earn-In Right, Granges
transferred the one Share it owned to DZHC;
 
E. The authorized capital of the Company consists of the ordinary (common),
nominative, non-par value voting shares (the “Shares”), of which [259,909,715]
Shares are issued and outstanding as fully subscribed and paid and
non-assessable shares of the Company and registered in the following names and
proportions:
 
 
7 - 5
 
 

--------------------------------------------------------------------------------

 


 
 
Name of Shareholder
Number of Shares
Proportion of Shares
Invecture
[155,945,829]
60%
DZHC
[103,963,886]
40%
     



 
F. The Parties wish to enter into this Agreement to replace the Earn-in Right
Agreement and to govern the respective rights and obligations of the
Shareholders in their capacity as shareholders of the Company and their
agreement regarding certain aspects of the organization and management of the
Company and other related matters.
 
    NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises
and mutual covenants herein contained and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged), the Parties
agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1        Definitions –  In this Agreement, any capitalized terms used herein
not otherwise defined with the first reference to such term or in the Exhibits,
shall have the following meanings:
 
(a)
“Acquired Property” has the meaning ascribed thereto in Section 9.1.

 
(b)
“Acquiring Shareholder” has the meaning ascribed thereto in Section 9.1.

 
(c)
“Acquisition Notice” has the meaning ascribed thereto in Section 9.1(a).

 
(d)
“Affiliate” means any Person related to a Party in such way that either the
Party or such Person directly or indirectly Controls, is controlled by, or is
under common control with, the other and includes a partnership over whom a
Party exercises Control and a joint venture in which a Party holds at least 50%
voting or equity interest.

 
(e)
“Agreement” means this Shareholders’ Agreement including the Recitals and all
Exhibits to this Shareholders’ Agreement, as amended, supplemented, restated and
replaced from time to time in accordance with its provisions.

 
(f)
“Approved Program and Budget” means a Program and Budget first approved by the
Board of Directors and then approved by Shareholders holding at least 75% of the
Shares in aggregate.

 
(g)
“Area of Interest” means the areas that are each within two kilometres of the
outer boundary of each of the Properties.

 
(h)
“Assets” means the mining  concessions or other ownership documents respecting
the Properties, and any and all other rights (including contract rights), real
or personal property and assets (including existing and after acquired property)
and infrastructure acquired or developed by the Company or with respect to the
Properties, as the same

 
 
7 - 6
 
 

--------------------------------------------------------------------------------

 

 
may exist from time to time, including all Mineral Products, tenements,
facilities, supplies and equipment relating to operations thereat.

 
(i)
“Board” or “Board of Directors” means the board of directors of the Company, as
from time to time elected or appointed in accordance with applicable Laws, this
Agreement and the Constating Documents.

 
(j)
“Budget” means a detailed written estimate of expenditures, production and
revenues of the Company during a Budget Period, together with a description of
the Programs and Operations to be performed during such Budget Period.

 
(k)
“Budget Period” means the time period covered by an approved Budget and Program.

 
(l)
“Business Day” means Monday to Friday of each week, local time, except such days
designated as statutory holidays in Mexico City, Mexico.

 
(m)
“CAM” means the Centro de Arbitraje de México (Arbitration Centre of Mexico).

 
(n)
“Chairman” means the chairman of the Board of Directors.

 
(o)
“Change in Scope” means a change or cumulative changes to the design of the
Mine, including the method of mining or mineral processing, contemplated by the
Feasibility Report with a cost or costs that differ by more than five percent
(5%) of the total costs for construction of the Mine estimated in the
Feasibility Study, including the cost contingency reflected therein (whether
above or below such total costs).  For greater certainty, a cost overrun in the
development or construction of the Mine that does not involve a change to the
method of mining or mineral processing contemplated by the Feasibility Study
does not constitute a Change in Scope.

 
(p)
“Closing Date” has the meaning ascribed thereto in Section 9.2(d).

 
(q)
“Closure” means the period of time when a decision has been made by the Company
to cease operations, close the facilities, complete reclamation and
rehabilitation of the Properties and complete all Environmental Compliance and
Continuing Obligations, in accordance with applicable Laws.

 
(r)
“Commercial Production” occurs when a processing facility established in
connection with the Properties achieves production over a period of 30
consecutive days in which, for not less than 20 days, such facility processed
ore from the Properties at a rate of not less than 75% of the design capacity as
defined in the Feasibility Report used to make a Production Decision.

 
(s)
“Company” means Desarrollos Zapal, S.A. de C.V.

 
(t)
“Confidential Information” means the terms of this Agreement, all Technical
Data, and any other information concerning any matters affecting or relating to
the business, the Properties, Operations, Programs, Assets, results or prospects
of the Company, including information regarding plans, Budgets, processes,
results of Exploration, Development, and Mining and other data, provided
however, that Confidential Information, as used in this Agreement, shall not
include any information, data, knowledge or know-how that:

 
7 - 7
 
 

--------------------------------------------------------------------------------

 

 
(i)      
is in the possession of the information recipient or one of its Affiliates prior
to its disclosure by the information provider;

 
(ii)     
is in the public domain prior to disclosure to the information recipient by the
information provi;

 
(iii)    
lawfully enters the public domain after disclosure to the information recipient
through no violation of this Agreement by the information recipient, its
Affiliates or representatives;

 
(iv)    
is received by the information recipient or its Affiliates from a third party
that is not bound by an obligation of confidentiality; or

 
(v)     
is independently developed by the information recipient or its Affiliates
without the use of Confidential Information.

 
(u)
“Constating Documents” means the estatutos sociales of the Company, which are in
effect as of the Effective Date and as they may thereafter be amended from time
to time in accordance with the terms hereof and the LGSM.

 
(v)
“Continuing Obligations” means obligations or responsibilities of the Company
that are reasonably expected to continue or arise after Operations have ceased
or are suspended, such as future monitoring, stabilization, reclamation, cleanup
or Environmental Compliance required under applicable Laws or under the terms of
the rights or other contractual agreement applicable to the Company and the
Operations, Exploration, Development, Mining or Closure, and all other
liabilities of the Company to third parties if any Law can make any Shareholder
directly liable for such obligations or responsibilities.

 
(w)
“Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through: (i)
the legal or beneficial ownership of voting securities or membership interests;
(ii) the right to appoint managers, directors or corporate management; (iii)
contract; (iv) an operating agreement; (v) a voting trust; or (vi) otherwise;
and, when used with respect to a natural person, means the actual or legal
ability to control the actions of another, through family relationship, agency,
contract or otherwise; and “Control” used as a noun means an interest which
gives the holder the ability to exercise any of the foregoing powers.

 
(x)
“Cover Payment” has the meaning ascribed thereto in Section 5.2(f).

 
(y)
“Development” means operations or work performed for the purpose of or in
connection with preparation for Mining, including acquisition of surface rights,
water rights, and other interests necessary for the conduct of Mining, resource
definition/confirmation drilling and condemnation drilling, metallurgical and
engineering studies, and the construction or installation of a mill or any other
treatment facilities used for Mining and the performance of any related
Environmental Compliance and Continuing Obligations.  The active pursuit of
obtaining any authorization or licences related to any of the foregoing
activities included in this definition shall also be considered to be an act of
Development.

 
7 - 8
 
 

--------------------------------------------------------------------------------

 

 
(z)
“Director” means a director of the Board.

 
(aa)
“Disposing Party” has the meaning ascribed thereto in Section 9.2(a).

 
(bb)
“Double Dilution” has the meaning ascribed thereto in Section 5.2(g).

 
(cc)
“Earn-In Agreement” has the meaning ascribed thereto in Recital B.

 
(dd)
“Effective Date” has the meaning ascribed thereto on page one of this Agreement.

 
(ee)
“Environmental Compliance” means actions performed during or after Operations to
comply with the requirements of all applicable Environmental Laws and
commitments or obligations related to reclamation of areas disturbed in the
conduct of Operations, Exploration, Development, Mining and Closure.

 
(ff)
“Environmental Law” means Laws aimed at reclamation or restoration of the
Properties; abatement of pollution; protection of the environment; protection of
wildlife; including endangered species, ensuring public safety from
environmental hazards; storage or control of hazardous materials and substances;
releases or threatened releases of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances as wastes into the environment,
including ambient air, surface water and groundwater; and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances.

 
(gg)
“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including, without
limitation, attorneys’ fees and costs, experts’ fees and costs, and consultants’
fees and costs) of any kind or of any nature whatsoever that are asserted
against the Company, either Shareholder or the Operator, by any Person or entity
other than the other Shareholder, alleging liability (including, without
limitation, liability for studies, testing or investigatory costs, cleanup
costs, response costs, removal costs, remediation costs, containment costs,
restoration costs, corrective action costs, closure costs, reclamation costs,
natural resource damages, property damages, business losses, personal injuries,
penalties or fines) arising out of, based on or resulting from: (i) the
presence, release, threatened release, discharge or emission into the
environment of any hazardous materials or substances existing or arising on,
beneath or above the Properties and/or emanating or migrating and/or threatening
to emanate or migrate from the Properties to off-site properties; (ii) physical
disturbance of the environment; or (iii) the violation or alleged violation of
any Environmental Laws.

 
(hh)
“Exploration” means all operations or work performed for the purpose of
ascertaining the existence, location, quantity, quality, or extent of a
commercial deposit of Minerals within the Properties including preparation of
feasibility studies or analyses.  The active pursuit of obtaining any
authorization or licences related to any of the foregoing activities included in
this definition and the performance of related Environmental Compliance and
Continuing Obligations shall also be considered to be an act of Exploration.

 
7 - 9
 
 

--------------------------------------------------------------------------------

 

 
(ii)
“Feasibility Report” means a feasibility study in the form customarily presented
to senior mining financiers and which contains the information required for
technical reports by National Instrument 43-101.

 
(jj)
“Governmental Authority” means any federal, state or local government or
authority, quasi government authority, fiscal or judicial body, government or
self regulatory organization, commission, board, tribunal, organization, or any
regulatory, administrative or other agency, or any political or other
subdivision, department, or branch of any of the foregoing.

 
(kk)
“Indemnified Party” has the meaning ascribed thereto in Section 4.7(e).

 
(ll)
“Indemnifying Party” has the meaning ascribed thereto in Section 4.7(e).

 
(mm)
“Initial Contribution” means the capital contribution each Shareholder is deemed
to have made pursuant to Section 5.1.

 
(nn)
“Initial Share Proportion” means the initial proportion, expressed as a
percentage of the outstanding Shares, held by each of Invecture and DZHC being
60% and 40% respectively, as of the Effective Date.

 
(oo)
“IPO” means an underwritten offering of the Shares to members of the public for
consideration of not less than $25,000,000, which Shares are to be listed on the
Toronto Stock Exchange or a recognized major stock exchange pursuant to a
receipted prospectus as contemplated in applicable Laws, such as the Securities
Act (British Columbia), if applicable.

 
(pp)
“Laws” means any applicable law, statute, ordinance, decree, requirement, order,
treaty, proclamation, convention, rule or regulation (or interpretation of any
of the foregoing) of any Governmental Authority, any agreement (including any
development agreement) with any Governmental Authority and the terms of any
governmental authorization.

 
(qq)
“LGSM” means the Ley General de Sociedades Mercantiles (General Law of
Commercial Companies (Mexico)) as amended from time to time.

 
(rr)
“Listed Security” has the meaning ascribed thereto in Section 9.2(a).

 
(ss)
“Majority Shareholder” has the meaning ascribed thereto in Section 7.1.

 
(tt)
“Mine” means the workings established and assets acquired, including pits,
dumps, any underground development headings and production stopes, plant and
process installations, water treatment facilities, infrastructure, housing,
airport and other facilities required to bring one or more of the Properties
into Commercial Production.

 
(uu)
“Mineral Products” means any end products derived or produced from operating any
part of the Properties as a Mine and all marketable products obtained after the
Mining thereof.

 
(vv)
“Mining” means mining (through conventional or in situ methods), extracting,
producing, beneficiating, handling, milling, recovery, smelting, refining, or
other processing of ores and other Mineral Products (including transportation of
the same) and

 
7 - 10
 
 

--------------------------------------------------------------------------------

 

 
the performance of Environmental Compliance in respect thereof.  For greater
certainty, the duration of the Mining phase shall include the period after the
cessation of actual mining of mineral until the depletion of all ores and the
cessation of production operations, such as milling and production of valuable
metal.

 
(ww)
“National Instrument 43-101” means National Instrument 43-10 – Standards of
Disclosure for Mineral Projects, as issued by the Canadian Securities
Administrators and as amended from time to time.

 
(xx)
“Operations” means every kind of work done by, or under the direction of, the
Operator on or in respect of a Property pursuant to a Program and Budget
approved by the Board of Directors to carry out Exploration, to determine the
feasibility of Development, and, if approved by a Production Decision, to carry
out Development and Mining and to operate the Mine and Closure, in each case on
behalf of or through the Company, including, without limitation:

 
(i)        
surveying, mapping, sampling (including bulk or underground sampling),
trenching, drilling and exploring (including geochemical and geophysical
exploration);

 
(ii)       
establishing drill sites, sample/core preparation and sample/core storage areas,
pilot plant areas, temporary building areas, lay down areas and constructing
such roads, airstrips and other access as may be necessary to conduct
Operations;

 
(iii)      
transporting to and installing on the Properties, and removing from time to
time, buildings, plant, equipment, machinery, tools, appliances, camp
facilities, materials and supplies;

 
(iv)      
engaging and transporting employees or contractors to work on the Properties;

 
(v)       
supplying food, lodgings and other reasonable needs for any employees or
contractors engaged to work on the Properties;

 
(vi)      
preparing reports, estimates and studies in respect of the Properties as the
Operator may deem necessary or as are required by terms set out herein;

 
(vii)     
removing from the Properties reasonable quantities of rock and Minerals and to
transport the same for purpose of sampling, testing, metallurgical testing,
grading or assaying;

 
(viii)    
designing a Mine;

 
(ix)       
obtaining all permits, licences, approvals, government authorizations, rights of
way and easements necessary in connection with Operations or the Development of
a Mine, including environmental permits for tailings and waste disposal;

 
(x)        
securing all necessary ancillary lands, water rights and uses necessary in
connection with Operations or the Development of a Mine, including local
community negotiations and land and water purchases from individuals/ejidos;

 
 
7 - 11
 
 

--------------------------------------------------------------------------------

 

 
(xi)       
preparing and presenting to the Board Programs and Budgets and carrying out
approved Programs and Budgets;

 
(xii)      
purchasing or otherwise acquiring all material, supplies, equipment, water,
utility and transportation services required for Operations, such purchases and
acquisitions to be made to the extent reasonably possible on the best terms
available, taking into account all of the circumstances, and obtaining such
customary warranties and guarantees as are available in connection with such
purchases and acquisitions;

 
(xiii)     
Mining;

 
(xiv)     
caring for and maintaining a Mine during periods in which the Mine is not in
operation; and

 
(xv)      
ensuring Environmental Compliance of all Operations, Continuing Obligations are
met, compliance with and all necessary reporting is made in respect of
Operations under applicable Laws.

 
(yy)
“Operator” means the Person appointed pursuant to ARTICLE VII from time to time
as the Operator of the Company.

 
(zz)
“Operator Agreement” means the operator agreement between the Company and the
Operator substantially in the form attached hereto in Exhibit B.

 
(aaa)
“Parties” means Invecture, DZHC, their respective permitted successors and
assigns and the Company, and “Party” means any one of them.

 
(bbb)
“Person” means an individual, corporation, limited liability company, unlimited
liability corporation, sociedad anónima, sociedad anónima de capital variable,
asociacion en participacion, sociedad en nombre colectivo, partnership, limited
partnership, sociedad de responsabilidad limitada, joint venture, firm, trust,
unincorporated organization, Governmental Authority or other entity or form of
enterprise.

 
(ccc)
“Prime Rate” means the interest rate quoted as the “Wall Street Journal Prime
Rate” by the Wall Street Journal from day to day.

 
(ddd)
“Production Decision” means the decision by the Shareholders regarding whether
to proceed with a Development program to achieve Commercial Production on the
basis of a bankable Feasibility Report on one or more of the Properties.

 
(eee)
“Program” means a description in reasonable detail of Operations to be conducted
and objectives to be accomplished by the Operator over each calendar year or
such other period as is approved by the Board of Directors.

 
(fff)
“Properties” means the mining concessions, claims, interests and all related
Mineral Rights of the Company, related surface and access rights,
authorizations, and options for any of such rights or interests, as more
particularly described in Exhibit A and includes any renewal thereof and any
other form of successor or substitute title therefore and any addition thereto,
and also includes any other mineral properties, claims, interest or

 
7 - 12
 
 

--------------------------------------------------------------------------------

 

 
surface rights and easement rights acquired by the Company after the Effective
Date pursuant to Section 9.1.

 
(ggg)
“Proportionate Share” has the meaning ascribed thereto in Section 5.2.

 
(hhh)
“Right of First Refusal” has the meaning ascribed thereto in Section 9.2(a).

 
(iii)
“ROFR Offer” has the meaning ascribed thereto in Section 9.2(a).

 
(jjj)
“Sale Transaction” has the meaning ascribed thereto in Section 9.2(a).

 
(kkk)
“Shareholder” and “Shareholders” means Invecture and DZHC and any other Person
who acquires Shares in accordance with the terms of this Agreement.

 
(lll)
“Shares” has the meaning ascribed thereto in Recital E and, where the context
permits, includes: (i) any securities into which such shares may be converted,
reclassified, redesignated, subdivided, consolidated or otherwise changed;
(ii) any securities of the Company or of any other Person received by the
holders of such shares as a result of any merger, amalgamation, reorganization,
arrangement or other similar transaction involving the Company; and (iii) any
security, convertible debentures, bonds or other instrument or right that is
exercisable, exchangeable or convertible into, or evidences the right to
acquire, any shares or other securities of the Company or any of the securities
described in (i) or (ii) of this paragraph.

 
(mmm)
“Straight-Line Dilution” has the meaning ascribed thereto in Section 5.2(e).

 
(nnn)
“Technical Committee” means the technical committee established by the Board of
Directors pursuant to ARTICLE VIII.

 
(ooo)
“Technical Data” means engineering studies and working papers, consultants
reports and working papers, pre-feasibility reports, Feasibility Reports, Mine
plans, surface and underground maps, assays, samples, cores, analyses, geologic
and geophysical maps, engineering maps, photographs, drill logs, exploration
reports, environmental studies, correspondence with Governmental Authorities,
reserve studies and reports, metallurgical studies and reports and all other
information and data existing in printed or electronic form concerning the
condition, geology, mineral potential, physical characteristics, mineability or
other technical matters related to the Properties.

 
(ppp)
“Tracking Account” has the meaning ascribed thereto in Section 5.2(a).

 
(qqq)
“Transfer” means: (i) any transfer, sale, assignment, exchange, gift, donation
or other disposition thereof whereby possession, legal title, direct ownership
or the economic risk or return associated therewith passes directly or
indirectly from one Person to another or to the same Person in a different legal
capacity, whether or not for value, whether or not voluntary and however
occurring; or (ii) any agreement, undertaking or commitment to effect any of the
foregoing, but for greater certainty does not include the pledge by a
Shareholder of its Shares to a creditor as security pursuant to a bona fide loan
or similar agreement entered into by the Shareholder or any of its Affiliates.

 
 
7 - 13
 
 

--------------------------------------------------------------------------------

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS
 
2.1        Capacity of Shareholders  – As of the Effective Date, each of the
Shareholders represents and warrants to the other Shareholder and acknowledges
that the other Shareholder is relying on these representations and warranties in
connection with entering into this Agreement:
 
(a)
it owns beneficially and of record the number of issued and outstanding Shares
which is set out opposite its name in Recital E to this Agreement, that those
Shares are not subject to any mortgage, hypothec, lien, charge, priority,
pledge, encumbrance, security interest or adverse claim, and that no Person has
any rights to become a holder or possessor of any of those Shares or of the
certificates representing them;

 
(b)
it is, in the case of Invecture, a sociedad anónima de capital variable, and in
the case of DZHC a corporation, duly organized and existing and in good standing
in its jurisdiction of organization and, in the case of each, is qualified to do
business and is in good standing in those jurisdictions where necessary in order
to carry out the purposes of this Agreement;

 
(c)
it has the capacity to enter into and perform this Agreement and all
transactions contemplated herein and that all corporate and other actions
required to authorize it to enter into and perform this Agreement have been
properly taken;

 
(d)
it will not breach any agreement, arrangement or its constating documents by
entering into or performing this Agreement;

 
(e)
this Agreement has been duly executed and delivered by it and is valid and
binding upon it in accordance with its terms; and

 
(f)
this Agreement is enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, and other Laws of general
application limiting the enforcement of creditors’ rights generally and to the
fact that specific performance is an equitable remedy available only in the
discretion of a court.

 
2.2        Survival  – The representations and warranties contained in, and made
as of the date of, this Agreement will survive the execution of this Agreement.
 
ARTICLE III
NAME, PURPOSES AND TERM
 
3.1        General – The Shareholders agree that all of their rights with
respect to the Company shall be subject to and governed by this Agreement.  To
the fullest extent permitted by the LGSM, this Agreement shall control as to any
conflict between this Agreement and the LGSM or as to any matter provided for in
this Agreement that is also provided for under the LGSM.
 
3.2        Purposes  – Notwithstanding that the Company has the capacity,
rights, powers and privileges of an individual subject to applicable Laws and
the specific limitations imposed by any Government authorization issued by or
under the authority of any Governmental Authority, in respect of the Company,
the Parties hereby agree that the Company shall limit its business undertaking
to the following:
 
7 - 14
 
 

--------------------------------------------------------------------------------

 

 
(a)
to conduct an IPO on terms acceptable to the Shareholders;

 
(b)
to conduct Exploration within the Area of Interest and the Properties;

 
(c)
to acquire additional Properties within the Area of Interest;

 
(d)
to evaluate the possible Development and Mining of the Properties;

 
(e)
to engage in Development, Mining and Operations on the Properties;

 
(f)
to engage in the sale, distribution and marketing of Mineral Products;

 
(g)
to complete and satisfy all Environmental Compliance obligations and Continuing
Obligations affecting the Properties; and

 
(h)
to perform any other activity necessary, appropriate, or incidental to any of
the foregoing.

 
3.3        Effective Date and Term  – The Effective Date of this Agreement shall
be the date first recited above.  This Agreement shall continue from the
Effective Date and for so long thereafter until all Operations have ceased, all
materials, supplies, equipment and infrastructure have been salvaged and
disposed of, and any required Environmental Compliance is completed and
accepted, unless this Agreement is earlier terminated, pursuant to Section 17.1.
 
3.4       Corporate Domicile and Legal Representatives  – The initial corporate
domicile and legal representatives of the Company shall be as set forth in the
Company’s Constating Documents, as amended, and powers of attorney in effect,
respectively, provided that at all times the corporate domicile and registered
office for tax purposes are located in Mexico.  The Shareholders hereby agree
that they will not amend the Constating Documents or take other actions or steps
that results in the corporate domicile of the Company or the registered and
principal place of business of the Company being outside of Mexico.
 
3.5       Constating Documents  – The Parties acknowledge and agree that not all
of the terms contained in this Agreement relating to the relationship, rights
and obligations of the Shareholders and the relationship, rights and obligations
of the Shareholders vis-à-vis the Company will be expressly provided for in the
Constating Documents of the Company, and the Parties agree that where the
Constating Documents are silent as to any matter, the provisions of this
Agreement shall apply to, govern and prevail over such matter.  In the event of
a conflict between the provisions of this Agreement and the provisions of the
Constating Documents, each Shareholder covenants and agrees at all times to:
 
(a)
cause its nominees on the Board of Directors to vote or take all steps;

 
(b)
to vote, or cause to be voted, the Shares held or controlled by it;

 
(c)
to otherwise exercise its rights as a shareholder of the Company; and

 
(d)
to take all other steps,

 
as may reasonably be required under the LGSM and the Constating Documents to
amend the Constating Documents to resolve such conflict so that the provisions
of this Agreement will, to the extent permitted by the LGSM, at all times
prevail.
 
7 - 15
 
 

--------------------------------------------------------------------------------

 

 
3.6        Agreement to be Bound  –  The Company covenants and agrees to carry
on its business and operations in accordance with the provisions of this
Agreement and to not take any action which would constitute a contravention of
any of the terms or provisions hereof.  Notwithstanding anything contained in
this Agreement, however, the Company shall so conduct its business as to comply
with the LGSM and any other applicable Laws.  Each Shareholder agrees to take
all such steps as may reasonably be within such Shareholder’s power, so as to
comply with and act, and to cause its Affiliates and the Company to comply with
and act, in a manner contemplated by the provisions of this Agreement and so as
to give effect to the terms, intent and meaning of this Agreement and shall
cause its nominees on the Board of Directors and on the Technical Committee to
act accordingly and, if one or more of such nominees fails to act accordingly,
each Shareholder shall forthwith take such steps as may be within such
Shareholder’s power to immediately remove the non-complying nominee(s) from such
position.
 
ARTICLE IV
RELATIONSHIP OF SHAREHOLDERS
 
4.1       No Partnership  – Nothing herein contained shall be construed as
creating a partnership of any kind or as imposing upon any Shareholder any
partnership duty, obligation or liability to any other Shareholder
hereto.  Except pursuant to the authority expressly granted herein or as
otherwise agreed in writing by the Shareholders, neither Shareholder shall have
any authority to act for the Company or another Shareholder or to assume any
obligation or responsibility on behalf of the Company or the other Shareholder
solely by virtue of being a Shareholder.  Any Shareholder that takes any action
or binds the Company in violation of this Section 4.1 shall be solely
responsible for any loss and expense incurred by the Company or the other
Shareholder as a result of the unauthorized action and shall indemnify and hold
the Company and such other Shareholder harmless with respect to the loss or
expense pursuant to Section 4.7 of this Agreement.
 
4.2       No Holding Out  – No Shareholder shall, except when required by this
Agreement or by any Law, by-law, ordinance, rule, order or regulation, use,
suffer or permit to be used, directly or indirectly, the name of any other
Shareholder for any purpose related to the Properties or the business of the
Company.
 
4.3       Implied Covenants, No Additional Duties  – There are no implied
covenants contained in this Agreement.  Nothing contained in this Agreement
shall be construed as imposing any fiduciary duty to the Company or to any
Shareholder on any other Shareholder (in its capacity as a Shareholder of the
Company).
 
4.4       Other Business Opportunities  – Except as expressly provided in this
Agreement, each Shareholder has the right to independently engage in and receive
full benefits from business activities, whether or not competitive with the
Operations, without consulting the other.  The doctrines of “corporate
opportunity” or “business opportunity” shall not be applied to any other
activity, venture, or operation of a Shareholder, and, except as otherwise
provided in ARTICLE IX, neither Shareholder shall have any obligation to the
other Shareholder with respect to any opportunity to acquire any property
outside the Area of Interest at any time, or within the Area of Interest after
the termination of this Agreement.  Unless otherwise agreed in writing, no
Shareholder shall have any obligation to mill, beneficiate or otherwise treat
any Mineral Products in any facility owned or controlled by the Operator or any
Shareholder.
 
4.5       Waiver of Right to Partition  – The Shareholders hereby waive and
release all rights of partition, or of sale in lieu thereof, or other division
of Assets, including any such rights provided by law.
 
7 - 16
 
 

--------------------------------------------------------------------------------

 

 
4.6       Transfer of Shares  – Except as permitted by Section 9.2 of this
Agreement, no Shareholder shall Transfer all or any part of its Shares.
 
4.7       Liabilities; Indemnification
 
(a)
No Shareholder shall be personally liable under any judgment of a court, or in
any other manner, for any debt, obligation or liability of the Company, whether
such liability or obligation arises in contract, tort or otherwise, solely by
reason of being a Shareholder.

 
(b)
The Company shall indemnify, defend and hold harmless each Shareholder (in its
capacity as a shareholder), and their respective directors, officers, employees,
agents and attorneys, from and against any and all third party losses, claims,
damages and liabilities arising out of or relating to:

 
(i)       
the Company or the Operations, including without limitation Environmental
Liabilities and Continuing Obligations;

 
(ii)      
any Properties assigned to a Shareholder as a non-objecting Shareholder pursuant
to Section 14.1, but only to the extent arising out of or relating to
Operations, including without limitation Environmental Liabilities and
Continuing Obligations, conducted prior to the date of such assignment; and

 
(iii)     
any reimbursements by one Shareholder to the other Shareholder of any of the
foregoing pursuant to Section 5.7,

 
except in any case of clauses (i) through (iii) above to the extent such losses,
claims, damages or liabilities arise out of or result from any conduct described
in any of clauses (i) through (iii) of Section 4.7(c) below.  In all cases of
this Subsection 4.7(b) and without limiting Section 5.7, indemnification shall
be provided only out of and to the extent of the net assets of the Company and
no Shareholder shall have any personal liability whatsoever on account
thereof.  Notwithstanding the foregoing, the Company’s indemnification pursuant
to this Subsection 4.7(b) as to third party claims shall be only with respect to
such loss, liability or damage that is not otherwise compensated by insurance
carried for the benefit of the Company.
 
(c)
Each Shareholder shall indemnify, defend and hold harmless the Company, the
other Shareholder, and such other Shareholder’s directors, officers, employees,
agents and attorneys, from and against any and all losses, claims, damages and
liabilities arising out of or relating to:

 
(i)       
any unauthorized act or any assumption of liability by the indemnifying
Shareholder (including in its capacity as an Operator), or any of its directors,
officers, employees, agents and attorneys done or undertaken, or apparently done
or undertaken, on behalf of the Company or the other Shareholder, except
pursuant to the authority expressly granted herein or as otherwise agreed in
writing between the Shareholders;

 
(ii)      
any misrepresentation or inaccuracy in any of such Shareholder’s representations
or warranties set forth in this Agreement; or

 
7 - 17
 
 

--------------------------------------------------------------------------------

 
 
(iii)     
any breach by such Shareholder of any covenant contained in this Agreement
caused by or attributable to such Shareholder’s willful misconduct or gross
negligence, including in its capacity as an Operator.

 
(d)
Notwithstanding anything in this Agreement to the contrary, no Person other than
a Shareholder shall have the right to enforce any representation or warranty of
a Shareholder hereunder, or any obligation of a Shareholder to contribute
capital hereunder, to fund Continuing Obligations, to reimburse or indemnify any
other Shareholder hereunder, and specifically neither the Company nor any lender
or other third party shall have any such rights, it being expressly understood
that the representations and warranties, and the contribution, reimbursement and
indemnification obligations set forth in ARTICLE II and ARTICLE IX and sections
5.1, 5.2, 5.6, 5.7, and 17.4 shall be enforceable only by a Shareholder against
another Shareholder (which, notwithstanding anything to the contrary in this
Agreement, are in all such cases for the benefit of the Shareholders).  For the
avoidance of doubt, the Company shall be bound by ARTICLE II and ARTICLE IX and
sections 5.1, 5.2, 5.6, 5.7, and 17.4, but shall have no right to enforce those
provisions against a Shareholder, such rights being exclusively vested in the
Shareholders.

 
(e)
If any claim or demand is asserted against an indemnified party under this
Section 4.7 (an “Indemnified Party”) in respect of which such Indemnified Party
may be entitled to indemnification under this Agreement, written notice of such
claim or demand shall promptly be given to the Party responsible hereunder for
indemnification (the “Indemnifying Party”).  The Indemnifying Party shall have
the right, but not the obligation, by notifying the Indemnified Party within 30
days after its receipt of the notice of the claim or demand, to assume the
entire control of (subject to the right of the Indemnified Party to participate,
at the Indemnified Party’s expense and with competent and experienced counsel of
the Indemnified Party’s choice), the defense, compromise, or settlement of the
matter, including, at the Indemnifying Party’s expense, employment of competent
and experienced counsel of the Indemnifying Party’s choice.  Any losses, claims,
damages or liabilities of the Indemnified Party caused by a failure by the
Indemnifying Party to defend, compromise, or settle a claim or demand in a
reasonable and expeditious manner requested by the Indemnified Party, after the
Indemnifying Party has given notice that it will assume control of the defense,
compromise, or settlement of the matter, shall be included in the losses,
claims, damages and liabilities for which the Indemnifying Party shall be
obligated to indemnify the Indemnified Party.  Any settlement or compromise of a
matter by the Indemnifying Party shall include a full release of claims against
the Indemnified Party which have arisen out of the indemnified claim or demand.

 
4.8        Extraordinary Matters
 
(a)
The Company may not make a decision about, take action on or implement any of
the following without the approval of the Shareholders (or Shareholder, as the
case may be) holding at least 75% of the Shares in the aggregate:

 
(i)       
amending or revoking the Constating Documents of the Company in whole or in part
or enacting any additional by-law (or Mexican equivalent), except to resolve any
conflict in favour of this Agreement;

 
(ii)      
increasing or reducing the size of the Board of Directors;

 
7 - 18
 
 

--------------------------------------------------------------------------------

 

 
(iii)     
increasing or reducing the authorized capital of the Company or increasing or
reducing the issued capital of the Company by way of share split, share
consolidation, conversion or exchange of securities or similar transaction;

 
(iv)     
amending or revoking the Operator Agreement, except as expressly provided
herein;

 
(v)      
purchasing, redeeming or acquiring any Shares or other securities of the
Company, except as expressly contemplated in Sections 5.2;

 



 (vi)     
requiring or permitting any additional capital contribution by a Shareholder
except as expressly provided for herein;

 
(vii)    
allotting, reserving, setting aside or issuing any Shares, except as expressly
provided for herein;

 
(viii)   
determining the subscription price for Shares issued otherwise than in
connection with a capital contribution or cash call contemplated in Section 5.2,
and/or the value of any non-cash consideration contributed by a Shareholder;

 
(ix)      
creating, assuming or incurring any debt of the Company exceeding $100,000 or
its equivalent in Mexican currency;

 
(x)       
granting any security interest over any of the Assets (except in connection with
an approved Program);

 
(xi)      
entering into any loan arrangement with a Shareholder;

 
(xii)     
making any loan to any Person or guaranteeing the obligations of any Person;

 
(xiii)    
the giving jointly by the Shareholders of any guarantee or other financial
assistance (whether direct or indirect);

 
(xiv)   
entering into any contract or other transaction with any Person who is not at
arm’s length to the Company or the Shareholders, except as expressly provided
for herein or unless the contract is demonstrably on terms no more favourable to
the non-arm’s length company than would be an equivalent arm’s length contract;

 
(xv)    
the approval of any proposed Program and/or Budget;

 
(xvi)   
the approval of any Production Decision;

 
(xvii)   
the approval of any Change in Scope of a Mine from that contemplated by the
Feasibility Study on which a Production Decision was made;

 
(xviii)  
the approval of any determination of the Operator to suspend Operations, other
than by reason of force majeure under Section 18.12;

 
(xix)    
any decision to cease production of Mineral Products;

 
7 - 19
 
 

--------------------------------------------------------------------------------

 

 
(xx)     
any decision pertaining to the cessation or material variation of any material
aspect of the business of the Company or the diversification of the business of
the Company into other business;

 
(xxi)    
any decision to abandon or surrender the Properties or any material portion
thereof;

 
(xxii)   
the institution, defence, compromise or settlement of any court or arbitral
proceedings involving the Company or the Assets involving an amount in excess of
$500,000 or its equivalent in Mexican currency;

 
(xxiii)   
the approval of the sale or disposal of Assets having an aggregate market value
in excess of $100,000 or its equivalent in Mexican currency;

 
(xxiv)   
any decision to list the shares of the Company on any stock exchange;

 
(xxv)    
except as otherwise contemplated by this Agreement, any reorganization of the
Company, or the entering into of any joint venture agreement with any other
Person relating to the Properties;

 
(xxvi)   
amalgamating, merging or entering into an arrangement or other reorganization
involving the Company; and

 
(xxvii)  
the liquidation or winding up of the Company, whether voluntary or otherwise or
any application for its judicial management; and

 
(b)
Shareholders have ten Business Days to give or decline any approval needed under
Section 4.8(a) from the date such approval is requested in writing.  If a
Shareholder fails to respond within the specified time period, that Shareholder
is deemed to have given the approval requested and shall take, or cause to be
taken, all steps required under LGSM and the Constating Documents, as may be
necessary to give effect to these resolutions, including, but not limited to,
attending a Shareholders’ meeting and voting in favour of the resolution or
resolutions in respect of which approval was sought by the other Shareholder.

 
ARTICLE V
CONTRIBUTIONS BY SHAREHOLDERS
 
5.1       Shareholders’ Initial Contributions – On the Effective Date, each of
the Shareholders shall be deemed to have made the following Initial
Contributions:
 
 
7 - 20
 
 

--------------------------------------------------------------------------------

 

 
Name of Shareholder
Number of Shares
Initial Contribution
Invecture
[155,945,829]
●
DZHC
[103,963,886]
●
     

 
[NTD:  These numbers will be determined at the time of signing the Shareholders’
Agreement.  The aggregate Initial Contribution will be equal to the share
capital on the Common Shares divided 60/40 immediately following completion of
exercise of the Earn-in Right (after the repayment of the $20M debt to Vista).]
 
These Initial Contributions shall be added to the Tracking Account for each of
the Shareholders.
 
5.2        Funding of Company
 
(a)
Tracking Account.  Promptly following the Effective Date, the Company shall
create and maintain a funding tracking account (the “Tracking Account”) for each
of the Shareholders.  The initial amounts to be recorded in the Tracking Account
of each of Invecture and DZHC shall be equal to the Initial Contribution of each
Shareholder deemed pursuant to Section 5.1.

 
For greater certainty, the Tracking Accounts are intended to track the actual
and deemed capital contributions of the Shareholders for determining each
Shareholder’s Proportionate Share and is separate from the capital of the
Company for LGSM purposes.  In addition to the Initial Contributions, each
Shareholder’s Tracking Account shall be credited with any further capital
contributions made by such Party as set out in this Section 5.2, including once
paid to the Company, the Initial Working Capital (as defined in the Earn-in
Right Agreement.
 
(b)
Within 10 days of the approval of an Approved Program and Budget, the
Shareholders shall hold a General Shareholders’ Meeting of the Company to:

 
(i)       
approve the issuance of the number of treasury Shares with an aggregate value
equal to the total amount required to be paid by the Shareholders under that
Approved Program and Budget; and

 
(ii)      
authorize the Board of Directors to place such treasury Shares in circulation
for their subscription and payment by a Shareholder each time it funds an
Approved Program and Budget, which funding will be reasonably requested by the
Operator pursuant to the terms of the Operator Agreement.

 
(c)
Each Shareholder shall fund its Proportionate Share of all costs, expenses and
liabilities incurred by the Company through subscriptions and payment for
treasury Shares (at the same share price), which Proportionate Share, from time
to time, shall be determined as follows:

 
“Proportionate Share” at any time (subject to adjustment for Double Dilution
below) means:
 
7 - 21
 
 

--------------------------------------------------------------------------------

 

 
(i)       
the total amount of the Shareholder’s then Tracking Account, divided by:

 
(ii)      
the total amount of the then Tracking Accounts of both Shareholders.

 
Each time a Shareholder funds costs, expenses and liabilities incurred by the
Company, such amount shall be credited to the Shareholder’s Tracking
Account.  For the purposes of LGSM, if a Shareholder contributes funds pursuant
to this Section 5.2(b), the Parties shall cause to be issued to such funding
Shareholder the number of additional Shares as is necessary so that the
Shareholders’ respective Shareholdings in the Company reflect their then
Proportionate Share.
 
(d)
Each Shareholder shall advance its Proportionate Share of cash requirements of
Approved Programs and Budgets.  Funds shall be provided by the Shareholders to
the Company when reasonably requested by the Operator pursuant to the timing for
cash-calls in the applicable approved Budget, in accordance with the Operator
Agreement.

 
(e)
Notwithstanding the above, within 20 days of approval of an Approved Program and
Budget by the Board of Directors, each Shareholder will have the opportunity to
elect to contribute its Proportionate Share, a lesser amount or no amount to
such Approved Program and Budget.  Failure of a Shareholder to provide an
election to the Company within such 20 day period shall be deemed to be an
election to fund its Proportionate Share.  In the event that a Shareholder
notifies the Company that it elects not to fund its Proportionate Share (whether
less than its Proportionate Share or none at all) of an Approved Program and
Budget within such 20 days of the Board of Directors approving such Program and
Budget, the other Shareholder will have the right, but not the obligation, to
fund all or part of the unpaid portion of the advance by increasing its
contribution or subscription (on a pro rata basis), as the case may be, such
that it results in straight-line dilution (“Straight-Line Dilution”) of the
Shareholder not funding (as reflected by the Shareholders’ Tracking Accounts
after such funding is credited) in accordance with the following formula:

 
 

 
Y%  =
100 x
A1 + A2        
B1 + B2 +A2
 

 
Where:
 

  Y  =
the non-funding Shareholder’s Proportionate Share (expressed as a percentage);
          A1  =
the amount of the non-funding Shareholder’s Tracking Account immediately before
the first cash call of the Program and Budget at issue;
          A2  =
the non-funding Shareholder’s contribution, if any, to all cash calls for the
Program and Budget at issue;
          B1  =
the total of the Tracking Accounts of all Shareholders immediately before the
first cash call of the Program and Budget at issue; and
          B2  = the funding Shareholder’s contribution, if any, to all cash
calls for the Program and Budget at issue.

 
 
7 - 22
 
 

--------------------------------------------------------------------------------

 

 
In the event a Shareholder suffers a reduction in its Proportionate Share
pursuant to the above Straight-Line Dilution formula, the other Shareholder’s
Proportionate Share will be correspondingly increased (on a pro rata basis) by
the amount of the reduction.
 
If the other Shareholder does not wish to fund the elected shortfall, the
Approved Program and Budget may be sent back to the Board of Directors for
amendment and re-approval.
 
(f)
In the event that a Shareholder fails to advance cash to fund a cash call
billing submitted by the Operator in accordance with the Operator Agreement, in
accordance with its election under Section 5.2(e), the other Shareholder will
have the right, but not the obligation, to fund all or part of the unpaid
portion of the advance by making a demand loan or loans to the non-funding
Shareholder at an annual rate of interest equal to the Prime Rate (a “Cover
Payment”).  Each Cover Payment shall constitute a demand loan bearing interest
from the date of the advance at the Prime Rate.  If more than one Cover Payment
is made, the Cover Payments shall be aggregated and the rights and remedies
described herein pertaining to an individual Cover Payment shall apply to the
aggregated Cover Payments.  The failure to repay such loan upon demand shall be
a default.  All funding will be funded as subscriptions for treasury shares and
not contributed surplus;

 
(g)
In the event that a Shareholder fails to advance cash to fund a cash call
billing submitted by the Operator pursuant to the Operator Agreement, in
accordance with its election under Section 5.2(e) and no Cover Payment is made
or the non-funding Shareholder fails to pay such Cover Payment loan upon demand
pursuant to Section 5.2(f), the non-funding Shareholder shall be in default and,
as liquidated damages and the exclusive remedy for such default, the funding
Shareholder shall be entitled to cause the non-funding Shareholder’s
Proportionate Share to be diluted (and to be so reflected in the non-funding
Shareholder’s Tracking Account) at a rate which is double that of Straight-Line
Dilution (“Double Dilution”) in accordance with the following formula.  The
amount of any Cover Payment and interest not paid upon demand shall be included
as an amount advanced by the funding Shareholder, on a pro rata basis (and not
the non-funding Shareholder):

 

 
Y%  =
100 x
A1 + A2        
B1 + 2 (B2) +A2
 

 
Where:
 

  Y  =
the non-funding Shareholder’s Proportionate Share (expressed as a percentage);
          A1  =
the amount of the non-funding Shareholder’s Tracking Account immediately before
the first cash call of the Program and Budget at issue;
          A2  =
the non-funding Shareholder’s contribution, if any, to all cash calls for the
Program and Budget at issue;
          B1  =
the total of the Tracking Accounts of all Shareholders immediately before the
first cash call of the Program and Budget at issue; and

 
 
7 - 23
 
 

--------------------------------------------------------------------------------

 
 

          B2  =
the funding Shareholder’s contribution, if any, to all cash calls for the
Program and Budget at issue.

  
In the event a Shareholder suffers a reduction in its Proportionate Share
pursuant to the above Double Dilution formula, the other Shareholder’s
Proportionate Share shall be correspondingly increased (on a pro rata basis) by
the amount of the reduction.  In order that the Shareholders’ Tracking Accounts
will reflect the new Proportionate Shares, the non-funding Shareholder’s
Tracking Account will be credited with the amount equal to A2 above and the
funding Party’s Tracking Account will be credited with the amount equal to 2
times B2 above.  Double Dilution shall be effective as of the date of the
default giving rise to such Double Dilution.
 
(h)
From time to time, in the event of either Straight-Line Dilution or Double
Dilution pursuant to this Section 5.2, the Company will either: (a) issue for
nominal consideration, such number of Shares to a funding Shareholder as is
necessary so that the Shareholders’ respective Shareholdings in the Company
reflect their then Proportionate Share; or (b) accept for surrender, and the
non-funding Shareholder shall surrender to the Company, such number of Shares
held by the non-funding Shareholder as is necessary so that the Shareholders’
respective Shareholdings in the Company reflect their then Proportionate Share
following such Straight-Line Dilution or Double Dilution.

 
(i)
For greater certainty in the event of either Straight-Line Dilution or Double
Dilution the non-funding Party’s dilution extinguishes any debt associated with
their failure to fund.

 
5.3       Elimination of Minority Interest   –  If a Shareholder’s Proportionate
Share falls below 5% (such Shareholder, a “Minority Shareholder”), the Majority
Shareholder shall have the right and option to purchase from the Minority
Shareholder all, but not less than all, of the Minority Shareholder’s Shares
(the “Minority Shares”) and the Minority Shareholder shall be required to
Transfer to the Majority Shareholder all of the Minority Shares for the price
determined in accordance with this Section 5.3 (the “Purchase Price”).
 
To exercise the purchase right provided for in this Section 5.3, the Majority
Shareholders shall deliver to the Minority Shareholder notice of the exercise of
its purchase right (the “Elimination Notice”) within 60 days of the Minority
Shareholder’s Proportionate Share first falling below 5% (the “Triggering
Event”).  If the Elimination Notice is not delivered to the Minority Shareholder
within 60 after the Triggering Event, then the Majority Shareholder’s right to
purchase the Minority Shares pursuant to this Section 5.3 shall expire and shall
be of no further force or effect.
 
The Purchase Price will be determined as follows:
 
Within 10 days of the Minority Shareholder’s receipt of the Elimination Notice,
the Majority Shareholder and the Minority Shareholder shall each propose a price
for the Minority Shares.  The Purchase Price will be the average of the prices
proposed, unless the difference between the proposed prices is greater than
20%.  If the difference in the proposed prices is greater than 20%, the Minority
Shareholder and the Majority Shareholder shall appoint a mutually acceptable
arm’s length firm of recognized business valuators to determine the fair market
value of the Minority Shares, which fair market value will be deemed to be the
Purchase Price.  If within 20 days of the Minority Shareholder’s receipt of the
Elimination Notice, the Minority Shareholder and the Majority Shareholder cannot
agree or have failed to appoint a firm of recognized business valuators, then
the Minority Shareholder and the Majority Shareholder shall each appoint an
arm’s length firm of recognized business valuators of their choosing to
determine the fair market
 
 
7 - 24
 
 

--------------------------------------------------------------------------------

 
 
value of the Minority Shares.  The average of the fair market value of the
Minority Shares determined by the two firms of recognized business valuators
shall be deemed to be the Purchase Price.
 
Any purchase and sale of the Minority Shares shall occur in accordance with the
procedures set out in Section 9.2(d), mutatis mutandis, except that for the
purposes of “Closing Date” the 30 day period after the expiry of the Acceptance
Period shall refer to the 30 day period after the determination of the Purchase
Price.
 
5.4       Return of Contributions  – The Shareholders expressly waive their
rights of withdrawal granted by article 220 of the LGSM, and therefore, no
Shareholder shall be entitled to the return of any part of its capital
contributions to the Company or to be paid interest in respect of such capital
contributions, without prejudice of the rights granted by articles 200 and 206
of the LGSM.
 
5.5       Bankruptcy, Insolvency or Dissolution of a Shareholder  – Upon the
bankruptcy, insolvency or dissolution of a Shareholder declared by a competent
Government Authority, the other Shareholder shall have the option, but not the
obligation, within 90 days of such declaration to acquire at fair market value
the Shares held by the bankrupt, insolvent or dissolved Shareholder.
 
5.6       Continuing Obligations and Liabilities of Shareholders  –  On
termination of this Agreement under ARTICLE XVII hereof, each Shareholder shall
remain liable for its respective Proportionate Share of liabilities to third
parties (whether such arises before or after such termination), including
Environmental Liabilities and Continuing Obligations, for which Shareholders or
former Shareholders are determined to be personally liable under LGSM or any
other applicable Law.  Further, and notwithstanding anything to the contrary
herein, any Transfer by a Shareholder of all or any portion of its Shares, or
any reduction of a Shareholder’s Proportionate Share shall not relieve such
Shareholder of its share of any such liability accruing before such Transfer or
reduction, unless otherwise agreed in writing.  In the event of the transfer of
a Shareholder’s pursuant to Sections 5.3 or 5.5 of this Agreement, the
transferring Shareholder’s share of such liabilities shall be equal to its
Proportionate Share at the time such liability was incurred, after first taking
into account any reduction, readjustment, and restoration under Sections 5.2 and
5.3 (or, as to liabilities arising prior to the Effective Date, its Initial
Share Proportion).
 
5.7       Indemnity by Shareholders for Company Liabilities  – To the extent any
Shareholders (in their capacity as shareholders) are finally determined to be
personally liable for any third party losses, claims, damages and liabilities
arising out of or relating to: (i) the Company or the Operations, including
without limitation Environmental Liabilities and Continuing Obligations,
incurred by another Shareholder; or (ii) any Properties assigned to another
Shareholder as an objecting Shareholder pursuant to Section 14.1, but only to
the extent in the case of this Section 5.7 arising out of or relating to
Operations, including without limitation Environmental Liabilities and
Continuing Obligations, conducted prior to the date of such assignment, such
Shareholder(s) shall first seek indemnity from the Company pursuant to Section
4.7(b) and only to the extent the Company does not have assets sufficient to
cover such indemnity or is otherwise unable to meet its obligations thereunder,
each Shareholder shall be liable to the other Shareholder to reimburse and pay
to such other Shareholder its respective share of the third party losses,
claims, damages and liabilities, such respective share to be based on each
Shareholder’s Proportionate Share.  The reimbursement obligation of a
Shareholder under this Section 5.7 shall apply whether or not any such losses,
claims, damages or liabilities accrue before or after the resignation or deemed
resignation of such Shareholder, the Transfer by such Shareholder of all or any
portion of its Shares (unless the transferee or acquirer of the Shares has
expressly assumed all such losses, claims, damages or liabilities and the other
Shareholder has consented to such assumption), the dissolution or liquidation of
the Company, or any reduction of such Shareholder’s Proportionate Share, but
shall not apply to the
 
 
7 - 25
 
 

--------------------------------------------------------------------------------

 

extent the Shareholder is indemnifid by the Company pursuant to Section 4.7(b),
or to the extent such losses, claims, damages and liabilities arise out of
conduct of the Shareholder requesting reimbursement described in any of clauses
(i) through (iii) of Section 4.7(c).  For purposes of this Section 5.7, each
Shareholder’s share of such liability shall be equal to its Proportionate Share
at the time such liability was incurred, after first taking into account any
reduction, readjustment, and restoration under Section 5.2 and 5.3 (or, as to
liabilities arising prior to the Effective Date, its Initial Share
Proportion).  Notwithstanding the foregoing, the provisions of this Section 5.7
shall not be construed as a waiver or reduction of the limitations of liability
under LGSM or other applicable law of the liability of a Shareholder or the
Operator for Company obligations.
 
ARTICLE VI
BOARD OF DIRECTORS
 
6.1       General Responsibility and Authority –  Subject to the terms and
conditions set forth in this Agreement, the Board of Directors shall have the
general responsibility and authority for the management of the affairs of the
Company.  Without limiting the generality of the foregoing, the Board of
Directors will:
 
(a)
establish objectives, policies and strategies relating to the business of the
Company and its Operations;

 
(b)
receive and consider proposed Programs and Budgets submitted to it by the
Operator and to approve the same (provided that the required approval under
Section 4.8 has been obtained), with or without such amendments, additions,
deletions and/or changes thereto as the Board of Directors may consider
advisable;

 
(c)
review ongoing Programs and Budgets, notwithstanding the prior approval thereof
by the Board of Directors, and amend or change such ongoing Programs and Budgets
as it considers advisable; provided that the Operator shall have no power to
increase the amount of moneys to be expended upon any Program or Budget unless
the Board of Directors confirms that the increased amount may be expended as
contemplated within the period of such Program and Budget and only with the
prior approval of the Shareholders in accordance with Section 4.8; and

 
(d)
review and consider data collected and reports produced by the Operator in
connection with Operations.

 
6.2       Matters to be Decided  – Unless previously approved by the
Shareholders holding at least 75% of the Shares, the following matters shall be
brought before the Board of Directors for approval:
 
(a)
Programs and Budgets in respect of the Properties proposed by the Operator;

 
(b)
capital expenditures or capital leases involving an amount in excess of
$250,000;

 
(c)
employment terms and conditions and termination of general manager;

 
(d)
the institution, defence, compromise or settlement of any court or arbitral
proceedings involving the Company or the Assets involving an amount in excess of
$100,000;

 
(e)
major changes to any permit terms or conditions;

 
 
7 - 26
 
 

--------------------------------------------------------------------------------

 
 
(f)
acquisition or disposal of the Assets having an aggregate market value in excess
of $100,000; and

 
(g)
any matters that must be referred to a vote of the Shareholders pursuant to
Section 4.8.

 
6.3       Appointment of Directors to the Board  – Unless otherwise resolved by
the Shareholders at a Shareholders’ Meeting of the Company, the Board of
Directors shall consist of three directors (“Directors”) and three alternate
Directors.  The Shareholder holding 60% of the Shares shall nominate two
Directors and up to two alternate Directors.  The Shareholder holding 40% of the
Shares shall nominate one Directors and up to one alternate Directors.  Should
the Proportionate Share of the Shareholders be adjusted in accordance with
Section 5.2, the number of Directors to be nominated by each Shareholder shall
be adjusted to reflect the Proportionate Share of each Shareholder.  Alternate
Directors may attend all meetings and an alternate Director nominated by a
Shareholder may act in place of a Director nominated by the same Shareholder in
the Director’s absence.  Each Shareholder may nominate replacements of its
Directors or alternate Directors by written notice to the other Shareholder and
a resolution removing the Shareholders’ nominated Director or alternate Director
and appointing the Shareholders’ new nominee Director or alternate Director, as
the case may be, will be adopted at the next Shareholders’ meeting.
 
If a Shareholder Transfers all of its Shares under this Agreement (except to an
Affiliate), the Directors nominated by such Shareholder must resign or be
removed (by vote of the Shareholders immediately prior to the Transfer) in
accordance with the requirements of the LGSM.  The new holder of the Shares will
be entitled to the same rights to nominate Directors and alternate Directors as
the transferring Shareholder had immediately prior to such Transfer.
 
Each Shareholder shall exercise their rights as Shareholders to elect Directors
nominated pursuant to this Section 6.3
 
6.4       Frequency of Meetings  – The Board of Directors shall meet at least
once each calendar quarter either on dates fixed at an earlier meeting or as
called by the Chairman.  If any event occurs between quarterly Board meetings
and deferring discussion of the matter to the next Board meeting is not
reasonable in the circumstances, a Shareholder may request the Chairman to call
a meeting and the Chairman shall, within 15 days of being requested, call a
meeting of the Board.  Notwithstanding the foregoing, the requirement to hold
any meeting may be dispensed with by consent of a Director nominated by each
Shareholder.  At least five days prior to calling a meeting, the Chairman of the
Board shall circulate a draft agenda to each Director.  A Director shall be
entitled to have items added to the agenda upon delivering notice to the
Chairman within two days of receiving the draft agenda.  Otherwise, following
the calling of a Board meeting, no item shall be added to the agenda nor dealt
with at the Board meeting unless emergency items are brought forward by the
Chairman, having given as much advance notice as reasonably possible or unless
each Director is present and agrees to the addition.
 
6.5       Notice of and Place of Meetings  – The Chairman shall give notice,
specifying the time and place of, and the agenda for, each meeting of the Board
of Directors, to each Director at least five days before the time appointed for
the meeting.  Notice of a meeting shall not be required if each Director is
present, waives notice and agrees upon the agenda.  The Board of Directors shall
meet in a mutually agreeable place, and failing agreement, at the Company’s
principal office in Mexico.  Notwithstanding the foregoing, no meeting of the
Board of Directors shall be held in Canada.  Meetings of the Board of Directors
may be held by means of conference telephone or other communications equipment
by means of which all persons participating in the meeting can hear each other,
and participation in a meeting by such communications equipment shall constitute
presence in person at the meeting; provided, however,
 
7 - 27
 
 

--------------------------------------------------------------------------------

 
 
that all resolutions passed at any such meeting are unanimously approved and
subsequently confirmed in writing.
 
6.6       Quorum  – A quorum for any meeting of the Board of Directors shall
consist of at least the majority of its members.  Subject to Section 6.5, if a
quorum is present at the commencement and during the meeting, the Board of
Directors shall be competent to exercise all of the authorities, powers and
discretion bestowed upon it.
 
6.7       Adjournment for Lack of Quorum  – No business shall be transacted at
any meeting of the Board of Directors unless a quorum is present.  If a quorum
is not present within half an hour from the time appointed for a meeting, the
meeting shall, at the election of those Directors who are present be dissolved
or be adjourned to the same place but on a date and at a time to be fixed by the
Chairman of the Board before the adjournment of the meeting, which shall be not
less than 14 days following the original date for which the meeting was
called.  Notice of the adjourned meeting shall be given by the Chairman of the
Boards to each Director forthwith after the adjournment of the meeting.  If a
quorum is not present at the adjourned meeting within half an hour from the time
appointed, the Directors present and entitled to attend and vote at the meeting,
shall constitute a quorum.
 
6.8       Chairman and Secretary – The Majority Shareholder shall be entitled to
appoint the Chairman and the Secretary of the Board of Directors.  In the
absence of a Secretary of the Board of Directors, the Chairman shall be entitled
to appoint the secretary for the meeting.  The Secretary of the Board of
Directors or the secretary of the meeting shall prepare minutes of that meeting
and circulate copies thereof to each Director within ten Business Days after the
meeting.  The minutes, when signed by all of the Directors present at the
meeting, shall be the official record of the decision made by the Board of
Directors and shall be binding on the Operator and the Shareholders.
 
6.9       Voting  – The Board of Directors shall decide every question submitted
to it by a vote, with each Director being entitled to one vote.  The Board of
Directors shall make decisions by simple majority.  The Chairman will not be
entitled to a casting vote.  For greater certainty, the Board of Directos may
not make a final decision with respect to the matters set out in Section 4.8,
which shall be finally resolved by Shareholders holding at least 75% of the
Shares.
 
6.10      Decision by Written Consent – Any action required or permitted to be
taken at a meeting of the Board of Directors may be taken without a meeting and
without prior notice if the action is evidenced by a written consent describing
the action taken, signed by all of the Directors.  Action taken under this
Section 6.10 shall be effective upon the signing by all of the Directors of the
written consent, unless the consent specifies a different effective date.
 
6.11      Decisions Binding on Parties – Subject to this Agreement, decisions of
the Board of Directors made in accordance with this ARTICLE VI shall be binding
upon all of the Shareholders.
 
6.12      Director Nominees' Expenses – Each Shareholder shall bear the expenses
incurred by its nominee(s) to the Board of Director associated with attending
meetings of the Board of Directors.  If personnel employed in operations are
required to attend a meeting of the Board of Directors, reasonable costs
incurred in connection with such attendance shall be a cost to the Company.
 
6.13      Power to Establish Other Rules – The Board of Directors may, by
agreement of all the Directors, establish such other rules of procedure, not
inconsistent with this Agreement or with LGSM, as the Board of Directors deems
fit.
 
 
7 - 28
 
 

--------------------------------------------------------------------------------

 

 
6.14      No Power to Bind – Except as set forth in this Agreement, no Director
(including the Chairman) shall have the power to bind the Company.
 
ARTICLE VII
OPERATOR
 
7.1       Operator – The Shareholder with the largest Proportionate Share (the
“Majority Shareholder”) shall have the right to appoint the Operator of the
Company.  The Operator shall have overall responsibility to manage and carry out
all Operations on the Properties, subject to Section 7.2.  The Shareholders
shall take reasonable commercial steps to cause the Company and the Operator to
enter into the Operator Agreement on substantially the same terms and conditions
as set out in Exhibit B.
 
7.2       Removal of Operator
 
(a)
If any of the following events shall occur, the Shareholders shall cause the
Company to terminate the Operator Agreement:

 
(i)       
the Operator (together with its Affiliates) ceases to be the Majority
Shareholder;

 
(ii)      
the Operator fails to perform a material obligation imposed upon it under the
Agreement and such failure continues for a period of 60 days after notice from a
Shareholder demanding performance;

 
(iii)     
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for a substantial part of its assets is appointed and such appointment
is neither made ineffective nor discharged within 60 days after the making
thereof, or such appointment is consented to, requested by, or acquiesced to by
the Operator;

 
(iv)     
the Operator commences a voluntary case under any applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or consents to the entry
of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of any substantial
part of its assets; or makes a general assignment for the benefit of creditors;
or takes corporate or other action in furtherance of any of the foregoing; or

 
(v)     
entry is made against the Operator of a judgment, decree or order for relief
affecting its ability to serve as Operator or affecting a substantial part of
its Shares or Assets by a court of competent jurisdiction in an involuntary case
commenced under any applicable bankruptcy, insolvency or other similar law of
any jurisdiction now or hereafter in effect.

 
(b)
If the Majority Shareholder elects to change the Operator, the Shareholders
shall take reasonable commercial steps to cause the Company to change the
Operator, including consenting to the termination of the then current Operator
Agreement.

 
ARTICLE VIII
TECHNICAL COMMITTEE
 
8.1       Establishment and Purpose – The Board of Directors shall promptly
establish a Technical Committee.  The Technical Committee shall act in an
advisory role with respect to technical matters

 
7 - 29
 
 

--------------------------------------------------------------------------------

 

 
relating to the business of the Company, the Properties and the Operations and
shall report to the Board of Directors.  The Technical Committee shall be
comprised of four members with two such members being appointed by each
Shareholder (along with alternate representatives to the Technical Committee
appointed by each Shareholder if desired).  Alternate representatives may attend
all meetings and an alternate representative may act for either of its
respective Shareholder’s representatives in his or her absence.  Each
Shareholder may replace its Technical Committee representatives or alternative
representatives by written notice to the other Shareholder.  If a Shareholder
Transfers all of its Shares under this Agreement (except to an Affiliate), its
Technical Committee members must resign or be removed (by vote of the
Shareholders after the Transfer).  The new holder of the Shares will be entitled
to the same rights to nominate members of the Technical Committee as the selling
Shareholder had prior to the Transfer.
 
8.2       Frequency of Meetings – The Technical Committee shall meet at least
once each calendar quarter either on dates fixed at an earlier meeting or as
called by the chairman of the Technical Committee; provided that up to three of
the quarterly meetings per year may be cancelled if a representative of each of
the Shareholders consents to each such cancellation.  If any event occurs
between quarterly Technical Committee meetings and deferring discussion of the
matter to the next Technical Committee meeting is not reasonable in the
circumstances, a representative may request the chairman of the Technical
Committee to call a meeting and the chairman of the Technical Committee shall,
within 15 days of being requested, call a meeting.  Notwithstanding the
foregoing, the requirement to hold any meeting may be dispensed with by consent
of a representative of each Shareholder.  At least five days prior to calling a
meeting, the chairman of the Technical Committee shall circulate a draft agenda
to each representative.  A representative shall be entitled to have items added
to the agenda upon delivering notice to the chairman of the Technical Committee
within two days of receiving the draft agenda.  Otherwise, following the calling
of a meeting of the Technical Committee, no item shall be added to the agenda
nor dealt with at the meeting unless emergency items are brought forward by the
chairman of the Technical Committee, having given as much advance notice as
reasonably possible or unless a representative from each Shareholder is present
and agrees to the addition.
 
8.3       Notice of and Place of Meetings  – The chairman of the Technical
Committee shall give notice, specifying the time and place of, and the agenda
for, each meeting of the Technical Committee, to all representatives at least
five days before the time appointed for the meeting.  Notice of a meeting shall
not be required if a representative of each of the Shareholders is present,
waives notice and agrees upon the agenda.  The Technical Committee shall meet in
a mutually agreeable place.
 
8.4       Quorum – A quorum for any Technical Committee meeting shall consist of
at least one representative of each Shareholder present in person or by
telephone.  If a quorum is present at the commencement and during the meeting,
the Technical Committee shall be competent to exercise all of the authorities,
powers and discretion bestowed upon it.
 
8.5       Chairman and Secretary – The Majority Shareholder shall be entitled to
have one of its representatives appointed as the chairman of the Technical
Committee.  The chairman shall not have a casting vote.  The chairman of the
Technical Committee shall be entitled to appoint the secretary for the
meeting.  The secretary of the meeting shall take minutes of that meeting and
circulate copies thereof to each representative.
 
ARTICLE IX
RESTRICTIONS
 
9.1       Area of Interest – If any Shareholder or any of its Affiliates (the
“Acquiring Shareholder”) stakes, leases or otherwise acquires or becomes
entitled to acquire any interest, directly or indirectly,
 
7 - 30
 
 

--------------------------------------------------------------------------------

 
 
alone or in concert with any other Person, in any mineral right, mining
concession, surface right, water right or other mining related assets within the
Area of Interest (the “Acquired Property”), the following shall apply:
 
(a)
the Acquiring Shareholder shall promptly give the other Shareholder written
notice thereof (including with its notice all information and data in its
possession or control regarding the Acquired Property and a statement of its
acquisition costs for the Acquired Property) (the “Acquisition Notice”) and
unconditionally offer to transfer and assign the Acquired Property to the
Company, free and clear of all liens and encumbrances (other than those arising
under the terms of the mineral rights or by Law).  The other Shareholder may
elect, by notice delivered within 30 days, to require the Acquiring Shareholder
to assign and transfer all of its interest in the Acquired Property to the
Company in consideration for a reimbursement of the Acquiring Shareholder’s
acquisition costs by the Company (other than any land transfer or other real
property taxes, fees or charges paid by the Acquiring Shareholder on the
original acquisition that the Company will be required to pay on the acquisition
from the Acquiring Shareholder).  If the other Shareholder does not deliver such
a notice, the Acquiring Shareholder shall be entitled to retain its interest in
the Acquired Property;

 
(b)
if the consideration paid by the Acquiring Shareholder was other than cash or a
work commitment in respect of the Acquired Property, the Acquisition Notice
shall specify the cash equivalent of such consideration.  Any non-acquiring
Shareholder may, within ten days of its receipt of the Acquisition Notice, if no
mutual agreement between the Shareholders is reached, require the determination
of the cash equivalent of the consideration to be submitted to the dispute
resolution process in Section 18.19, in which event the 30 day period specified
in this Section 9.1 shall commence to run on the date of the binding resolution
under such process.  The cash value so determined and communicated in writing to
the Shareholders shall be deemed to be the cash equivalent of the consideration;

 
(c)
if the Acquired Property to be assigned to the Company hereunder is subject to
an agreement with a third party which provides for the operation (including by
earn-in) of such Acquired Property then the Acquiring Shareholder shall use its
reasonable best efforts to:

 
(i)       
have the Company become a party to such operating agreement in the place of the
Acquiring Shareholder; and

 
(ii)      
if the Operator is not the operator pursuant to such operating agreement, to
have the Operator appointed as operator pursuant to such Agreement.

 
Until such time as the Company becomes a party to such an existing operating
agreement, the Acquiring Shareholder shall hold the Company’s interest in such
Acquired Property in trust for the Company.  During the period that such
interest is held in trust, the Acquiring Shareholder shall promptly provide to
the Company any and all notices which the Acquiring Shareholder receives and the
Company shall have one-half (½) of the time period set forth in the applicable
operating agreement to advise the Acquiring Shareholder whether or not it elects
to participate in the operations set forth in any such notice.  Failure to
respond within the time period will be deemed to be an election not to join in
the proposed operation; and
 
7 - 31
 
 

--------------------------------------------------------------------------------

 

 
(d)
each Shareholder shall cause any of its Affiliates which acquire or become
entitled to acquire an Acquired Property to comply with this Section 9.1.

 
9.2       Right of First Refusal – No Shareholder shall Transfer all or any part
of its Shares which are held or acquired by it or any of its Affiliates, except
pursuant to this Section 9.2.
 
(a)
Right of First Refusal – If a Shareholder or any of its Affiliates receives an
offer from a third party to Transfer Shares to, or in favour of, such third
party, which such Shareholder or such Affiliate (for the purposes of this
Section, the “Disposing Party”) intends to accept, it shall not accept the same
unless its acceptance is made conditional upon and until the Disposing Party has
first irrevocably offered, by notice in writing (the “ROFR Offer”), to Transfer
such Shares to, or in favour of, the other Shareholder on the same terms and
conditions as in the offer received (the “Right of First Refusal”).  Such notice
shall include a true and complete copy of the third party offer received by the
Disposing Party, including the third party’s identity.  To the extent the third
party offer includes securities listed on a recognized North American,
Australian, South African or Western European stock exchange (a “Listed
Security”), the Disposing Party’s notice to the other Shareholder shall include
the Disposing Party’s good faith estimate of the market value, in cash, of such
Listed Securities and the other Shareholder may match the offer in respect of
any Listed Securities by paying such estimate of the market value of the Listed
Securities in cash.  A Disposing Party may not Transfer Shares for consideration
other than cash or Listed Securities.  A Disposing Party may not Transfer
Shares, unless all of the Shares which are held by the Disposing Party or any of
its Affiliates are being transferred.

 
A Shareholder shall have 60 days to provide notice to the Disposing Party that
it accepts the ROFR Offer (the “Acceptance Period”).  Failure to provide any
acceptance notice within the Acceptance Period shall be deemed to be a rejection
of the ROFR Offer.
 
If the other Shareholder does not accept the ROFR Offer within the Acceptance
Period after delivery of written notice of the ROFR Offer, the Disposing Party
shall then have 120 days to complete the Transfer to, or in favour of, the third
party originally making the offer of all but not less than all of the Shares, on
the same terms or terms no more favourable to the third party.  In the event
that the Disposing Party does not Transfer all of the Shares to, or in favour
of, the third party on the same terms as offered to the other Shareholder or
terms no more favourable to the third party within such 120 days, then the
Disposing Party shall not proceed with any Transfer of such Shares without again
complying with the Right of First Refusal set forth in this Section.
 
If a Shareholder delivers notice within the Acceptance Period that it accepts
the ROFR Offer, such acceptance shall constitute a binding agreement of purchase
and sale between such Shareholder and the Disposing Party in respect of the
Shares on the terms and conditions set out in the ROFR Offer (a “Sale
Transaction”);
 
(b)
Exceptions – The Right of First Refusal set out in this Section 9.2 shall not
apply to:

 
(i)      
a bona fide Transfer of all of its Shares by a Disposing Party to, or in favour
of, any of its Affiliates.  However, if the incoming Affiliate subsequently
ceases to be an Affiliate of a Shareholder, the former Affiliate shall assign,
transfer or sell all of the Shares back to the Disposing Party not later than
contemporaneously with it ceasing to be an Affiliate of a Shareholder, provided
that in the event the

 
7 - 32
 
 

--------------------------------------------------------------------------------

 

 
Disposing Party ceases to exist at such time, the former Affiliate shall assign,
transfer or sell all of the Shares to a surviving entity that was an Affiliate
of the Disposing Party immediately prior to the Disposing Party ceasing to
exist; and

 
(ii)      
a bona fide corporate consolidation or reorganization or arrangement or
amalgamation of either Shareholder by which the surviving entity or amalgamated
entity shall possess substantially all of the stock or all of the property
rights and interests, and be subject to substantially all of the liabilities and
obligations of that Shareholder;

 
(c)  
Transferee Requirements - Any Transfer by a Shareholder (including to an
Affiliate) of Shares shall be subject to the following limitations:

 
(i)       
no transferee of all or any part of a Shareholder’s Shares shall have the rights
of a Shareholder unless and until the Disposing Party has provided to the other
Shareholder(s) notice of the Transfer, and, except as provided in Section 9.2
(d), the transferee, as of the effective date of the Transfer, has committed in
writing to assume and be bound by this Agreement to the same extent as the
Disposing Party;

 
(ii)      
no Shareholder, without the consent of the other Shareholder, shall make a
Transfer that shall violate any Law, or result in the cancellation of any
permits, licenses, or other similar authorization relating to the Assets; and

 
(iii)     
no Transfer permitted by this ARTICLE IX shall relieve the transferring
Shareholder of any liability of such transferring Shareholder under this
Agreement, whether accruing before or after such Transfer, unless (A) the
transferee expressly agreed in writing to assume all the obligations acquired by
the transferring Shareholder, as if the transferee would have been a Party to
this Agreement since the Effective Date; (B) the other Shareholders expressly
consent in writing to such assumption of obligations; and (C) the form and terms
of such assumption are acceptable to the other Shareholders; and

 
(d)
Closing of a Sale Transaction –The closing of a Sale Transaction will take place
on the Closing Date.  For purposes hereof, “Closing Date” means: (i) the date
which is 30 days after the expiry of the Acceptance Period unless all filings,
notices and authorizations necessary to complete the Sale Transaction have not
been made, given or obtained by that date in which case the closing date will be
extended for up to 45 days in order to make, give or obtain the filings, notices
and authorizations; or (ii) such earlier or later date as the parties to the
Sale Transaction agree in writing.  At 10:00 am (PST) on the Closing Date, the
payment of the purchase price for the Shares (less any withholdings required by
applicable law) will be made by the other Shareholder against delivery by the
Disposing Party of certificates representing its Shares, annotation of the
Transfer in the Company’s Stock Registry Book (libro de registro de acciones)
and all such documents and instruments of transfer as may be required to
effectively transfer the Shares from the Disposing Party to the other
Shareholder and the purchase of the Shares will be deemed to have been fully
completed and all right, title, benefit and interest, both at law and in equity,
in and to the Shares or the relevant part thereof will be conclusively deemed to
have been transferred to and become vested in the other Shareholder and all
right, title, benefit and interest, both at law and in equity, of the Disposing
Party, or of .

 
 
7 - 33
 
 

--------------------------------------------------------------------------------

 

 
any third party purporting to have any interest, legal or equitable, thereon or
thereto, will cease in respect of the Shares.

 
If the Disposing Party fails to execute or deliver all such assignments,
transfers, deeds and instruments as may be necessary to effect a Sale
Transaction contemplated in this Section 9.2, the other Shareholders shall have
all legal actions and rights available to enforce the provisions contained
herein, in accordance with applicable Laws.
 
9.3       Non-Compete Covenants – Notwithstanding any other provision of this
Agreement, a Shareholder that Transfers or forfeits all of its Shares, shall for
12 months after the effective date of the forfeiture or transfer remain subject
to Section 9.1 as if it were a continuing Shareholder and Section 9.1 shall
survive any termination of this Agreement for such 12 months.
 
ARTICLE X
NO OTHER SHAREHOLDERS
 
10.1      No Other Shareholders – The Company shall not be entitled to issue
Shares or instruments convertible, exercisable or exchangeable into Shares to
any third party without the prior written approval of all Shareholders.
 
ARTICLE XI
DISTRIBUTIONS
 
11.1       Distributions – From and after the date of Commercial Production from
the Mine, each of the Shareholders will cause the Company, not less frequently
than quarterly, to distribute its available cash, after making provision for the
legal reserve fund in accordance with LGSM, by way of dividends or, with written
approval of the Shareholder(s) holding not less than 75% of the Shares, other
distributions (e.g., return of capital or contributed surplus) to the
Shareholders pro rata in accordance with their Proportionate Shares.  For the
purposes of this Section 11.1, available cash shall not include amounts set
aside pursuant to an approved Program and Budget for Environmental Compliance,
Continuing Obligations and reserves as contemplated by the Operator
Agreement.  Any distribution by the Company of proceeds from a Mine between the
Shareholders (whether by return of capital or contributed surplus, dividend or
such other method as the Shareholders may agree to) will be made at the same
time and in amounts in accordance with each Shareholder’s respective
Proportionate Share.
 
ARTICLE XII
SHAREHOLDER MEETINGS
 
12.1      Frequency of, Notice and Place of Meetings – The Shareholders shall
meet at least once a year either on dates fixed at an earlier meeting or as
called by the Chairman.  The Chairman shall give notice, specifying the time and
place of, and the agenda for, each meeting of the Shareholders at least 15 days
before the time appointed for the meeting.  Notice of a meeting shall not be
required if all of the Shareholders are present, waive notice and agree upon the
agenda.  The Shareholders shall meet in a mutually agreeable place in Mexico
within the corporate domicile set forth in the Constating Documents, and failing
agreement, at the Company’s principal office in Mexico.  Meetings of the
Shareholders may be held by means of conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in a meeting by such
communications equipment shall constitute presence in person at the meeting;
provided, however, that all resolutions passed at any such meeting are
unanimously approved and subsequently confirmed by all Shareholders in writing.
 
 
7 - 34
 
 

--------------------------------------------------------------------------------

 

ARTICLE XIII
TAXATION AND ROYALTY/PRODUCTION PAYMENTS
 
13.1       General - The Parties agree that each Party shall be responsible for
the tax payments, rights and other tax issues legally applicable to each Party,
in accordance with the applicable Mexican tax legislation, the Canada-Mexico
Income Tax Convention (2006) and all other applicable laws.
 
13.2       Royalties, Production Taxes and Other Payments Based on Production–
All required payments of production royalties, taxes based on production of
Mineral Products, and other payments out of production to private parties and
governmental entities, shall be determined and made by the Company in a timely
manner and otherwise in accordance with applicable Laws and agreements.  In the
event the Company fails to make any such required payment, any Shareholder shall
have the right to make such payment and shall thereby become subrogated to the
rights of such third party; provided, however, that the making of any such
payment on behalf of the Company shall not constitute acceptance by the paying
Shareholder of any liability to such third party for the underlying obligation.
 
ARTICLE XIV
ABANDONMENT AND SURRENDER OF PROPERTIES
 
14.1       Surrender or Abandonment of Property – The Shareholders may,
collectively in writing,  authorize the Company to surrender or abandon part or
all of the Properties.  If a Shareholder wishes to authorize any such surrender
or abandonment over the written objection of the other Shareholder, the Company
shall assign to the non-objecting Shareholder or an Affiliate designated by the
Shareholder, by appropriate legal documentation at minimum reasonable cost
possible and without cost to the surrendering Shareholder, all of the Company’s
interest in the part of the Properties to be abandoned or surrendered, and the
abandoned or surrendered part of the Properties shall cease to be part of the
Properties for purposes of this Agreement and the Company shall have no further
right, title or interest in such abandoned or surrendered part of the
Properties.
 
ARTICLE XV
CONFIDENTIALITY
 
15.1       General – Each Shareholder will keep confidential and not use,
reveal, provide or transfer to any third party any Confidential Information it
obtains or has obtained concerning the Company or the other Shareholder(s)
without the prior written consent of the other Shareholder(s), which consent
shall not be unreasonably withheld.
 
15.2        Exceptions – The consent required by Section 15.1 shall not apply to
a disclosure:
 
(a)
to a consultant, advisor, contractor, subcontractor, officer, director or
employee of the Company or any Shareholder or any of their respective Affiliates
that has a bona fide need to be informed;

 
(b)
to any third party to whom the disclosing Shareholder contemplates a Transfer of
all or any part of its Shares;

 
(c)
to any actual or potential lender, underwriter or investors for the sole purpose
of evaluating whether to make a loan to or investment in the disclosing
Shareholder or the Company; or

 
 
7 - 35
 
 

--------------------------------------------------------------------------------

 

 
(d)
to a Governmental Authority or to the public which the disclosing Shareholder
believes in good faith is required by pertinent law or regulation or the rules
of any stock exchange on which its (or its Affiliate’s) securities are listed.

 
In any case to which this Section 15.2 is applicable, the disclosing Shareholder
shall give notice to the other Shareholder concurrently with the making of such
disclosure.  As to any disclosure pursuant to Section 15.2(a), (b) or (c), only
such Confidential Information as such third party shall have a legitimate
business need to know shall be disclosed and such third party shall first agree
in writing to protect the Confidential Information from further disclosure to
the same extent as the Shareholders are obligated under this ARTICLE XV, and the
disclosing Shareholder shall be responsible and liable for any use or disclosure
of the Confidential Information by such parties in violation of this Agreement
and such other writing.
 
15.3      Duration of Confidentiality – The provisions of this ARTICLE XV shall
apply to a Shareholder until the earlier of: (i) the date that is two years
after the winding-up or dissolution of the Company (notwithstanding the
resignation of such Shareholder or the Transfer by such Shareholder of all of
its Shares); and (ii) the date that is two years after the resignation of such
Shareholder.
 
15.4      Press Releases – Subject to obligations under securities laws and
stock exchange requirements, each Shareholder will consult with the other
Shareholder before issuing any press release or other public statement
disclosing information concerning this Agreement, the Company, the Properties or
Operations, and will obtain the approval of the other Shareholder for any press
release or other public disclosure containing the other Shareholder’s name, the
name of any of the officers, directors or employees of the other Shareholder, or
the name of the other Shareholder’s subsidiaries.  Such approval shall not be
unreasonably withheld or delayed.  Failure of a Shareholder to comment within
two Business Days of receipt of a draft press release or disclosure document
will be deemed to constitute approval.  However, such approval shall not be
considered certification by the other Shareholder of the accuracy of the
information in such press release or public disclosure, or a confirmation by it
that the content of such press release or public disclosure complies with the
rules, policies, by-laws and disclosure standards of the applicable regulatory
authorities or stock exchange.
 
ARTICLE XVI
COMPLIANCE WITH POLICY ON INTERNATIONAL BUSINESS CONDUCT
 
16.1       International Business Conduct – The Parties acknowledge that
applicable Mexican laws, the Canadian Corruption of Foreign Public Officials Act
and/or the U.S. Foreign Corrupt Practices Act, as amended (the “Acts”) apply to
the Company and the Shareholders and their Affiliates, and the Parties agree
that during the term of this Agreement, that the Parties shall cause the Company
to comply with all provisions of the Acts (whether or not technically or
jurisdictionally applicable) and if requested by one or more of the Shareholders
(acting reasonably), the Company shall provide the Shareholders and with
reasonable assurance of compliance with the Acts.
 
ARTICLE XVII
TERMINATION
 
17.1        Termination – This Agreement shall be terminated upon the occurrence
of any of the following:
 
(a)
on the later of the date that is 20 years from the date of this Agreement and
the date that Mineral Products are no longer being commercially produced from
the Properties, and all materials, supplies, equipment and infrastructure
thereon have been salvaged and

 
 
7 - 36
 
 

--------------------------------------------------------------------------------

 

 
disposed of, and any required Environmental Compliance and Continuing
Obligations are completed and accepted;

 
(b)
upon the unanimous written agreement of the Shareholders;

 
(c)
upon the exercise of a Shareholder’s option to acquire all of the Shares of a
Shareholder who is declared bankrupt, insolvent or dissolved by a competent
Governmental Authority and the completion of such acquisition;

 
(d)
upon an IPO of the Shares; or

 
(e)
pursuant to Article 229 of the LGSM, whereupon, unless otherwise agreed by the
Shareholders, the Parties shall promptly proceed to dissolve the Company in
accordance with LGSM and any other applicable Law.

 
17.2      Liquidation and Termination After Dissolution – Upon the dissolution
of the Company under Section 17.1, the Shareholders shall appoint in writing one
or more liquidators who shall have the authority set forth in Section 17.4.  The
liquidator shall take all action necessary to wind up the activities of the
Company, and all costs and expenses incurred in connection with the liquidation
and termination of the Company shall be expenses chargeable to the Company.  The
liquidator may determine which Assets, if any, are to be distributed in kind,
and shall sell or otherwise dispose of all other Assets of the Company.  The
Assets of the Company shall first be paid, applied, or distributed in
satisfaction of all liabilities of the Company to third parties (or to making
reasonable provision for the satisfaction thereof) and then to satisfy any
debts, obligations, or liabilities owed to the Shareholders.  Thereafter, any
remaining cash and all other Assets shall be distributed to the Shareholders in
accordance with the Constating Documents and LGSM.  Each Shareholder shall have
the right to designate another Person to receive any property that otherwise
would be distributed in kind to that Shareholder pursuant to this
Section 17.2.  Upon the completion of the winding up of the Company, the
liquidator shall cancel the certificate of formation of the Company and take
such other actions as may be reasonably necessary to terminate the continued
existence of the Company.
 
17.3      Right to Data After Termination – After the termination of the
continued existence of the Company pursuant to Section 17.2, each Shareholder
shall be entitled to copies of all information acquired hereunder before the
effective date of termination not previously furnished to it, but a Shareholder
that forfeits or Transfers all of its Shares, shall be entitled to copies of
documentation and information reasonably requested to evidence the Shareholder’s
participation in the Company or to assist the Shareholder (or former
Shareholder) with its legal compliance obligations (including any public
reporting obligations).
 
17.4      Continuing Authority – From and after the termination of this
Agreement under Section 17.1, the liquidator shall have the power and authority
of the Operator and the Board of Directors to do all things on behalf of the
Company which are reasonably necessary or convenient to: (i) wind up the
Operations and the Company; (ii) continue to operate the Properties and other
Assets of the Company during the winding up of the Operations and the Company;
and (iii) complete any transaction and satisfy any obligation, unfinished or
unsatisfied, at the time of such dissolution, if the transaction or obligation
arises out of Operations prior to such dissolution.  The liquidator shall have
the power and authority to grant or receive extensions of time or change the
method of payment of an already existing liability or obligation, prosecute and
defend actions on behalf of the Company, mortgage Assets, and take any other
reasonable action in any matter with respect to the Company or the Operations.
 
 
7 - 37
 
 

--------------------------------------------------------------------------------

 

ARTICLE XVIII
GENERAL PROVISIONS
 
18.1      Currency – Unless otherwise indicated, all dollar amounts referred to
in this Agreement are expressed in United States funds.
 
18.2      Headings – The division of this Agreement into Articles, Sections,
Subsections, other subdivisions and Exhibits and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
interpretation of this Agreement.
 
18.3      Number and Gender – In this Agreement, words importing the singular
number only shall include the plural and vice versa, and words importing gender
shall include all genders.
 
18.4      Entire Agreement – This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral, including, without limitation, the Earn-In Agreement.  There are no
conditions, covenants, agreements, representations, warranties or other
provisions, express or implied, collateral, statutory or otherwise, relating to
the subject matter hereof except as provided in this Agreement.
 
18.5      No Assignment – Subject to Section 9.2, no Party may assign this
Agreement, whether by operation of law or otherwise.
 
18.6      Time of Essence – Time shall be of the essence of this Agreement.
 
18.7      Statutes – A reference to a statute, regulation or other legislation
in this Agreement shall be deemed to extend to and include any amendments
thereto and successor legislation.
 
18.8      “or” and “including” – In this Agreement the word “or” is not
exclusive and the word “including” is not limiting (whether or not non-limiting
language such as “without limitation”, “but not limited to” or other words of
similar import are used with reference thereto).
 
18.9      Business Days – If any action is required to be taken under this
Agreement on a day that is not a Business Day, such action shall be required to
be taken on the next succeeding day which is a Business Day.
 
18.10     Severability – If any provision of this Agreement is or shall become
illegal, invalid or unenforceable, in whole or in part, the remaining provisions
shall nevertheless be and remain valid and subsisting and such remaining
provisions shall be construed as if this Agreement had been executed without the
illegal, invalid or unenforceable provision.
 
18.11     Exhibits – The following Exhibits are attached to and form an integral
part of this Agreement:
 
Exhibit A                       Property Description
Exhibit B                       Operator Agreement
 
18.12     Force Majeure – Except for the obligation to make payments or advance
funds when due hereunder, which may not be claimed as force majeure by any
Party, the obligations of the Parties shall be suspended to the extent and for
the period that performance is prevented by any cause, whether foreseeable or
unforeseeable, beyond its reasonable control, including, without limitation,
labour disputes (however arising and whether or not employee demands are
reasonable or within the power of the party
 
 
7 - 38
 
 

--------------------------------------------------------------------------------

 

 
 
to grant); acts of God; laws, regulations, orders, proclamations, instructions
or requests of any government or governmental entity; judgments or orders of any
court; inability to obtain on reasonably acceptable terms, or unreasonable
delays in obtaining, any public or private license, permit or other
authorization; curtailment or suspension of activities to remedy or avoid an
actual or alleged, present or prospective violation of Environmental Laws;
action or inaction by any federal, state or local agency that delays or prevents
the issuance or granting of any approval or authorization required to conduct
Operations beyond the reasonable expectations of the Company; acts of war or
conditions arising out of or attributable to war, whether declared or
undeclared; riot, civil strife, insurrection or rebellion; fire, explosion,
earthquake, storm, flood, sink holes, drought or other adverse weather
condition; delay of failure by suppliers or transporters of materials, parts,
supplies, services or equipment or by contractors’ or subcontractors’ shortage
of, or inability to obtain, labour, transportation, materials, machinery,
equipment, supplies, utilities or services; accidents; breakdown of equipment,
machinery or facilities; actions by native rights groups, environmental groups
or other similar special interest groups; or any other cause, whether similar of
dissimilar to the foregoing that is beyond the reasonable control of the
affected Party.  The time for performance of all obligations hereunder (except
for the obligation to make payments or to provide funds when due) shall be
extended for a period equivalent to any period(s) of force majeure, as described
above.
 
A Party that claims force majeure shall promptly notify the other Party and
shall: (i) take all reasonable steps to remove or remedy the cause of the
prevention or delay insofar as the Party claiming force majeure is reasonably
able to do so and as soon as possible; and (ii) endeavour to mitigate any effect
which an occurrence of an event of force majeure might have on the performance
of such Party’s obligations under this Agreement.  The Party claiming force
majeure shall provide the other Parties with a regular written report
summarizing events that have occurred and prospects for resolution.  However,
the Party claiming force majeure by reason of any labour disturbance or dispute,
strike or lockout shall not be required to accede to the demands of its
opponents in any such labour disturbance or dispute, strike or lockout solely to
remedy the force majeure thereby constituted.
 
18.13     Notice
 
(a)
All notices and other communications hereunder shall be in writing and in the
English language, and (unless some other mode of giving the same is specified or
accepted in writing by the recipient) shall be effective when personally
delivered, including delivery by recognized express courier service such as
Fedex or DHL, to the addressee Party’s principal address stated below, whichever
of the foregoing shall first occur, provided that any notice received after
normal business hours at the place of delivery shall not be effective until the
next Business Day, and provided further that notice properly given to the
principal address stated below for a Shareholder shall be effective at the time
thereof notwithstanding earlier or later delivery of a copy thereof to another
address as required below.  Until otherwise specified by notice, the addresses
for any notices shall be (with in each case an email copy to be sent
concurrently as follows):

 

 
Notices to the Company shall be addressed to:
     
Desarrollos Zapal, S.A. de C.V.
[address to be inserted on execution date]
     
Attention:              ·
 
Email:                      ·

 
 
 
7 - 39
 
 

--------------------------------------------------------------------------------

 


 
with a copy to the other Shareholder and its counsel (which does not constitute
notice) at the particulars set out below.
     
Notices to Invecture, shall be addressed to:
     
Invecture Group, S.A. de C.V.
Palmas No. 735 – 402
11010 México, D.F.
México
 
 
 
Attention:     John Detmold and Jose Luis Ramos
Email:             John Detmold [jdetmold@invecture.com]
Email:             Jose Luis Ramos [Jose.L.Ramos@invecture.com]
      with a copy (which does not constitute notice) to:      
McMillan LLP
Royal Centre, 1055 West Georgia Street
Suite 1500, PO Box 11117
Vancouver, British Columbia V6E 4N7
Canada
     
Attention:     Bernhard Zinkhofer
Email:             Bernhard Zinkhofer [Bernhard.Zinkhofer@mcmillan.ca]
      Notices to DZHC shall be addressed to:      
Desarrollos Zapal Holdings Corp.
c/o Vista Gold Corp.
Suite 5   7961 Shaffer Parkway
Littleton, Colorado, USA
80127
     
Attention:     Frederick H. Earnest and Hector Araya
Email:             Frederick H. Earnest [fhearnest@vistagold.com]
Email:             Hector Araya [haraya@vistagold.com]
      with a copy (which does not constitute notice) to:      
Borden Ladner Gervais LLP
1200 – 200 Burrard Street
Vancouver, British Columbia
V7X 1T2
     
Attention:     Melanie Bradley
Email:             Melanie Bradley [mebradley@blg.com]

 
Any Party may change its address for service aforesaid by notice in writing to
the other party specifying its new address for service hereunder.
 
 
7 - 40
 
 

--------------------------------------------------------------------------------

 

 
18.14     Waiver – Except as otherwise provided in this Agreement, failure on
the part of any Party to exercise any right hereunder or to insist upon strict
compliance by the other Parties with any of the terms, covenants or conditions
hereof shall not be deemed a waiver of such right, term, covenant or condition,
or limit the Party’s right thereafter to enforce any provision or exercise any
right, power or remedy.  No provision of this Agreement shall be construed to be
a waiver by either Party of any rights or remedies such Party may have against
any other Parties for failure to comply with the provisions of this Agreement
and, except as expressly provided in this Agreement, no remedy or right herein
conferred is intended to be exclusive of any other remedy or right, but every
such remedy or right shall be cumulative and shall be in addition to every other
remedy or right herein conferred or not or hereafter existing at law or in
equity.
 
18.15     Amendments – This Agreement may not be altered, amended or repealed,
or a new or amended agreement adopted, except by written agreement of the
Parties.
 
18.16     Enurement – This Agreement shall enure to the benefit of and be
binding upon the Parties and their respective successors and permitted assigns.
 
18.17     Legal Representation – This Agreement has been negotiated by each
Party with the benefit of legal representation, and any rule of construction to
the effect that any ambiguities are to be resolved against the drafting Party do
not apply to the construction or interpretation of this Agreement.
 
18.18     Governing Law – This Agreement will be governed by and construed in
accordance with the applicable laws of the United Mexican States (Mexico),
without regard to the conflicts of laws or choice of laws principles thereof.
 
18.19     Disputes - All disputes arising out of, deriving from, or in
connection with, this Agreement, or in respect of any legal relationship
associated with it or derived from it, will be finally resolved by arbitration
administered by the CAM under its Arbitration Rules, by one or three arbitrators
appointed in accordance with the said Rules.  The laws applicable to the subject
matter will be those referred to in Section 18.18. The seat of arbitration will
be Mexico City, Federal District, Mexico.  The language of the arbitration will
be Spanish;  however, the parties may enter or file before the arbitrator(s)
documents either in English or Spanish, as they were originally drafted and
exchanged between them, therefore, the arbitrator or arbitrators should have
broad knowledge of both languages. The award to be issued by the sole arbitrator
or the arbitral court will be definitive and, therefore, the parties expressly
waive the right to file any subsequent recourse or remedy against said award.
 
18.20     Rule Against Perpetuities – The Parties do not intend that there shall
be any violation of the Rule Against Perpetuities, the Rule Against Unreasonable
Restraints on the Alienation of Property, or any similar rule.  Accordingly, if
any right or option to acquire any interest in the Properties, in the Assets or
any part thereof, or in any real property exists under this Agreement, such
right or option must be exercised, if at all, so as to vest such interest within
time periods permitted by applicable rules.  If, however, any such violation
should inadvertently occur, the Parties hereby agree that a court shall reform
that provision in such a way as to approximate most closely the intent of the
Parties within the limits permissible under such rules.
 
Counterparts and Electronic Delivery – This Agreement may be executed and
delivered in any number of counterparts, which may be executed and delivered by
facsimile transmission or electronically in PDF or similar secure format, and it
will not be necessary that the signatures of all Parties be contained on any
counterpart.  Each counterpart will be deemed an original, and all counterparts
together will constitute one and the same document.
 


7 - 41
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date first above written.
 
 
INVECTURE GROUP, S.A. DE C.V.
 
DESARROLLOS ZAPAL HOLDINGS CORP.
By:
Name:
Title:
 
By:
Name:
Title:
           
DESARROLLOS ZAPAL, S.A. DE C.V.
         
By:
Name:
Title:
   

 
 
 
 
 

 
7 - 42
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
Property Description
 


Project is centered at approximately UTM coordinates 592500E, 2618000N (NAD27)
All concessions are located on INEGI official map number F12B23
Mining Concession Name
Serial Number
Surface Area
(hectares)
Location Date
Expiration Date
Annual Fees
(in Mexican Pesos, “MXN”)
Year 2012
San Antonio
180064
151.3647
03/23/1987
03/22/2037
37,764
El Arbol De Oro
184973
162.0000
12/13/1989
12/12/2039
40,416
El Picachudo
189602
348.0000
12/05/1990
12/04/2040
86,820
La Dificultad
203910
454.0218
11/05/1996
11/04/2046
113,270
Julia
204485
469.4073
02/21/1997
02/20/2047
117,108
Tocopilla
204511
582.4949
02/28/1997
02/27/2047
145,322
La Rica
206545
481.1593
01/23/1998
01/22/2048
120,040
Maile
207581
296.9883
06/30/1998
06/29/2048
74,094
Cerro Pedregoso
218397
46.6493
11/05/2002
11/04/2052
6,614
La Encantada Fracc. 2
218398
12.9992
11/05/2002
11/04/2052
1,844
La Encantada Fracc. 1
218399
166.2248
11/05/2002
11/04/2052
23,566
La Encantada Fracc. II
218415
32.4883
11/05/2002
11/04/2052
4,606
La Encantada Fracc. I
218417
44.9991
11/05/2002
11/04/2052
6,380
Valle Perdido Fracc. I
226290
9.7752
12/06/2005
12/05/2055
694
Valle Perdido Reduccion 2
227346
451.5862
06/09/2006
11/04/2052
64,018
Totals
 
3,710.1584
   
MXP 842,556
15 Concessions
   
Total in US$ @ an exchange rate on 12/01/2012 of = US$1.00 = MXP $13.6204
US$ 61,859

Note:  Proof of Labour must be filed on all concessions annually.  All
concessions are Federal Mining Concessions.
 

 
All concessions are located on INEGI official map number F12B23
 
 
Mining Concession Name
 
 
Serial Number
 
Surface Area
(hectares)
 
 
Location Date
 
Expiration Date
Annual Fees
(in Mexican Pesos, “MXN”)
Year 2012
La Testera
178758
56.0000
19/09/1986
18/09/2036
13,972
Extension La Testera
206780
527.3519
12/09/1998
11/03/2048
131,564
Extension La Testera 2
206779
171.9207
12/03/1998
11/03/2048
42,892
Totals
 
755.2726
   
MXP 188,428
3 Concessions
   
Total in US$ @ an exchange rate on 12/01/2012 of = US$1.00 = MXP $13.6204
US$ 13,834

 

 
7 - 43
 
 

--------------------------------------------------------------------------------

 

The ensuing lists provide: (i) the properties purchased by Vista Gold; (ii) the
purchase of possession rights over land; and (iii) the contracts and amendments
executed to secure the right of way for both the electric line, access road and
aqueduct.
 
i) Properties purchased by the Company:
 
Property Name
Seller
Surface
Date
Amount
Title number
Jesús María
Mrs. Rosa Ofelia González Nuñez
1,755-61 has.
September 13th, 2011
USD $1 million
5,427 issued by Notary No. 13
La Junta
Estrada brothers
500 has.
December 23rd, 2008
USD $455,927
23,864 and 25,506 issued by Notary No. 2
Las Playitas
Arturo Cota
19,200 m2
December 10th, 2008
USD $424,000
77,968, issued by Notary No. 13
Casita San Antonio
Ruben Beltrán
503 m2
May 18th, 1999
USD $8,000
8,962, issued by Notary No. 11
Plot # 2
Echo Bay
2,132.9 m2
April 30th, 2003
MXN
$14,930.48
46,803, issued by Notary No.  13 (Mexico City)
Plot # 4
Echo Bay
2,148.3 m2
April 30th, 2003
MXN $15,038.10
46,803, issued by Notary No.  13 (Mexico City)
Plot # 5
Echo Bay
2,943.7 m2
April 30th, 2003
MXN
$20,606.39
46,803, issued by Notary No.  13 (Mexico City)
Plot # 5
Echo Bay
1,931 m2
April 30th, 2003
MXN
$13,517.14
46,803, issued by Notary No.  13 (Mexico City)
Plot # 3
Echo Bay
2,039.9 m2
April 30th, 2003
MXN
$14,279.30
46,803, issued by Notary No.  13 (Mexico City)
Plot #  6
Echo Bay
2,723.8 m2
April 30th, 2003
MXN
$19,066.67
46,803, issued by Notary No.  13 (Mexico City)

 


7 - 44
 
 

--------------------------------------------------------------------------------

 

 
ii) Possession rights purchased by the Company:
 
Plot Name
Possessionary
Surface
Date
Amount
Jesús María
Jose Adelaido Sanchez Gonzalez
275 has.
July 21st, 2011
USD $75,000.
Jesús María
Santos Mario Cordero Aguilar
275 has.
July 21st, 2011
USD $75,000
Los Cascabeles
Gilberto Márquez
5,000 m2
December 1st, 2011
MXN $60,000

 
 
iii) Easements of access (access road):
 
Plot Name
Signatory
Surface
Date
Amount
El Tule
Antonio Díaz Rondero
11,000 m2
July 1st, 1997
MXN $5,000
Palmarito de los Sauces
Félix Beltrán Domínguez
1-80 has.
May 30th, 1997
MXN $5,000
Las Gallinas y sus Demasías
Agustina Martínez
58,000 m2
July 10th, 1997
MXN $15,000
El Rosario
Ejido El Rosario
20,000 m2
June 5th, 1997
MXN $37,000
La Cantora
Francisco Moyrón Romero
N/A
August 4th, 1997
MXN $10,000
El Huatamote
Raúl Salgado Beltrán
6,000 m2
July 10th, 1997
MXN $5,000
Piedras Cuatas
Antonio Manríquez Guluarte
N/A
September 26th, 1997
MXN $20,000
La Junta
Estrada Brothers
4-80 has.
August 4th, 1997
MXN $15,000



7 - 45
 
 

--------------------------------------------------------------------------------

 
 
iv) Easements of access (electricity lines):
 
Plot Name
Signatory
Surface
Date
Amount
El Triunfo
Ejido El Triunfo
9,100 m2
April 18th, 1997
MXN $15,000
El Tule
Oscar Von Borstell
8,840 m2
April 7th, 1997
MXN $5,000
El Rosario
Ejido El Rosario
5-85 has.
February 8th,  1997
MXN $45,000
Palmarito de los Sauces
Félix Beltrán Domínguez
6,500 m2
April 7th, 1997
MXN $5,000
Las Gallinas y sus Demasías
María Guadalupe Salgado Martínez
3-25 has.
April 14th, 1997
MXN $12,000
Palmarito de los Sauces
Rosa Ofelia Salgado Núñez
2-21 has.
April 7th, 1997
MXN $10,000
La Cantora
Francisco Moyrón Romero
Included in contract for access road.
El Huatamote
Raúl Salgado Beltrán
6,825 m2
April 7th, 1997
MXN $5,000
Piedras Cuatas
Antonio Manríquez Guluarte
2-17-7 has.
April 14th, 1997
MXN $10,000
La Junta
Estrada Brothers
1-85-90 has.
April 7th, 1997
MXN $18,000

 
 
v) Easements of access (aqueduct):
 
Plot Name
Signatory
Surface
Date
Amount
La Cantora
Francisco Moyrón Romero
Included in contract for access road.
La Brecha
Estrada Sisters
N/A
November 22nd, 2011
MXN $35,000

 
 
vi) Amendments to easements of access contracts (electric line):
 
Plot Name
Signatory
Surface
Date
Amount
Palmarito de los Sauces
Félix Beltrán Domínguez
1,856.176 m2
December 7th, 2011
MXN $5,000
Las Gallinas y sus Demasías
María Guadalupe Salgado Martínez
64,296 m2
December 6th, 2011
MXN $6,200
Palmarito de los Sauces
Rosa Ofelia Salgado Núñez
27,216 m2
December 7th, 2011
MXN $6,200
La Cantora
Francisco Moyrón Romero
21,319.61 m2
December 1st, 2011
MXN $5,000



 
7 - 46
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
 
OPERATOR AGREEMENT
 
 
THIS AGREEMENT is between ●, an entity duly organized and existing under the
laws of ● (the “Operator”), and Desarrollos Zapal, S.A. de C.V, an entity duly
organized and existing under the laws of Mexico (the “Company”) this _________
day of _________ (the “Effective Date”).
 
STATEMENT OF PURPOSE
 
Whereas the Parties (defined below) wish to establish definitive terms and
conditions whereby the Operator will provide services to the Company in the
planning and conduct of Exploration (defined below), Development (defined
below), Mining (defined below) and Closure (defined below) and related
Operations (defined below) on or with respect to the Properties (defined below),
pursuant to the terms and conditions of this Agreement.
 
AGREEMENT
 
ARTICLE I
DEFINITIONS
 
1.1           In addition to the terms defined elsewhere in this Agreement, as
used herein the words and phrases defined in this Article shall have the
meanings given below.  The definitions given in this Article and elsewhere in
this Agreement shall apply equally to both the singular and plural forms of the
terms defined and to both the male and female gender:
 
“Affiliate” means any Person related to a Party in such way that either the
Party or such Person directly or indirectly Controls, is controlled by, or is
under common Control with, the other and includes a partnership over whom a
Party exercises Control and a joint venture in which a Party holds at least a
50% voting or equity interest.
 
“Agreement” when referred to as “this Agreement”, means this Operator Agreement,
as it may be modified or amended from time to time.
 
“Approved” (by the Company) means (i) approval by a vote of the Board of
Directors of a resolution or other form of proposal that does not require
further approval under the Bylaws by a General Meeting, or (ii) approval by the
written consent of all Shareholders or by a vote of the Shareholders at a
General Meeting of a resolution or other form of proposal brought before the
General Meeting.
 
“Approved Program and Budget” means a Program and Budget that has been approved
by the Company.
 
“Assets” means the mining concessions or other ownership documents respecting
the Properties and any and all other rights (including contract rights), real or
personal property and assets (including existing and after acquired property)
and infrastructure acquired or developed by the Company or with respect to the
Properties, as the same may exist from time to time, including all Mineral
Products, tenements, facilities, supplies and equipment relating to operations
thereat.
 
 
7 - 47
 
 

--------------------------------------------------------------------------------

 

 
“Authorizations” means any order, permit, approval, waiver, licence or similar
authorization of any governmental or public authority, central bank, commission,
board, bureau, agency or instrumentality or stock exchange having jurisdiction
over the Parties, including those necessary for carrying out Exploration,
Development, Mining or Closure appraisal of discovered deposits, and any bond,
deposit or other security required by any order, permit, approval, waiver,
licence or authorization.
 
“Authorized Person” means each of the Shareholders and their authorized
representatives and designees.
 
“Board of Directors” or “Board” means the board of directors of the Company as
from time to time elected or appointed in accordance with applicable Laws, the
Shareholders’ Agreement and the Bylaws.
 
“Budget” means a reasonably detailed estimate of all expenditures, production
and revenues of the Company during a Budget Period, together with a description
of the Programs and Operations to be performed during such Budget Period.
 
“Budget Period” means the time period covered by an Approved Program and Budget,
which shall be a Contract Year unless a different period is Approved by the
Company.
 
“Bylaws” means the estatutos sociales of the Company, which are in effect as of
the Effective Date and as they may thereafter be amended from time to time in
accordance with the terms hereof and the LGSM.
 
“Closure” means the period of time when a decision has been made by the Company
to cease operations, close the facilities, complete reclamation and
rehabilitation of the Properties and complete all Environmental Compliance and
Continuing Obligations, in accordance with applicable Laws.
 
“Company Account” means the account maintained by the Operator in accordance
with this Agreement showing the charges and credits incurred or obtained by the
Operator that are chargeable or credited to the Company.
 
“Commercial Production” occurs when a processing facility established in
connection with the Properties achieves production over a period of 30
consecutive days in which, for not less than 20 days, such facility processed
ore from the Properties at a rate of not less than 75% of the design capacity as
defined in the Feasibility Report used to make a Production Decision.
 
“Confidential Information” means the terms of this Agreement, all Technical Data
and any other information concerning any matters affecting or relating to the
business, the Properties, Operations, Programs, Assets, results or prospects of
the Company, including information regarding plans, Budgets, processes, results
of Exploration, Development, Mining and Closure and other data, provided
however, that Confidential Information, as used in this Agreement, shall not
include any information, data, knowledge or knowhow that:
 
(a)
is in the possession of the information recipient or one of its Affiliates prior
to its disclosure by the information provider;

 
 
7 - 48
 
 

--------------------------------------------------------------------------------

 

 
(b)
is in the public domain prior to disclosure to the information recipient by the
information provider;

 
(c)
lawfully enters the public domain after disclosure to the information recipient
through no violation of this Agreement by the information recipient, its
Affiliates or representatives;

 
(d)
is received by the information recipient or its Affiliates from a third party
that is not bound by an obligation of confidentiality; or

 
(e)
is independently developed by the information recipient or its Affiliates
without the use of Confidential Information.

 
“Continuing Obligations” means obligations or responsibilities of the Company
that are reasonably expected to continue or arise after Operations have ceased
or are suspended, such as future monitoring, stabilization, reclamation, cleanup
or Environmental Compliance required under applicable Laws or under the terms of
the rights or other contractual agreements applicable to the Company and the
Operations, Exploration, Development, Mining or Closure, and all other
liabilities of the Company to third parties if any Law can make the Company or
any Shareholder directly liable for such obligations or responsibilities.
 
“Contract Year” means the calendar year (January 1 through December 31), except
that the first Contract Year shall be the period from the Effective Date through
December 31 of the calendar year in which the Effective Date occurs.
 
“Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through:
(i) the legal or beneficial ownership of voting securities or membership
interests; (ii) the right to appoint managers, directors or corporate
management; (iii) contract; (iv) an operating agreement; (v) a voting trust; or
(vi) otherwise; and, when used with respect to a natural person, means the
actual or legal ability to control the actions of another, through family
relationship, agency, contract or otherwise; and “Control” used as a noun means
an interest which gives the holder the ability to exercise any of the foregoing
powers.
 
“Development” means operations or work performed for the purpose of or in
connection with preparation for Mining, including acquisition of surface rights,
water rights and other interests necessary for the conduct of Mining, resource
definition/confirmation drilling and condemnation drilling, metallurgical and
engineering studies, and the construction or installation of a mill or any other
treatment facilities, used for Mining and the performance of any related
Environmental Compliance and Continuing Obligations.  The active pursuit of
obtaining any Authorization related to any of the foregoing activities included
in this definition shall also be considered to be an act of
Development.  Accounting treatment of any expenditure shall not be determinative
of its status as a Development expenditure.
 
“Effective Date” has the meaning ascribed thereto on page one of this Agreement.
 
“Environmental Compliance” means actions performed during or after Operations to
comply with the requirements of all applicable Environmental Laws and
commitments or obligations
 
 
7 - 49
 
 

--------------------------------------------------------------------------------

 

 
related to reclamation of areas disturbed in the conduct of Operations,
Exploration, Development, Mining and Closure.
 
“Environmental Law” means Laws aimed at reclamation or restoration of the
Properties, abatement of pollution, protection of the environment, protection of
wildlife, including endangered species, ensuring public safety from
environmental hazards; storage or control of hazardous materials and substances,
releases or threatened releases of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances as wastes into the environment,
including ambient air, surface water and groundwater, and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances.
 
“Exploration” means all operations or work performed for the purpose of
ascertaining the existence, location, quantity, quality, or extent of a
commercial deposit of Minerals within the Properties, including preparation of
feasibility studies or analyses.  The active pursuit of obtaining any
authorization or licences related to any of the foregoing activities included in
this definition and the performance of any related Environmental Compliance and
Continuing Obligations shall also be considered to be an act of Exploration.
 
“Feasibility Report” means a feasibility study in the form customarily presented
to senior mining financiers and which contains the information required for
technical reports by Canadian National Instrument 43-101.
 
“General Manager” means the individual who has been appointed by the Operator to
occupy the office of General Manager pursuant to Section 2.2.
 
“General Meeting” means the General Shareholders’ Meeting as described in the
Bylaws.
 
“Governmental Authority” means any federal, state or local government or
authority, quasi government authority, fiscal or judicial body, government or
self regulatory organization, commission, board, tribunal, organization, or any
regulatory, administrative or other agency, or any political or other
subdivision, department, or branch of any of the foregoing.
 
“Legal Requirement” or “Laws” means any applicable law, statute, ordinance,
decree, requirement, order, treaty, proclamation, convention, rule or regulation
(or interpretation of any of the foregoing) of any Governmental Authority, any
agreement (including any development agreement) with any Governmental Authority
and the terms of any governmental authorization.
 
“LGSM” means the Ley General de Sociedades Mercantiles (General Laws of
Commercial Companies (Mexico)), as amended from time to time.
 
“Maintenance Costs” means all necessary expenditures for fees, rentals, taxes,
requirements, reports and other legal obligations and related professional fees
that must be paid or otherwise complied with in order to maintain the Properties
in good standing.
 
“Mine” means the workings established and assets acquired, including pits,
dumps, any underground development headings and production stopes, plant and
process installations, water treatment facilities, infrastructure, housing,
airport and other facilities required to bring one or more of the Properties
into Commercial Production.
 
 
7 - 50
 
 

--------------------------------------------------------------------------------

 

 
“Mineral Products” means any end-products derived or produced from operating any
part of the Properties as a Mine and all marketable products obtained after the
Mining thereof.
 
“Minerals” means naturally occurring minerals located in, on or under the
Properties, the mining treatment and sale of which are authorized in mineral
concessions held by the Company.
 
“Mining” means mining (through conventional or in situ methods), extracting,
producing, beneficiating, handling, milling, recovery, smelting, refining, or
other processing of ores and other Mineral Products (including transportation of
the same) and the performance of Environmental Compliance in respect
thereof.  For greater certainty, the duration of the Mining phase shall include
the period after the cessation of actual mining of mineral until the depletion
of all ores and the cessation of production operations, such as milling and
production of valuable metal.
 
“Operations” means every kind of work done by, or under the direction of, the
Operator on or in respect of a Property pursuant to an Approved Program and
Budget to carry out Exploration, to determine the feasibility of Development
and, if there is an Approved Production Decision, to carry out Development and
Mining and to operate the Mine and Closure, in each case on behalf of or through
the Company and at its expense, including, without limitation:
 
(a)
surveying, mapping, sampling (including bulk or underground sampling),
trenching, drilling and exploring (including geochemical and geophysical
exploration);

 
(b)
establishing drill sites, sample/core preparation and sample/core storage areas,
pilot plant areas, temporary building areas, lay down areas and constructing
such roads, airstrips and other access as may be necessary to conduct
Operations;

 
(c)
transporting to and installing on the Properties, and removing from time to
time, buildings, plant, equipment, machinery, tools, appliances, camp
facilities, materials and supplies;

 
(d)
engaging and transporting employees or contractors to work on the Properties;

 
(e)
supplying food, lodgings and other reasonable needs for any employees or
contractors engaged to work on the Properties;

 
(f)
preparing reports, estimates and studies in respect of the Properties as the
Operator may deem necessary or as are required by terms set out herein;

 
(g)
removing from the Properties reasonable quantities of rock and Minerals and to
transport the same for purpose of sampling, testing, metallurgical testing,
grading or assaying;

 
(h)
designing a Mine;

 
(i)
obtaining all permits, licences, approvals, government authorizations, rights of
way and easements necessary in connection with Operations or the Development of
a Mine, including environmental permits for tailings and waste disposal;

 
7 - 51
 
 

--------------------------------------------------------------------------------

 

 
(j)
securing all necessary ancillary lands, water rights and uses necessary in
connection with Operations or the Development of a Mine, including local
community negotiations and land and water purchases from individuals/ejidos;

 
(k)
preparing and presenting to the Board and to the Technical Committee Programs
and Budgets and carrying out Approved Programs and Budgets;

 
(l)
purchasing or otherwise acquiring all material, supplies, equipment, water,
utility and transportation services required for Operations, such purchases and
acquisitions to be made to the extent reasonably possible on the best terms
available, taking into account all of the circumstances, and obtaining such
customary warranties and guarantees as are available in connection with such
purchases and acquisitions;

 
(m)
Mining;

 
(n)
caring for and maintaining a Mine during periods in which the Mine is not in
operation; and

 
(o)
ensuring Environmental Compliance of all Operations, Continuing Obligations are
met, compliance with and all necessary reporting is made in respect of
Operations under applicable Laws.

 
“Party” means the Operator and the Company and their respective permitted
successors and assigns as parties to this Agreement.  The term “Parties” means
“Party” where the context or circumstances so require.
 
“Person” means an individual, corporation, limited liability company, unlimited
liability corporation, sociedad anónima, sociedad anónima de capital variable,
asociacion en participacion, sociedad en nombre colectivo, partnership, limited
partnership, sociedad de responsabilidad limitada, joint venture, firm, trust,
unincorporated organization, Governmental Authority or other entity or form of
enterprise.
 
“Production Decision” means the decision by the Board regarding whether to
proceed with a Development program to achieve Commercial Production on the basis
of a Feasibility Report on one or more of the Properties.
 
“Program” means a description in reasonable detail of Operations to be conducted
and objectives to be accomplished by the Operator over each Contract Year or
such other period as is approved by the Board of Directors.
 
“Properties” means the mining concessions, claims, interests and all related
Mineral rights of the Company, related surface and access rights,
Authorizations, and options for any of such rights or interests, that are
described in the Shareholders’ Agreement, and any renewals thereof, and any form
of successor or substitute title therefore and any additions thereto as
contemplated by the Shareholders’ Agreement.
 
“Shareholder” means Invecture or DZHC and their respective successors and
assigns under the Shareholders’ Agreement.
 
 
7 - 52
 
 

--------------------------------------------------------------------------------

 
 
“Shareholders’ Agreement” means the Shareholders’ Agreement among Invecture,
DZHC and the Company dated ●, to which the form of this Agreement was appended
as an appendix and all amendments, supplements, and restatements thereof.
 
“Technical Committee” means the technical committee established by the Board of
Directors pursuant to Article VIII of the Shareholders’ Agreement.
 
“Technical Data” means engineering studies and working papers, consultants
reports and working papers, pre-feasibility reports, Feasibility Reports, Mine
plans, surface and underground maps, assays, samples, cores, analyses, geologic
and geophysical maps, engineering maps, photographs, drill logs, exploration
reports, environmental studies, correspondence with Governmental Authorities,
reserve studies and reports, metallurgical studies and reports and all other
information and data existing in printed or electronic form concerning the
condition, geology, mineral potential, physical characteristics, mineability or
other technical matters related to the Properties.
 
ARTICLE II
APPOINTMENT OF THE OPERATOR
 
2.1  
Appointment of the Operator.

 
The Operator is hereby appointed by the Company as its exclusive operator to
manage and carry out all of the Operations of the Company and the Operator
hereby accepts such appointment and agrees to comply with its obligations set
out herein, subject to its rights and authorities set forth herein.
 
2.2  
Operator’s General Manager.

 
The Operator shall appoint an individual person as the General Manager who shall
generally represent the Operator in the Operations conducted for the Company in
accordance with this Agreement and the Shareholders’ Agreement.  The Operator
may also appoint a second individual to act in the place of the General Manager
in the event that the General Manager is absent or impeded from acting, the sole
fact that the alternate representative is acting as representative of the
Operator being sufficient evidence to prove such absence or impediment.  The
Operator shall upon the appointment of a General Manager or alternative
representative of the General Manager and any change thereof, promptly notify
the Company and the Shareholders of the name and contact details of such
appointees.
 
2.3  
Relationship between the Parties.

 
Notwithstanding that the Operator may be a Shareholder of the Company and
subject to other agreements involving the Company or the other Shareholder(s),
this Agreement does not imply nor shall it result in any employment, partnership
or fiduciary relationship between or among the Parties or the employees or
consultants of the other Party.  The Parties hereto in so far as the subject
matter of this Agreement is concerned, are independent contractors.
 
 
7 - 53
 
 

--------------------------------------------------------------------------------

 

ARTICLE III
RESPONSIBILITIES AND AUTHORITY OF THE OPERATOR
 
3.1  
Powers and Duties of the Operator.

 
The Operator shall fulfill the rendering of services described herein (the
“Operator’s Services”) on a workmanlike and efficient basis.  For this purpose,
the Operator shall manage, direct, control and carry out the Operations of the
Company according to the Company’s Approved Programs and Budgets, its Bylaws and
the specific instructions provided by the Board of Directors which are not
contrary to the terms of this Agreement and the Shareholders’ Agreement.  The
Operator will, subject to Section 3.2, be generally in charge of all the
technical decisions, such as the preparation and performance of all Programs and
Budgets, the prioritization of exploration areas, the determination of the
equipment or personnel requirements and, in general, any other decision related
to or in connection with the Exploration, Development, Mining, Environmental
Compliance, Continuing Obligations and Closure.  Without limiting the generality
of the foregoing, subject to the direction of the Company, the Operator shall
have the following specific powers and duties:
 
(a)
The Operator shall implement and use all reasonable efforts to cause the
employees of the Company and the employees of the Operator and/or its Affiliates
to implement, the Approved Programs and Budgets (including meeting any goals and
targets established therein), and shall make, or cause to be made, all
disbursements necessary to carry out Approved Programs and Budgets, including
the development of a Feasibility Report and implementation of a Production
Decision, and, if a Production Decision is made, Development, Development of a
Mine, Mining and Closure.

 
(b)
The Operator shall have the right to perform services through agents, Affiliates
or independent contractors.  The Operator shall have sole discretion, subject to
applicable Laws and to any specific provisions of applicable Approved Programs
and Budgets, to select such agents, Affiliates or independent contractors,
provided, however, that the cost of services performed by Affiliates of the
Operator shall be on no less favourable terms than arm’s length terms.

 
(c)
In order to implement Approved Programs and Budgets, the Operator shall have the
discretion to select third party contractors for the performance of services to
the Company, determine the terms and conditions of new contracts with such
contractors and supervise and manage the performance of such contracts and
existing third-party contracts by the Company and its contractors, including the
taking of enforcement actions and settling of disputes.

 
(d)
The Operator shall use its best efforts to ensure security of the Assets and the
Properties from theft, fraud and other acts of malfeasance.

 
(e)
The Operator shall supervise and manage the purchase or other acquisition by the
Company of all materials, services, supplies, equipment, vehicles, fuel, tools,
water, utility services and transportation services required for Operations
(including such items as may be owned or operated by the Operator and supplied,

 
7 - 54
 
 

--------------------------------------------------------------------------------

 

 
rented or used by it for the Operations).  The Operator shall ensure that all
goods and services are purchased under what are in the Operator’s discretion
(acting reasonably) the best available terms and conditions.

 
(f)
The Operator shall review all invoices for approval and, provided that it has
received the requisite funds from the Company or the Shareholders, pay or cause
the Company to pay all approved invoices (in either case on behalf of the
Company) and shall promptly advise the Board if the Company lacks sufficient
funds for the Operator to carry out its responsibilities under this Agreement.

 
(g)
The Operator shall determine the qualifications, numbers and assignments of the
Company’s workforce and shall have the authority to appoint the workers of the
Company, including supervisory personnel, establish their remunerations, direct
them as to their obligations and duties, supervise them in the performance of
their jobs and put an end to their services.

 
(h)
The Operator will use commercially reasonable efforts to furnish sufficient
qualified personnel and to source or supply equipment to assure performance of
services hereunder.  The Operator stall have sole discretion, subject to
applicable Law, to determine the number of Company employees needed and their
terms of employment, to establish salaries, wages and benefits for such
employees and to control and direct such employees in the performance of their
duties.  The Operator shall have discretion in determining which employees
performing Operations will be employees of the Operator or of its Affiliates and
which of such employees will be employees of the Company.

 
(i)
The Operator shall maintain the Tracking Accounts (as defined in the
Shareholders’ Agreement) in accordance with section 5.2 of the Shareholders’
Agreement.

 
(j)
The Operator shall maintain all Technical Data and Operations data in reasonable
detail and such data shall be in such a condition and form that upon a
reasonable request, a Shareholder can inspect it within 15 days notice.

 
(k)
The Operator shall upon reasonable request provide the Company and the
Shareholders with access to all technical information and Technical Data
relating to Operations and the Properties within 15 days of such request (or
such longer period as it the Operator may reasonably require), including such
data that is necessary for each of the Company and the Shareholders to prepare
its own or one of its Affiliate’s technical reports in order to comply with its
or any of its Affiliate’s obligations under Canadian National Instrument 43-101.

 
(l)
The Operator shall ensure the sale and delivery of Mineral Product is, in the
discretion of the Operator (acting reasonably), conducted under the best
available commercial terms. The Operator shall be responsible for delivery,
security and insurance of the Mineral Products.

 
(m)
The Operator shall take all actions, perform all duties and make or incur such
expenditures as are required to maintain the titles and interests of the Company
in

 
 
7 - 55
 
 

--------------------------------------------------------------------------------

 

 
and to the Assets, including, without limitation, ensuring the payment by the
Company of all taxes and Maintenance Costs required to be paid or incurred with
respect to the Properties, the Assets and the Operations.

 
(n)
The Operator shall conduct such title examinations and cure such title defects
in respect of the Properties as may be advisable in the reasonable judgement of
the Operator.

 
(o)
The Operator shall (i) make or arrange for all payments required by leases,
licenses, permits, contracts and other agreements related to the Assets and the
Properties, (ii) otherwise comply with, or cause to be complied with, the
provisions of all leases, licenses, permits, contracts and other agreements
related to the Assets and the Properties, and (iii) do all other acts reasonably
necessary to maintain the Assets and the Properties.

 
(p)
The Operator shall use its best efforts directly or through Company personnel to
(i) secure all necessary Authorizations in the name of the Company; (ii) cause
the Company to conduct the Operations in compliance with applicable Laws and
regulations; (iii) notify promptly the Company of any allegations of substantial
violation thereof; and (iv) prepare and facilitate the filing by the Company of
all reports or notices required for the Operations of the Company.

 
(q)
All equipment, buildings, improvements, Mineral Products, properties, contract
rights, licences and other items and things required by the Operator to be
acquired for the Company pursuant to Approved Programs and Budgets when paid for
by the Company shall be Assets of the Company and included in the Assets
irrespective of whether the Operator or the Company actually holds title.  The
Operator shall ensure that the Company is the legal and beneficial owner of all
of the Assets (unless the Operator itself supplies any equipment or other assets
under an Approved Program and Budget).

 
(r)
Subject to the prior Approval of the Company, the Operator shall, at all times
while conducting Operations hereunder, procure and maintain at the Company’s
expense such insurance coverage as the Operator may reasonably deem to be
desirable to protect itself and its Affiliates, and their respective officers,
directors, and employees against liability to third Parties in connection with
the Operations, and such other insurance coverage as the Company may approve or
direct the Operator to obtain.

 
(s)
The Operator shall obtain insurance, naming the Company as insured, which
adequately covers all risk reasonably and prudently foreseeable in the
Operations for which, having regard to the nature of such risk, the relative
cost of obtaining insurance and the availability of such insurance, it is
prudent to seek insurance rather than provide for self insurance, or as may
otherwise be determined from time to time by the Board of Directors.

 
(t)
The Operator shall prosecute and defend all litigation or administrative
proceedings arising out of Operations, but shall not initiate such proceedings
other

 
7 - 56
 
 

--------------------------------------------------------------------------------

 

 
than those necessary to maintain title to the Assets, to address timely labour
matters, to preserve or maintain operations or on an emergency basis, without
consent of the Board of Directors.  A Shareholder who is not the Operator shall
have the right to participate, at its own expense, in such litigation or
administrative proceedings.  The Company must approve in advance any settlement
involving payments, commitments or obligations not provided for in an Approved
Program of Budget.

 
(u)
The Operator shall prepare an Environmental Compliance and Continuing
Obligations plan for all Operations consistent with the requirements of any
applicable Laws or contractual obligations and shall include in each proposed
Program and Budget sufficient funding to implement the Environmental Compliance
and Continuing Obligations plan and to satisfy the financial assurance
requirements of any applicable Law or contractual obligation pertaining to
Environmental Compliance and Continuing Obligations.  To the extent practical,
the Environmental Compliance and Continuing Obligations plan shall incorporate
concurrent reclamation of the Properties disturbed by Operations.  The Operator
shall keep the Company and the other Shareholders reasonably informed about the
Operator’s efforts to discharge Environmental Compliance and Continuing
Obligations.  Authorized representatives of each Shareholder shall have the
right from time to time to enter the Properties to inspect work directed toward
satisfaction of Environmental Compliance and Continuing Obligations and to audit
(at the Shareholder’s own expense) the books, records and accounts related
thereto.

 
(v)
The Operator (and the Operator’s employees, contractors, agents, Affiliates and
its Affiliates’ employees, contractors and agents) shall enter the Properties at
the Operator’s sole risk, but subject to the Operator’s rights, authorities and
indemnification entitlements herein provided for.

 
(w)
Provided the Company has advanced any funds required hereunder, the Operator
shall not by any action or inaction cause or allow any lien or encumbrance to be
placed upon or against the Assets, the Properties or any part thereof, except
for mechanic or materialmen’s liens which shall be discharged in a diligent
manner; provided that if the Operator, in good faith, disputes the validity or
amount of any claim or liability asserted for work performed on the Properties
it will not be required to pay, or cause to be paid from the Company’s funds the
same until the amount and validity thereof have been finally determined.

 
3.2  
Report to Chief Executive Officer of the Company.

 
The Operator acknowledges that it will work directly with and report directly to
the Chief Executive Officer of the Company unless the Board otherwise requests.
If for any reason the Chief Executive Officer is unavailable then the Operator
shall communicate and work with the Company’s other principal management
executives unless and until the Board otherwise directs.
 
 
7 - 57
 
 

--------------------------------------------------------------------------------

 

 
3.3  
Periodic Reports.

 
Subject to any modifying instructions by the Board of Directors, the Operator
shall prepare and provide to the Board of Directors and to each Shareholder
within 15 days of the end of each month, a reasonably detailed report describing
the Operations conducted by the Operator, or under the direction of the
Operator, for that month.  The reports shall summarize the activities of the
Operator since the last report and on a budget-to-date basis and shall address
the results of the work performed by or on behalf of the Operator as compared to
the Approved Program and Budget.  The Operator shall also prepare interim
reports and updates for the Technical Committee, the Board or a Shareholder, as
may be reasonably requested by any of such Persons from time to time.  A
Shareholder has the right to discuss the Operations with the General Manager or
its alternative representative at any time on reasonable notice.
 
3.4  
Standard of Care.

 
The Operator shall conduct all Operations or cause all Operations to be
conducted in a good, efficient and workmanlike manner, in accordance with sound
mining and other applicable industry standards and practices, all applicable
Laws, regulations and orders, and in accordance with any contracts, permits, and
Authorizations pertaining to the Company or the Properties.  Neither the
Operator nor any Affiliate of the Operator that performs services shall be
liable to the Company or the Shareholders for, and shall not be denied its right
to recover its costs and expenses in respect of, any act or omission resulting
in damage, claims or loss, except to the extent caused by the Operator’s or its
Affiliate’s failure to conduct activities in accordance with applicable Laws,
failure to maintain a safe work environment, wilful misconduct or gross
negligence of the Operator or any such Affiliate.  The Operator shall not be in
default of its duties under this Agreement if its failure to perform is caused
by the failure of the Company to provide necessary funds.
 
3.5  
No Inconsistent Activities.

 
The Operator shall not engage in any business or activity that is inconsistent
with the terms of this Agreement or the Shareholders’ Agreement.  The Operator
may operate other clients’ mineral properties provided such operations are not
in conflict and do not interfere with the Company or with the Operations.
 
3.6  
Confidential Information.

 
The Operator shall maintain the confidentiality of the Company’s Confidential
Information and shall use its best efforts to protect the Confidential
Information from any unauthorized use or release.  Unauthorized release is any
release of Confidential Information to a party other than to the Company or a
Shareholder, but unauthorized release does not include where release is
compelled by a Legal Requirement or where it is necessary to make such
disclosure in order to carry out the Operations. The confidentiality obligation
shall survive the termination of this contract for two years.
 
 
7 - 58
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
PROGRAMS AND BUDGETS
 
4.1  
Preparation of Programs and Budgets.

 
The Operator shall prepare and present Programs and Budgets at the times and as
directed by the Board of Directors.  Each such proposed Program and Budget shall
be in a form and degree of detail described in Section 4.3, unless the Board of
Directors otherwise determines.  Unless otherwise directed by the Board of
Directors, the Operator shall meet with the Technical Committee not later than
October 31 of each year to discuss the Program(s) and Budget for the following
Contract Year and shall provide the Technical Committee with copies of the
proposed Program(s) and Budget in near final form not less than 30 days prior to
submitting such Program(s) and Budget to the Board of Directors.  Proposed
Programs and Budgets shall be submitted to the Board of Directors to be Approved
by the Company at least one month prior to the expiration of the then current
Budget Period.  When Approved by the Company, a Budget Period may be for a
period longer than one Contract Year.  Operations shall commence on the
Effective Date and the Company and the Operator will agree on an interim Program
and Budget until the Board is able to meet and determine a Program and Budget
for the balance of the first Contact Year.
 
4.2  
Timing of Funds Requests for Budgets.

 
In preparing each Budget for a Budget Period, the Operator shall also prepare a
proposal for the timing of funding of cash calls for each of the Program(s) in
such Budget.
 
4.3  
Content of Programs and Budgets.

 
Subject to changes requested by the Company, each Program and Budget proposed by
the Operator will contain at a minimum the following information:
 
(a)
a narrative description in reasonable detail of the Operations (by Program)
proposed for the Contract Year or Budget Period (as applicable);

 
(b)
technical milestones to be achieved;

 
(c)
a breakdown of costs, production and revenues by category for each Program and
phase of Operations;

 
(d)
capital Program and Budget, which shall be funded from cash flows from
Operations or funds previously reserved for such purposes, unless previously
Approved by the Company;

 
(e)
cash reserves, schedule for cash calls and cash disbursements;

 
(f)
threshold values, including maximum aggregate amount of expenditures and minimum
acceptable production criteria (tonnes mined and milled, ounces produced and
revenues generated);

 
7 - 59
 
 

--------------------------------------------------------------------------------

 

 
(g)
provisions for payment into reserve funds established by the Company to pay for
(i) a sum equating to 10% of all other expenditures in the Budget representing a
reserve for contingencies and (ii) the estimated total cost for reclamation,
abandonment, and long term care and monitoring of any mine and related
facilities, Continuing Obligations and Environmental Compliance, or if such fund
is inadequate, payment of such additional amounts as are required; and

 
(h)
such other information and detail as is reasonably requested by the Company.

 
4.4  
Amendments and Supplements.

 
The Operator will prepare amendments or supplements to Approved Programs and
Budgets at the request of the Company or independently for presentation to the
Company if deemed necessary by the Operator.
 
4.5  
Performance by the Operator of Approved Programs and Budgets.

 
(a)
Conformance with Approved Programs and Budgets.  Except as otherwise provided
herein or otherwise Approved by the Company, the Operator will conduct
Operations, incur expenses and purchase assets for the Company in accordance
with Approved Programs and Budgets.  The Operator shall promptly notify the
Company of any actual or anticipated material departure from an Approved Program
and Budget.  Except in the case of an emergency or occurrence of the
circumstances described in Section 4.5(b), the Operator will not deviate, or
permit material deviation, from an Approved Program and Budget, unless
previously expressly authorized by the Company.

 
(b)
Budget Overruns and Program Changes.  If the Operator anticipates that a Budget
overrun and/or revenue shortfall of greater than 20% will occur and/or believes
that additional expenditures are therefore warranted prior to the end of the
Budget Period, the Operator may propose one or more amendments or supplemental
Budgets to the Company to address such overrun/shortfall or additional
expenditures over the remainder of the then current Budget Period.  In the
absence of timely approval of any such amendment or supplemental Budget by the
Company, the Operator shall take such measures as deemed reasonable (including,
but not limited to, changing the cut-off grade, stockpiling low-grade ore,
reducing stripping, and/or implementing cost effective measures to increase
production) to increase revenues and/or reduce expenditures to the extent
reasonably possible for the remainder of the current Budget Period so as to
minimize any overrun, but is authorized to make such expenditures as are
required to continue Operations at levels of production set forth in the current
Approved Program and Budget and to make other expenditures as may be necessary
for the protection and preservation of the Assets and compliance with Legal
Requirements notwithstanding that such expenditures will cause a Budget overrun.

 
If the Operator exceeds an Approved Program and Budget by more than 20% in the
aggregate without an amendment to the Approved Program and Budget being
 
 
7 - 60
 
 

--------------------------------------------------------------------------------

 

 
Approved by the Company, then the excess over 20%, unless directly caused by an
emergency or unexpected expenditure made pursuant to Section 4.5(c) or unless
otherwise Approved by the Company or ratified by the Board of Directors, shall
be for the sole account of the Operator.  For the avoidance of doubt, provided
that the Operator promptly proposes to the Chief Executive Officer amendments to
the Approved Programs and Budgets where overruns are being or are expected to be
experienced, the Operator shall not itself bear any of the costs of such
overruns no matter the cause, gross negligence or wilful misconduct of the
Operator excepted.
 
(c)
Emergencies.  In case of emergency, the Operator may take, and cause the Company
to take, any reasonable action it deems necessary to protect life, limb or
property, to protect the Assets or to comply with Law or government
regulation.  The Operator may make, or cause to be made, reasonable expenditures
for such emergencies and for unexpected events which are beyond its reasonable
control for unexpected Company liabilities.  The Operator shall promptly notify
the Company of the emergency or unexpected expenditure and the Operator shall be
reimbursed by the Company for all resulting costs.

 
(d)
Activities during Delay or Deadlock.  If the Company for any reason fails timely
to adopt a Program or Budget on account of deadlock, the Operator shall, subject
to the contrary direction of the Board and subject to having the necessary funds
from the Company or from the Shareholders, continue Operations sufficient to
maintain the Assets, maintain the Properties in good standing, protect employee
health and public safety and preserve production levels (if Mining is ongoing on
an at least cash-flow break-even basis while the deadlock is occurring).

 
ARTICLE V
ACCOUNTS AND SETTLEMENTS; INSPECTIONS
 
5.1  
Accounts.

 
The Operator shall keep and maintain, or cause to be kept and maintained,
complete and accurate accounting and financial books and records related to
Operations on an accrual basis in accordance with International Financial
Reporting Standards and specific accounting practices as may be determined by
the Operator to be appropriate, to reflect accurately all transactions by or on
behalf of the Company.  Such accounts shall show all costs, expenditures,
receipts and disbursements related to Operations and information necessary for
the preparation of the reports described in Section 3.3.  The Operator shall
retain all accounts, documents and invoices pertaining to charges and credits to
the Company Account for a period of not less than 60 months after the end of the
Contract Year in which such charges and credits take place or until exceptions
thereto pursuant to Section 5.4 have been satisfied, whichever is the longer;
provided, however, that upon request of a Shareholder, the Operator shall retain
such documents and invoices for as long as such records need to be kept for tax
purposes.
 
 
7 - 61
 
 

--------------------------------------------------------------------------------

 

 
5.2  
Monthly Budget Reports.

 
Subject to any modifying instruction given by the Company, the Operator shall
within 15 days of the end of each month submit monthly statements of account to
the Company.  The monthly statements shall show:
 
(a)
charges and credits to the Company Account and comparisons to the Approved
Program and Budget;

 
(b)
monthly general expenses and compensation of the Operator;

 
(c)
the estimated amount of (i) funding that will be required, (ii) production from
Operations and (iii) revenue from Operations during the succeeding six calendar
months (or such other period as may be determined by the Company);

 
(d)
any trends that have been indentified, which may predict a deviation from the
Approved Program and Budget; and

 
(e)
the funds available, or estimated to be available, from cash flow of the Company
or funds previously furnished to the Company by the Shareholders pursuant to the
Shareholders’ Agreement.

 
The Company shall provide sufficient funds so that the Operator is able at all
times to maintain a cash balance approximately equal to the rate of Approved
Budget disbursements for up to 60 days (which for greater certainty shall
include general expenses and compensation of the Operator).  All funds in excess
of immediate cash requirements shall be invested for the benefit of the Company
in interest-bearing accounts in such bank or banks as is determined by the Board
of Directors.
 
5.3  
Cash Calls.

 
The Operator shall submit, or cause to be submitted, to the Company and each
Shareholder, before the last day of each month, requests for cash contributions,
pursuant to the timing for such cash-calls in the applicable Approved Budget.
 
5.4  
Audits.

 
Within 30 days after the end of each Contract Year, the Operator shall cause an
annual audit of the accounting and financial records pertaining to the Company’s
Operations conducted by a certified public accountants selected by, and
independent of, the Operator and shall be conducted in accordance with generally
accepted auditing standards.  All written exceptions to such audit and claims
upon the Company or the Operator for discrepancies disclosed by such audit shall
be made not more than three months after completion and delivery of the audit
report.  Failure to make any such exception or claim with the three month period
shall mean the audit is approved, except in the case of proven fraud in which
case there shall be no limit to the time in which an exception or claim can be
made.
 
Notwithstanding the annual audit, each of the Company and the Shareholders shall
have the right to have an independent audit of to the Company’s books, records
and accounts (including the
 
 
 
7 - 62
 
 

--------------------------------------------------------------------------------

 

 
Company Account), which audit shall be at the requesting Person’s own
expense.  The requesting Person shall give the Operator 30 days prior notice of
such audit.  Any audit conducted shall be made during the Operator’s normal
business hours and shall not interfere with the Operations.  No Person shall
have the right to audit records and accounts relating to transactions or
Operations more than 24 months after the calendar year during which such
transactions, or transactions related to such Operations were charged or
credited to the Company Account.  All written exceptions to and claims upon the
Operator for discrepancies disclosed by such audit shall be made not more than
three months after completion and delivery of such audit, or they shall be
deemed waived.
 
5.5  
Inspection and Access.

 
Upon reasonable notice, an Authorized Person for each Shareholder shall be
entitled to enter upon the Properties at any and all reasonable times at the
respective Shareholder’s sole risk and expense, to inspect the Operations being
performed by the Operator hereunder.  A Shareholder or any Authorized Person for
such Shareholder shall also be permitted, at reasonable times and at reasonable
intervals, to inspect and make copies of any and all records, reports, accounts,
Technical Data, plans, maps and surveys and all correspondence or other
documents relating to the services or to Operations.
 
ARTICLE VI
SALES OF PRODUCTS; APPLICATION OF PROCEEDS
 
6.1           Unless the Board otherwise determines, the Operator is authorized
subject to Section 3.1(l) to sell doré gold bullion, refined gold or other
Mineral Products on behalf of the Company in accordance with directions from the
Board and pay the proceeds to the Company or apply the proceeds in such order
and in such increments as the Board shall direct.
 
ARTICLE VII
COMPENSATION OF THE OPERATOR
 
7.1  
Compensation of the Operator.

 
The Company shall reimburse the Operator for all costs and expenses reasonably
incurred by the Operator or its Affiliates in the performance of services under
this Agreement and in addition shall compensate the Operator for such services
in accordance with Section 7.2(f).  Such costs and expenses shall include,
without limitation, expenditures made in accordance with Approved Programs and
Budgets, costs and expenses specifically stipulated in Section 7.2 to the extent
not already paid under this Section 7.1, and any expenditures otherwise
authorized by the Company.  The Operator shall be provided with funds in advance
or be reimbursed by the Company for all such costs or expenses.
 
7.2  
Procedures for Determining Certain Costs and Expenses Incurred by the Operator.

 
Subject to the limitations hereinafter set forth, and without limiting Section
7.1, the Operator shall charge the Company the costs and expenses set out in
this Section 7.2.  Where the term “Operator” is used in the following items with
respect to the bases for determining compensation to be paid to Operator, it
shall be deemed to mean the Operator and/or its Affiliates:
 
 
7 - 63
 
 

--------------------------------------------------------------------------------

 

 
(a)
Labour and Employee Benefits.

 
(i)       
Salaries and wages of the Operator’s employees directly engaged in Operations,
including salaries or wages of employees who are temporarily assigned to and
directly employed by the Operator.

 
(ii)      
The Operator’s cost of holiday, vacation, sickness and disability benefits and
other customary allowances applicable to the salaries and wages chargeable under
Section 7.2(a)(i).  Such costs may be charged on a “when and as paid basis” or
by “percentage assessment” on the amount of salaries and wages.  If percentage
assessment is used, the rate shall be applied to wages or salaries excluding
overtime and bonuses.  Such rate shall be based on the Operator’s cost
experience and it shall be periodically adjusted at least annually to ensure
that the total of such charges does not exceed the actual cost thereof to the
Operator.

 
(iii)     
The Operator’s actual cost of established plans for employees’ group life
insurance, hospitalization, pension, retirement, stock purchase, thrift, bonus
(except production or incentive bonus plans under a union contract based on
actual rates of production, cost savings and other production incentive factors,
and similar non union bonus plans customary in the industry or necessary to
attract competent employees, which bonus payments shall be considered salaries
and wages under Section 7.2(a)(i)), provided that the plans are limited to the
extent feasible to those customary in the industry.

 
(iv)     
Portion of wages and salaries and other costs described in Sections 7.2(a)(ii)
and (iii) applicable to the Operator’s services provided pursuant to this
Agreement for employees who spend a part of their time in the performance of
services and part of their time on unrelated matters may be allocated in part to
the Company Account on the basis of hourly time records or other records based
on a reliable time allocation system.

 
(v)      
Cost of assessments imposed by government authority which are applicable to
salaries and wages chargeable under Sections 7.2(a)(i) through 7.2(a)(iv),
including all penalties except those resulting from the wilful misconduct or
gross negligence of the Operator.

 
(vi)     
Reasonable transportation costs and travel expenses incurred in connection with
the transportation of employees and material necessary for the Operations.

 
(b)
Contract Services.  The cost of contract services procured from outside
sources.  If contract services are performed by the Operator, the cost charged
to the Company Account shall not be greater than that for which comparable
services are available in the open market within the vicinity of the
Operations.  The cost of professional contract services (except for engineering
and technical services for non-major projects) procured from outside sources in
excess of $25,000 per

 
 
7 - 64
 
 

--------------------------------------------------------------------------------

 

 
annum per contract shall not be charged to the Company Account unless
specifically Approved by the Company or as part of an Approved Program and
Budget.

 
(c)
Use of Equipment, Facilities.  A reasonable charge for the use of any equipment
or facilities owned or leased by the Operator and made available for use in
Operations, which charge shall not exceed the average commercial rates then
currently prevailing in the vicinity of the Operations.

 
(d)
Insurance Premiums.  Net premiums paid for insurance required to be carried
pursuant to Sections and 3.1(r) and 3.1(s).

 
(e)
Taxes.  All taxes (except income taxes) of every kind and nature, including
value added taxes or stamp taxes, assessed or levied upon or in connection with
the performance of services by the Operator.

 
(f)
Administrative Charge.  The following amounts as compensation for services of
the Operator, which compensation shall be in lieu of any other administration
fee or mark-up of its costs:

 
(i)       
During the Exploration phase: The amount equivalent to five percent of the total
amount annually invested in the Exploration of the Properties.

 
(ii)      
During the Development phase: The equivalent four percent of the total amount
invested for the Development of any Mine(s), except for the management of
contracts equivalent to US$500,000 or more.  In this case, the amount will be
equivalent to three percent of such contract

 
(iii)     
During the Mining phase: The amount equivalent to three percent of the total
amount expended in Mining.

 
(iv)     
During the Closure phase: The amount equivalent to five percent of the annual
expenses incurred for the closing of the mine and environmental reclamation of
the Properties.

 
(v)      
The above mentioned amounts are before any applicable sales and value added
taxes and shall exclude the administrative charge referred to herein.

 
(g)
Other Expenditures.  Any reasonable direct expenditure, other than expenditures
which are covered by the foregoing provisions, incurred by the Operator or its
Affiliates for the necessary and proper performance of services under this
Agreement.

 
7.3  
Adjustments.

 
The provisions of Section 7.2 shall be reviewed by the Company upon the request
of the Operator or any Director to ensure that the Operator’s charges do not
exceed those of an arm’s-length mining contractor for similar services and use
of similar equipment and facilities.  The
 
 
7 - 65
 
 

--------------------------------------------------------------------------------

 
 
Company and the Operator shall, in good faith, endeavour to agree on
modification to such provisions that will remedy any above-market charges.
 
7.4  
Indemnification.

 
The Company agrees to indemnify and hold the Operator, its Affiliates and their
respective officers, directors, employees and agents, harmless against any claim
of or liability to any third person, including costs incurred in defending
against the same, resulting from any act or omission of the Operator, its
Affiliates and their respective officers, directors, employees and agents, in
conducting Operations pursuant to this Agreement or arising out of the
Operator’s conduct of or participation in Operations, to the extent that the
claim or liability is not covered by insurance; excepting that the Operator and
such persons shall not be indemnified or held harmless by the Company for any
loss, damage, claims or liability, resulting from the wilful misconduct or gross
negligence of the Operator or such other persons and entities (and the Operator
shall not itself be denied indemnification merely because it retained a third
party which committed an act of gross negligence or wilful misconduct).
 
7.5  
Reimbursement to the Company.

 
If the Company is obligated, by any competent authority or by a third party, to
pay any compensation, social benefit or any other benefit to any employee or
representative of the Operator, the Company may withhold from the compensation
owed to the Operator any amounts paid for such obligations to the extent
necessary to ensure that no double payments in favour of the Operator are made.
 
7.6  
Payments.

 
The Company shall pay the invoices for services and expenses delivered by the
Operator no more than 15 working days after the date that said invoices are
received.  The invoices shall be deemed to be received on the date of personal
delivery, if delivered during normal business hours, and, if not delivered
during normal business hours on the next business day following
delivery.  Invoices shall be concurrently delivered to the Company by
email.  The delivery and payment of the invoices shall be made in to the
addresses set out in Section 15.2, unless the Party has changed its address for
Notice in accordance with Section 15.2.
 
7.7  
Liabilities and Indemnities.

 
(a)
Operator Liabilities to the Company and/or Shareholders.  The Operator will not
be liable to the Company and/or the Shareholders for any act or omission that
would prejudice or damage the Company or the Shareholders, except if it is due
to wilful misconduct or gross negligence of the Operator.

 
(b)
Operator Liabilities to its workers.  The Company shall give immediate notice to
the Operator once the Company is aware (i) of any claim filed by the Operator’s
workers and (ii) of any action brought before by them.  In these cases, the
Operator shall assume the defence of the Company, holding the Company harmless
from and against any responsibility except for the payments of amounts otherwise
due hereunder.

 
 
7 - 66
 
 

--------------------------------------------------------------------------------

 

 
(c)
Insurance.  The Operator shall hire medical insurance and personal accident
insurance for the personnel that render service for the Company.

 
ARTICLE VIII
TERM OF AGREEMENT
 
8.1          Unless sooner terminated as provided herein, the term of this
Agreement shall commence on the Effective Date and continue for so long as
Operations are being conducted by the Company in connection with the Properties.
 
ARTICLE IX
EARLY TERMINATION; REPLACEMENT OPERATOR
 
9.1  
Termination.

 
(a)
This Agreement may be terminated upon the written agreement of the Parties.

 
(b)
The Operator may terminate this Agreement upon notifying the Company on at least
90 days prior to the termination date.

 
(c)
So long as the Operator holds at least 25% of the outstanding voting shares of
the Company (or of the shares of any successor corporation which assumes
ownership of the Properties), it shall have the right to act as the Operator on
the terms hereof, subject to Section 8.1.  Notwithstanding the foregoing, the
Company may terminate this Agreement:

 
(i)       
upon notifying the Operator on at least 180 days prior to the termination date
and provided that a qualified replacement operator is appointed with sufficient
time to transition the duties of the Operator;

 
(ii)       
if the Operator is in material breach or default of this Agreement unless
promptly upon the Company notifying the Operator of the breach or default, such
breach or default has either been cured or the Operator has commenced curing
such breach or default and diligently prosecutes the required rectification
until the breach or default has been cured; or

 
(iii)     
if the Operator becomes insolvent, seeks creditor protection or ceases to carry
on business.

 
9.2  
Replacement of the Operator.

 
If this Agreement is terminated pursuant to Section 9.1, a replacement Operator
shall be selected by the Company in accordance with the terms of the
Shareholders’ Agreement.  The Operator shall deliver to its successor custody of
all Assets acquired for the Company Account, including but not limited to real
and personal property, records, books, accounts, data, files, Technical Data and
contract rights.  The Operator will use its best efforts (provided it is
continuing to be compensated pursuant to the terms of this Agreement) to provide
for continuity of Operations until the transfer of managerial responsibility to
its successor is complete.
 
 
7 - 67
 
 

--------------------------------------------------------------------------------

 

 
9.3  
Operator’s Right to Require Company to Purchase Equipment on Termination by the
Company.

 
If this Agreement is terminated by the Company pursuant to Section 9.1, the
Operator may require, by notice given within 21 days of the notice of
termination, that the Company purchase from the Operator all of its owned or
leased equipment, if any, acquired by it primarily in connection with Operations
at the request of the Company, at its then fair market value.  The Company shall
be required to complete the purchase as a condition for the effective
termination of this Agreement.  Where the Parties are unable to agree on the
value of the equipment each Party shall obtain an independent appraisal from a
qualified appraiser and the two appraised values shall be averaged to determine
the price.
 
ARTICLE X
FORCE MAJEURE
 
10.1          Except for the obligation to make payments or advance funds when
due hereunder, and subject to receipt of funds by the Operator from the Company,
the obligations of the Company and the Operator shall be suspended to the extent
and for the period that performance is prevented by any cause, whether
foreseeable or unforeseeable, beyond its reasonable control, including, without
limitation, labour disputes (however arising and whether or not employee demands
are reasonable or within the power of the party to grant); unusual destructive
natural events commonly referred to as acts of God; laws, regulations, orders,
proclamations, instructions or requests of any government or governmental entity
which are not reasonably foreseeable; judgments or orders of any court;
inability to obtain on reasonably acceptable terms, or unreasonable delays in
obtaining, any public or private license, permit or other authorization;
curtailment or suspension of activities to remedy or avoid an actual or alleged,
present or prospective violation of Environmental Laws; action or inaction by
any federal, state or local agency that delays or prevents the issuance or
granting of any approval or authorization required to conduct Operations beyond
the reasonable expectations of the Company; acts of war or conditions arising
out of or attributable to war, whether declared or undeclared; riot, civil
strife, insurrection or rebellion; fire, explosion, earthquake, storm, flood,
sink holes, drought or other adverse weather condition; delay or failure by
suppliers or transporters of materials, parts, supplies, services or equipment
or by contractors’ or subcontractors’ shortage of, or inability to obtain,
labour, transportation, materials, machinery, equipment, supplies, utilities or
services; accidents; breakdown of equipment, machinery or facilities; actions by
local area rights groups, environmental groups or other similar special interest
groups; or any other cause, whether similar or dissimilar to the foregoing that
is beyond the reasonable control of the affected Party.  The time for
performance of all obligations hereunder (except for the obligation to make
payments or to provide funds when due) shall be extended for a period equivalent
to any period(s) of force majeure, as described above.
 
A Party that claims force majeure shall promptly notify the other Party and the
Shareholders and shall: (i) take all reasonable steps to remove or remedy the
cause of the prevention or delay insofar as the Party claiming force majeure is
reasonably able to do so and as soon as possible; and (ii) endeavour to mitigate
any effect which an occurrence of an event of force majeure might have on the
performance of such Party’s obligations under this Agreement.  The Party
claiming force majeure shall provide the Company and the Shareholders with a
regular written report summarizing events that have occurred and prospects for
resolution.  However, the Party
 
 
7 - 68
 
 

--------------------------------------------------------------------------------

 

 
claiming force majeure by reason of any labour disturbance or dispute, strike or
lockout shall not be required to accede to the demands of its opponents in any
such labour disturbance or dispute, strike or lockout solely to remedy the force
majeure thereby constituted.  The extension of time for the observance of
conditions or performance of obligations as a result of force majeure shall not
relieve the Operator from its obligations to keep the Properties in good
standing.
 
ARTICLE XI
DEFAULT
 
11.1        The Party in default under this Agreement shall be referred to as
the “Defaulting Party”, and the other Party shall be referred to as the “Non
Defaulting Party”.  The Non Defaulting Party shall have the right to give the
Defaulting Party a written notice of default, which shall describe the default
in reasonable detail and state the date by which the default must be cured,
which date shall be at least 60 days after receipt of the notice of Default,
except in the case of a failure to make payments or to advance funds, in which
case the date shall be 10 days after receipt of the notice of Default.  Failure
of the Non Defaulting Party to give a notice of Default shall not release the
Defaulting Party from any of its duties under this Agreement.  If within the
applicable notice period the Defaulting Party cures the default, or if the
failure is one (other than the failure to make payments) that cannot in good
faith be corrected within such period and the Defaulting Party begins to correct
the default within the applicable notice period and continues corrective efforts
with reasonable diligence until a cure is effective, the notice of Default shall
be inoperative.  If, within the specified period, the Defaulting Party does not
cure the default or begin to cure the default as provided above, the Non
Defaulting Party at the expiration of the applicable period, or upon notice
where no cure period is allowed because the default is one which manifestly can
not be remedied (such as determination of fraud or a criminal act), may pursue
its remedies, subject to any limitation of such remedies or exclusions from
liability contained herein.  If within the notice period the Defaulting Party
gives notice in good faith to the Non Defaulting Party that it disputes the
existence of a default, then any exercise of remedies by the Non Defaulting
Party must be preceded by a final determination by the Court that a default has
occurred, and the Defaulting Party shall have an additional notice period as
provided above to cure or to begin to cure the default as provided above.
 
ARTICLE XII
ASSIGNMENT
 
12.1         The Operator may assign its rights and obligations under this
Agreement to an Affiliate upon notice and the Affiliate agreeing to be bound
hereto and to any third party which has adequate resources to perform the
obligations hereunder which shall be deemed to include any party with at least
the same financial and technical capabilities as the Operator. Such assignment
shall be subject to the third party agreeing to be bound by the terms hereof.
 
ARTICLE XIII
DISPUTES
 
13.1   All disputes arising out of, deriving from, or in connection with, this
Agreement, or in respect of any legal relationship associated with it or derived
from it, will be finally resolved by arbitration administered by the CAM under
its Arbitration Rules, by one or three arbitrators appointed in accordance with
the said Rules.  The laws applicable to the subject matter will be
 
 
7 - 69
 
 

--------------------------------------------------------------------------------

 

 
those referred to in Section 16.4. The seat of arbitration will be Mexico City,
Federal District, Mexico.  The language of the arbitration will be
Spanish;  however, the parties may enter or file before the arbitrator(s)
documents either in English or Spanish, as they were originally drafted and
exchanged between them, therefore, the arbitrator or arbitrators should have
broad knowledge of both languages. The award to be issued by the sole arbitrator
or the arbitral court will be definitive and, therefore, the parties expressly
waive the right to file any subsequent recourse or remedy against said award.
 
ARTICLE XIV
COMPLIANCE WITH POLICY ON INTERNATIONAL BUSINESS CONDUCT
 
14.1  
International Business Conduct

 
The Parties acknowledge that applicable Mexican laws, the Canadian Corruption of
Foreign Public Officials Act and/or the U.S. Foreign Corrupt Practices Act, as
amended (the “Acts”) apply to the Company and the Shareholders and their
Affiliates, and the Parties agree that during the term of this Agreement, that
the Operator shall cause the Company to comply with all provisions of the Acts
(whether or not technically or jurisdictionally applicable) and if requested by
one or more of the Company or the Shareholders (acting reasonably), the Operator
shall provide the Company and the Shareholders with reasonable assurance of
compliance with the Acts.
 
ARTICLE XV
NOTICE; REPRESENTATIVES
 
15.1  
Representatives.

 
The Operator and the Company shall each designate one or more individuals, and
one or more alternates, who shall be its representative for purposes of
receiving and giving communications with the other in regard to the performance
of this Agreement.
 
15.2  
Notices.

 
All notices and other communications hereunder shall be in writing and in the
English language, and (unless some other mode of giving the same is specified or
accepted in writing by the recipient) shall be effective when personally
delivered, including delivery by recognized express courier service such as
Fedex or DHL, to the addressee Party’s principal address stated below, whichever
of the foregoing shall first occur, provided that any notice received after
normal business hours at the place of delivery shall not be effective until the
next business day, and provided further that notice properly given to the
principal address stated below for a Party shall be effective at the time
thereof notwithstanding earlier or later delivery of a copy thereof to another
address as required below.  All notices shall be given concurrently by email to
the applicable Party.  Until otherwise specified by notice, the addresses for
any notices shall be (with in each case an email copy to be sent concurrently as
follows):
 
 
7 - 70
 
 

--------------------------------------------------------------------------------

 

 

  To the Operator:       ●       ●       ●       ●       Attention: ●
Email: ● [●]
      with a copy (which does not constitute notice) to:      
●
      ●       ●       ●       Attention: ●
Email: ● [●]
      To the Company:  
 
 
Desarrolos Zapal Holdings Corp.
c/o Vista Gold Corp.
Suite 5 – 7961 Shaffer Parkway
Littleton, Colorado, USA
80127
     
Attention: Frederick H. Earnest and Hector Araya
Email: Frederick H. Earnest [fhearnest@vistagold.com]
Email: Hector Araya[haraya@vistagold.com]
      with a copy (which does not constitute notice) to:      
Borden Ladner Gervais LLP
1200 – 200 Burrard Street
Vancouver, British Columbia
V7X 1T2
     
Attention: Melanie Bradley
Email: Melanie Bradley [mebradley@blg.com]

 
A Party may change its address for Notice by Notice to the other Party.
 
 
7 - 71
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XVI
GENERAL PROVISIONS
 
16.1  
Language.

 
This Agreement has been negotiated in English and the Parties acknowledge that
this Agreement may be translated into Spanish.  Should at any time there be a
conflict in meaning or interpretation between the English and the other language
version of this Agreement, the English version shall prevail.
 
16.2  
Representations.

 
Each Party declares and guarantees that it has duly authorized and executed this
Agreement and that this Agreement is legal, valid and binding, and that the same
is enforceable against the other Party in accordance with its terms and subject
to general equitable principles.
 
16.3  
Waivers.

 
Each Party hereto may specifically waive any breach of this Agreement by the
other Party, but no such waiver shall be deemed as being given unless such
waiver is in writing, signed by the waiving Party and specifically designates
the breach waived, nor shall any such waiver constitute a continuing waiver of
similar or other breaches.  No course of dealing and no delay in exercising, or
omitting to exercise, any right, power or remedy accruing to the other Party
shall impair any such right, power or remedy or be construed as a waiver thereof
or any acquiescence therein; nor will any single or partial exercise of any
right, power or remedy under this Agreement preclude any other or future
exercise thereof or the exercise of any other right, power or remedy.
 
16.4  
Governing Law.

 
This Agreement will be governed by and construed in accordance with the
applicable laws of the United Mexican States (Mexico), without regard to the
conflicts of laws or choice of laws principles thereof.
 
16.5  
Maximum Term of this Agreement.

 
The Parties agree that the maximum term of this Agreement is 40 years.
 
16.6  
Further Assurances.

 
Each Party shall take from time to time, for no additional consideration, such
actions and execute such additional instruments as may be reasonably necessary
to implement and carry out the terms of this Agreement.
 
16.7  
Severability.

 
Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law.  The validity of
remaining sections, provisions, terms and parts of this Agreement shall not be
affected by a court, administrative board or other
 
 
7 - 72
 
 

--------------------------------------------------------------------------------

 

 
proceeding of competent jurisdiction deciding that a section, provision, term or
part of this Agreement is illegal, unenforceable, in conflict with any law or
contrary to public policy.  In such event the Parties shall, by amendment of
this Agreement, negotiate in good faith to replace such provision by a
reasonable new provision or provisions which, as far as legally possible, shall
approximate the economic and legal effect on the Parties of the original
provision.
 
16.8  
Interpretation.

 
The headings in this Agreement are for convenience only, they form no part of
this Agreement and shall not affect its interpretation.  Wherever the term
“including” is used, it shall be deemed to mean “including without limitation”
and wherever the phrase “which shall include” is used, it shall mean “which
shall include without limitation”.
 
16.9  
Survival of Terms and Conditions.

 
The provisions of this Agreement shall survive its termination to the full
extent necessary for their enforcement and the protection of the Party in whose
favour they run.
 
16.10  
Time of the Essence.

 
A material consideration of the Parties entering into this Agreement is that the
Parties will make all contributions and other payments as and when due and will
perform all other obligations under this Agreement in a timely manner.  Except
as otherwise specifically provided in this Agreement, time is of the essence of
each and every provision of this Agreement.
 
16.11  
Counterparts.

 
This Agreement may be executed in counterparts, each of which when so executed
shall be deemed to be an original, but both counterparts together shall
constitute one and the same agreement.
 
16.12  
Alteration of Agreement.

 
This Agreement may not be altered, amended or repealed, or a new or amended
agreement adopted, except by written agreement of the Parties.
 


 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 
[INSERT NAME OF OPERATOR]
 
Per:           _______________________________
Authorized Signatory
 
 
 
7 - 73
 
 

--------------------------------------------------------------------------------

 

 
DESARROLLOS ZAPAL, S.A. DE C.V
 
 
Per:           _______________________________
Authorized Signatory
 
 
 
7 - 74
 
 

--------------------------------------------------------------------------------

 

 
 
APPENDIX 8
 
Maintenance Budget (2 Yearsd)
 
[Attached]
 
 
 
 
 
 
8 - 1
 

--------------------------------------------------------------------------------

 
 
2012 DZA Executive Summary (US Dollars)


       
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Operating Costs
                             
Administration
 
$202,761
$165,715
$129,129
$78,588
$124,316
$240,066
$113,999
$69,710
$78,085
$69,909
$142,458
$67,831
$1,482,565
 
Exploration
 
$7,300
$55,500
$0
$0
$0
$0
$7,300
$0
$0
$0
$0
$0
$70,100
 
Sub-Total
 
$210,061
$221,215
$129,129
$78,588
$124,316
$240,066
$121,299
$69,710
$78,085
$69,909
$142,458
$67,831
$1,552,665
                                 
Capital Costs
 
$27,683
$100,000
$0
$52,500
$0
$0
$0
$0
$0
$0
$0
$0
$180,183
                                 
Total Costs
   
$237,744
$321,215
$129,129
$131,088
$124,316
$240,066
$121,299
$69,710
$78,085
$69,909
$142,458
$67,831
$1,732,848
                                         
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Project Development
                           
Labor
   
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Vehicles
   
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Contracted Services
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Materials & Supplies
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Maintenance & Repairs
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Administration
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Operating Cost Total
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Capital Costs
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Total Costs
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
                                         
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Administration
                             
Labor
   
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$603,998
 
Vehicles
   
$1,175
$1,175
$2,175
$1,175
$3,175
$3,175
$1,175
$1,775
$2,175
$2,675
$1,175
$1,175
$22,200
 
Contracted Services
$37,764
$35,264
$0
$12,963
$0
$100,000
$13,426
$0
$0
$0
$0
$0
$199,417
     
Barney Green Lee (Perito Minero)
$2,500
         
$2,500
         
$5,000
     
Guerra Castellanos SC
$35,264
$35,264
                   
$70,528
     
Seprocal SA de CV
     
$12,963
   
$10,926
         
$23,889
     
VWS Mexico SA de CV (Veolia)
         
$100,000
           
$100,000
 
Administration
 
$113,489
$78,942
$76,621
$14,116
$70,808
$86,558
$49,065
$17,601
$25,577
$16,900
$90,950
$16,323
$656,950
   
Legal Fees
           58,688
           58,688
           58,688
$1,688
           58,688
           58,688
             8,688
             8,688
             8,688
             8,688
             8,688
             8,688
$347,259
     
Genaro Canett
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$20,259
     
Pizarro Suarez
$7,000
$7,000
$7,000
                 
$21,000
     
Vera, Carbajal y Sosa SC
$25,000
$25,000
$25,000
                 
$75,000
     
Herrera Ordoñez Abogados SC
$25,000
$25,000
$25,000
                 
$75,000
     
Armida Unzon Camacho (until 2013)
                       
$0
   
Land Lease
$4,444
$4,444
$4,444
             
           74,627
 
$87,959
     
Jorge Cordero
$4,444
$4,444
$4,444
                 
$13,332
     
Temporary occupational
                   
$74,627
 
$74,627
   
Mining Rights
           32,500
         
           32,500
         
$65,000
     
Concordia Surface Tax Payment
$32,500
         
$32,500
         
$65,000
   
Community Services
             4,315
             3,515
             3,515
             3,515
             3,515
             3,515
             3,515
             4,315
             3,515
             3,515
             3,515
             3,515
$43,776
     
ASUDES AC
$4,315
$3,515
$3,515
$3,515
$3,515
$3,515
$3,515
$4,315
$3,515
$3,515
$3,515
$3,515
$43,776
   
Other Admin
$13,542
$12,296
$9,974
$8,914
$8,605
$24,355
$4,362
$4,599
$13,374
$4,698
$4,120
$4,120
$112,957
     
Other Admin
$13,542
$12,296
$9,974
$8,914
$8,605
$24,355
$4,362
$4,599
$13,374
$4,698
$4,120
$4,120
$112,957
                                   
Administration Cost Total
$202,761
$165,715
$129,129
$78,588
$124,316
$240,066
$113,999
$69,710
$78,085
$69,909
$142,458
$67,831
$1,482,565
                                         
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Exploration
                               
Administration
                               
Mining Rights
$7,300
$55,500
       
$7,300
         
$70,100
     
La Testera Surface Tax Payment
$7,300
         
$7,300
         
$14,600
   
Property Holding Fees
                               
La Testera  option
 
$55,500
                   
$55,500
 
Exploration Cost Total
$7,300
$55,500
       
$7,300
         
$70,100
                                         
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Capital Costs
                               
Land Cost
                               
Jorge Cordero (estimate to negotiate)
 
$100,000
                   
$100,000
     
Rosa Ofelia Gonzalez (until 2013)
                       
$0
     
Jose Adelaido Sanchez
     
$26,250
               
$26,250
     
Santos Mario Cardero
     
$26,250
               
$26,250
     
Family Estrada Salgado
$1,165
                     
$1,165
     
Gilberto Marquez
$2,158
                     
$2,158
     
Rafael Ojeda
$446
                     
$446
     
Raul Salgado
$446
                     
$446
     
Lic Antonio Manriquez Guluarte
$446
                     
$446
     
Rigth of way Ejido el Rosario
$23,022
                     
$23,022
 Capital Costs Total
$27,683
$100,000
 
$52,500
               
$180,183

 
 
 
8 - 2
 

--------------------------------------------------------------------------------

 
 
 
2013 DZA Executive Summary (US Dollars)

       
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Operating Costs
                           
Administration
$106,053
$69,007
$67,685
$103,125
$67,316
$83,066
$96,073
$62,710
$71,085
$62,909
$60,831
$60,831
$910,689
 
Exploration
 
$7,300
$2,220,000
$0
$0
$0
$0
$7,300
$0
$0
$0
$0
$0
$2,234,600
 
Sub-Total
 
$113,353
$2,289,007
$67,685
$103,125
$67,316
$83,066
$103,373
$62,710
$71,085
$62,909
$60,831
$60,831
$3,145,289
                                 
Capital Costs
 
$0
$0
$0
$280,000
$0
$0
$0
$0
$0
$0
$0
$0
$280,000
                                 
Total Costs
   
$113,353
$2,289,007
$67,685
$383,125
$67,316
$83,066
$103,373
$62,710
$71,085
$62,909
$60,831
$60,831
$3,425,289
                                         
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Project Development
                           
Labor
   
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Vehicles
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Contracted Services
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Materials & Supplies
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Maintenance & Repairs
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Administration
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Operating Cost Total
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Capital Costs
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
 
Total Costs
 
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
$0
                                         
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Administration
                             
Labor
   
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$50,333
$603,998
 
Vehicles
 
$1,175
$1,175
$2,175
$1,175
$3,175
$3,175
$1,175
$1,775
$2,175
$2,675
$1,175
$1,175
$22,200
 
Contracted Services
$2,500
         
$2,500
         
$5,000
     
Barney Green Lee (Perito Minero)
$2,500
         
$2,500
         
$5,000
     
Guerra Castellanos SC
                       
$0
     
Seprocal SA de CV
                       
$0
     
VWS Mexico SA de CV (Veolia)
                       
$0
 
Administration
$52,045
$17,498
$15,177
$51,616
$13,808
$29,558
$42,065
$10,601
$18,577
$9,900
$9,323
$9,323
$279,491
   
Legal Fees
$1,688
$1,688
$1,688
$39,188
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$57,759
     
Genaro Canett
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$1,688
$20,259
     
Pizarro Suarez
                       
$0
     
Vera, Carbajal y Sosa SC
                       
$0
     
Herrera Ordoñez Abogados SC
                       
$0
     
Armida Unzon Camacho
     
$37,500
               
$37,500
   
Land Lease
                       
$0
     
Jorge Cordero
                       
$0
     
Temporary occupational
                       
$0
   
Mining Rights
       32,500
         
       32,500
         
$65,000
     
Concordia Surface Tax Payment
$32,500
         
$32,500
         
$65,000
   
Community Services
         4,315
             3,515
       3,515
         3,515
      3,515
       3,515
         3,515
      4,315
       3,515
       3,515
      3,515
      3,515
$43,776
     
ASUDES AC
$4,315
$3,515
$3,515
$3,515
$3,515
$3,515
$3,515
$4,315
$3,515
$3,515
$3,515
$3,515
$43,776
   
Other Admin
$13,542
$12,296
$9,974
$8,914
$8,605
$24,355
$4,362
$4,599
$13,374
$4,698
$4,120
$4,120
$112,957
     
Other Admin
$13,542
$12,296
$9,974
$8,914
$8,605
$24,355
$4,362
$4,599
$13,374
$4,698
$4,120
$4,120
$112,957
                                   
Administration Cost Total
$106,053
$69,007
$67,685
$103,125
$67,316
$83,066
$96,073
$62,710
$71,085
$62,909
$60,831
$60,831
$910,689
                                         
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Exploration
                             
Administration
                             
Mining Rights
$7,300
         
$7,300
         
$14,600
     
La Testera Surface Tax Payment
$7,300
         
$7,300
         
$14,600
   
Property Holding Fees
 
$2,220,000
                   
$2,220,000
     
La Testera  option
 
$2,220,000
                   
$2,220,000
 
Exploration Cost Total
$7,300
$2,220,000
       
$7,300
         
$2,234,600
                                         
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Total
Capital Costs
                               
Land Cost
                               
Rosa Ofelia Gonzalez
     
$250,000
               
$250,000
     
Jose Adelaido Sanchez
     
$15,000
               
$15,000
     
Santos Mario Cardero
     
$15,000
               
$15,000
                                   
 Capital Costs Total
$0
$0
 
$280,000
               
$280,000



 
 
8 - 3
 

--------------------------------------------------------------------------------

 
 
 
APPENDIX 9
 
Form of Mill Purchase Decision Right Agreement
 
MILL PURCHASE DECISION RIGHT AGREEMENT
 
 
This Mill Purchase Right Agreement (“Agreement”) is made this 7th day of
February, 2012 (the “Effective Date”), among:
 
Invecture Group S.A. de C.V., a corporation existing under the laws of Mexico
(“Invecture”)
 
and
 
Vista Gold Corp., a corporation existing under the laws of the Yukon Territory,
Canada (“Vista”)
 
and
 
Desarrollos Zapal, S.A. de C.V., a corporation existing under the laws of Mexico
(the “Company”)
 
(together, the “Parties”, and each a “Party”)
 
RECITALS:
 
A.
Vista owns the Mill Equipment (as defined below), free and clear of any
Encumbrances (as defined below);

 
B.
the Parties have, among others, entered into an earn-in right agreement dated
February 7, 2012 (the “Earn-In Agreement”) pursuant to which Vista has, inter
alia, agreed to grant to Invecture the exclusive right (the “Mill Purchase
Decision Right”) to indicate that the Company wishes to purchase the Mill
Equipment for the Company, subject to the terms and conditions set out in this
Agreement; and

 
C.
the Parties are entering into this Agreement to document the terms and
conditions upon which (i) Vista is granting, and Invecture may exercise, the
Mill Purchase Decision Right and (ii) Vista shall sell and the Company shall
purchase the Mill Equipment.

 
NOW THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereby agree as follows:
 
ARTICLE 1  - INTEPRETATION
 
Section 1.1       Definitions
 
In this Agreement, any capitalized term used herein not otherwise defined with
the first reference to such term, shall have the following meaning:
 
 
9 - 1
 

--------------------------------------------------------------------------------

 
 
(a)
“Business Days” mean Monday to Friday of each week, local time, except such days
designated as statutory holidays in Vancouver, British Columbia, Canada, Denver,
Colorado, United States of America or Mexico City, Mexico.

 
(b)
“Completion Period” has the meaning ascribed thereto in Section 3.3.

 
(c)
“Dollars” or “$” means currency of the United States of America, unless
otherwise stated.

 
(d)
“Earn-in Right” has the meaning ascribed thereto in Section 3.6.

 
(e)
“Encumbrance” or “Encumbrances” means mortgages, deeds of trust, security
interests, pledges, liens, royalties, overriding royalty interests, preferential
purchase rights, or other encumbrances or burdens of any nature whether imposed
by contract or operation of Laws.

 
(f)
“Entity” includes any corporation, company, partnership, joint venture, trust,
society, firm, or other enterprise, association, organization, or entity of any
nature recognized under the Laws of any jurisdiction.

 
(g)
“Exercise Notice” has the meaning ascribed thereto in Section 3.2.

 
(h)
“Exercise Period” has the meaning ascribed thereto in Section 3.2.

 
(i)
“Expenses” means any and all costs and applicable duties and taxes (including
any associated value added taxes (VAT) that are not refunded under the
applicable VAT laws) relating to storing, insuring and transporting of the Mill
Equipment and to the purchase and sale of the Mill Equipment (other than VAT
that is payable on the Purchase Price), during the time between receipt by Vista
of the Exercise Notice and the time at which the Mill Equipment is loaded for
transportation to Mexico.

 
(j)
“Governmental Authority” means any federal, state or local government or
authority, quasi government authority, fiscal or judicial body, government or
self regulatory organization, commission, board, tribunal, organization, or any
regulatory, administrative or other agency, or any political or other
subdivision, department, or branch of any of the foregoing.

 
(k)
“Laws” means any applicable law, statute, ordinance, decree, requirement, order,
treaty, proclamation, convention, rule or regulation (or interpretation of any
of the foregoing) of any Governmental Authority, any agreement (including any
development agreement) with any Governmental Authority, and the terms of any
governmental authorization.

 
(l)
“Mill Equipment” means the crushing and grinding equipment, along with other
related components, spare parts and other process plant equipment owned by Vista
and stored in Edmonton and Calgary, Alberta, as more particularly described in
Schedule “A” attached hereto.

 
(m)
“Person” means any individual, Entity or Governmental Authority.

 
 
9 - 2
 

--------------------------------------------------------------------------------

 
 
 
(n)
“Purchase Price” has the meaning ascribed thereto in Section 3.1.

 
Section 1.2       Governing Law
 
This Agreement shall be governed by the laws of the Province of Ontario and the
federal laws of Canada applicable therein, without reference to its principles
of conflicts or choice of laws.  Each Party hereby irrevocably attorns to the
jurisdiction of the courts of the Province of Ontario (and, if necessary, the
Supreme Court of Canada) in respect of all matters arising under or in relation
to this Agreement and agrees not to commence any action, suit or proceeding
relating thereto except in such courts.
 
Section 1.3       Severability
 
Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable Laws.  The validity of
remaining sections, provisions, terms and parts of this Agreement shall not be
affected by a court, administrative board, or other proceeding of competent
jurisdiction deciding that another provision, term or part of this Agreement is
illegal, unenforceable, in conflict with any Laws or contrary to public
policy.  In such event the Parties shall, by amendment of this Agreement,
negotiate in good faith to replace such provision by a reasonable new provision
or provisions which, as far as legally possible, shall have the same economic
and legal effect on the Parties as did the subject provision.
 
ARTICLE 2  - REPRESENTATIONS OF THE PARTIES
 
Section 2.1       Representations and Warranties of the Parties
 
Each Party represents and warrants to the other Parties that as of the Effective
Date:
 
(a)
it is a corporation duly incorporated and in good standing in its jurisdiction
of incorporation and it is qualified to do business and is in good standing in
those jurisdictions necessary in order to carry out the purposes of this
Agreement;

 
(b)
it has the capacity to enter into and perform its obligations set out in this
Agreement and all transactions contemplated herein required to be performed by
it and that all corporate and other actions required to authorize it to enter
into and perform this Agreement have been properly taken;

 
(c)
no consent or approval of any third person or Governmental Authority is required
for the purchase by the Company of the Mill Equipment upon the valid exercise of
the Mill Purchase Decision Right in accordance with the terms of this Agreement;

 
(d)
the execution and delivery of this Agreement will not violate or result in the
breach of the Laws of any jurisdiction applicable or pertaining thereto or of
its constating documents; and

 
(e)
this Agreement has been duly approved and delivered by it and is valid and
binding upon it in accordance with its terms.

 
 
9 - 3
 

--------------------------------------------------------------------------------

 
 
Section 2.2       No Representation or Warranty regarding Mill Equipment
 
Invecture and the Company acknowledge and agree that if Invecture exercises the
Mill Purchase Decision Right, the Company shall acquire the Mill Equipment on an
“as is, where is” basis.  Vista makes no representation or warranty with respect
to the condition or fitness for use of the Mill Equipment or any part or
component of the Mill Equipment.
 
ARTICLE 3  - GRANT OF MILL PURCHASE DECISION
RIGHT AND EXERCISE REQUIREMENTS
 
Section 3.1       Grant of Mill Purchase Decision Right
 
Vista hereby gives and grants to Invecture the Mill Purchase Decision Right,
which right entitles Invecture to indicate that the Company wishes to purchase
the Mill Equipment, free and clear of all Encumbrances for a price of
$16,000,000 plus Expenses (together, the “Purchase Price”), on and subject to
the terms and conditions of this Agreement, plus applicable taxes (if any).
 
Section 3.2       Exercise of the Mill Purchase Decision Right
 
Invecture may exercise the Mill Purchase Decision Right at any time for a period
of one year from February 7, 2012 (the “Exercise Period”) by sending to Vista,
within the Exercise Period, a notice (the “Exercise Notice”) indicating that the
Company shall purchase the Mill Equipment for the Purchase Price.
 
Section 3.3       Acknowledgements and Confirmations
 
The Company hereby acknowledges and confirms that if Invecture exercises the
Mill Purchase Decision Right during the Exercise Period, the Company shall
purchase from Vista the Mill Equipment for the Purchase Price by no later than
the first anniversary of the date that Invecture validly exercises the Earn-in
Right by delivering written notice to Vista and Granges that Invecture intends
to exercise the Earn-in Right (the “Completion Deadline”).
 
Vista hereby acknowledges and confirms that if Invecture exercises the Mill
Purchase Decision Right during the Exercise Period, Vista shall sell to the
Company the Mill Equipment for the Purchase Price by the Completion Deadline.
 
Invecture and the Company hereby acknowledge and confirm that if Invecture does
not exercise the Mill Purchase Decision Right during the Exercise Period this
Agreement will terminate and Invecture and the Company shall have no further
rights to or interest in the Mill Equipment and for greater certainty, Vista
shall be entitled to hold or to transfer the Mill Equipment in the sole
discretion of Vista.
 
Section 3.4       Definitive Asset Transfer Agreement
 
Upon receiving a valid Exercise Notice, Vista and the Company shall negotiate
and enter into a definitive agreement setting out the terms pursuant to which
Vista shall sell and the
 
 
9 - 4
 

--------------------------------------------------------------------------------

 
 
 
Company shall purchase the Mill Equipment for the Purchase Price.  The terms of
the definitive agreement shall include the following:
 
(a)
Vista shall provide to the Company a statement, together with supporting
invoices, indicating the total amount of the Expenses.  The definitive agreement
shall provide for a mechanism for Vista and the Company to determine the
Purchase Price.

 
(b)
The Company shall be obligated to pay Vista in immediately available funds, by
wire transfer or such other method as directed in writing by Vista, a sum equal
to the Purchase Price.

 
(c)
Vista shall assign and convey all of its interest and title in and to the Mill
Equipment to the Company.

 
(d)
The Company shall arrange and pay for the delivery of the Mill Equipment to the
Company at the Concordia gold project.

 
Notwithstanding that a definitive agreement is not entered into between the
Company and Vista with respect to the purchase and sale of the Mill Equipment,
if Invecture has exercised the Mill Purchase Decision Right, the Company shall
be obligated to purchase from Vista and Vista shall be obligated to sell to the
Company the Mill Equipment for the Purchase Price by the Completion
Deadline.  In the event that the Company has not purchased the Mill Equipment by
the Completion Deadline, Vista may either (i) take the steps it deems necessary
or desirable to effect the sale of the Mill Equipment to the Company or (ii)
sell the Mill Equipment to another Person on terms and condition acceptable to
Vista, in its sole discretion.
 
If for whatever reason, after the exercise of the Mill Purchase Decision Right,
except as contemplated by Section 3.6, the Mill Equipment is not sold to the
Company, Invecture shall pay Vista the Expenses for the period of time from the
date Invecture sent Vista the Exercise Notice until the date of the Completion
Deadline.
 
Section 3.5       Risk
 
All risk in and relating to the Mill Equipment will pass to the Company upon the
purchase of the Mill Equipment by the Company from Vista.
 
Section 3.6       Earn-in Right Not Exercised
 
Notwithstanding any other provision in this Agreement, if Invecture exercises
the Mill Purchase Decision Right and after such exercise does not exercise the
earn-in right (the “Earn-in Right”) pursuant to the terms of the Earn-in
Agreement, (a) the Company will not be required to purchase from Vista and Vista
will not be required to sell to the Company, the Mill Equipment, (b) Invecture
shall pay to Vista the Expenses for the time period between the receipt by Vista
of the Exercise Notice and the date Invecture notifies Vista that it is not
exercising the Earn-in Right, and (c) Invecture and the Company shall have no
further rights to or interest in the Mill Equipment and for greater certainty,
Vista shall be entitled to hold or to transfer the Mill Equipment in the sole
discretion of Vista.
 
 
9 - 5
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 4  - GENERAL PROVISIONS
 
Section 4.1       Notices
 
All notices and other communications hereunder shall be in writing and in the
English language, and (unless some other mode of giving the same is specified or
accepted in writing by the recipient) shall be delivered by hand, facsimile or
electronically (in PDF or similar secure format) to the addressee Party’s
principal address stated below provided that any notice received after normal
business hours at the place of delivery shall not be effective until the next
Business Day, and provided further that notice properly given to the principal
address stated below for a Party shall be effective at the time thereof
notwithstanding earlier or later delivery of a copy thereof to another address
as required below.  Until otherwise specified by notice, the addresses for any
notices shall be (with in each case an email copy to be sent concurrently):
 
 
 

  (a) to Invecture and the Company, at:          
Invecture Group, S.A. de C.V.
Desarrollos Zapal, S.A. de C.V.
Palmas No. 735 – 402
11010 México, D.F.
México
         
Attention:             John Detmold
Email: John Detmold [jdetmold@invecture.com]
Email: Jose Luis Ramos [jose.l.ramos@invecture.com]
          with a copy (which does not constitute notice) to:          
McMillan LLP
Royal Centre, 1055 West Georgia Street
Suite 1500, PO Box 11117
Vancouver, British Columbia V6E 4N7
Canada
         
Attention:             Bernhard Zinkhofer
Email: Bernhard Zinkhofer [Bernhard.Zinkhofer@mcmillan.ca]
        (b) to Vista at:          
Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, Colorado
80127
         
Attention:             Frederick H. Earnest
Email:  Frederick H. Earnest [fhearnest@vistagold.com]

 
 
 
9 - 6
 

--------------------------------------------------------------------------------

 
 
 

    with a copy (which does not constitute notice) to:          
Borden Ladner Gervais LLP
1200 – 200 Burrard Street
Vancouver, British Columbia
V7X 1T2
         
Attention:             Melanie Bradley
Email:  Melanie Bradley [mebradley@blg.com]

 
Section 4.2       Assignment and Enurement
 
This Agreement shall bind and enure to the benefit of the Parties and their
respective successors and permitted assigns. A Party may not assign its rights
or obligations hereunder without the prior written consent of the other Party.
 
Section 4.3       Waiver
 
Except as otherwise provided in this Agreement, failure on the part of any Party
to exercise any right hereunder or to insist upon strict compliance by the other
Party with any of the terms, covenants or conditions hereof shall not be deemed
a waiver of such right, term, covenant or condition, or limit the Party’s right
thereafter to enforce any provision or exercise any right, power or remedy.  No
provision of this Agreement shall be construed to be a waiver by either Party of
any rights or remedies such Party may have against the other Party for failure
to comply with the provisions of this Agreement and, except as expressly
provided in this Agreement, no remedy or right herein conferred is intended to
be exclusive of any other remedy or right, but every such remedy or right shall
be cumulative and shall be in addition to every other remedy or right herein
conferred or hereafter existing at law or in equity.
 
Section 4.4       Amendments
 
This Agreement may not be amended or modified except by a written instrument
signed by each Party.  No Party shall be bound by any modification or amendment
of this Agreement or waiver of any provision hereof unless such modification,
amendment or waiver is set forth in a written instrument signed by each Party.
 
Section 4.5       Further Assurances
 
Each Party shall take from time to time upon request of the other Party, for no
additional consideration, such actions and shall execute and acknowledge in form
required by Laws for recording or registering with the proper Person and shall
deliver to the requesting Party such notices, deeds or other instruments
incorporating, referring to, or carrying out the provisions of this Agreement as
the requesting Party may reasonably deem necessary in order to preserve or
protect its interests under this Agreement or such additional instruments as may
be reasonably necessary or convenient to implement and carry out the intent and
purpose of this Agreement.
 
 
9 - 7
 

--------------------------------------------------------------------------------

 
 
 
Section 4.6       No Third-Party Beneficiary
 
No term or provision of this Agreement is intended to be, or shall be construed
to be, for the benefit of any Person, including any investment banker, broker,
agent or creditor, and no such other Person shall have any right of cause of
action hereunder.
 
Section 4.7       Counterparts
 
This Agreement may be executed and delivered in any number of counterparts,
which may be executed and delivered by facsimile transmission or electronically
in PDF or similar secure format, and it will not be necessary that the
signatures of all Parties be contained on any counterpart.  Each counterpart
will be deemed an original and all counterparts together will constitute one and
the same document.
 
 
[Signature Page Follows]
 
 
 
 

 
9 - 8
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
 

 
INVECTURE GROUP, S.A. DE C.V.
      By:       Name:     Title:

 
 
 

 
VISTA GOLD CORP.
      By:       Name:     Title:

 
 
 

 
DESARROLLOS ZAPAL, S.A. DE C.V.
      By:       Name:     Title:

 
 


 
9 - 9
 

--------------------------------------------------------------------------------

 
 
Schedule “A”
 


 
I.           The Mill Equipment consists of the following major components:
 
A.           One (1) each used 32’ x 12’ long Hardinge/Koppers SAG mill
 
Gears, bearings, pedestals
 
2 - 3400 HP Motors
 
2 - Falk gear reducers
 
High speed and low speed coupling
 
Lubrication systems (gear & main bearings)
 
Motor starters and controls (including switchgear)
 
Mill discharge, grates and bolts
 
Trommel discharge screen
 
Liner handler and controls
 
Mill saddles
 
Feed chute
 
Miscellaneous items (gear guards, trommel cover, sole and base plates, etc.)
existing and required for the installation of the mill.
 
Available spare parts, including cast steel grates, new or used.
 
Not Included: grinding media
 
B.           Two (2) each used 14’6” dia. x 28’ long Allis Chalmers ball mills
 
Gears, bearings and pedestals
 
3000 HP motors
 
Falk gear reducer
 
One only inching drive
 
High and low speed couplings
 
Lubrication systems (gear and main bearings)
 
 
9 - 10
 

--------------------------------------------------------------------------------

 
 
 
Motor starter and controls (including switchgear)
 
Trommel discharge screen
 
Mill saddles
 
Miscellaneous items (gear guard, sole and base plates, trommel cover, etc.)
existing and required for the installation of the Mill Equipment.
 
C.           One (1) each used 54” x 74” Superior gyratory crusher
 
Serial Number C2271
 
1000 HP motor
 
All parts as installed (top and bottom shells, spider assembly, hydroset
assembly, mainshaft, etc.)
 
Lube system
 
Electrical controls
 
Liners
 
Spare mantle
 
Existing spare parts
 
 
D.
 One (1) each used Teledyne rock breaker with electrical and hydraulic controls,
including existing spare parts

 
E.            One (1) each 7’ Symons / Nordberg shorthead cone crusher
 
Serial Number 792M
 
400 HP motor
 
Lube system
 
Electrical controls
 
Existing liners
 
Spare mantle
 
Existing spare parts
 
 
9 - 11
 

--------------------------------------------------------------------------------

 
 
 
Specific exclusions to paragraphs I.A. to I.E. to this Schedule “A”:
 
●
Up stream and downstream processing equipment

 
●
Packing, loading and transport to site

 
●
Refurbishing

 
●
Installation and installation supervision.

 
●
First fill lubricants

 
●
Electrical switchgear, control systems and field cabling (other than specified
above).

 
●
Spares (other than specified above).

 
II.
In addition to the major components, the mill equipment includes the following
list of items, including all existing spare parts:

 
 
A.
Used Ball mill cyclone feed pumps - complete with motors, variable speed drives
and spare parts

 
 
B.
Used SAG mill discharge pumps, complete with motors, variable speed drives and
spare parts

 
 
C.
Used Carbon kiln

 
 
D.
Used Refinery furnace system

 
 
E.
Used Lime ball mill system, complete with motor, pinion, lubrication, control
panel and electrical switchgear

 
 
F.
Used Tailings thickener mechanism

 
 
G.
Used Delkor screen

 
 
H.
Used 7’ x 20’ vibrating screens

 
 
I.
Used 5’ x 12’ vibrating screens

 
 
J.
Used Derrick screens

 
 
K.
Used Knelson concentrator

 
 
L.
Major used air compressors

 
 
M.
Major used process pumps

 
 
9 - 12
 

--------------------------------------------------------------------------------

 
 
 
 
N.
Major used agitator gearboxes and motors

 
 
O.
Used Mill overhead crane - this should be removed as early as possible
contingent with other major equipment removal requiring this crane.

 
 
P.
Used Pebble mill overhead crane

 
 
Q.
Used Lime mill overhead crane

 
 
R.
Used Intermediate ore stockpile reclaim feeders

 
 
S.
Used Pressure strip vessel

 
 
T.
Used Stripping heat system

 
 
U.
Used Electro-winning cell(s), complete with control panel and rectifier(s)

 
 
V.
Used Apron feeder system

 
 
W.
Used Flotation cell agitators, motors and air blowers

 
Specific exclusions to paragraphs II.A. to II.W. to this Schedule “A”:
 
●
Up stream and downstream processing equipment

 
●
Packing, loading and transport to the site

 
●
Refurbishing

 
●
Installation and installation supervision.

 
●
First fill lubricants

 
●
Electrical switchgear, control systems and field cabling (other than specified
above).

 
●
Spares (other than specified above).

 


 

9 - 13
 

--------------------------------------------------------------------------------

 
 
 
 